6755

E®HMEPI2 TH2 KYBEPNH2ZEQ2

TH2 EAAHNIKH2 AHMOKPATIAZ

TEYXOx NPQTO Ap. OUAAou 220

3 OxtwBpfou 2014

NOMOZ YIT APIO. 4298

KUpwon tn¢ SUuBaonsg Mio@wons yetaeU tng EAANVIKT¢
Anuoxpatiac Kat twv etaipidv ENERGEAN OIL & GAS -
ENEPTEIAKH AITAIOY ANONYMH ETAIPEIA EPEYNAX
KAI MAPAFQPHS YAPOFONANOPAKON kat TRAJAN
OIL AND GAS LIMITED ya tnv rapaxépnon Tou dikai-
patos speuvac Kat exuetdAAevons vdpoyovavopd-
kwv oTn Oaddooia nepioxh KATAKOAO.

O MPOEAPO
TH EAAHNIKHE AHMOKPATIAS

Ekd(Soue Tov akdAouGo voyo Mou wrhgice n Bouan:

Ap®po npwto
Kupwon tg ZupuBaong napaxwpnong

Kupdivetat kal aTtoKTa toXU voyou n ZUuBaon pic@wons
Tou dikawwyatog épeuvac kal exyeTaAAEvons vdpoyovav-
Opdkwv oT Saddoota nEptoxr KatakoAo, Tou uToypa-
onke otnv Adrva otic 14 Maiou 2014, uetaEU apevds THs
EAAnvixtic AnuoKpatias, vouiuwe exripoownovuevne and
tov Yroupy6 NMepiBdddovtos, Evépyetac Kat KAWaTiKhS
AdAayric kat agetépou: 1) thg etatpfac ye Thy enwvuyla
ENERGEAN OIL & GAS - ENEPIEIAKH AITAIOY ANONYMH.
ETAIPEIA EPEYNA KAI NAPATOrH2 YAPOTONANGPA-
KQN kat 2) th etaipfag ye THY enwvupia TRAJAN OIL
AND GAS LIMITED, to Keiuevo ths ontofac akoAousel oTVv
eAAnviKy Kal ayyAuKh YAdooa:
6756

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

A. Ernv eAAnviki] YAwood:

H tapotoa ZéyBaon cuvopoAoyeltal ommv AGrva orjyepa thy 14" Malou 201 4 peragu:

(1)

Ka?

@)

Kat

@)

Tng EAAnvikrig AnuoKpatiac, Tou exmpoowreftar vépita oro tTapdv amd tov Yroupyé
TepiBdAAovroc, Evépyeiag xa KAipatixrig AAAayri¢, Kat’ evdoxnon Twv SiKaiwydtwv tou ef tev
YdpoyovavEpdkwv katd To Ap8po 2.1 rou Népou trepf YSpoyovavepdkwv, kaAoGpevou egegtic «o
Expiobwro»,

Tn etaipeiag pe Tnv erwvupia ENERGEAN OIL & GAS — ENEPFEIAKH AITAIOY ANONYMH
ETAIPEIA EPEYNA KAI MAPATOFHE YAPOFONANO©PAKON trou éxel cugtaGel obpQwva pe
Inv cAAnvikh voposeoia, éxet mv éSpa mg oT Aewe. Kngloiag 32, Eytropixd Kévtpo Atrina, 17°°
dpogos, 151 25, Mapodal ye A.O.M. 998380652 kal extrpoowmeftar vopipa amd Tov K. Mareafo

Priya

Tg eraipelag pe Thy etwvupia TRAJAN OIL & GAS LIMITED, trou éxel ouotadel obuwva [le Toug
vopoug m¢ AyyAlac, éxet wo é5pa Kipiwv Spaompiorttwv m¢ To Aovbivo AyyAiac 6-7 Pollen
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6757

Street), He apOyd PopodrcyiKod pNnTpwou 997476744 Kar exTpoowNElial vopIPA awd Tov K.
Raymond George Godson,

KOA Peves epettic KAGE PIA WC KLUBPIGBWTHS» Ka! and Koivod we o «MiabwTi¢».
NPOOIMIO

ENEIAH 4 avakdAuwn Ka! Tapaywyr YSpoyovavepaKwv civat OnPavTiKH, vid THY OKOVOLIKT avatrtugn,
me EMddac, kai o ExpicOwrii¢ etriGupel va diefaxGobv o1 amrapaimntes epyacies obnpava pe tov N.
2280/1995 (DEK A’ 27/08.02.1995) Ye Titko «avatimnon, Epeuva Kal eKpeTcAkevon udpoyovavOpdKwv
Kal GAAeg BiaTd£gerg» Kar pe To Mpoedpixd Aidtaypa Ap.127/96 (PEK A’ 92/29.5.1996) pe ritho «Opor
expio@§wong tou Sixaitipatog Epeuvac Kal eKpeTGAAEUGNS uSpoyovavEpdkwv» KaBW¢ Kai Kae GAANG
OxXEniKis VapoOEaiag,

ENEIAH ta suppépovia tag EAAnvikii¢ oikovopiag Kal tou Exyic®wr1 amaitodv éTw>¢ ot Epyaoies
Netpedaiou exteAodvrai EiIEAWC Kal Gd Pwva HE touc obyxpovouc Kavévec KAI WEBdSOUC INC EpeUvaG
Kal Tapaywyi¢ YSpoyovavepdkwy, Kai o MicBwiti¢ SnAvvel oth SiaGeres tv TEXvik, OIKOVOUIKT Kat
SiaXElplonixh tkavStyta Va exiedEcEl eTTUXWE Kas ATTOTEAEGHATIKG NC epyaoies Trou Weplypagovtal on
LouBaon Kar emBupiel va Cuvepyaorel pe Tov Exyic@wr mpoKewévou va ouviehével OTHV avaTTUEN m¢
Tapaywytic YSpoyovav6pdkuv otnv EAAdda, Kat WE Tov Tp67O auTéV va oUVEIopepe! aTNV eV yEvEI
OIKOVOWIKA avaTrTUEN TNC XWpas.

ENEIAH yia tv uToypagry Ing Taposoas LopPaong éxei exdoOe yn viapiOp. 143/2014 Npdén rou E’
Tyrpatog tou EdeyxiKo Zuvedpiou.

HAH ME THN MAPOY ZA ZYMBAZH
Kal ev del twv Teoavapspopévwv, of LupBarAdpEvol até KoivoU CUvopoAoyaby Kai CUPPWVOtV Ta
aKdAouea:
OPIZMO!

Me e€alpeon Tig TWeprTTtoels 6Trav até Ia CuLPpACépeva cUVayETa) SiapopENKd VOnpA, Oo! aKGACUBEC
Aé€erc Kat ppdoeic Exouv Thy WapaKatw arodid6yevn se autéc Evvoia:

«AvaKdAuyn onuaive: hy e6pean Twv TawTWY YSpoyovavepaKwy Kata Thy Sidtpnon pag YEWAOYIKC
Sopric Kata tétoiov Tpdto Wore 01 YSpoyovavGpakec va propotv va avaxinBodv OTN ETTIPavEIa Le POT
PETpHOIN YE TH Xplion yeviKd arrodektv pEGOSwv SoKidv wapaywyri¢ mo SieBvoG¢ merpedcixr¢
Biopnxaviag.

«Avesdptntos Tpitoc» Exel mv évvoia wou airodiSetai otyv mapdypago 10 tou dpApou 1 tou Néyou
trepi YSpoyovavepdxwv.

«ATavInOn» anuaiver éyypapn yvworotoijan a6 oiela Kparixry Apxt oto Mio®wrh, ott n
Necorikousa Afinon ya pia ddeia eyxpiverar f} aoppitteral, pe fh xwpl¢ WpottrobéCEIC.
6758 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

CATIOKAEIOTIKOS Eptteipoyva@pwv» onpaivel HéAo¢ TOU:
(a) IvotiroGrou yia thy Evépyeia tou Aovéivou Energy Institute of London),
(B)  Avepikavikos ivotitodtou Merpedaiou (American Petroleum Institute),
(y)  TadAtkod Ivotitodrou MerpeAafou (IFP Energies nouvelles),

UNT6 INV TpotT6Geon StI, THY TEpfTTWON TGyKPOUGNS GUUgEpdvTwV HE SAA Ta TrpoavapepBévTa
votitodta, 0 Expicdwni¢ dikclobrat va opiget avetdptnto avayvwpiopévo wotitoUto Tretpehafou GMou
Kpdrous péhoug m¢ Eupwiraikiig Evwons oto orrofo mapdyovral YSpoyovavOpaKec.

«Apyé MetpéAaion onpaivel to apyd opuKId werpédato, rnv GopaAto, Tov ofoxnpitn Kal Kdde eidoug
udpoyovdvOpaka Kal Ta BiToupLéevia, Kat OTN OTEPET KA! GTNV UYPF HOpEr TOUS, Efte BeloKovTal CE PUOIKr
kaTadotaon eite e€dyoviai ard Pvoikd Aépio pe cUPTKVWaN Hf amdoTAgN.

«edtpnon Arotipyons» onyaiver pia yswIpnon Tou optcceta: KaTd tv ekté\eon evdc
Npoyedypatos Atromnong. Le vepitrtwon Tou o MicButrig xe! SeopevGel, ouPwva ye To Ap8po 3 TH¢
taposoag LépBaong, va ekrehéoe pia Fedrpnon ATroriynoncMapaywyrc, of WpoBAéwelc ya THV
Fewtenon Atrotiunons 6a tuyxavouv avddoyns epappoyris.

«Asdopévay onpaivel 6Ad ta Tewroyevr Sedoyéva wedfou Tou axerifovral pe Ty LuyBarik| Nepioxi},
ora omoia ouptrepikapBdvovral ta yewhoyKd, Yewuoikd, yewXNUIKd, Tetpo@ucikd, yEewipytikd
Sedopéva, ta Sedopyéva pnXxavitig werpeAafou Kat ta dedopévar wapaywyri¢ KaGwW¢e kal ot raivies
TAOH YONG, oF PayvanKés Taiviec, Tuprivec, OpsyHata Kal nAEkTpIkéc Siaypapies oF oTolddif Tote pope
Kal edv TapHXenoav Kal tnpoGvtci a6 Tov Mic8wri} Kata 1) Sidpxeia twv Epyacidv Netpedaiou.

«Acdopéva Anpooiouy cnpativel oroiadifrote Kal ha ta SeSopéva yewAoyikd, YewouoikG, SiatpnTiKd,
Sedopéva Tapaywyric, xdptes GEons yedwtpnong KaB@¢ Kal GAAec WAnpogopies Tou tmpobvrat
Trapdyovrat amd rov Ekyicdurr} oe omoiadrmote poper ce oxéon Ye TH Luppanikt} Mepioxr Kaew
enfong omoiddrirore Sedopéva Tov arroKTwvral tf} Tapdyovtal oro TAcicto Twv BaragCiuvy cEloLIKdV
epeuviy KaTaypapris Sedouévwv yn — ATOKAEIoTIKG XPrONS Kal Trapoyri¢ UTMpPEOIV, O1 OTIOLes Eixav
évapén my 26n OxrwPplou 2012 ce omroiadrjrrore oper oe oxéon PE TA LUpBanKke Mepioxy.

«Ag6tepn Odon» onpaiver ty SevtepA pon tou BaoiKkos Lradfou Epeuvadv Struc teptypagetat oto
Ap8po 2.1 (a) tng Tapotoas LoyBaonc.

«Anpooion f KEAAGS ao» onpatvel Tay EAAnvixe| AnuoKparia.

«Aladikaoiesy onpatver aywyr, mpoopuyy | GAAN SikaoTiKA] evepyeia, n OTTOIa eyefperal amd H o€ oXéOR,
ye THY Wapoboa LOyBaon.

«AOhGpIa» Kal TO OUPBOAO «$» UTOSNADVOUV To VopIHo vépIoHa TwV Hywpévwv NoAiteiwv Apepixric.
«Eyypago Enidoons» onyaive eroaywyikd Sikng SiKdypapo, afmon, aywy, KArileuon, Tpogpuyr,
Sidtagy, SiatTHnk} aTdpacn, dikaatiky} aTrdgaon Hf dAdo Eyypapo ‘ou oxerieral He omrotecdrrore
Aiadixaolec.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6759

«ExperadAcuon YSpoyovavépdkwv» exe! mv évvoia wou ing atodiSetai atv wapdypaygo 5 tou
p8pou 1 Tau Népou tep! YSpoyovayépdKwv.

WEAeyXoc» onyaivel tv KaTOXA:

(a) tovddyioroy rpidvia ToIg Exa7d (30%) Tou YeETOXIKOG KegaAaiou YE Sikaiwpya wrigou pac
gratpeiag fh emyeionans,

(B) tou Sikawpatos, 10 oslo wapéxetal Gbypua pe EldiKéc SiaTaEeic, opiopod im¢ Sioiknons
piag eraupeiac f emixefpnanc.

Fia toug oKxowotc tou Ap@pou 20 tg LopBaon¢ Kal mo mapaypdpou 5 tou Apepou 7 rou Népou
YdpoyovavOpdkwv, we «EAgyXog» Oa voeffar H KaTOXH Gvw Tou Tevijvta ToIg exaTd (60%) rou pETOXIKOG
KepaAaiou Kalo 6poc «EAgyxGpevoc» 6a éxer aviiotoixn évvoia.

«EvTohod6Xo¢» (Operator) onpaiver my etmxelpron mou opiletal we «evroAcdd6xoc» 4 «Operator»
abppuva Pe ToUg Spouc duPwNTIKkod GuVvdiaxEiprons | GMAou Trapépoiou EyYpapou TOU Ga cuvagdel
HETAgG Twv LuppleOwrev, 4 oTroia atroreAc To LEpog Trou EKPPdZEVvEKTANPLAVE! TR CUAAOYIKH BOGANON
Twv ZuppicGwrev Kat efval UTEsBuvN yi TIC KAONHEpIVES Epyagies: KaTa INV UTTOypagH ing Wapodcas
XdpPaons EvroAadéxoc apiotke y ENERGEAN OIL & GAS S.A.

«EOX» onyaive: tov Eupwircikd OrkovoyiKd Xtspo, 0 omrofog SqyioupyOnke pe mm Loyquvia ya tov
Euputraiké OKovopikd XWpo Tov uieypapn ato Népto atic 2 Maiou 1992, étTw¢ rpoToTONeNnke ard
Ta MpwtdkoAAo trou uTeypd@n otic BpugéAAec ori 17 Maptiou 1993.

«Epyagtes ExperddAevone» onuaivel Odec 116 epyaoiec mou exredobvial Odp@wva pe Eva Npdypaypa
Avarrugyg Kal Napaywyrc, He OKoTTS Inv averrugy pag AvakdAuyn¢ Kat tv mpayyatorroijon mM>¢
ExpetdMevons Ydpoyovavé pdkwv.

«Epyaotes “Epeuvag» onpaiver OAec ti¢ epyacies Tou extehotvrat yia roug oKoTrod¢ th “Epeuvac
Ydpoyovavepdakwy Kat Te piAauBavouv Kai Tig epyaaies Tou ekTEAOUVIAH Vid ToUE OKOTTOUS INC Sievepyeias
evdc Mpoypdaypartoc Amroripnonc.

«Epyaoies NetpeAaiou» anuaivei tic Epyaotec Epeuvac tic Epyaoteg ExperaAdguonc.

«Epydain Hpépan anpaivel pia népa (extd¢ LaBRdrou Kat Kupiaksic) Kata Thy ovoid ot ipdtreves efvar
avoiktég yia ouvahdayés omy AGriva, EAAGSa.

«Epeuva YSpoyovavOpdkwv» éxel mv Evvola Trou m¢ atrodidetat athv Trapaypago 4 Tou GpOpou 1 tou
N6épou trepi YGpoyovavepaxwv.

«Epeuynriky Pewtpnon» anpalve: Ka8_e yedtpnon oKoWd¢ th¢ omolac, Kata mv évapEn Inc Spuenc,
elvar n épeuva auykévipwang YSpoyovavepdkwy, n Umapfq m¢ omolac Sev Exel atrodeiyGei S11 UPiotaTar
EWG 16Te Péow GAAwY yewrtprcewv.

«Etioio Opéypappya Epyaoiwy Kas NpoUrrodoylopogn éxel Thy Evvoid rou tou atrodfderar oto Ap@po
5A. :
6760 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

«Eup», «EUR» Kat to cbpBoAo «Em uTToSnAdvouv To véuILO véwioya Tw KpaTuV Lekd@v IS
Eupwrraiktic Evwang trou éxouv uioGetijaei to eviafo vépiopa

«HpepodoyiaK6 Erog» onuaivel thv wepfodo SwdeKxa (12) Mnvev, n otrofa apxiZel thy Tredty (in) nuépa
Tou lavovapfou kat Arye! thy TpraKooT4 Tedth 31n) nuépa tou AeKeyBplou trou akoAousel.

cHuEpodoyiaks Tpipnvo» onyaivet tay tepiodo tpidv (3) cuvexduevuv Mnviov, n oTrofd apyiZe KdGe 17
lavouapfou, 1n ArpiAiou, 1n lovAfou kat 1n OkrwBpiou tou exdotoTe Hyepohoyiaxod ‘Eroug Kal
mepihayuBdvel mv tepiodo amé tay Hyepounvia ‘Evapn¢g foxtog péxpt mv évapén tou etdépevou
Huepodoyiakot Tpiprivou kat o 6po¢ «Tpipnviafo» 6a éxei HV avticroixn Ewoid.

«Hyepopnvia Evaping loxdog» anuaiver tv nuepounvia wou opiZetal ato ApSpo 32.

d5i6Krnta AcSopéva » anuaiver KaGe eppnveupéva Ka Tapdywya Sedopéva, ouptreprAauBavopévwy
GNMEIWHGTWV EGWTEpIKFIC yprong , EkPécewv, avaddoewv, EpUNvEltv Kal agioAoyiGEWY Trou o
MioBwtti¢ ouvtdoce avagopikd pe tic Epyaoies MetpeAaiou.

«Kavéves Emiotiuns kar Téxvng Epeuvas kar ExpetédAcuons YOpoyovavepdxwv» (Good Oilfield
Practices) onpaiver 6Aq aurd wou eivat yevikwWs aTrOdeKtd ad 1H d1eGve| Blounxavia etpehafou wo
emapKh, AOPAAH, cOSonKad aNd OlkovOMIKG ATéWEWS Kal aToTeAcopaTIKa yia Thy épeuva Kat
expetdddeuon YSpoyovavepdKwv.

«Koiraopa YSpoyovavépdKwv» onatver pic diakpitr| auyKévipwon YSpoyovavepdKwv oro uTédapos.

«Kpatit) Apxit» voeitar KaBe apxt) mou aokel vopo8enkr, Kavovionkt 1 SioikntiKH KpaTiKi Aetoupyia
yla Aoyapiaops tou Anpooiou.

«MEpog» onpaive: efte toy Exyio@wrr eire To Mic@wt Kal «Mépr» onpaivel rov Expio8utr Kar to
Mio6wr14 exrdc av TrpoBAétetat StapopenKkd OTHV Tapobod E6pBaon.

«Mijvac» onuaiver évav nuepoAoyiako priva.

«MME» onpatver try pede repiBadAovtiKiv emmiWoewy 6mw¢ WeoPAéwetat ard tov MepiBaMovtikt
Nopoéecia.

«N6pog» onpaiver oTroiovdr{trore Voq0, Kavéva, KaVOVICLS, vopOBETIKG Sidiayya, YAPIOLA, diazayr,
vouoBerki} Teds Hf amdpaon Kpawni¢ Apyri¢ mou mapaye atrotehéopata evté¢ t¢ EAAnviktic
Anuoxpatiac.

«Nopos Trepi YSpoyovavépdKwv» onuaiver tov Néyo 2289/95 «AvaZmnon, Epeuva Kat ekHErcAAevon
udpoyovavOpdKwy Kai GAAEg Siatd€eicn irc toxvel.

«Mapatrpolévta» éxouv my évvola Tou Tous atrodiSetai omy wapdypage 2 tou dpSpou 1 Tou Népou
Ydpoyovavpdkwy,

«lapaxeévtes Kat Alaowdévtegy onpaive: YSpoyovdvGpakec wou taprix8noav oe pia Mepioxr}
ExpetdaAeuonc, add aroug otofoug dev ouprepiAapBdvovtar ot YdpoyovavOpaKxeg¢ trou
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6761

XpNolpoTonjSnkav kar& th SidpKeia thg Tapaywyri¢ Hf aTwAECONKav, EKTO¢ ATI YSpoyovavOpaKec Tov
amwAéo8nkav Ady apéAeiag rou MicBwr uN supLdpPwoNg Tou MicBwir Ye ToUug Kavovec
Emoriuns kat Téxyng me Epeuvac kat ExperdAdeuons Yopoyovavepdakwv.

aMepipadAoviik, Nopo8eoia» onyaiver tay toxtouca atv EMdda vopobecia avagopikd pe Ta
TepiBadAovrika Cntipara.

«llepioxh ExpetadAcuvons» onpaive: tm) LupBanKr Nepioye ff tra autiic, éTw¢ autd oproGeteftat
Karéttiv pias eptropikd expetadAetoipng AvaxdAuwns, oGyewva LE tic Siaragetg mG Tapaypagou (a) Tou
ApOpovu 7.6 1n¢ Wapovoas LbpBaonc.

«Hleploxiy Epeuvac» onpaivel tay ZupBarikr Mepioxr wou Karéxel até Kaipod aig Kaipdv 0 MicOwri¢
kard 1 Sidpxeia rou Lradfou Epeuvidv, n omroia 6uwe dev TepiapBaver Kavéva turpa Ing LupBarniktic
Repioxrig Wou atroteAel Meptoxr EkperdAdevonc.

paypanki Aatrdvn» éxel mv Eword trou m¢ amodiSeral oto ApSpo 3.9.

«fipéypaypa Avamrugns Kat Napaywyric» onuaiver to mpdypqypa tou Katapriferat a6 to Mig®wrr}
Kal UTOBGAAETal Tov ExyidGwrt OGp@uva YE To MpoedSoxKd Aidtaypya Ke to ApOpo 7.6 inc mapatoag

LapBaons.

«fipdypappa Atroripnong» onpaiver éva Tpdypayya, wou ouvidooera petd ad pia AvaxdAuwpn
YSpoyovavOpdKwy oT LuyBarixy Nepioxy, TeoKelyévou va opioGernVei to Koitagpa YSpoyovavepakwv
oro orrofo agopd n ouyKexpiyévn AvakdAuyn oXenkd pe TO TaXog Kal Thy WAeupIKr Tou Ektaon Ka? va.
exmnOes 1 Woodnta avaxticiwy YSpoyovavOpakwv. To mpdypapya avté propel va epiAauBdver
aeiopixés Epeuvec 1 Tewrpriceis Atrotipinang evapKotc BaBouc Wore va dicioddcouv orov uTr6 Exripnon
Tapleutipa, 1 Kal ra So.

«lipéypappya EAdXxiotwv Epyaoitv» onyaiver i¢ epyaoiec mou mpétel va exteAcototv, avrlotorxa,
omy Npdm ddon kai in Aebtepn Odon, abypwva pe To ApSpo 3 ( Acopetccig rou Mio@wr yia
Epyaofec ‘Epeuvac).

«lposdpixe Aidtaypya» onpaiver to Npoedpixd Aldraypa 127/96 «Opol exyio@<wang Tou diKanwdpaTo¢
épeuvas Kar experadAeuans vSpoyovavépdkwv».

«Npoohkovoa Afton» éXel mv Evvoia Tou Th¢ aTrod Berar oto ApOpo 27.6.

«p@m Odon» onpaivel tv Mpwdtn ~don tou Bacio’ Lradiou Epeuvav rou mepiypapetar oro Ap@po
2.1.(a) tHE Tapotoag Z6pBRacnc.

«E1ddio ExperdAkevonc» onpaivel inv wepiodo tou wepiypdgerai oto ApOpo 8.1 hg Tapodoas
LouBaons.

«Z1d51o Epeuvav» onuaivei thy trepiodo trou teplypdpetai ato ApBpo 2 1n¢ Wapotoag ZGpBaons.

«XToIXenddes OpBoyWviow éxel Thy éwoid tou rou amodiderai omy Yioupyiky Atépacn
A1/6/12657/30.06.1995 (EK B’ 615/30.06.1995),
6762 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

cZuyyevigg Emixeipnon» onpaivel, avapopike pe to MioGwty | oe oxéon pe oTolovorfirore Tuy poOwtsh,
stalpeia tf] GAANS LopErig VOUIKS 1} @uCIKs Tpdowtro, To oTrofo EAéyxetTal dueod ff éueca até to
Mio®wth n oTroiovartrote LuulcOwt Kar KOE etaipeia tf GAAO VOUIKS f] PUOIKG TpdoWNTO, To oTTCfo
Edéyxel rf} Edéyxetan, Gueoa ff éupecoa, amd etaipeia fh VouIKd 4 puoiKd TpdowTo, To oTrofo EAéyyel 4
Edéyxerat até to Mio8wrr} H} otroiovdri rote TUL podwri}.

«kuyKaTdseon» onpaiver GAEc r¢ eyKpioeic Kal ddeteg Tou amatteftal va exddael o Mio@wrri¢ a6 Ka8e
Kpankt Apxt}.

«L0pBaon» onydiver iv Tapodod abpBaon pioGwong pe ta Napapijpara tc.

«Lup Bankr Mepioxr» snpalvel, kata thy Hpepounvia ‘Evapgéng loxdos, tv mepioxi} tou Teplypdgerat
oto Mapdpinpa A kai avoruTdverai oto xdpm tou Mlapapripatos B, kar om ouvéxela, THY TEpIOXI
quii, OTw¢ TUXdV HEldvetal KaTd KaIpotic ASyW eTHOTpOMHC f TapafrnoNs GdpPwva YE Tou SpouS TNS
tapotoag L6yuRaone. 7

«Zuvdedepévo Duaiké Aéplo» (Associated Natural Gas) onpaiver bucKé Aépio wou umdpyel oe
Koftugya YopoyovavOpdaKwy ev Siahtoet ato Apyd Merpédalo, f sirwe efvar Kowwdg ywword KéAuppa
aepfou (gas-cap gas) ro orofo uTépkeital tf epdmrerai ye Apyé Nerpédcic.

«Tpatretiky, Eyydnon» onuafver mv eyyinon wAnpwyric amd wia tpdcmeZa TpWING TdEewe Nn oTO[a
Aeitoupyef von oThy Eupwraikh Evwon Kai Siatnpe! uvoxatéompa ff mpamedixt) oxéon pe
avrarroKpitpia tpdirea pds Td4Eews ctv AOriva, aTrodektH ard tov ExyioOwtt, Kat n orofa 6a eivar
oUTIWSHC Spoid HE To UMddelypa YoU Mapapriparog ZT. H iaXU¢ mg Eyyuntixiic EmoroArc Tpanétyg 6a
dpxerat kara trv Huepounvia Evapéng loxGog kal 6a wpérel va Tapadodel stov Expicwrr| 10 apysrepo
wévte (6) nHépec Tplv amd thy quepounvia KaTd TV oTCia Nn Tapodoa LpBacn Eda KupwOef atrd to
EMqvik6 KowvoBo6A0, nuepopnvia n oTroia 8a yywaroTrainel eyypdpws amd Tov Yrroupyé tovAdyiatov
15 nuépec piv thy Hepounvia KGpwonc.

«YSpoyovavepakeg» éXouv thy évvola Tou atrodiSetar oTnv mapdypagoe 1 tov dp8pou 1 Tou Népou
Tepf YOpoyovavepdkuv.

«Yrroupy6¢» onpalver tov Yrroupyé Mepipaddovtoc, Evépyetac kar KAipatikrig AAAaytig Tng EAAGSac.

«Yrroxpéwon EAGXIoTNS Aarrdvng» vootvial ta Tood tou opiZovial ato Téhoc, avilotoixa, 1¢
Mpwmg Paong Kai mg Aestepng Pdong Bdoe! tou ApBpou 3 (Aeopetoeig MicOwri} yia Epyactes
“Epevvac).

don» onpafver oTroadijrote, | appdtepes ek mg Mipwing Kar mg Aedtepng Paong, dwe atrateitar
airé ta CULPpaZbpEVva,

«®uaikd Agépio» onpaivel toug YSpoyovavOpaxes oe agpia poppr, TeplAayPavopévwv evdeiknKG Tw
uypWv oe dépia KaTdataon (“wet mineral gas”), Twv Enpwy o¢ agpia Katdotaon (“dry mineral gas’), tou
bn eme€epyaoygévou aepfou (‘casinghead gas") Kai Tou QuoIKod agpiou Trou arropével Leta hv
atrouckpuvon Twv vypwv UspoyovavOpsKwv ra oTTOfa aiopévouv pETa Thy efaywyr} H} Tov Siaxwprops
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6763

Tw vypiv YSpoyovavOpdKwv a6 1a uypd ge aépia Katdataon (“residue gas”) kai GAAG ToAGTIUa aépra
Trou dev 1pogpxoviai amré YSpoyovavOpakec.

EPMHNEIA

ZInv Tapotoa LoyBaan, extdc av prrd¢ SnAcwvetar to avriPeto:

@

(8)

0)

©)

©)

14

1.2

omojadrTore avapapa o£ ApOpo Ga BewpEital wo avagopa ce dpBpo mg Mapotoac TéyBaons kar
omoiadrrore avapopd oe Mapdptnia 6a Cewpeita we avapopd oe Tapdpinya mg Tapodcas
ZOuBaong

orromdifTrote avapopa oe TPGawtro Ba Bewpesrar 611 TepiAauBdvel:

()  KxdGe TpdowTro, emyelpnon, Erarpela, Kpatixy Apyt, KepaAciouyiKh eraipefa, Evwon,
katatfoteupa (trust), pupa, kuBépvnjon, Ta SypSoi0 H Popéac Tou Snpociou 1 GAAN EtaipiKth
Guvepyagia f GbymTpagh (Kal oe KdGe TrepinTwan avegapriAtws Tou av SaErel auroteAt VOUIKA
TpogwTKOTHTE 1 Sx!) Sdo F Wepicddtepwv aT TwWY TpoavapepopEvw,

(i) avagopa ot Siaddxouc, emtpedyevouc SixcioSdxouc Kal etriTpETTOpevouc eKdoyeic KAGE
TpoowWrrou Tou avagéperal ony UTTa-Tapdypago (i) avwrépu,

oTraIabrToTe avapopa oTHV Tapodoa LOyBaan rf KaBe GAAN GGpBaon H Eyypapo Ga Bewpeftar wo
avagopa oe aut 1 cOpBaon th Eyypapo OmWS kaTa KaIpotC Exel ff TPOKeITaI va TpoToTromPet,
avavewGel, aviikaTaoTadei f oupmTAnpweel,

oToIadATore avagopa oe Néio Ga Cewpelrar wo avapapa oe aurdv éTw¢ evdexopévwg EXE ff
evdéxetai Katd Kalpads (ue Hh Xwpl¢ 1paTroAoyia) va Exe! TpoTOTOINGE! Hh ETTaVaBECTIOTE!, Ka8@>¢ Kar
Se KGGE Tapdywyn vouOBETIKh TpAdgn ff GAAN Ten tou 1eta! oe 10xX0 KaTa KaIpOUC.

OF Opo! He Kepadafa Tou XpnapoToobvrIal oTnY Tapotca LopRaon Ga éXoUv To VénHa Trou tous
amrodideran of Kepdhato twv Opiop dy Fi oTroUdr\ToTe GAAOU OTHV LOuBacn.

APOPO 1 — ANTIKEIMENO THE EYMBAZHE

H rrapotod LupBaon atroteAdi abpuBaon pio@fwans duvapei Hg oTrOlac, oGPwva pe To pepo 2
Tapdypagog 10 rou Népou tepf YSpoyovavepdkuy, to Ando, w¢ Exwio8wiig mapaywpel
oto Mic8wir, Gdppwva YE Tous SpouG Kai TiC TrPOUTOBEéGEIC ING Tapotcac, aTOKAEIOTIKa
Eikaidpara yia thy extéAean Epyaoidv Netpedaiou oth LupBarixit Nepioxy.

O Mo®uii¢ avakapPavei, obppwva HE TOUC Spouc Kal TIC TpoUTOBEGEIC TOU TiGevrar Sia ing
Tapobcas, va diefdye, ce Kae tepirtwon, Epyaciec Metpedatou om LupParnk Nepioxs oe
oCuppwvia pe TI¢ Siardéei¢ Tou Noyou,
6764 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPQTO)
4.3 Ot Samdvec Kal o KivGuvog mM> deEaywyric Epyacidv Netpedaiou Oa Baptvouv atroKAcionKd to
Mio$wtij, Kal o Mic8wrt¢ Sev Oa Exet oTTOIODS Tote Gikafwyd va avakitjoet tic Ev Adyw SaTrdvec
Hépoug auTv amd tov Exyio8wii, wapd Lovo dirw¢ mpoPAétetal KarwIEPwW aTHY Tapodoa
L6puRaon.
1.4 KaGe Zuppio@wrrc:

(@) Ga eivai GAAnAgyyGug Kal Eig OAGKANpOV GuVUTEtBUVOG Yid TIC UTOXpEeWoEIC TOU Mic8wrt Kat
TWV GAAWV LupLIoOWTdV Tou ThydZouv a6 thy Tapotca L6yuRaon évavei tou Expicdwrh
Kat

(B) Ga katéxet e€ adiaipétou Tocootd oe dA Ta Sikalpata Suvdwet tng Wapotoas LouRaong
(cdppwva je to ApSpo 1.5).

Tia toug oKotrotc mg wapodoag LbpPaons, oToiddriTote avapopad yivetat ctov N. 2289/1995
atov 690 «Koivorrpagia» Ga onpaivel 1 CUPBaTIKr GUpTTPAgN twv TPOGWITwWV Trou GUVaTIOTEAOUV
Tov Mio8wrr umd toug 6poug Tou cuL@wvNTIKON oUvdiayElpionc, XWpi¢ va GuOTHvETaI FH va
uTrovoefrat S11 uoTHVvEtal H Va aTOdiSeras n Wed6Geon atotaaNs olacdrywote popepris Sia vSpou 4
EV TOIC TPGYLao! eraipeiac pe | Xwpi¢ VOLIKH TpooWMIKéTHTA.

1.5 To tocoaté ouppetoyiic Kabe Luppic8wrH othv Wapotcad ZGpBaon éxel wo akoAodOwe:

16

ENERGEAN OIL & GAS S.A. 60%
TRAJAN OIL & GAS LIMITED 40%
Expio®wrt¢ ‘kat Mio@wrrig pnta kat avéxKAnta cuLPwvouy Kal aTrodéxovial 611

(@) Kavéva GupgwvnTiKd Tou oTrofou o ExploOwrti¢ Sev atroteAel GuUBAAAGLEVO HEPOC Ka/H] 10
ovofo Tepiéxel 6poug Kal oupQwvie¢ Trou puBLiZouv Tic oXéoEIG LETAgG Tou EkpioOwTh Kaw}
oloudifTrore TuppicBwr Kat/r| o1ouSrftrote tpitou pépoug dev Ca yevve oiddrwote agiwon
évavtt tou ExpicOwrt A dev 8a rpoToroie thy Tapotoa ZGpBaon 4 Sev Ga puspiZer mv
wapotoa Z6yuBaor pe Stapoperixd Tpd1r0,

(RB) KGGE GULPWwN TKS TOU oTOfoU o MicOwrrc Hf Kd8e LuppIoOwri¢ Sev atroreAe{ CULBAAASpevo
pépos, to omroio tepiéxer dpouc Kai Satdgei¢ tou KaBopiZouv tic oxéoelg peaks tou
Exyio@wtr Kal tpirwv pepdv, Sev da Snuioupyjcet otroiadijmote afiwon évavti tou
Expio6wth | tpototronjcel tv Tapotoa LHpyBaon fi puOpioe: aut Kata Tpdiro Siapopenkd,

(y) of 6por Kal of mpoBAéwetg TwV GUL@WVATIKOVY Trou ava@épovTal OTIC Tponyobpeves
Trapaypaoug dev Ga Sbvavial va xpnoipoToInGobv ya inv epynvela m¢ Tapotoac
LToyRaons, obre 6a voeitai éti UTrepioxtouv LE oTToIovdr|MoTe Ted TO, ev LEpE! fF} CUVOAIKG TNC
trapoboug Z6uBaong Kat

(5) 1600 0 Expio8witi¢ 6c0 Kai o Mic@wrrig trapairodvtal dia tou Tapdvtog KAGE SiKoNdpaTOS
TOUS Va diapprigouv, akupwdoouv H/Kal AION TGouv Tv 1X4 Tou Tapdvto¢ Spou.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6765

AP@PO 2 - AIAPKEIA EPEYNON KATA TO ZTAAIO EPEYNON

To E1dd10 Epeuviy apyier inv Huepopnvia ‘Evapéng loxtoc Kal, exté¢ edv n LéuRaon AvOef vupitepa
oGppwva Pe ToUC Spouc mG, E<aKoAoUEe! va VEfatatal yia Tig TEplOd5oug Tou opie! to Tapdv ApEpo 2.

2.1 Vie to Baaixé Ziddi0 Epeuviov:

@

@)

y)

(@)

Yard iy emip0Aagn tay wpoPAeTopevwy KaTwrepw, To BAGIKG OTdSIO EpEUVeY (EpEES To
«Baaiké Lrddio Epevviiyn) diapkel yia twévre (5) Em. Mia toug okonot¢ tou wapévto¢
Ap8pou kat tou ApSpou 3, to Lrddio Epeuviby diaipeirar ce Siadoyixég epeuvntikés aaeic
Tou op{iCovrai yia ty LUPaniKe Mepioxy we e€i\¢:

New Séon: 2 é1q
Agttepn don: 3ém

Le TEpftrTwon Tou, Katé 1H Sidpxeia tg Newtn¢ dagng, o MicBwtr¢ éxer exTANpUdGE! to
Npdypappya EAdyiotwy Epyaoiiy kat tav Yroxpéwon EAdyiamnc Aamavng tou oxeriZoviai
HE auth 7 Ddon OGLOWva pe To ApBpo 3, Suvatal, UTEBAAAOVIAaS ywwoToTTaINnGN Wpo¢s Tov
Exyio8wtf, va ouvexioes ti¢ Epyaaies ‘Epeuvag xaré 1 Aebtepn Daan, kal a6 10 onpelo
au76 avahop Paver Kai Kara 1 Sidpxeia ing Acdrepng bdong va exTrAnpwaei 1o Npdypapya
Ehdxiotwy Epyaoidy kai my Ywoxptwan Eddyiome Aatrdvng tou tov apopobv ae auri in
gdon Kal WpoRAETOVTat oto ApEpo 3.

Ze wepittwan Tou, Wpw m Ag mo Npwing Sdong o Mia@wic Sev Exe: uTOBGAAEL
yvwortortainon mpog rov Expodwit} oypwva pe To ApBpo 2.1(8), Ta SiKiwpPaTA Kat oF
uToxpedaei¢ Tou Miodwrr avagopiKd pe 1 LupBarixr) Mepioxh tavouv va u~iotavray Kat,
HE TOV ETIPUAGEN Tdvtote Tw UTToXpE@aEw Tou MicGwrf} Tau éxouv Hdn yewnel Suvdpet
Ng Tapotoas L6pRaons, 6a Gewpatviai katapynBévra.

Mera amd Tpoonkévrw¢ amoAoynpévo kai eGAoyo afmmya rou MiaBuiTi, mpokeipévou vat
Tapaoxede! oto MicBwth emapKrig xedvog ya th Sidtpnon i/Kar mv exrédean Soxipiic
Tapaywyric ula yewtpnons kal TpoKEiNévou va dicuKoAuvael o Migdwii¢ yia th Afwn
amdgaans oxerikd He To av Oa SeopeuOel yia mV ETOuEVN ddon Goupwva LE To ApSpo
2.1(8) avuntépw, 7 Mpwrn Odon Sévatai va Tagaradel yia Tepiodo yéxpl é€ (6) Mavoov, umd
THY TpodTOGesn On 7 yewrpnon Exel Eexivejael pv om Th ANEN THC EV Ady ddanc. EGv
ATTAITNGE!, Kal KATSTIV TPOOHK6VTWG AITIOADYNLEVOU kal eVAGYoU aITHYaTos Tou Mic8wri, 7
don Sbvarat va Waparaeel Teparrépw yia eGAoyo xpoviKé SiGotnpa.

(07) Le Tepintwon Tov ny Mpa bdon Taparade! cdppwva pe to Apepo 2.1(), ro xpovKG

Sidotnpa kata to oTrafo Tapateiverai Nn Odon aut} agaipeltar amr6 To XpowIKS SiGomnpa tou
éxe1 opiotel yia 1 Aedtepn ddan.

2.2 Nia tv Napdiaon tov Lradiou Epeuvav
6766

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(@)

(8)

)

O MicBwrii¢ ddvaral, cdpQWVA HE Tic SiaTaEEIc Tou ApSpou 5, wapdypagos 3, Toy Noyou
trepi YSpoyovavOpdkwv, va viToBdAel aftnan yia Tapdtacny tou oraSlou epeuvedy (egegtic
«Mapdtdon tou tradfou Epeuvav»).

Luvopodoyeitai Kat ouppuvetral peTagG twv Mepdv dt! n avayKn yia TrpdoGEro Xpévo yia
Thv odokApwon evég Mpoypdypates Atotiunons, f ya tov eviomioyd emntAgov
aTrosetdrwv porto va TexunpiwOel Eva KoftacHa We EpTrOpIkd |ekHETAAAEGoINO, yid Thv
avdAnun Tepaltépw epeuvntikav yewrproewy, Hf ya 7 SHploupyia ayopd¢ ducixod Agpiou,
ouvioTad avayxn n otroia eyritrret oro Adicio rou Ap8pou 5, map. 3 (B) tou Ndéyou tepf
Ydpoyovavépdkwv.

Edv yopnynéei Mapdiaon rou Lradiou Epeuviov cbppwva pe to dp8po 5, tap. 3 tou Népou
trepi YSpoyovavepdkuv, o Mio8wrric, Inv Tew nuépa tng Mapdtaon¢g tou Ladiou
Epeuvaav ,utoxpeottat va tapcoxei otov ExpioOwrr Tpatrecixl) Eyydnon yia To tAfpec
006, av u@Pioraral, cTroioudrrrore EAAcipaTog Tou TpoKdTTE! wo Siapopa peraes tg
Yroxpéwoncg EAdyiotns Aatdvag oro Tého¢g tov Baoikod Lradiou Epeuvidv kat m¢
Mpayparixri¢ Aawdvng tou Mio@w7t} Katd ty diGpKeic rou cradfou auto’. H wo dv
TpameZixy Eyyinon 6a avtikataotrice Ka6e toxGoucd KaTd to xpévo exelvo Tparredixt}
Eyydnon, n owoia exe Tapaoye8el Suvayet ng Wapovoas EGpBaons. Linv vepittwon toy
Sev upiotatai této10 EhAgiLA, O Ekylo8wtti¢ uTroxpeottar va emiorpéyet apedAnti Kae
TpameZKr} EyyGnon mou mapaoyéOnke oOnpwva ye Ta avwrépw KaTd mv évapén thc
Rapdiaons tou Lradfou Epeuviiv.

2.3 Edict Mapdracn tou Lradiou Epeuvav

@

@)

Lopyquva pe to Apepo § trap. 4 rou Népou epi Ydpoyovavapdkwy, Eldik) Mapdtaon rou
Xiadfou Epevvaiv n omoia Sev Oa uTEepBaiver ta oxrd (8) Em SbvaTa va xopNynGef oro
Mio®wtr oe ouvéxela oXetiKiig aitnori¢ Tov, be aTéyaon tov YroupyiKoU LupPousfou
Karétmlv iofynon¢g rou Yioupyod. Ernrpéodeto: dpor Ka mpoiiroGéoei¢ ymopef va
ETMIBANGObv pe THY aTTdgaoN Tou YrroupyKob LupPouAou, kata TapéKkMon Tw Satdgewv
TNS TWapodaag L6pRaons, Kat j Wapotoa LUyRacn Oa tporotroreiral avriatoKwe<.

Le tepintwon ou o MicGwrtt\¢ Exe! TpOBeEf cE:

@ AvaxdAuwn pn LuvSedepEvou Oucikob Agepiou (non-associated Natural Gas) ot
ZupBatik weplox, | oe AvaxcAuwn evdg Koitdopatog YdpoyovavOpdkwv ot
LupBarixr Weployy ta ovola Sev efvai Suvarév va atorehEcouv aviikefievo ETropiKic
ekyeTadAAguons Xwpic rv expeTaAAeuon Tou Luvdedepévou Ouaikos Aepiou, ff

i) AvaxdéAvyn evég Koitécpartog YdpoyovavOpdkwv o€ Ba8éa ddaTa,

o Expio@wrrig 8a uTootnpige: mv aftnon ou umoBdAAel o Mic®wtii¢ cdppwva pe To
p8po 5, tap. 4, rou Népou trep{ YSpoyovavEpdKkwv yia E:dikry Mapdtacn tou Lradiou
Epewvov, erapky ote va emitpéye! oto Mic8wti, Tpotot auid¢ mpaypatorroifoel
SHAwon eptopevowpdtnTas, va efetdoes tyV KaTAOKEUr] Ka Th] XPNPATOSSTHON THs
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6767

aTraiTobuEvNS UTrOdoptic yia mH SiGGeon tou Ovoiod Aepiou fi, Kata Tephrrwon, va AGBet
UT6WN TOU Ta PUCIKA KOI GIKOVOPIKE TPOBANLaTa Tou oXeTiZovian pe THY avdTrTVeN Evdc
KolTdoparas Tou evromidetai ce Babéa GSata.

APOPO 3 ~ AEZMEYZEIZ TOY MIZOQTH FA EPPAZIEZ EPEYNAL

3.4 O Mio@uti¢, o£ extéheon Twv UTTaXpedoewv tou yie TH Sie€aywyr| Epyaoidv Metpedaiou evrd¢
Ths LupPariijs Meproyr¢, utroxpeotyai va Eexwijoe! rig Epyaaisc Epevvac to apydtepo evtdc €&
(6) Mavav até tv Hiepounvia ‘Evapéns laxdoc Ka) uTroxpeourat va exreAgoei Tig epyaaies Kat
va Satravijoel rovAGxlotov 1a TOOd Trou avayépovial oro Apapo 3.2.

3.2 fia Toug oxoravg tou mapdvrog ApSpou, ro Mpéypapyia Eddxtotwy Epyaouby wpog extéAcon,
kay n Yrroxypéwon EAdxiatng Aatdvag rou MioSwi ce KaGe don tou BaoKod Ltadiou
Epeuvidv, 6TW¢ TEplypdpavrai ato Ap8po 2, eivat we eff:

Mpwty Ddon: 2 Em

Katnyopia Epyaoiwv Nepiypagpy EAGxiotes Aatrdave¢
AEXMEYTIKO MPOPPAMMA

EPCAXION

Lelopikd Enaverrefepyaoia twv ugiordpevwy 150.000€

Sedopévwy 3D Kal diepedvnon
Wpdcberwy = SuvyTKwY = a TOYwv

“Epeuvac.

Etravetrefepyacia 400 yIAiopérpwv

Sedopévwv 2D 50,000€
Pewdoyikés xr Tewpuoikéc Mehétec Avatrtuéns Mediou, MeAétec 250,000 €
MeAérec (G&G) kat MeAéte¢ Mnxaviktis = Kordopatoc, MeAétec
Mnxavikij¢ Kotrdopatog Eyxarastdcewv Napaywyrc,

Lyxediou Avarrtugns

Zxediaop6¢ yetitpnon¢

Arrothinon¢Mapaywyr¢

100.000 €

TlepiBadAovrika MeAétn NepiBaddoviixiov 50.000 €

Enimtiorwv
LOvoAo Yrroxpéwons 600.000 €
EAGxiotns Aatravng
NPOTPAMMA EPTAZION Opvén 4% Pedtpnong
YMO AIPEZH (Arrotiunong/Napaywyis). H dpugq

TN WpwIng yewTpnonc tedef uid thv
aipeon 61 n emaveTTefepyacia tay
ceiopikdy Sedopévwv Kal ot pedéreg
avanrugns Ga emPeBardoouv tv
O}KOVOHIKH PlwopdtytTa mS
Tepioxtig Karaxédov xa) = 6a
emriTeuXOouy or atrairovpevec
KuBepvntixés, towikég Kar GAAEG
6768 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPQTO)
atrarroGpeves ddetec.
LOvoAo Aatravng uTré 15,000.000 €
Aipeon
Astrtepy don: 3 émy
Katnyopia Epyaciwv Neprypagy Eddxtotes Aarrdves
LEIOIKa Edv arranmel n avéktmon 200 15.000.000 €

XIIOUETE WV VEwY GEloLIK@v 3D (H
aTréxmon véd¢ celopikiig Epeuvacg
3D Tdvu amd To Tredfo tou
KatakéAou teAef umré Thy afipeon tHv
atroreAcoudtwy mg uNapxouods
OEIOHIKIIG Epeuvac 3D. Edv ta
crroteAéouata dev Efval etapKi yia
va evtoTicouv pe akpiReia pia
yedTpnon atrorinons, wpoteiverat
val atroKrnGel pia véa CElopiKh,
épeuva 3D mdvw ard to Wed{o Tou
KataxdAou kal auté Od atrorehet
BéPain Séopeuon. Linv wepftrtwoy
aut 7 1" yeditpnon 6a egaprnvel
anré ta aTroteAEapiaTa Ing véas
épeuvac 3D.

Lyédi0 Pewiprjcewv Emkaiporroinon tou Zyediou

YEWTPHGEWY

‘Opuén Fewrprcewv ‘Opugn 1 yewtpnonc

(Arroriinong/Napaywyrc)

Luvodo EAdxiomns Aarravng 15.000,000 €

3.3

34.

3.5

Yd my emptaagy tou Ap@pou 3.4, 4 Yrroxpéwon EAdyiome Aarayn¢ wou wpoBAérerat ato
ApGpo 3.2 dev Oa Gewpeltal dt! EXer exTrANPWOE! Ge OXéoN Le OTTOIGSATOTe Pdon aM tI¢ EKei
avapepopeves, ecv 1 uvoAlKh Mpaypatixy Acurdvn katé m1 pdon aur, n oTala avnoroixes oe
epyaotes yia my idia Gaon StrwG Teplypd@avral ato ApOpo 3.2, Sev eivat rovAGXIOTOV fon [le Hh
umepBaivel 10 1006 tng Ytroxpéwong EAGXIoTnG Aaitavng: UIT THv EMIPUAAEN Spws oT, Edy OE
oToMsriToTe Pdon o MicBwiii¢ Exe exieAécet ta Npdypapipia Edaxfotwy Epyaoidv yia mv ev
A6YWO Gaon, TOG EGAOYN iKaVoTOINGN ToU Exyic@wr}, n Yroxpéwon EAayiorn¢ Aatdvn¢ 8a
Gewpefrat du Exel exTANpWOE! yia TH don auTH, Tapd THv STrapEN TuXdv ehAciypaTos.

Orrou n Mpaypyarixh Aarrdvn tou mpayparorrorj8nke amr To MicOwrj Katd 1 SidpKela pag
ddong uTepBalver mv Yrroxpéwon EAdxtotng Aamavn¢ yia tv ev A6yw ddan, 10 To0d Ing ev
Adyw uTTEpBaons Ba Hetapéperat Kai Oa ToTdveral-évavTs TNC Yroxpéwons Eddxiotn¢ Aamrdvn¢
MS ayéows evduevng pdonc, ud myv TpotM6Geon, wordao, dt | Tapotod Sidtagy Sev Ba
epunvetetal He TéTOIO TedW Wote va KaTapyel, aVUBGAAE! If TpoTrOTFOIe/ OTOIASITToTe UTOYpEWaN,
Tou MioGwrrj va exrehéoet Epeuvaqrixi Fedtpnon ovpwva pe To Tapév ApGpo.

H exrédeon Tedtpnon¢g Atoriunonc/rapaywyr¢ amd to MicSurr odyewva pe TouG Kavéve¢
Emiotfung Kat Téxvng ‘Epeyvac kai Expetaddeuong Yopoyovavepdkwv Oa Gewpeltar dt
atrahAdooel to MicBwr amd my utroxpéwon extédeang Cedrpnong AtTroriynonc/tapaywyr¢
Suvdue tou Tapdévtoc ApOpou, edv:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6769

3.6

37

3.8

(a) 1 yecstpnon Exel SiavoiyGef os BABO Wore va Hrdce! Tov TaleUT pa GToUG aVvEpaKikoUc
oxnpatiauots rou Ha@kaivou-Avw KpntdiKot, Kar o} doxipés afoAdynons éxouv
oAoKAnp del,

(8) tev and HV ETiteugN Tou Tapamdvw PaBouc, n yetdTPNON PRO GTO KPUGTAANIKS
uT6BaGpo Im¢ yewTpnang auTi¢ KdTW aNd To OTTO! N yewAoyiKH] Sop dev péper ta
aTapaltnid XapaKTNHpIoNKa yi i cucoWpEvon YSpoyovavEpdkwv oe eyTopiKa
EKLETOAAEU GIES TOCOTH TES, Fh

(y) avakOttouv avuTrépBAnta TexviIKG tpoRAnpaTa, xwpi¢ aura va éxouv TpoKxAnOel fh
emtaGel ad tov Mic@win, oe piKpd7epo RaBoC Ig ev ASYW yEewTPNONS, TA OTrOIa
KaGiaToOV Un-TEAKTIKH Thy Tepatépw Sidvolén, 1

(8) yetpnon ouvavid onaviKas TagaywyiKouc opifovtes (Cavec).

O Mia®wrii¢ tévre (5) NHEpEG TpIV TTS THY NUEPOUNVia KaTa IV OTTOa N LOpRaon Ca Kupwel
ka), EP6G0v O Mig®wiii¢ Exe) emdHoe! yywWotoTrOIjGEIC OTOV ExpicOwt] bUPwva PE To Ap8po
2.4(8), KaTd mv WpwIn npépa mg Aedtepng donc, uroxpeodtar va napdoyei Tparregixt)
EyyOnon avapopixd Ye my Yroxpéwon Ekdyiotng Aandvng (apaipoupévou otoioudiirote
Tooot éxel 1UX6v MotwGef KaTG To ApGpo 3.4) yia tH GXetiKr) don. To woo mo Tparezixic
Eyytnong mou 6a wapaoxeGei Suvdpei rou Mapdviog ApSpou Oa peKdveTar oto TéAOG KAGE
Hugpodoyiakod $=Tpyvou Katd todd foo we Imnv Mpayyarononveioa Aandvn ov
TpaypatoToince o Mio8wtiic kata 1 dkpKeia aurod tou HygpoAoyiakod Tpiprivou. Mpokeipévou
va dieuKoAuvGel n pEelwon mn¢ TparreZixtic Eyyunons Suvdyes tou trapévroc Apepou, o MioBwriii¢
€a Tapdoxe! orov EkpigOwt} uToyeypappévy eiSovoinon wou Ga wepiypdgel (I) To ToGé Tn¢
peiwons tng Teamezixric EyyGnong (1) 10 avabewpnpévo Tod yi 70 OTTofo A TpcTEeCa Oa UTTEXE!
euOtvn oygwva HE Inv TpaneQixr Eyyénon. O ExpioBwrrjc, emi ing wapadaBg mo
sSorroijons, Ca Tpétrel, OXI Apydrepa ad 45 nuEpes amd Hv AEN tou OXETIKOU HpEpodAoyiaxou
Tpiprivou, va utroypdwel Kal va Wapadwoa tv eSotoinon aurry amv Tpdmela Kal (extd¢ and
Inv Tepintwon Tou  eldoTofjon tou MioGwrr} augiofningel amd rov ExjioOwti evté¢ tou
auTod xpovikoG diaarhyaros) oinV WEepimtTwWoN TOU o EkpioGwriic Sev urroypayel kal Tapadwaer
IHv eldoTroMan aur, 10 Toss INC Tpatreikrig EyyGnons Tapdda auid Ga avayvwpiZera on Exel
pew KaIG TO Too Tou avaypageral aTHV OXENK eSoTroinan.

Edv oro téhog oToaadiTote Pdong o ExyicOwnti¢g Stamoiwoe 611 n Mpayparix Aowdvy 4
omfoia éxe1 Tpaypatorroindel amd tov MicBwri} katd 19 didpxeia auriic Ing Mdong (AaHBdavoviac
UTrOwn Kal TUX6V Toad aTré Letapopd aty@uva pe 10 ApOpo 3.4) dev joovral 4 Sev uTrepBalver
wv Yroxpéwon Eddxiomjg Aawdvng yia mv mpoxeivevn don, Tpatetixy Eyyonon ea
XpRopotroinsel yia TY TANPWpi CAGKANpOU Tou Toda’ TOU EAAEhuYaTOS Tov EKyio8wri.

Tia toug oKotrodc tng TWapovoag LouBaons: «Npayparmy Aatravn» onpaivei 1 SaTdvn Trou
Tpaypatorroiel o Mic@wi¢ Katdé m Sidpxeiar ouyKekpipevng Paon¢ tou Bacio’ Zradfou
Epeuviay,  ovroia:
6770

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3.9

3.40

4d

42

(a) amrodidetai arroKAeioTiKkd Kal Gueoa onc epyasieg Tou Mpoypdypatog Eldyiotwv
Epyaoidv ing dedouévng Ddong Sts TeoBAémetai ato ApGpo 3.2. Kat ota PeviKd Kat
Aloikniikd “Egoda émw¢ auid opiovial ora mrpata 2.5 (@) kai 2.5 (8) tou
Mapapiiparos F tou Karavéyovtai oe autég 1i¢ Spaotnpldtntes, Kat

(8) umd Tov dpo 61 To Mpéypappa EAdyioTwv Epyacidv yia tov auyKeKpiévn don exer
ekteheotel, SAe¢ of SaTravEs Trou TPaypaToTronEnkay (Eite Wplv  YEeTa AT Hv exTéAcon)
yia Epyacies “Epeuvacg ora sykexpipéva Erroia Mpoypdpyara Epyaoiv Ka
Npodtrokoyiopobs yia mv Odon aut’ Kat Ta Pevixd kai AtowKntikd Efoda 6trwg opiZovrat
ora tyApara 2.5 (a) kav 2.5 (8) Tou Napaptipatoc F rou Katavéyoviai oe autéc 11¢
Epyaoies ‘Epeuvas.

O Mis6wtr¢ uTroxpeottar va mpel akpiBi croiyeia Kai Aoyapicaposc yia 6heg 11¢ Npayyarixéc
Acmdvec Kai Goov apopd ora FeviKd Kar AloikntiKd E€oda (61s opiZovtai oto tyra 2.5(a)
kat/ 2.5(B) tou Mapaprryaros PF), uTroxpeovral va tnpei Sha Ta Eyypaga ouUpTEpIAdpBavopévuv
TivoAoyiuv, apxeinv Kal SeAtinv Kataypagrc wedv amacydAnanc. MpoKepévou yia tv
emiPeBaiwon Tuy Npaypatiky Aatraviiy 61 atroteAobv UGvO Ta TOGd Trou Fivat aTrapatmTa yia
TH exTéAcon TWV oXETIKoY Epyaoxiv Epeuvac yia pita ouyKeKpivévn don, o Expio@wtri¢
Sdiatnpei To Sikafwyc, obipwva pe To ApBpo 19,13(a), va dievepyel AoyiotlKd EdeyXo THOWVE LE
To KepdAato 1.6 tou Mapaprrparog Ir.

Avagopikd Ye THY TWEploxH} amd Inv ofa Wapalteffar FH Inv orofa emorpéper Suvdyer rou
ApOpou 6, 0 MicOwri¢ uTroxpeobral, cdppwva HE TIC OUVI}BEIG TrpaKTIKéc OTN SieBVi} Blounyavia
Tetpehatou, eon o€ Sidotnya é (6) Mnvdv awd thy nuEpounvia ANENs oTroIaadrMote daane
Tou Lradfou Epeuviiy, va aropakpiivel Tig eyKataordoElc Toy XpnolvoToince, va oppayice! Kau
vd eyKaTaAsiyel LSvipC OAES TIC YeEWTPHOEIG Kal Va CTTOKATAOTHOEI To TrEPIBGMAOV 6G0 To SuvaTéV
eyyGTepa Ginv apxIKf Tou KaTdaTaON.

APOPO 4 -TEXNIKH EYMBOYAEYTIKH EMITPONH

O Expic8ur¢ Kato Mioswrtii¢ uiroxpeobvral evrég wévte (5) nEepoAcyiakwav nuEpwv amd Thy
Hyepopnvia “Evapéng loxbo¢ va auoticouv pia ewipot n oToia Ga avayépetal we Texvikit
LupRoudAeuriKr Eritpotr Kal 6a ouyKporeltar ard:

(@) évav Tpdéedpo Kat 500 aképn MpdawMa, 1a oToia StopiCovrat aN rov ExpiGwTh}, Kat
(8) tpfa axéyn TrpdowTra ta oTofa SiopiZovtat ard To Mio@wr}.

Tédo o Ekwio6urtii¢ 600 Kar 0 Mic®witi¢ pTopotv va SiopiZouv eyypdqus o1rowdimore
TIP6oWTO Tov Exel avriotoixw¢ vTrodeixGel ard auToUc, yia va evepyel orn Son oTroloUdr Tote
pédoug tng Emitpotr¢ Texvixwv LupBotAwv ce repintwon atouoiag  aviKavémtacg tou
TeAeutafou va evepyiice We péhog ng Emitpomi¢ Texvikdv ZupPovAwv.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6771

4.3

4.4

45

46

47

48

‘Orav éva Téroio avamAnpwanKd éAOG evepyel GTN CéoN AdAOU HéhouG, Ba EXEI TIG EEoUOTES Kal
Qa extedei ta KAOrKOVTO TOU PéAoUG auTOU.

Xwpig va rapapAciroviar ta Sikcaidyata Kat of uTPoxpsd@aec tou MioBwih wo Tpoc m1
Biaxeipion TwWv epydoiwv Tou, o1 Apyodidmte¢ mo Texvikrig LupBouAeutiKi¢ Enirpomiic
ouviatavtai:

(a) va empPAénel 1n Stevepyeia twv Epyaoidv Netpedaiou arré tov Mia@wri},

(B)_ va edéyyXet to Erfjcio Npoypapa Epyacidv xai MpodrroAoyiops wou éxel uToBANGel até
Tov Miadwrr} kai va agiohayel Tpordoeic wou éxauv uTTGPANBEl cr6 Tov ExpicOwT} yia
INV avaGEvdpnon CuyKEKpIHEVWV XAPAKTHPIGTIKMV AUTOG, EKTSs aId TIC TrEPITTWOEIG TOU
10 Ericio Mpdypappa Epyacidv xat o Mpotitrohoyiopiés Gewpelrai Ou éxet eyKpiOel a6
Tov Expio8wt odppwva pe To MpozdpiKd Aidtayya Kai ro ApOpo 5,

(vy) vo e€eTaZei Kate Nodypayyia Arrovipqons tou éxer uTopANGei até Tov Mig@wri| oTov
Expic@oth) Kai va rapaKxoAouBel my extéAean Tw Epyaoiav cOL@wva YE AUT,

(8) va e€eTa¢ei kde Mpdypaypya Avamtvgng xa Mapaywyric rou éxei uToBANGel até Tov
Mig@wri} dtov Expic@wr| oxerikd pe ya AvakdAuyn euTropikd eKLeTaAAcSoipwv
YSpoyovavepakwv,

() va fe 1GZet KaGe mpdypapya extipdpevng wWapaywytic Tou UITOBGAAETCI pe Kade EtHjoio
Apdypappyia Epyaoiay kai MpoitroAoyioy6 oxenkd pe rig Epyaotes ExpercAAeuons,

(a1) va e€eTdder hv - ce cUpLLdpQwon PE INV TapOGoa EGyBaon - AOYICTIKH TrapaKohovanon
Ta Savravev Ka Thy TpNon Tw apXEiwv Kai avepoptiv Aetroupyiag Tov Thpobvrar
avapopike pe Tig Epyacies Netpedaiou Kar

@  yevixd, 7) ouvdpopr] tou ExpicBwrtt omy doxnon tv apyodion{twv Tou adugwva pe
Mv TWapotad LéyBaon.

‘Ode 01 cuvedpidoeic m¢ Texvikrig LupBoudcunniig Emntpomric 6a AapBdvouy ywpa ae 1610, efte
evt6¢ EMGSoc, effe, We IV TponyoOnEvN Eyypagn éyKpIon Tou ExyioQwn}, ex16¢ EAAG5Oc, Kata
XP6vo Trou Ga opiZerat opSpurva aTré Ta WEAN mg Kai TOUAGYICTOV Lia Popa KABE Tpiunvo.

EmimpooSéiw¢e twv Tpoypaypatiopévwy uvedpidcewy tng TexviKric ZupBoudcurixiic¢
Empot¢, 1600 0 Exyic@wtic doc Kei o Micéwiig éxouv to Sikafwya va cuyKaAodv
Ouvedpidasic mH Texvixrig LupBoureurixiig Empomii¢ evtdc EAAdOog ve mepintwon éxtaKing
avaykne ff aipéBAertIn¢g Katdoraonc, He Eyypagn yywororroinar} tous ge KaGéva cITd Ta EAN
1¢ Texvikeig LuyPoudeuTixi}s Emtpomc, rouAdxiotov tpeic (3) nuepodoyiaKés nuépec Trp.

Mévre pédn tng Texviktig LupBoudcurixic Emitpot¢ ouviotodv atapria yia tig cuvedpidaeic m¢
emimpotrAs.

O Exyis8wrri¢ Kat o Mio8wri¢g Oa Exouv appdrtepor ro SiKalwya va KGAOUY oTrolovorToTE
Tpayparoyvwspova oe oTroddrToTe ouvedpiaon mo Texvixiig LupPovdeurixri¢ Etitpomic
6772

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

49

4.10

5.1

5.2

Tpokelévou va Tapdoxs! cupPouAég otqv emitpotr emf oTroiovdrTote Géuatoc texvikri¢
QUCEWS, yia TO oTrofo avalteitat n GULBOUAN E1dIKOd.

‘Oheg of amrapdaeic NS Texvixri¢ LupBouAeUTIKFG Etitpomtr¢ AaLBdvovtai pe oNdPWVN YrIpo TW
peddv Tou efvat Tapé6vta oTn Guvedpiacn Kal oxnYaTiZouv aTaptia.

Eqv n Texviki] LUpBouAeuTIKH Emitpoty dev Katagépel va aTropagive: opdqwva ei Kétroiou eK
Tov Cnimnpdiwv ta omoia e€erdZer obpquva pe To Tapdv Ap8po 4, to Ziitnua auté 6a
wapatrépmeral otov Mic8wrr Kal tov Expiodwrt}, evré¢ Sekarévte (15) nuepoAoyiakdy nepav
amré rv nuEpounvia Tyg ouvedpiaang Kad Inv oTOia efeTdOONke To OUYKEKpIpévo CInua. Edv
ta Mépn Sev KataArgouv ce ondqwvn atrdpaon evtéc rpidvta (30) nuEpoAoyiakwy nuEpwv ard
Tv ev AdywW Wapato, to Cimpa 6a tapatéytetar otov AtrokAcionkd Eptreipoyvapova
Tpog opiotiKkr SevGérnon oGyouva pe to ApOpo 23. Yd mv emipbAagn, SWS, 611 aTnV
Tepitrrwon Enjciou Mpoypdyparoc Epyacidv Kai MpotitroAoyiopod trou éxet uTroBAnGel amd tov
Mioéwtr wer a6 pia AvaxdAuyn, of TpoTdasic Tou Mic8wr wou epmepiéxovral oto Etrcio
Npdypapypya Epyacidiv Kai MpotiroAoyioud 8a Sewpotvrai dit Exouv yivel aTroSektéc até Thv
Texviki| LupBoudeutiky Etrpott epdoov ot Teotdceis autéc Exouv dtapop@uGel obypwva LE TO
Appo 5 ka cuvddouv Kat Exouv W>¢ GKOTO va SteuKOAGVOUV Tov Mio@wr] otnv EkTéheon Tw
EPYAGIV TOU Kal TW UTTOXpEMoEWV SaTravwV GbLPWVA HE TO ApBpo 3.

APOPO 5 — ETHZIO MPOTPAMMA EPTAZION KAI NPOYMOAOMZMOZ

Tpeic (3) Miivec tei ard Kaé8e HLepodoyiaké ‘Eto¢, 1 dtrote TUXdv ard KOIVOG GUL@WynGel LE
Tov ExuicOwti, 0 Mic@wrri¢ 6a eroidZet Kol uTOBGAAE! oTov Expio8wrt] Tpog éyKpion évet
Tpdypapya to otrofo Oa trepiAapPaver dAEg tig epyaoies Tou TpOBAETOVTA! ATS TH L6pBaon
(uehétec, épeuva, avaGécelc, e€oTioydc, eyKataordoeic KAT) Ye To TpOUTOAOYIOBEV K6aTOG
EKGOTNG TOTWV Kal GULPwVA LE TH Siddikagia Kat To TepieX6pevo trou KaGopiferal ato KepaAcio
9 tov Mapaptiyatog F («Eth cio Npéypaypa Epydoiwy Kat MpotitroAoyiopdg») to oTrofo
trpotetver va exTeAéoet KATH TOUS eTPdpevouG SHdeKa (12) Mrvec (UIrd THY ETIPUAGEN Ou, edv
Hyepounvic ‘Evaptns loxtog efvai diccpopetiki) amd hv nuEpounvia Evapéns evdc HYEPoAoyIaKod
‘Eroug o Mic@wrri¢ Sa umofdAa, evtdcg e€fivia (60) Huepodoyiakdiv Hyepdv and mv
Huepopnvia Evapeng loxtoc Eva TPSypaLLa yia To UTTSAOITTO TOU TéTE TpExOVTOG HHEpOAOYiaKou
‘Etouc).

Evréc evdc (1) Mavic ard Tv UTOBOAN Tou, o ExpioOwrtri¢ éXe1 To Sixafwya va Cyd dieuKpiioeic
emf tou Mpoypaypatos Kat MpoUmoAoyicpot Kat va uToBdAEl wpoTdoeig Mpocg eféTaoN ornv
Texvikt} LupBouAeuTiK Emipom yia THY avaSewpnon cuyKeKpIHévwv XAPAKInpIOTIKGY Tou,
OXETIKG Jie TO Ef50G KAI To KéaTog TWV Epyaoitv Kal Tw AElToupyidv. Eddie! térolwv
Tpotdcewv, To Etjcio Mpdypayya Epyacidv kar MpotoAoyiopidg Oa Gewpeftat ori Exel yivel
aodexté amd tov Exyiodwrr}.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6773

53 Kd6e Enjoio Mpdypappa Epyaciiv kar Mpodmodoyiopés Kai otroiadrwore ava8eW@pnon A
yporrotroinen roug 8a efval obppwva YE TIC aTaMCEIG EhaXiotwv Epyaowiv Kal SaTTavOv HC
avifataryng edons Tov atadiou Epeuvdv Tou TpoBAETOVia! Oro Apepo 3.

8.4 Edv o Mio8wiic xat o ExpioBwiri¢ aduvaTobv va ouypwvricouy emi mpotevéopevwv
ava@ewprigewy tou Ettoiou Mpoypdypares Epyacidav xat NpodtroAoyiopot evré¢ Séxa (10)
Epycolwyv Hpeptv amré thv wpoypapparopéyn cuvdvinor touc yia thy e€étaon Twv ud Kpfon
Cnmpatwv, rors 1a Chiara avid 8a wapawéuovtar mpeg emikuon aTov ANOKAEIOTIKO
Eprreipoyvapova.

5.5 O Exyiobwiti¢ 8a Exel to Sikaiwpa va ewowrevei mv ekTéAeon tou Etjciou Mpoypdpyaroc
Epyacity kai MpotroAoylopos.

5.6 Le Tepiattwon EXTEKTWV TEpPIOTGOEWV Trou Sev TpoBAéTrovtal oto Erjaio Mpdypayya Epyaowv
kai MpodmoAoyiopd Kai 01 oTroieg atraitodv Gueon evépyeia, 0 Mia@wrii¢ ymopel va AGBet KdGe
avaykaio péTpo yid Inv emfreugn twv ordxwv mmH¢ LOpBaonc. Tuxdv éEoda wou mpoKdTIOU we
ouvéreia Oa oupTeplhayBdvoviar atic Sandves Tou avapépovici ato tyipa 3.1 Tou
Napaprtiparocg fF. O ExpioSurrg Oa evnpepioverar Tapauta yid 6keg ng TpotroTroij|oElc Tou
avapépovial avurépw.

APOPO 6 —- NAPAITHEH KATA TO ZTAAIO EPEYNON - EMIZTPOOH
6.1 Napaitnon

(a) Y16 inv em@bAagy twv Staragewv tou tapdvres Apepou, wpiv amd IH AtjEn rov Lradiou
Epeuvov, o MicSwtri¢ Sikaiotra otrotedrimore, ye éyypagn yvwotoroija tou wou
Trapdyel 1a atroteAEopard ing tpidvra (30) Epydoipes Hyépec perd tnv emidoor m¢ otov
ExyioGwrr, vo wapaitn@el twv Sikaiwydtwy épeuvag oe oASKANBN 7n LUEBariKh Nepioxy
1] TpHpa GuTs, atroteAoUevo amd Eval H TEpIoGdtEpG GuvEXH Lroixewdn OpGoyavia.

(8) Le wepittwon wou o MicBwitis em@upel va trapanndel twv Sixanopatwy dievépyerag
Epyaoidv Merpedaiou oe cASKANPH TH LupBarikry Mepiox, xwpic va éxet exAnpwost
OMEG TI¢ UTOXPEWOEIS Epyaoniv Kai TIC YToxpedoric EAdxtoms Aatrdvng yia mv Tote
tpéxovca ddan ( Tg TuXdV UTTOXpEdoeIG epyaowv Kcr SaTravwv Tou éxouv
oupPuvnGe! wetakG tou MiaBar Kai tou Exwiodwn} yia omoidriote Napdracn rou
Lrabdiou Epeuvaev ff E1diKxh Napdraony tou Lradiou Epeuvaov) («Mpdabetes Yrroxpewoeis
Aarrdvng»), © Mic8witi¢ Oa KataBdAe ctov ExpicBwr, Tew i Kata thv nHEpoynvia
eméevong TwV aTTOTEAcOUGTWY oTroIaCdr More Tapaltnans, Tods {Go pe 10 Todd THC
Biapapac petaga ing Npayparwrig Aatravng tou avrioroixel oto Npdypaypa EAdxiomns
Aamravng via thy ev Adyw Ocon f Wepiodo wapdrtaans Koi tng Yrroxpéwong Edaxiotn¢
Aandvns yia mv Tore tpéxouca Mdon A twv Eddyiomn¢ SaTdvNg Tou guppwvijOnKe
petagO Twv Mepdiv yia Tnv ev Adyw Tepfodo Tapdtaons. O Exio@wrii¢ dixaioGra,
6774

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

W

@)

Tpokeiévou va WoayyatorroimnGef Nn Ka7TaBoAr tou ev Adyw TrosoU, va emdidget tv
KATATIIWON TUX6v TOGOU Trou Elva aTraiTHTS a6 Th GXETIKH TpatreZiky Eyytnon.

O Mic@uri¢ pwopef va wapainGef Twv Sikaiwydrwv tou anuiw¢ oto téA0¢
oTolacdr| mote dons tou BaoikoU LiaSiou Epeuvav, egdaov Exel exTAnpdael dAEG 11g
oupBatkés tou uToxped@oetc¢ amé m LbuBaon (oupepiAapBavopévwy wv
Yrroxpewoewv Epyaciv Kai EAdxiotng Aatrdvnc) éw¢ to téhog tng Padang auric.

Xwpfg va wapaAdmrovrat of umréAonrec euObvec Kal UTroXpetdoetc Tou Suvduel Tc
Trapotoag LbyBaons, n Tapaitnon rou Mic@wrr Sev yews a€idoeic uTép Tou idiou Kal
kara tou ExpioBwr yia Satravec Ff Cnpiec.

6.2 Emorpoph

@)

(B)

)

©)

Le Tepittwon Tou o Mioburnic éxe!, Wpiv to Tékog Ing Mews donc, uToBdAAE! 1p0¢
Tov Expio6wtr ywwororroinon Suvdpei tou Ap8pou 2.1(8), o Mio@uwrr¢ uTTOXpeoUTal TpIV
my évap&qy tg Aettepng Pdong va emorpéet tyra fh turpata mo LupBarikric
Mepioxii¢ (urd thy wpouTdeean dil auTd aTaptiJouv cElpd OUvEeXdpEVU LrolXewoaV
OpGoywviwv) Erol wore H LupBatikr Mepioxr teu Siampeltai va unv uTepBaivet to
eBSoprivra Tévte tog exaTd (75%) tn¢ LupBariktig Mepioyri¢ Kata tov Huepoynvia
“Evapéne¢ loxtoc.

Edv to Xiddto Epeuviv Ange: cGpgwva Le To ApBpo 2, o MicOwiri¢ uToxXpeovTa va
emmioTpéwel OASKANPH MT LuLBatikr} Meploxy thy oTrofa Katéxer extd¢ amd THY TepIox!| yi
Inv ovola, Kata ta opiopeva oto ApOpo 7, o MicOwrri¢ éxel ywwortoTrorjoe oToV
Ekpio6wth éti 6a tpatrei ce Neptoxt} EkperaAAevons.

‘Otay, cbppwva pe To Tapdév ApBpo, o Mio@witi¢ Tapaiteltai amd Hf emiortépel rua TNS
LupBankri¢ Meptoyric, n uToAerTdpyevn TWepioxr 1] teptoxés Oa wpétel va éxouv
opBoydvio oxiUa Ka! vot NV arroreAOUV TreploadtepEc ard So xwpIaTES TepIoxéc.

Tia toug oxoTroUs Tou UTTOACYIGLOU Twv Teploxwy Tou Ga ETIGTPEPOVTAl OULOWva LE TIC
wapaypdpoug (a) kat (8) tou Tapdévrog ApOpou 6.2, KéBe Tepioxt evtd¢ mo Nepioxtic
ExperdAAevong 1 ottoia éxet optoGetndef ard ta Mépn oUp@wva pe To ApEpo 7.6.(a) 1n¢
Tapotcac LbpBaons Ca egaipefrar.

6.3, Ka@apiopd¢

fiptv aré tav Tapaitnon 4 emotpogr tg LupBatixri¢ Nepioxrig f o1oudrtote pEpous auriic, o
Mic8urtr\¢ utroxpeotrat

(@)

va extehéce! —-oUppwva YE TI¢ OUVIABEIG paKTIKEs CG dieBvol¢ TeTpEddiktic
Blounxaviagc~ Kae anapaiinin evépysia yia Tov KaGapioyG ICG  Teploxiic,
oupTeptAapBavopsvng THC aTroGKpuvens TuXdv eyKaTaCTdoEwY Kal e€oTAOYOG Trou
eyKaréotnoe o MioSurric, Tpokeipévoy va amokaraotrCet THY TeptoxH| 600 To duvatéy
eyyOTEpa CTV ApXIKI] TH¢ KaTdOTAOT Kata Inv Huepopnvia ‘Evapéns loxbvoc,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6775

7A.

7.2.

7.3.

“TA.

75

(8) va ekitAnpwoes Uc UTOXpEtdoE!s TOU CUQuva LE Ta ApSpa 9.1. ka! 9.2., Kar

(y) va Ader KdGe avayKaio HEéTpo yid va amoTpéyer KivVdGvoug oto TepiBGANov, ThHV
avOpatrivny Swi A mv SioKmGIa.

APOPO 7 — ANAKAAYY¥H: ZTAAIO EKMETAAAEYZHE

Ye Tepitrwon Trou o Mic@wti¢ mpoBel oe AvakdAuyn YdpoyovavGpdxwy oi ZupBariKiy
Nepioyy, Sa TpéTe! va evnYEpwoe! apEAARTI tov ExpicOwr} we ~yypaen yvwatoTroinon Kar va
extedéoel Gueoa SoKiyéc oxeTKa Le THY AvakdAuwn @ote va Ka8opio@el n Extaon KaTd Thy OTrofa
Sdvatal va WapovordZei eyTopiKs evdiagépov. Ta arroreheopata rwv SoKipwv auTdv Padi HE THV
TEXVIKH TOUS a€IoAGynON 8a vTTOBGAAOVTA! GTov Expicutr} aéows Leta THY OAOKANPWON TW
SOKINWY Kal TN TEXVIKHG AkioAdyNONS.

Edv o Mio@wri¢ avaxaAdwer evid¢g mo LupBatixric Meptoxri¢ opuxté wou Sev efvar
Ydpoyovavepakac, uToxpeotra: va evnepwacel apeAAnti pe Eyypagn yvwotoTroinon Tov
Expiogwrf}.

Exrég até qv tepittwon Kad my otoia o Mio@wri¢ evnuepdver tov Exuiodwi, drav
uofdAAdl Ta atroteAgopata tev SoKipdy, 61 n Avaxdduyn Sev xpriZel atrotinonc, f Sev xeriei
aTrotiunons péxpic dtou exteAeoBobv TpdoBetEc epeuvNTIKES YEWTPH GEIS OTN LuyBatiKh Mepioxh,
0 Micbwttig opelAcl, 61av OAoKANpwoby o1 SoKiPés TOU avapépovicti ato ApOpo 7.1, va ouvTceet
kal va uToBdAe! orov Expic8wth mpoc éyxpion éva Mpdypaypa Atroriynong oxenxd pe mv
Avaxdhuyn. Evtég 560 (2) Mnvdv airé trv nuepopnvia Kata mv otroia uTOPAN8nKe oTov
Exuicdwit 10 Npdypaypa Arroriunans, o ExproBwrii¢ 6a eyKpive: to Mpéypayya Arorinonc,
exi6¢ Edy, Leta nv e€éraor] rou amd nv Texvixr) LupPoudcuTiKi} Emipomy, o Expic8wrri¢ Kpive
oti To Mpdypaypa Atrorinong Sev wAnpof ig atramtHjoeic Tou Ap®pou 7.5.(a) gw (€). Eth
wepittrwan aur, edv o Expic@wtri¢ Kai o Mic@wrri¢ Sev Karapépouv va cuppuwvioouV yid TIC
KaTaAAnAeg addayéc oto Mpdypapya Aoripnonc, to Cimnpa fy ra Snrripara tg dtagwviag Ga
WaparréyMovtai Tog SteuGEton otov ArroKAcsonks Eptretpoyvwpova avypuva ro ApBpo 23.

‘Orav ohoKAnpwéel éva Npdypapya Atrosiunoncs, o Mic@wir¢ Ca evnpeptover tov ExyioQwrr ye
éyypapn ywotorroinan yia to edv n AvakdAuyn elvan eytropika eKHeTaAAcvolyn Kal nf OXETIKA
atrégacn Tou Mic®wri} 8a efvar optariky.

H éyypagn yywororoinan tou ApQpovu 7.4. Ga cuvodedery amd wa éKGeon SyXETIKG HE THV
Avaxdduyn, 9 otrola 8a Tepiéxer WANpowopies we TpOC:

(a) Try Xnulkh obaTaon, Ng puOKKés Kol SeppoSuvapiKéc 1D:OTHTES Ka! THY TOOTATA Tw
avaKahupBévtwy YSpoyovavepaKwv,

(B) To 1axo¢ Kal thy Extacn Tov TapaywyiKoU o7pwpaToc,

y)_ Tig Tetpoquoikés DiotNTEG Tw oXNHATIGLdv Tou KalTéapaToc YSpoyovavOpdKwy,
6776 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(8) Toug deikieg TapaywyiKdtntag Tou Koitdapatag YdpoyovavapdKwy aTi¢ yewrprioei¢ orig
omrofeg éyivay Bokivés le Siapopetikéc wapoyéc,

© Thy dameparémta Kal to mophde¢ wv oyxnpatiopdv tou Kordoparog
Y5poyovavOpdkwv,

(ot) Thy ektipnon m¢ TapaywyiKri¢ SuvaTéintac Tou Koitdopatog YSpoyovavEpdKwv,

© Mehétec okomudinrag Kat Texvikéc Kat O1KOVOUIKES AgioAoYraEIC Trou exieAEoTNKav ard Hh
yid Tov MicOwrr] oxetikd pe tay AvakdAuyn,

(n) Thy agtoAdynon tou Kortéoyatog Yopoyovavépdkwv Kai Twv TrapaKeipevwv TrEpIoXav,

(0) MMpdobeta yewhoyika SeSopéva kat GAAEG aXETIKES TANpO@opies avarpopiKd YE THV
AvakaAuyn.

786. Le wepittwon tou o MoGwrri¢ evnpepidaei tov Expio@wrt ye Tay éyypan yywototroinon tou
Ap@pou 7.4. vic To 6T! pia AvaxéAun efval eptropikd experahAcdorpn:

(a) 0 Expio8wrti¢ kal o Mio@wiri¢ Ga cuvavidviat To cuvropdtepo Suvatév Kal, pe THV
empvAcén TwV Wepioploywv imo wapaypdpou 9 Tou dpBpov 5 Tov Népou
Ydpoyovavepdxwv, 8a opioderobv pe até Koved oup@wvia tnv Meploxr ExyetadAcuons
oxenka ve mv AvakdAuyn, odTwWo wote va TepiAaUBdvel, ce pid evidia Teployy, to
Koitacya YSpoyovavépdkwv yia ro otrofo S66yke N ywworoTroijon tou ApSpou 7.4, pact
ye éva eVAoyo TeplOWplo Trou Ga TepiAdLBdvel THY Tepipépeia THs Teploxi¢ autiic. Le
Trepittwon mou o Expio@writi¢ Kal o MicOwtii¢ Sev Katapépouv evtdc effivia (60)
NHEpoAoyiakwv NYEpwv ad mv nuEpoynvia emidoong Tyg ywwotooinanc tou ApSpou
7.4. Va GUULQwvrGoUV Via Ta Spia THC Neployrg ExpetdAdevons, 1600 0 Expic8wiri¢ dca
kal 0 MicBwrtig 6a propotv va Tapaméuyouv to Zima wpocg SievGérnon otov
AtrokAciotik6é Eptreipoyv@pova stpwva pe To Ap8po 23.

(B) Me tv em@bdagty twv Siaidgewv tou Ap8pou 2.3.(8), 0 MicBwrii¢ 8a cuvidger kar Ba
uTTOBGAE! OTOV EkyIgOwri} evtég é€1 (6) Mavav atré inv nHEpouNvia ywwotoTroinon¢ Tou
ApSpou 7.4., Mpdypappa Avditugns kai Napaywyrig oxerikad pe mv Avaxdhuyn. To
Npdypappa Avdmtuéng Kai Mapaywyrig Oa efvat céppwvo YE TI¢ amraiticei¢ Tou
Fiposdpikod Atatdyparoc, Oa ornpiferai ong Mayes apxés Tg HNXaviKI¢ Ka IN
olkovopiac, cbpewva LE Tous Kavévec Emons kai Téexvn¢ Epeuvag kai ExyerdAkeuons
Ydpoyovavepdkwy, Kal Ga cfvar oxedtaopévo Kard tpdiro WoTe va efaopantCer:

@ 1 BéATIOTH olKOvOpI avdKTnon Twv Ydpoyovavepdkwv, Ye atroteAcopaTiKA,
WEIN Kal Ge APPSTOVTA XPdvo Xprjon TwVv TSpwv USpoyovavepdKwv H¢ Nepioxrc
Expetaddevonc,

(i) etapkt pérpa yia thy Tpootaoia rou TepiBGMAoviog GhPWwva Le TO eyKEKpIHEVa
TpétuTa Tou emikpatobv omy dieSve erpeActixt) Bloynxavia Kal AqpBdvovtac
uTroyiv Ta diaftepa YapakrnpionKd Tg LuyBarikrig Mepioxtic.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6777

(y) Me my em@uadgy tou yevikod xapaktipa twv araitrigewy Tou Ap@pou 7.6.(8), 10
Npoypapya Avariugns Kal Mapaywyric Ga mepidapBdver tig e€j¢ TANpOgopiec:

@  Eqixtéc evaAdaxtikég Avogig yia THY avértugn Kal Tapaywyr tng AvaxdAuwns,
oupmepiAapBavopévng tg pe@dSou yia thy SidBeon Tou Luvdedepévou HuciKkod
Aepfou,

0)

TWpotdvels avapopiKd YE TH YWPOBETNON, Tm SidtpNon Kal OAOKA WON YEWTPHGEWV
Tapaywyi¢ Kat e1otieons, Ti¢ EyKaTaCTaOEIG Tapaywyri¢ Ka! aTrOOrKeuans Kal TIC
Hovdbes petapopds kal napdboong Tou anairobvral yia Inv Tapaywyr}, aro Keun,
Kal peragopa YSpoyovavepdxwv. Oi Teordaelc mpétwel va TepiAapyBdvouv Tic E€h\¢
‘wAnpopopiec:

(A) EkTIP@PEVvO apl8yd yewtprcewv Tapaywyric Kal eloTreons,

(B) ctoiyela oxenkd pe Tov e€eTAICHO Tapaywytic Kal Tig eyKaTaoTdoEIC
arro®rKevonc,

oO

(a)

OTOIXEIA GXETIKG YE TI¢ EPapLdoIpEes evaddaKTIKéG WC TPOC TH PETAGOPG TwV
YdpoyovavepdKwy, cuptrepiAapPavopévwv TWV AYWYAV,

OTOIXEIA GXETIKG PE Tig EYKATAOTGGEIC Kal To AcITTG TeXviIKG ELOTFAIOWO Trou
atratteial yla Tig epyaates:

(1)

2)

(9)
@)

6)

©

To Tapaywyikd mpogik tou Apyou NetpeAaiou kat Ducikob Aepfou até ta
Koitdoparta YSpoyovavepaKwv,

Luyxexpipéva pétpa wou o MicOwtii¢ wpotelver va AdBer Kara thv
Trapaywyr}, cbgwve pe touc Kavévec Emiotiyng Kai Téxvng ‘Epeuvac Kat
ExperagAdeuons YSpoyovavepdkwv, wore va amotpéwel tov Kivduvo THE
pdAuvong Kal va amroKaraotice to TepiBdAAov dtav Arf: to Lradi0
ExperaAAcvons,

YroAoyiop6 kéaTouc Kepadaiou Kat TaKTiK@v Satravev,

MeAéteg OIKOVOLIKIG OKOTIPOTHTAG Tou Exouv yive: até tov MicBwri} Ff yia
Aoyapiacpy6 Tou oxerikd Ye mv AvaxdAuwn, AapBavovtacg uT6WN TV
ToTraBecia, 10 BA4Bo¢ Twv VodTwWV (KaTd TepitttwaN), Tic pEeTewpodoyiKéc
ouvOrKeg, Tov UTToAOYIOWS KGoTOUC, TnV TIL Twv YSpoyovavEpdKwv,
Ka@e GAAo OXETIKd OTONXEIO Kal TIC AEiOAOYIGEIG AUT,

Métpa aggadeiag tou 8a Anpdoby Kard tig Epyaciec ExpetaAdcuons,
TrepiAayuBavopévwv LETPWY Yid THY AVTIMETMTION EKTGKTWV avayKav,

Exripnon Tov xpdévou tov atraitefta ya TnV OAOKARpwon KdBE Pdon¢ ToU
Tpoypaupatos Avdtrtvéng kai Napaywyric, Kar
6778

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

7.7.

7.8.

7.9.

7.10.

(7) To onpefo tapddoans yia nv Tapddoon tou MicOdpato¢g Le Eido¢ tou
Exuio6wtt.

Flpo tng uTroBoAN¢ ff HE ThV uUTTOBOAr Tou Mpoypdupatog Avdttugén¢ Kat Mapaywyri¢ otov
Expio8wth, epdcov to @ntrjoet o ExpioOwrric¢, Kal emmpoobétw¢ tag MME tou ApSpou 12, o
Mio@wtii¢ Ga Séte! OTN Sid@eon tou ExyioOwrt pict peAéTn TrepiBaAAovTIKwy eTIMTMGEWV N OTTOA
Oa éxet ouvtaxGei amré tpftov (in¢ atrodoxri¢ tou Expic@wrr}) ye e€eldikeuon oto Tedfo twv
SieOvv TepiBaAAoviKdv peEAETiV, YE GOKOTTO HV agioAdynon Twv emmTMcewv THE
Tpoteivopevn¢g avdttuéng oto mepiBaAAov, cupTrEepiAauBavopévuv Twv emimtdoewv tov
GvOpwro, Ta dypia Ga kal Thv evaAla Cur] otnv Nepioxe ExperahAevong Kai tépig aurtic. Aut
pede TepiBadAoviikdv etrmtioewy Ba eferdet ra C€pata trou avagépovral ato ApBpo 12.6
kat’ eAdyXloTo TEeplexOHEVvo.

Evtég 500 (2) Mnvwv amé my nuEepounvia Kata thv omroia to Mpdypappa Avdrtugng Kar
Napaywyric uToBANenke otov Explor, o ExyioOwrti¢ 6a to eyKpivel, exté¢ edv, KaTémv
e€éraong tou Mpoypdypatos até my Texvikr LupBoudeutix Emitpomri, o ExpioOwrtri¢ kpiver dt
to Mpdypaypa Sev aviarokpiverat ott¢ atrattrjcets tou ApSpou 7.6.(8). Lmv wepirtwon auti,
edv o Exyio6wrii¢ kal o Mia6wrri¢ Sev KaTapépouv va cup pwvrjoouv yid Tic KaTGAANAES aAAayéc
oto Mpéypappa Avdttuén¢g Kai Mapaywyric, to Zita hota Cptyara ing diapwviag Oa
Trapatréptrovral otov AtrokAionkd Eptreipoyvipova oGupwva to Ap8po 23.

H yvwpn tou AtrokAeiorikod Epmreipoyvipova efval Seopeutikt yi 1a Yépn, Kata TErolov TedT10
wore:

(a) edv o AtrokheloriKé¢ Eptreipoyviipovac amopavéel ott to Mpdypaypya Avdtrtuéng Kat
Mapaywyic, 6Tw>¢ uTOBAKENKE até Tov MicOwr}, avramoKpivetal orig atrartijoei¢ tou
Ap@pou 7.6.(8), to Mpdypappa Avatrtuens Kai Mapaywyri¢ Oa Gewpeftai eyKekpiyévo ard
tov Expicdwtt,

(8) edv o AtroxAeionikég Eutetpoyvipovacg amopaveel 611 to Mpdypaypa Avdrtugng Kat
Mapaywyric dev avrorroxpivera ong ararrjaeic tou Ap@pou 7.6.(8),o MioOwri}¢ Oa wpérel,
evrég eftjvia (60) nyepodoyiakiv nuepdv amd my nuEpoynvia KaTd my omoia
YVOPOSSTNGE O EUTrEIPOYVHpOVaG, éfte va UTTOBAAE! Ek vou To Mpdypappa Avamrugng Kat
Mapaywyri¢ pe téroleg tpoTroTroijoel¢ Wate va AapBaveras ut’ Syiv n Yvwpodétnon Tou
AtrokAglotikod Eptreipoyvapova, efte val tapattnGef me Meptoxiic ExyetaAAcuan,

(v) omy Tepfirtwon Tou o MioBurti¢ Exel uTroBdAe ek véou to Mpdypappa Avémrutn¢ Kat
Tlapaywyrig pe TI¢ MpoavagepBelces tpoToTorjoeic, To TpoTroToInsév Npdypappa
Avamuéng Kal Mapaywyric Oa Gewpefta eyKexpivévo amd tov Exyio8wrt| evté¢ piac
EBSouddo¢ amré mv TapahaPr tou até tov Ekpic@wtr.

Xwpic va emnpedZerar n extéAeon tou Mpoypdyyatog Ekdxiotwv Epyaoiwv, 6mw¢ aut
Teplypdgetat oto ApOpo 3.2 m¢ LGpBaong, of diardéeig tou mapdvtoc Ap@pou Tuyxdvouv Kata
AEN EapHOYrc Kal Yia THV VEIoTapEevy avaKdAUYH TetpEdafou OTO Autik6 KatdxoAo.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6779

8.1.

8.2.

8.3.

APOPO 8 - AIAPKEIA KAI AHEH TOY ETAAIOY EKMETAAAEYEHE

Yr6 thy emipvdagy 1n¢ Suvardrntag wapdtacn¢ Suvapel 7g Tapaypapou 13 tov ApSpou 5 rou
Nopou wepi YSpoyovavepdkwy, n didpKeia tov Zradiou Exyetaddevong yia KdGe Mepioxi
ExyerdAdeuons opiCetat o¢ eikoor trévre (25) érn amr thy nuEpoynvia KaTd nv oroia o MiaBwtr¢
uTéBaAke mpog tov Expicwtr ywwororroinon Suvdpe tou ApOpou 7.4 (exKoonrévte (25) Er ouv
S00 (2) Tapardosic Wevte (6) ettav éxagin).

© Mic@wrtiig propel omorediore Ka! Gveu Opwv va Tapannéel a6 10 100% twv diKkcwpatwy
expetdddeuong emi yiag (1) A Tepioaotépwy Hf emi Tou guvdAou ING Mepioxig ExperdAAcvans Trou
SnwoupyHanke Ddpuva pe Tous dpous rou ApHpou 7.6., emdiSoviag Eyypagn ywwiororoinan
atov Expio®wrF eveviivia (90) nHepodAoyiakés nuépes vwpltepd. H mapaitnon auth dev Oa Sider
otov Mia6urt To dikaiwua va eyeipel oToiadiTrote aflwon Kara Tou ExpioOwrh yia SaTidvec
Cnufec. Napaiinon a6 tov MioOwt wocootod piKpétepou tou 100% twv dikalwpatwy
expercAAguong o& oTroimdrmore Mepioxty EkyetdAkevong 1 wapafinon umd dpouc dev 6a
emitpéToviat, TANY ONWE Kapia amd Nig SiatdeIg Ing Wapodoas Tapaypagou Sev 8a epunvedetar
f) Ga Gewpeltal 611 awayopetel ce oTTOIOVd:{ToTe ZuppIGBwI] va aTOXWPHoz amd THY Tapotod
ZupRaon, uTd tov 6po on ta SiKawpara Ker of uToXpetdaeis roy awd th LoyPacn ba
avadapBavovrai amd roug umodofiroug Luyio@wrés (Fj, a6 Tpit Hépoc), GO"PWVA YE TOUS
6pouc tou ApBpou 20 m¢ Tapotcuc.

Me tm Aiéq tou Zrodfou ExpetéAdevong oe omoicdrmore Nepioyr ExpetaArevanc, n Tepioxr
quill etravepxeral, ekeb8epn Kal KaBapH, OO Anpéo}o.

(a) H xXprion akivning Wepiouoiag Tov amroxTAnke Obppwva HE NIC SiatdéeI¢ Tw Trapaypdgwy
1 éw¢ kal 4 tou dpGpou 6 rou Néyou wepi YSpoyovavOpdKwy kat WV Tapaypd@wy 1 EWS
kal 5 rou dp8pou 11 rou fStou Népou, Kai q Kupi6tnra ef xivati¢ Tepiouciac, n agin 1S
omrolag Exe! TAR pw¢ aTrooBecbel, Ba Teplépxovra auTOdiKaiwe atov Expicdwr| Xwpig myv
KaTaBoAr oTrOIOUdTroTe AVTAAAGYpaToOS.

(PB) Akivnin wepiovoia trou Sev éxe1 atroKindel obppwva pe ric SiaTdkeig Tw Tapaypd@ev 1
éw¢ Kat 4 Tou Ap@pou 6 rou Néyou wepi YSpoyovavEpdkwv Kai Twv Tapaypdpwv 1 éwc
kat 5 rou Ap@pou 11 Tou iSfou Népou, Ka@wc Kal KIvAnTH, Wepiouata, n akla mM OTTOlac Sev
Exel TARpws avooReorel, Oa pETaBIBAZovra! Crov ExyioGwtr ye THY KaTaBOAr oe aurév
tg edAoyn¢g ayopaiag affag touc, AquBGvoviac uTréwn Inv Katdotacn amv oTroia
Bpfokovial ta WEplovciaKa oToIXEfa Kar apaipdviag thy aToaBecGeion akia wou éxel dn
avakrnBel Suvdper m¢ Tapoboac. Linv Tepitiwon Tov Sev Svvara va ewireuxBel
ouppuvid w¢ mpaoc mv EVAoyN ayopala aga, ro Gimp TapaTépmerar Tpoc SievOétnon oe
ATroxAcionké Eptreipoyv@pova atppwva Le to ApSpo 23,

(y) Avapopixd He ta TeplouoioKd oforxeia ta oofa aTroKTOnKkay até tov Expiadwtr Suvdpet
Tou Wapé6vtoc Gpepou, o Expiodwrric Sev péper oTroiadsj Tote evBdvn évaviti twv daveiotdv
TOU Mig®wtH yia TuxX6v Xpén TOU Mic@wrr| Kat o MicBwrii¢ di@ Tou tTapévrog crrotHpovEl
kal amradAdage tov ExpicBwt} a6 Kade evOtvn yid oToIadrrote amafinan ek yépouc
Twv Savelotwv tou. Le Tepintwon Kata tv otroia éxe! xopnynGel efaspadion umép
6780 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPQTO)
oTolovdtiirote rétoiou Savelot, o Mic@wrtri¢ uToxpeobTal va TrpoRei ornV dpon to ev
AOyw eEaopadiong Mpotos tepléAGouv Ta TeplouoiaKd oTolXeia oto Anusaio.

(5) Avagopikd ye Tig uToTTapaypdgous (@) Kal (8) avwrépw, edv Kata Th AEN Tou Tradfou
ExyetdAAeuong orroiaadr| more Meptoyric ExyetaAAeuons, omoiodrmote tétoio akivyto /Kai
Teplouaiakd oToixefo efaKoAouGel va eivat atapafinto ctov Mic@wrt} yia tic Epyacieg
MetpeAcfou oe GAAn/eg Meptoxr/ég ExpetaAAeuong on LupBarixr) Mepioxr, ta Mépn @a
ouvavTnGouv yid va cuLwvioouV Edy, GE TrOIO BABYS Kal UTS Tole¢ TpoUTOBEGEIG Ba
AdBet XOpa n ev Adyw petaBiBaon oto Anydcto, Hote va efval ce BEon 0 Miodwitig va
extehef 1i¢ Epyaoieg NetpeAaiou ony GAAn ff otic uTdAorTEs Mepioxég ExyeTaAAeuons.

84,  Exié¢ edv o Expio6witi¢ SnAwace! Siapoperikd, €1 (6) touAdyictov Mrivec mptv tm An tou
Xradfou ExpetdAAevong o Miodwrijc¢, cbp@wyva pe Toug Kavévec Emorriping Kai Téxvng ‘Epeuvac
kal EkuetdAAeuong Ydpoyovavépdkwv Kal touc [lepiBaAAovrikoG¢ Népouc, 8a eivat
uToxpewpévoc va:

(a) oppayice GAEc Tg Tapaywyikd Ppéata Kal Ta YwwoTd VSpopdpa oTPwpaTa,

(B) amopakptvet dAE¢ Tig eyKataoTdoelc,

(y) atroKataotice to wepiBGAAov otpwva pe Tig MpoTdaeig wou TepikauPdvovta oto
Npéypaypya Avertuén¢g Kat Mapaywyric, tv MME Ka Kae Tux6v Tpdo8etn peEAETn
TEPIBAAAOVTIKOV eTrrTTMGEWV TroU Exel EKTOVNDE! DULPWVA [le To ApSpo 12.

_8.5. Oa ouyKpornGef emipoT atypuva YE TI¢ diatdgei¢ WG Tapaypdgou 1 rou Ap8pou 8 Tou

Mposdpixod Aiatdypatog yia mv TapaKoAoU6non Kal 1o GUVTOVIGG TW epyaoldv, Hote va
Siacpadioe thv exTAN Pwo TwY UTrOXPpEMoEWV TOU MidBwrt SuVayE! Tw Tapaypd@uv (B) Kat
(y) Tou ApBpou 84 (emetic n «Etitpom yia tay Atropdxpuvon Kal Ald@eon tTwv
Eyxataotdcewv»). H Emitpotm aut] 8a atotedeitat amd tpia (3) uédn. ‘Eva pédoc dtopiZetat
amré tov Ekpro8wt}, Eva amd To MicBwrt} Kat To Tpito WéAOG, to oTrofo Ga Elva o Mpdedpoc in¢
Emitpomis, dtopierar amd Kovod até ta dn Siopiopéva pEAN. To tpfto auté péAog emAgyerat
HeTagG TpoowTTWV avetapTITWV aTr6 Tov EkyicOwr} Kal To MicGwt, ta otola dia8érouv
euteipia oe fntipata Kavévwy Enmioriyn¢g kat Téxvn¢ ‘Epeuvac Kar ExperdédAcuonc
YdpoyovavOpdkwv orn Stebvij Blounxavia tetpeAafou. Le tepftwon wou ta So pédn dev
Katapépouv va diopicouv to tpitro péhog mo ev Adyw Emmpomrig evté¢ tpidvra (30)
NHEpohoyiakwv nYEptov aTT6 To Stopiopyd Tous, o ExpioSwtri¢ Fo MicBwrri¢ Exouv Sikaiwpa vor
Ontgouv mv emiAoyt] Kal To Stopioys Tou tpftou péAouc ard tov AmroxKAeloTikd Eptreipoyvaapova.

(a) O xpévog katd Tov orrofov n Emitpomt Aoudkpuvong kat Aid6eong twv EyKataotdcewv
Ga avaddBel Spdon Ga KadopiZerat pe KoIvi} cuppuvia Tou Exyic8wrr Kai Tou Mio8wrr}, a
oTfofa 8a Guverrtetal Kata Thy Evapgy tou Lradiou Expetraddevonc.

(8) H Emmpom} 6a eferdZei Oda Ta TeXVIKG, VOLIKG, TepiBaAAovTIKd Kat PopoAoyiKa BéyaTa
Tou oyerifovial We TV aTOUdkpuvon TwV eyKaTaCTdoEWV Kal Oa pTopel, KaTd 1
SiakpiniKy ts euXépeta, va Tyra Th CuvSpopr elSiKwV ew! Twv BeLdtwv auTdv.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6781

8.6.

8.7.

8.8.

(vy) H Emnpomt @a amogagife: ctuguva pe 7 Yvan IN¢ TAEIOWNO!AG Twv WEAwY TNS, Kat OI
amropdaeig Ing 8a elvat SeopeuTikés yia Tov ExpioBwrt} Kal Toy MioGw74. H amégaon tng
Emnrpomic umdxerat amnv éykpion rou Ytroupyou.

(6) Ta £0da ing Emnpomic Ga KataBdAAovial até tov Mic@wrr Kat Oa xpedvovial orov
Aoyapiaopys Eoddwv kat E€6bwv tou Mosuti}.

O MicBuwric, tpoxelpévou va KaAvwel tic SaTdveg Tou atraiTobvIal yia TI¢ epyaaies Trou
avapépovial ato Tapév Ap8po 8, uTroxpeodtal Kara Thv évapén Tou Lradfou ExyerdAAcvans va
avoler e15ikd Aoyapiagy6 ge id f Wepicadtepec 1pdtreCec Tou Acttoupyouy vopa OTnv EAAGSa
obpouva pe TIC diatdei¢ tou ApApou 8.2 tou Mpoedpixod Aiatdyparos. Kata 1 didpkeia tou
Zradiou ExpeTaddevong Ga mpéte: va wpaypyatoTro! Wepiodixés KataSéceIG aro Aoyapiaopé
qut6, Kal fo KepdAaio autd, padi We roug TékoUG Tou, ba KaBioTaTal 70 E15IKO aTOBELATIKO Tou
Misdwr yia tH exMApwon Twv uToXpem@oswv ToU OXENIKG YE INV aTOPGKpUVOn Tw
syKaraotdoewyv. H diadixacia Kal GAeC of cuvagelc AeTIVOLEpeles yia auTés TI¢ TEpIOdIKéG
Kata@éaeig ounMwvotvial a6 KoIvoG Kata Tnv évapEn Ing Tapaywyrc. Le wepirtwon un
emlrevéng oupwvinc, ta oxerikd Cniipata traparréytrovtat atov AtrokAgiotiké Eptreipoyv@pova
yia THY opionKty SieuGETNoT Tous.

(ct) O xpovog kaTd Tov o7rofo To E15IKS aTTOBELaTIKS Ba XpNnoINOTOIEital, KABWG Kal Ta
aTraitotyeva Wood Kal o Xpdvog KaTdOEorj¢ roug amd To MicOwt}, KaBopitovrar pe
amégaan m¢ Emitporrg yia tav Atroudkpuvan kat rm Aid@eon Twv Eyxataotdgewv.

(B) To ouvohK6 11006 Tou atroBepatikod, xwWpI¢ To OXETIKO TOKO, XpEWVETAI GTO AoyapiaoyS
Eoddwy kat E&6dwv tou Mio8uth.

O1 uToxpedoets yia THY aTropdxpuven Twv eyKaTagTdcewv [TrOpObV va avaoTaAobv HE
ouyKaTdBeon Tou Yroupyob yi onolodrrore xpovikd Sidotnd GewpEitar avayKaia n OrapeEn
auT@v yid Inv EkTéAcon TwV Epyaoimy Tou MicOwr} ory idia oe GAAN LupBarikry Nepioxi,
obypwva pe Tig SiatéEelg Kal ™m Siadikagia in¢ Tapaypdgou 4 tou ApSpou 10 rou Néyou tepi
Ydpoyovavepdkwy.

O1 diatdgeig rou ApSpou 8.4. spapydZovial Karavadoyia ce Trepiiitwon ou o Mio®wtti¢
Knpux@ei Extrtwro¢ Suvaue! twv Tapaypdqwv 8 éwo Kai 11 Tou ApSpou 10 tou Noyou epi
YdpoyovavOpsxwy Ge Tephriwon Tou o MicBwii¢ mapaimnGei awd ta SiKawpata
EKUETGAAEUONS Tou ObLPWVa YE TV Tapdypapo 14 Tov ApBpov 5 rou fdiou Népou Kai Tou
Ap8pou 8.2. O1 Siatd~eic twv ApBpwv 8.6 Kai 8.7 epapydtovtal etions Karavadoyia otnv
Tepitiwon tou n Emtpomy yia mv Atropdxpuvon Kal Aid@eon twv Eyxatacrdoewy éxel
ouoradel KaTd 1h OTIyPH Trou oO MicBwrri¢ KnpuXGel ExtrTwTo¢ FH Exel Adel XHpa N Tapaitnor tou.
6782

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

AP@PO 9 — EKTEAESH EPTAZION METPEAAIOY ETH ZYMBATIKH MEPIOXH — YTIOXPENZEIZ TOY

MIZOQTH

9.1 OMicGwri¢ extedei tc Epyaoies Nerpedafou on LupBarikr Nepioyy:

(a)

OU" Pwva LE:

@ tov Népo tepf YSpoyovavEpdkwv Kat Tig Aontés 1oxGouoes Siatdéetc 1n¢ Nopoeciac,
ouprepiAauBavopévuy evdeiktikad TwV KaVOVIGHdv Trou 9eoTriZovral Kat’ epapyoyr}
N¢ Tapaypdyou 1 tou Apapou 12A tou Nopou Tepf Yégoyovavepdkwy

(i) to MpogdpiKé Aidtaypa, To oTrofo GGuPwva LE THY Tapdypago 29 Tou Ap8pou 2 tou
Népou trepf YSpoyovavepdkwy, epapydzetai omny Tapotoa L6pBaon MicBwone,

HE eTpEAEIA, CUUPWVA LE TOUS Kavévec Etriorripng kal Téxvng ‘Epeuvag kal
ExuetdAdeuong Yopoyovavepdxwv (Good Oilfield Practices), kal KaT& tpd1ro aa@aAr Kat
apydZovra ae auvetd epyaZépevo Kal, avapopikd Ye tig Epyaoleg MetpeAatou evtég
oTroiaodijtrore Mepioxrg ExyetadAeuonc, of cuLLOpQwon LE To Mpdypayya Avdrruens
kai Mapaywyri¢ yict Tv Teptoxt aur.

9.2. Me Inv em@vAagn tng yewKdtntag Twv avuTtépw, o MicOwttic, cbUwva Le ToUS IoXGovTeg KaTa
Kalpotc Kavoviopotc:

@

®)

W)

©)

©

AaUBdvet 6Aa ta LEtpa yia Tov EAEYXO TNS Porc Kal THY aTroTPOTIH] KGGe LOpOric aTMAEIAG H
TG otraTdAng YSpoyovavOpckwv umépyeia tf UTréyela KaTa Th Sidpkeia TwWV epyacidv
YEeWTPNONS, Tapaywyrc, cuAAoYH<, Stavoyric Hf aToBrKevonc,

Aap Bdvet oToIddrTrore Tpaktikd YéTpa eival avayKafa yia THY ATrOTPOTI OTTOIAGSIfTOTE
@ploydvou eloporis vepod 1 Cnulac oTolovdifote efSouc os oTrolovdr Tote oXNVaTIOL
Trou Tepléxel YOpoyovdvOpakes Tou [Tropef va cuvavinOsi Kata thv extéAcon YEwrpNTikdv
epyaoiwv ff KaTd tv eyKardheipn oroidodimote yedtpnoncs, KaBwW> Kal  evToTTiver
TPOGEKTIKA Kal Cuvtnpel KaBE Ty yAUKOG vepoU Troy TUXév Ba avakaAU@be! KaTd Th
didpkeia twv epyacidv auTwv,

AauBdvel 6A Ta TpoAnTTIKG HéTPa yia THV aTrotpoT TupKayiv Kal THY GdikaloAdynmn
otraTaAn YSpoyovavepdkwv 1 vepod,

Kata tv oAoKApwaon tg Sidtpnong piag yewtpnonc, evnyepdver o MicOwrrg tov
Expicdwtt rote 6a AGBet xHpa n SoKipr Tapaywyri¢ tng yedtpNong KaOW¢ Kat Tov pubs
Tapaywyrig Tou emBeBawdenke,

He Hv e€alpeon TepmmTMcewv Sou WoAAaTAO! TapaywyiKof oXnYATIOpO! atThv [ia
yewtpnon dbvarai va wWapaxGotv olKOVoYIKd H6vo péow PEHoVWHEVNS owArvwong
mrapaywyri¢ (tubing string), amogetyer va mapdyel Ydpoyovdv@pakeg amd moAdamAés
Tretpedaiodpes Cibveg péow lag owArvwoncg Tapaywyrig rautéxpova, EKTOC edv éxel
AGBet Thy TeONyobLEVN Eyypagn éyKplon Tou Expic8wrh,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6783

9.3.

9.4

(or) edv o Expio8wriic, evepy®v Kata evAoyo tpdTro, Kpiver OT! o1 Epyaoies Hof aveyelpopeves

@

(a)

®)

amd To MioSutTl eyKataotdoec, S0vavrial va GEcouv oe KivSuvo Ty GwHaTIKH aopdAEia
Tpltwv f ThV Teploudia Tou f va TpoKaAgoouv piitavon 1} GAAN TrepiBadAovniKy Cnyia
eTIBABH yia Tov GvOpuro, mv Tavida fH 19 XAWpISa, AayBaves, Tw¢ HTOpel va CnTNGoV
amré Tov Expicdwth}, pétpa erravepBwoanc Kal aTroxaGiotG Tv TepiBaAAovrikt Cnpic,

ouvopodoyel Kal Siatnpel aopaAdianKr KdAuWN yia Tig Epyasies Netpedaiou, um6 1 Hoper
kal yid Ta Toed, Tou GuvNOiZovrai Kard Tic TpaKtiKéc 1G SieBvoUs Bloynxaviacg WerpeAdiou
Kai otppuva He toug Kavévec Emiotjyn¢ xai Téxvn¢ ‘Epeuvag Kai EkyeraAAcvons
YSpoyovavOpakwy, Kai KaTOmV altipatos, tpocKkop et GTov Expicdwth} mototrointiKaG
airé ia omofa mpokdnte 6! n ev AdywW GopdAIoN Elva! cE toXU Stav AauBdver xtpa
oToadifrote Wapaitnon. H ev Adyw aopdAion, WE Tv ETIPUAAEN ING yeviKéTHTAG TW
Tpoavapepopévwv, Ga KaAUTITE! Ta CnM{para Tov Traparievra! oto Napdpnya E,

amraite( a6 Toug epyoAdBoug Kal roug umEepyoAGBoug rou va diaTnpobv dagaNonikr
KGAUN UTTO Th HOPEH Kai yi Ta Tod Trou GuvNGiovTal KaTd TI¢ WpaKTIKEc IHS SieOvotG
Blounxaviag TerpeAafou Kal cdupwva YE Tous Kavéveg Emoriung kat Téxvn¢ Epeuvac Kat
ExpetadAcuons YSpoyovavépaxwv, kai

aTroTHpKOvel, UTepaomiferar Kal aTraAAdoge tov Expic@wrr évavt mdong pucEws
agiwons, amosenKig Cqulag Kai amofnuiwonc, oupTepiAcuBavopévwy, evdeiKTiKd,
agidoewy yia aTrdAeia Hh CHuia Tepiouciacg, OWLATIKH BAGBN Ff Sdvato puoKwy TpoowTrwv
A Gnula oto wepiBGAAov trou mMpoKANOnxe tf} TporAGe ard 1H dievEpyeia Epyaoidv
MetpeAaiou tou exreAéoOnkav ard f ya Acyapiaoyé tov Mio6wti, ur6 tov 6po 61 o
Mio@wiii¢ Sev a evOGvetas évavil tou ExpicOwtr oGupwva pe Tv Tapotoa SidTagy yia
omodjTote avoderki Cnula, agfwon, Chufa fy owpariKty BAGBR Tou MpoKAHOnke Hf
TponAde aTré mpaen ef apereiag ij 56A0u Tou Tpocwmiked tou ExpicOwtt] ff amd evepyeles
kat’ evioAr) rou Expic®urs}.

O Mo8wni¢ uToxpeodta: va eldo voice ayéows tov Expto8wt yia otrowdifrote cofapa
yeyovéta Tou élaBav Xwopa evtds Tyg LupBariKhic Neptoxtic Ff via oTrolddrfTrore onuavriKr Gna
emf tv eykataotdcewy, n oTrofa Sbvarat va epmodice my extéAcan tou Erjciou Mpoypdpparoc
Epyaoidv Kai Tou MpotimoAoyiopod. Ee wepirtwon Tou eyeiperal cvOGvn tou Expio@wt évavit
Iphtwv ard mpageic Hh WapaAeliwers ek pEpouc tou MioBwri | Twv EvTOADDOXWY FH TPCOTNOEVINY
au1os, 0 MioSwrii¢ amofnimver Kal atrahAdooel tov ExuioOwt avagopikd pe xd8e Tér0ia
euBdvn.

O Miobwrri¢ uTroxpeodtal, Tpiv th Sidtpnon orroiaodrrote Epeuvntixis Fewtpnone 4 Pewtpnons
Atrorinons:

(Q) va uTTofdde ywwotorroinon arov Yroupyé Kal, oe Tepintwon UTEpAKTIAg TEPIOXC,

emions atoug Yroupyou¢ E6vixiig Apuvac kai Eptropikrig NautiAiag:

@ tovddyiotov tpeic (3) Mijves pw am6 tv évaptA TwV yewrpnTiKdy epyaoiiv
Epeuvnnxris Pewtpnons, kar
6784

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

9.5.

9.6.

i) TovAdxtotov pia (1) eBdopdda Tpiv a6 hv EvapEn tTwv yewrpnTiKdv epyaoidv
Tedtpnong Atroriunons, kal

(8) va uTToBaAEt oTov EkyicOwrt altnon yia thv Tapoxr ouvaiveong yia Th Sidtenon
yedtpnong 6Trw¢ mpoRAétreTal oto Napdptnya A:

@ — tpeig B) Mriveg rouAdyiotov Trp amd Thy évapén tng Epeuvntixric Ped@tpnonc, kar
Gd Ufa (1) eBSouada rouAdyiorov Tel amd Tv évapén tng Fedtpnong Arrorfunonc.

Ze wepftrtwon wou o MicOwrr\¢ éxel, yia Toug okoTrotc mo exTéAeoncg evdg Mpoypdyuatoc
Avantuén¢ kal Mapaywyi¢ mou apopd pia 1 mepicodtepe¢ Mepioxég EkpetdAAevonc,
KaTaoKkeudoel évav ff Teptocorépouc aywyoc uTroXpeottal KaTétiv altipato¢g Tou Exyic@wrh,
Kal uTré Tov épo 6m! UT pxEel TeXviKi] CuLBaTdmMTa Kal SiaGéciN XWENTIKOTNTA, WS TPO THV
oTrofa o Mio8wrri¢ Oa éxet mpotepatdtnta, va SiaGécel tov aywyd Tou yia tm pEetTapopd
YdpoyovavOpdkwv rou Ekpio@wr}  Avefdptntwyv Tpitwv. O1 avwrépw avagepduevot
Ydpoyovavepakes Oa tpéret va petapépovrat amd to MicOwtt pe ebAoyoug dpouc kat
tpoUTobécels, Kal of Tepfttwon Trou dev propel va ewiteuxXBel cuLPwvia W> Tpo¢ Tou 6pouG
auTog peTags Tou MioBwr} Kat rou Exyic8wr} ff, Kata tepittwon, WeTags Tou Mio®wr Kat
Ave&dptntou Tpftou, evté¢ exatév efkoot (120) nuepodoyiaxdv nuepwv amd tv évapén twv
ovéniioewv, To Gina A ta Cytrpata urd apgioBrtnon wapaTépTovral oe AtrokAeioTiKS
Eutreipoyvwpova tpog KaBopioyé obywva [Ee TO Ap8po 23.

Tpeig (3) Mrivec trpiv amré tv évapgn Ka8e HuepoAoylakou ‘Erouc, o Mic@wrtr¢ utroxpeobtal va
uToBdAet otov Exyic@wtr Katdotaon omnv omoia wapariGera n TpocoSoKmpevn Tapaywyr
YSpoyovavepdkwv Kal Maparpolévrwv yia to eépevo Hpyepohoyiakd “Etoc, Ka@d¢ Kar hv
exTiw@pevn agla touc. Tpeic (3) Mrivec mpiv tv avapevopyevn Evap—n TH¢ TewtNC Kavovikri¢
Tapaywyric YSpoyovavepdkwv Kai Napatpoléviwy, o Mic@wrig uToxpeodtal va uTroBdAel
Tapdpoia Katdotaon wou Ga KaAUTIEl To SidotnyaA Tou pEecoAaBel WEXpI To TéAog Tou Téte
Tpéxovtog Huepodoyiakot ‘Etouc.

APOPO 10 ~ EXTEAEZH EPTAZION METPEAAIOY 2TH ZYMBATIKH MEPIOXH ~ AIKAIQMATA TOY

10.1

10.2

10.3

MIZ@QTH

O Mio@utrig éXel To aTTOKAEIoTIKS Sikaiwya SieEaywyri¢ Epyacidv “Epevvac kat Epyaoiiv
ExperdAAevans om ZupBarikr} Mepioxr Kat Tn Staxefpion Kal tov éAeyXo Tw ev Ady Epyaoiiv.

YTr6 Inv eTIMUAGEN TwV SiaTakewv oXETIKG HE THY Ao@PdAEia Tw EYKATACTAOEWV, OF EKTIPOOWTIO!
Tou Mic@wTi}, To TPCGWITIKS TOU Kal TO TPOOWITIKG Tw EPYOAGBWV Kal TwWV UTTEPYOAGBW Tou
éxouv To dikaiwya va eloépxovrai ot LupBarikt Meploxr} Kat va éxouv ehed8epn Tpdokaon oe
AEG Tic eyKaTacTdaeic Tou Mia8wri}.

Yr6 mv em@bAaén Twv diatdgewv Tou apopotv om ouyKupIomTa é6mou Ta pio@@pata
eloTpdrtovial oe efS0¢g STW avagéperai ato ApGpo 13, KdGe LuppicBwTA<, obL@wva YE TO
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6785

10.4

10.5

10.6

11.3

Woooatd tou Ge aur ™ LopPaon Ga Exe! titho KupIdtATag ekeGOepo Rapwv enti dAWV TWV
Napax8éviwv Kal AiaowBévtwy Yd5poyovavOpdkwv otny Kepahh In¢ yedTenONs Trapaywyric
ev76¢ tC LuyBarKri¢ Neptoxrc.

O MioBurii¢ KABWS Kal OF XPNSIOTOIOUpLEVO! ATS auT6v epyoAaBol Kat UTTEPYOAGBo! SikatoGvrat
va e€ayouv eAcdGepa avrikeipeva Trou eloryayay om Xxwpa.

O MicBwri¢ SKatostai va mwAei evidc Hf EKTd¢ Ing XWpac, E€oTTAICUS KABWS Kal UAKG TOU
TpogpXoviai airs my atroouvappoAdynon eykaTdotdcewy Tou Sev Xpnoiwotoiodvial WA€gov,
eidoTowviag tov Expic@wr ev1é¢ S00 (2) Mnvidv we Ipog Ta TMWAOUPEVa AVTIKEfeva KOI TV
Tupi] Touc.

Ovdepia Kpatixry Apyi Ga xopnyel oe orolodrmore tpito ddeleg avatritnons YSpoyovavepdaKkwy
om LupBariky Mepioxr ( oTolodrjmore yEpoc autiic) yla Th OUAAOYH GEloIKV Kal GAAwV
Sedopévwv pe okKOMS tv agioddynon Tou SuvapKod oe wetpéAalo kal agpio Xwplc thv
Tponyoupevn éyypagn cuvaiveon tov Middwti.

APOPO 11 ~ ENONOIHZH

Edv éva Kolragua YSpoyovovOpdkwv exteivetar épa amré ra épia Ag LupBarixrig Mepioxric rou
Mic@wr os oupBatiKh teploxr GAAoU pioBU, KaTOmIV TpdoKAnon¢ Tou YToupyov, o
Mic®wih¢ (a6 Kolvot He TO piOBWIT mH¢ SpopPHS GULBaTIK¢ Tepioxrs) uUToXpEodTal va
karapticel Kal va uTOBGAE! Orov Yrroupys evtd¢ mo TpoBeapiac Trou Ga opie o Yroupydc,
Tpdypappyia evoTroinang mg Epeuvac Kal exyerdAkevonsg tou Koitdoyatog YSpoyovavepdKwv.
Edv éva téro10 TpdOypayA evoTroinons dev éXel uTOBANGel evid¢ Tou ioXovTIOg XpovikoU
wAdiofou, o Yrroupy6¢ avaAapBdvel va Kataptiog: éva térolo rpdypappa cUE@wva YE ToUC
Kavéveg Emomiuns kat Téxvng ‘Epeuvac kal ExyerdAdeuong Yopoyovavépdkwv , kai o MicBwiri¢
UTToXpeOUTaI va EKTEAECE! Kal Va THPrGE! GAouC Tous Spouc Kal TIC TpoUTOBECEIG TOU, oe avTiGETN
Trephrtwon o Expio@wtti¢ Sbvatce va katayyethel Inv L6uRaon aby@uva pe tnv Tapdypago 15
Tou Ap@pou 5 tou Népou trept YSpoyovavepdkwv.

Edy éva Koitaopa YSpoyovavepaKwy extelvetal tépa ard ta 6pia THC LupBarKis Nepioxri¢ tou
Mio8wtr] Ge Teploy omv omoia o Yiroupyd¢ éxer ta amroKAgioniKd Sikaipata épeuvag Kat
EKUETGAAEUONS, KATOTIV TPGOKAnGNS tou Yroupyot, 0 MicOwtri¢ uToxpeodtal va Kataprice:
eviafio Tpdypayya avéntugng yia tv épeuva Kal experdAdeuon rou Koitdoparoc
YdpoyovavOpakuv. Metd amd mv umMoBoAf evd¢g eviaiou tpoypdyparog avditugng o
Exyiodwri¢ a evepyrioel obppwva pe tic Siatdgei¢ tn¢ Tapaypd@ou 15 tou ApBpou 5 tou
Nopou mrepi YSpoyovavOpdxwv.

Amé inv nuepounvia Kara tv omoia o Ytroupy6¢ mpooxaAel to Mic®wtr va xataprice
TpOypapa evoTroinang Gppwva HE To ApOpo 11.1 | Evaio mpdypayya avamTUéns obypWwva YE
Yo Ap8po 11.2, 01 Wpo8eopies yia mv exAfpwon amd ro Mic8wi twv ocupBaniKkiv
uToxpedacwv Tou avactéAAovral Ovo ato Bab"d mou o1 UTPoXpEtdceic auTEG axeTICovtal
6786

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

12.4

12.2

CTroKAeloTIKd Kal Gye Le Cnmyara tou mpoKdTTouv oto TAaiolo 1N¢ Siadikaciac evotroinonc
Trou Treplypapetai ato Tapdév Ap6po 11.

AP@PO 12 - MEPIBAAAONTIKH MPOZTAZIA

‘dol ot Spo! Tou Tapdéviog ApSpou 12 efetdZovrat oGppwva pE THY loXSouGd VoLOGsola, EKTdG
edv 1poPAétretat Kat SiapopetiKd oTHV Tapobca.

O Mio6wrtii¢ utroxpeotra:

@)

(8)

(07)

©)

va dieédyet Odes tig Epyaotes MetpeAafou katd tpd170 Tou va SiaopadiZe! Tay Tpootadia
TOU WepiBGAAovtog abUPWVa YE TouG Kavéveg Emiotriyng Kat Téxvn¢g ‘Epeuvag xat
ExpetdAdguans Yopoyovavépdkwv,

va ektedef GAG TI¢ Epyaoies Metpedafou o¢ TrARpn CULHOPPWON HE:
() Th NepiBadAoviixi) Nopo8eoia,

di) HV eyKeKpyévn Lrpamyikr} MeAétn MepiBaddovrikov Enimrdcewy (ZMMME)
(Strategic Environmental Assessment - SEA)

(ii) tv Arréepaan ‘Eykpiong NepiBadAoviiktv Opwv (AEMO) (Terms of Environment -
ToE) Trou TpoépXovrat air6 1 OXETIKH SiadiKaoia Exriynons NepiPardoviikwv
Enimrwoewv (ENE) (Environmental Impact Assessment -EIA), Kat

(iv) KaOe TUX6V TPdaBETO ZXEI0 MepiBadAovtiKg Apdong (ZMA) (Environmental Action
Plan - EAP)

otppwva pe to Trapdv ApOpo kat toug Kavéveg Emionipng Kai Téxvng ‘Epeuvac Kat
ExpetdAAeuong YSpoyovavOpdkwy, SiacpadiZovtag rautéxpova Sti of Epyaoiec autéc
TrapakoAousouvrat KATAAAKAWS

va epapydze! KaTGAAnhes texvikéc, OUEWVA HE ToUG Kavéveg Emomiyng Kal Téxvng
“Epeuvag Kol ExyetdéAdcuong Yopoyovavépdkwy yia my atotpom omoimodt}rote
qrepiBaAAovtikiig Cnylag jou evdéxeral va TpoxAnGel ard tig Epyaoies Netpedafou, kai yia
TOV TEPIOPIOUS TwWV TrepIBahAoVTIKwY eTMTTdGEWY Twv Epyacidv Merpedaiou evté¢ tc
LupBariktig Mepioxrig Kat evtd¢ twv Spyopwv fh yeltovikdv tf To omropyaKpuopévwv
TEPIOXOV,

vat epapydzel KaTd MpoorKovta TpdT0 Kal éyKaIpa TV IoXGouda Nopobecia Trou apopa
OMY aopdAEia Twv Spaotnploritwy Epeuvag Kal Tapaywyr¢ YdpoyovavOpdakwv KaTd 1h
didpxeia wv Epyaodv NetpeAaiou

Va LEpipVa Woe n TexyNnpiwan mS TEpIBaAAovTiKH¢ cULLSpPwoNs Kara thv ektéAeon TWV
Epyaoidy Metpedafou, émw¢ n EMNE, of AENO Ff ta EMA kai ta oxeriZopeva pe autiiv
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6787

Eyypaga, va Elva diaGéoipa oto TpOGWTIKG kai TOUS EpyOAGBous Kal TOUS UTEPYOAGBoUS
Tou yid va EXOUV eTrapKr Kat opOr yvwon TwWV HETPwY Ka! Twv HEOdSwv TrepIBarAovriKr
Tpogtaciag rou Ga xpnoiporromGobv Kara Thy extéAcan twv Epyacidy Netpedafou, kat

(oF

va diaopodiZe: 611 Kabe CuLPwvia pEerags Tou Mic8wr} Kai rwv EpyoAGBwv Tou Kal Twv
UTrEpYOAGBWV TouC Tou OxeriCeral pe Tig Epyaotes Merpedaiou Ca trepthapBavel Tous 6poug
émw¢ Taparievtai ato Tapév ApGpo 12, Kat oTroladrmote KaBiepwpévea HérPA Kal
He@6douc yia THY UAOTTOINON Twv UTOXPEdOEWV TOU MicGwtH avagopiKd HE To TEpIBGAAOV
Buvduel 1g Wapotads LopRaons.

12.3 O MioGwir¢ Seopevetar yia toug akotots m¢ Tapotcacg LGpBaonc va mpoBaiver ce KdGe
aTronToUpeva Kai KaTGAANAG pétpa:

(@) yia my TApn Kor éykaipn ekTAjpwon OAWV TwV TpoUToBécewV TG KeEilEVNg
TlepiBadAovtikrig Nopoteoiag-

(B) ya THY atroTpoTT TepiBaAAovTiKrG Cnulac otn LupPatikh| Nepioyf Kai oe yeiToviké¢ F To
ATTopLaKpUGLEVES TEPIOXEC, Toy Tpokahefrat ard 11g Epyaoiec MetpeAafou.

12.4 Edv o ExpioOuwrr¢ éxel Gayo Adyo va TioteGel 611 oTOIEGSHTrote epyaotes Ff EyKaATaCTaOEIC TOU
éxouv aveyepOel amd 10 Mio@wrt] f omoleG6rtote AeiToupyiec Trou Exouv dievepynef atrd to
Mia@wrr S9€touv f Suvavtat va Gécouv GE Kivduvo puaIKa TpdawTa f TEeplouoies oTTOIOUHTIOTE
Mou Tposwtrou f puTTaivouv H BAdTTOUV HV Tavida 1 To MepIBGAAov ce Babys rou o
ExpisOwr¢ Cewpel atapddekro, 0 Mic@wrii¢ Ga propel va AdBel pérpa erravép8wong evid¢
edAoyou Siaotpatos Tou Ga opicel o ExpioOwri¢ Kat va amroKaraotijos! oToIad Tore Cniia O10
TepIBaAAov, evd Ta EE05a MS ev AdYW ETavépwan¢ Raptvauy To Mic}. Edv o Expiobwrri¢
To Kpiver avayKafo, Sivator va Cnrjoei amd to Mic@wrh va Siakdwel 1¢ Epyaoies Netpedaiou, ev
ohw fh ev pépet, EWS dtToY o MicBwri¢ va AdBel ta TapaTravw Yérpa emavdpSwan¢ FH va
amoKaraorjce oTromdrjrrote Chpia.

12.5 Ta pérpa Kat of WéGod01 Tou Ba XpnoPoTOMBobv a1r6 To MigOwrt WE oKOTIS T] GuEWSpEwon
TOU [é TOUS 6poUs Tou Tapévtoc ApBpou 12, KaGopiZovrar Herd amd EyKaipec StaBouAEtoelc Kal
GUL WVOVTA! LE Tov Exyio@wtt mplv aT my évapen Tw oXETIKdv Epycotdy Metpehaiou Akar
Twv. cuvapay Epyaoiiv Kal oTOTESHTOTE UTaP fel ONNAVIKH Siapoporroinan 70 aviKefievo Fh
om pé80d0o exrédeong Epyaoniv Metpedaiou, o MiaBwiric Ga mpéter va AGBei uTPéyN Tou TOUC
Kavéveg Emiotiyng Kor Téxvng ‘Epeuvac kai ExpetaAAevong YSpoyovavepdkwy, Kadu¢ Kal Tic
axetikés aTraurjaeis mo AENO.

12.6  XGppuva ye to ApBpo 12.2(a) avwrépw, a Micdwrii¢ uToxpeoUta! va Katapriel Kat val UTTOBGAE!
omy apydsia Kpanikh apt] MeAémn MepiBaddoviixdv Emmrdcewy (MME) yia TIC OXETIKEG
Epyaotec Metpedaiou avagopixd pe ric omrolec amrairefrar SadiKkaoia ENE. H MNE wpétre), kar’
ehdxioto:

(a) va cuppPopedvetar TANpUS HE TIC ATTAITHGEIC IHC 1oXboUcAG vouloseoiag ENE,

(B) va TAnpoi Tig amraitrceic Kat Tig KaTEUGuvTiples ypappés m¢ ZMNME, kai
6788

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

12.7

12.8

12.9

12.12

42.13

12.14

(vy) va KatapriZetai amré tpftov pe erapKi] eyTreipia oto Tredio Twv TrepIBAAAOVTIKiV LEAET&V, 0
oTrofog Oa emAéyetat ard tov MicBwrtt] Wpokeipévou va Thy ekirovijoel yia Aoyapiaoyd tou.

Kae épyo, epyacia, Spaotnplétnia 1 GAAO Turia Twv Epyaoidv NetpeAafou trou uTéKeltat oe
ENE €exive p6vo étreita amré thy éyKpion mg AENO.

Kd@e tpotroTroinon, ewéxtaon, BeAtiwon Hj emikaipotroinan épyou, epyaciac, Spaompidtntag
GAAou TyrPaTos Twv Epyacidv MetpeAaiou pe eykexpipévn AEMO, atrattel ty cupLspQwon pE TIC
oxetikég SiaTdgeig th¢ vopo8eclag mepf EME. To i510 1oxdel kal yia tv avavéwon (XpoviKi
Tapdtaon) tag AENO.

Limnv wepittwon Spaotnpiorjtwv yia tic omofec Sev eivar uToxpewrixty EME, aAAd wardco
avapévetat eGAoya va TpoKGwouv TepiBahAovtikés emimtdaeic Hoooveg onpaotiac, 6TW¢ 1diw¢
OTHV TepiTTWON TWV GELOLIKWV KaTAypAPwv, Oo MicBwri¢ UTOXpEotTa! va KaTaptice INA yia
Tov KaBopiopé, TV EkTiyNon Kal TV GuBAUVGN TwV eTiMTdoEwWv auUTwV, EOTIGZoVIAG oTHV
CTOTPOTH KAI TOV TEPIOPIOLS TwV ETTIMTMCEWV AUTOV, OU PWVa LE ToUG Kavévec Etmotripng Kat
Téxvng Epeuvac kal ExpetdAdeuons Ydpoyovavepdkwv.

To EMA uTroBdAAetat atov Expicbwrr} Tpo¢ e€€Taon Kal TpéTE! va THpEfral amd to MicOwr}.

O MioGwri¢ uioxpeobrar va ouptepiAquBdvel oe Kade Errjoio Mpdypayya Epyaoidv Kat
Npotrrodoyiop6 trou umoRdAAEtai otov Expio6wrt, mepiBaAAovrikl éxOeon oXETIkKd YE TI¢
epyaoies Tou Tpétret va exteheoBotv, STW TpPOBAETETA! oto Eyypagpo auTd, KABW¢ Kal OXETIKG
HE TI¢ avaAn@@eioes epyaotes cbypwva pE To Tponyobuevo Erjoio Npdypaypa Epyaotdv kat
MpottroAoyiopd.

Np a6 tv extéheon otroiaodrore Spacmpldmntac yedtpnanc, o MicBwrij¢ uToXxpeobtai va
ikavoTrolef TApws TI¢ MpovMobéceIg Tg KelevNn¢ voHOBEciag yia INV ace@dhea, tv
aviipetw@trion éxTaKTwv avayKwv (1.x. de TepitTwon TetpEehaioKnAidac, TupKayidc, aTuxiyaToc,

~ EKTOPTV, K.ATT.) Kal Ta oXédia Siaxelpiong yEelfovwv Kvddvwv.

Lv wepirtwon ewelyovtos teplotatikol fF] aTUXH\WATOS To oTOfo TrpoKaAEiTal aT6 TIC Epyaoieg
NetpeActiou Kat emnpedZet To TepiBdAAov, o Mic@wrij¢g eldomoief apeAAnti Tov Exyicdwrh,
Tapéxovrag TI¢ OXeTIKeG YE TO TEploTATIKG AeTrTOEpEleG Kat EPapHOlel ayéow¢ To avtioToIXo
oxéSio extaKtn¢g avayKne. Kara my avtiperdmion omoiovdifrote etrelyovtog WepiotanKod fH
ATUXIHATOS Trou eMpEdel To TrEpIBGAAOV, 0 MicBwrri¢ uTroxpeodTal avd Tdod oTIypT va TpoREl
ge Kae evépyela KaTd To CUVETS Kal avayKaio TpéTTo GUL PWVA LE TH NepiBaAAovtiKr] Nopobecia
Kat Tous Kavéveg Emotiiyng Kai Téxvng ‘Epeuvacg kat ExyerdAAcuong YopoyovavOpdkwv tou
appdZouv atic TEplotdoelc.

O MioBwri¢ Sev eudbvetat yia Kapia TepiBaAAovTikA KaTdoraon Hh Cnyia evuTMépxouca oth
LupPankt) Mepioxr mprv ard tv évapEn Twv epyaonsv tou Mic@wrt} evtd¢ aurii¢ Kal Kavévac
6pog TNS Tapotoas LOpRaon¢ Sev epynvedetai He TpdTTO Trou va KaBloTa To MigBwri UTTEGeUVO
avapopikd He oTrolddrf rote Tér01a TpotTapxouca TepiBahAovTIKh KaTdoTacn A Cnufa. Pia to
oKoTé auté, 0 Mic@wtti¢ Kataprifer éx8eon apxiktig KaTGotaon¢g yia Th KaTaypagr tH¢
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6789

13.1

KaTdoragng Twv TEpiPaddoviiKWV Tapayerpwv Kal Tépwv KaTd To xpdva TpIV atré Inv évapén
Twv Epyaoiiv, H ExBeon apxiKi¢ Katdotacn¢ uTOBGAAETal Wpoc e€étaon oTov Expio@wrh}.
Egéoov dev uTdpxouv avripprjoeic amé tov Exyio8wtt} evté¢ elkoo! (20) Epydoiwv Hyepav
amr6 Thv UTPOBOAK IN ExBEONG, n EKBEON TekpalpEetay WE cnTOdEKTH}.

APOPO 13- MIZOQMA

Zbpwva pe to MpogSpiKd Aidtayya, o MicGwt|¢ uToXpeobTaI va KaTaBGAAE! GtTov Exyio@wrt}
Mia@wpa yia GAoug Toug NapaxBévtec kat Aiaawbévrec YdpoyovavEpaxes kal ta Napampoiévra
auiav om LupBari} Nepiox|. To Micwya yiodoyiZerar Kai KataBaAAETal cbUpwWva PE TIC
diatdgeig rou wapdvrocg ApGpou 13.

Tia Toug oxotrodc tou Tapdvro¢g ApOpou 13:

«Exnip@pevy Napaywyr» onpaiver, of oxéon pe mv Mpwim Mepiodo Kai KaOe emdpevo
Hyepodcyiaké Tpiinvo, thy exripnon tou Mic@wr} we Tpoc 1 auvoAiKi WoaétnTa MapayBévtwy
kal Aiaow8éviwy Yépoyovavepdkwy Kai Mapampoiéviwy at LupBatia} Mepioxy Kata mv ev
Aoyw trepiodo.

«Extip@pevo Mio®wpa oe Eo» onyaivel, of oxéon LE inv Mpwin Nepiodo f Kae eTdpevo
Hyepodoyiakd Tpiunvo, to extidpevo Mic@wya ce Efdoc yia tv tepiodo aut, oTw>¢
KaGopiCetai cUuqwva pe 10 Ap8po 13.5.(a).

«Extip@peve Nocooté Mia@mpatoc» onyaivel, oc oxéon HE inv Mpwrn Meplodo Kar KaGe
eméyevo Hyepodoyiaxd Tpiynvo, to Mocoots Mic®wpatoc yia tv wepiodo aut, To oTofo
uTroAoyifetar Baoe! Tou Exnipdpevou LuvreAcott] R yia thy wepfodo auti}.

«Exrip@pevog LuvteAcotis R» onyatver oe oxéon pe: () tv Newt Nepiodo Kar to emdyevo
Hyepodoyiaké Tpipnvo, tnv extiznon tou Micdwrr w> mpoc tov LuvieAcori R yia KaGe tétoia
Trepfodo, (ji) 10 SedtEpo HyepoAoyiakd Tpiynvo peta inv Npwin Nepiodo, rov LuvteAcon} R ya
TAV NpwTn Nepiodo, kat, (iii) KaGe eTSpEVO HEpodoyiaxd Tplnvo, tov LuvreAcot| R exeivou Tou
Hyepodoyiakod Tpiufvou mou mponyrOnxe tou apéows mponyobyevou HyepodAoyiakod
Tpipitivou.

«Hpepopnvia KatapoAns Micba@patog ce Xpripa» onyaiver Kade pia a6 Wg ak6AOUBES
NHEpopnviec: (i) avagopikd Ye nv Npwin Neplodo Kai Kade errdpeva Hyepodoyiaxsd Tpiynvo, Hv
Nuepopnvia Tou aTotedel thy Tecoapakoon} mépTIN (45) nHEpoAoyiaKs Népa peta tv EvapEn
Tou emdpyevou HyEpodoyiakod Tpiprivou, Kat (ii) mv qyepounvia tng AnEns mH¢ Tapodoas
X0pBaons.

«Hpepopnvia Yrrodoyropod Exrip@pevou Mio®@patos oe EfSog» onuatver Ka0e pia aT TC
aKdAouseg nyEepounviec: (i) oe oXéon pe mv MMpwn Nepfodo, tv nyepoynvia (6Tw>¢
cuLgwvijenke peTags tTwv Mepdv) n omola mponyeltar touAdxiotov S00 (2) Mifvec mn¢
EKTIPGpEVNS NYEpopnviag Trpdin¢ EyTopIKrc Tapaywyric, Kal (i) ce OXéoH WE KdBE ETS UEVO
6790

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Hyepodoyiaké Tpinvo, tav nuEpopnvia (6TTWS GULPWAENKE LETAgD Twv Mepwv) n oTofa
Trponyeltai TouAdxiatov U0 (2) Mrivec tng WedwIng NYEpac auTOG Tou HyEpoAoyiaKod Tpiurivou.

«Hpepopnvia Yrrodoyiopod Mic@wpatog oe Eidocg» onpaivel Ka8_e pla amd TI¢ aKdAouGEec
Nuepopnvies: () oe oxéon pe Inv Mpwtn Mepioso Kat kaGe endpevo HyEepodoyiakd Tpinvo, thv
NEpopnvia wou atroteAel thy tpiakoorH (30") nuEepodoyiakr nHépa aT’é hv Evapén rou etropévou
HuepodoyiaKod Tpiprivou , Kat (i) Tay nuEpoNvia th¢ ARENS TNS Tapodaag L6uBaons.

«Hpepounvia Yrrodoytopou Mic@@patos of Xprpa» onpaiver KdBe pia atrd tI¢ akdAoUde
NHEpounviec: () avagopikd pe thy Mpwrn Mepfodo kai kde emdpevo HpepoAoyiaké Tpinvo, tv
NHEpopnvia wou atroteAe! tyv tplakooTH (30n) nuEpoAcyiakr| nuépa etd mv évap—q tou
emropevou Hyepodoyiakod Tpiprvou, Kat (i) Tv nuEpoynvia TNs Arién¢ tng Wapoboas LOuBaone.

«Mio@mpa oe Eid0¢» onyaivel oroiodr more MioSwya to otroio tekyafpetal dt! eréhege va AGBer
o Expio@wriri¢ oe eid0¢ obp@wva Le To Ap8po 13.3.

«Mic@wmpa of Xprya» onpaiver oToIdtTote MicBwya o Expio8wti¢g emAéyel va AGBer ce
Xprya Bdoe tou ApOpou 13.3.

«logooté Mic@@patocg» onyaivel, ce oXéon He THV Mpwin MepioSo Kal oe oxéon pe Kae
emopevo HyepoAoyiaké Tpfinvo, to wooootd ekeivo, Tou uTroAoyieral pe avapopd otov
Luvredcori R, état Wate, edv o LuvteAgoti¢ R yia thy Wepiodo aur efvat:

(a) plkpdtepoc ff foog Le 0,5, to Mocootd Mic@wpatos 6a efvai 2%,
(B) peyaAGtepoc amré 0,5 aAAG LIKPSTEPOG Hf iooc LE 1,0, To MocoaTs Mic8wpatos Oa Efvai 5%,
(y) HeyaAGtepoc arré 1,0 aAAG pIKpSTEpOG Hf igoc YE 1,5, To MoooaTd Micdwpato¢ 6a Eival 8%,

(8) peyadGtepog amré 1,5 GAAG tKpdtepog ff faog YE 2,0, To MooooTd MicGd@patos 8a efvat
11%,

(©) peyaAdrtepog amd 2,0, GAAG pIKPStEPOG Hf foo HE 2,5, To Mocootd Mic8wpaTo¢ 6a efvat
14%,

(01) peyadtepoc amré 2,5, GAAG puKpdtepog ff icog YE 3,0, To Mocooté Mic@WpaToc Ga ivai
17%,

(©) peyaddtepoc a6 3,0, To Mocoaté Mic8wpatos 6a efvat 20%.

dpaypaniky Mapaywy» onyaive, avagopika pe tv Mpdin Mepfodo Kd8e emduevo
Huepodoyiakd = Tpiinvo, tm ouvoAKr woodinta Mapax8éviwv — kal Aiaow8évTwV
YSpoyovavpdkuv Kat Mapampoiéviwy om LupBariKi Meptoxi} kata ™m didpkeia autii¢ ™mo>
Mpwrng Mepiddou f autod tou Huepodoyiakod Tpiprivou, kara mepintwon, OTWS Teplypdgetat
OT OXETKH SfAwon wou ouvidogerat ad to MicBwt otp@uva ye To Ap8po 13.7 kat To
KegdAato 5 tou Mapaptiyatos F (ArjAwon ExpetahAevons).
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6791

«flpaypanixé Mio8wya oe Efdo¢» onyaiver, avagopixd pe mv pity Nepiodo h KdBe eroyevo
Huepohoyiaké Tpijnvo, to Mic@uspa ce Eldoc, rou kaGopiferay Bdoe! rou ApGpou 13.5.8).

«pom Nepiodog» onpaiver tv mepfodo ard mv nyepounvia xatd inv omroia uméBahe o
Mic8wriii¢ mpeg tov Exyio8wtr yvworonoinon odppwva pe to Apfpo 7.4, ye mv otroia
evnuépwoe tov Expyio6ur dt! pict AvaKcAun elvat eyTropiKd exyetaAActoipy péxp! thy Evapén
tou ev Adyw Hyepohoyiakod Tplyivou Tou étreral Tn¢ NEpOUNviag Ing MpWrng eTopIKAG
Trapaywyris.

«Luvreheoris R» onualvel, of oXéon pe THV Npwtn Neplodo xai oe oXéon pe KaCe edyevo
Hyepodoyiaxd Tplpnvo, To amrotéAcopa tw: (i) LwpeuTiKdv Aka@dpiotwy Elopowv yia mv
Mpwtn Nepiodo H to ev Adyw Hyuecpodoyiakd Tpiinvo, Kata Tepintwon, diaipodpevo pe nC (ii)
Lwpeutixéc Luvodixég Expoés mg Mpwin¢ Mepiddou ff tou ev Adyw Hyepodoyiaxod Tpiprivou
Katd, Tepitrtwon.

Avapopikd ye Tov UTOACYIGES Tou LuvteAeory R: (1) Tuxdv rood Tou Karari@evrat otov E151K6
arroBepatikd yia THY ATOCUVaPHOASYNaN HH THY ATONGKpUVON TWV eyKaTaCTdoEWY Kal Yia THV
atrokatdotaon mg LupBanr¢ Nepioyrig («EyKarcAcipn») Kau, epéoov 10XGEi, TO GUVOAKS rood
Twv Tpayyatikwv Satravewv yia epyacies EykatdAenpng tou dev KaAGHTovial ad 70 EtdIKS
aTroGeparik6, Bewpobvral exrimtépEeva é06a, (i) Oda ta EEoda Kal ot SaTdvec, avapopiKd YE Ta
Saveia yia TH XpnuATOSStnon twv Epyacitov NMerpedafou, supirepiAauBavopévuv, evOeiKtiKa KAI
OX! TrepiopionKd, ToKwWV Kat E€65wv xpNYaTodétnons tou emiPapsvouv KaGe ZuppioOwri}, Sev
Gewpobvras exmmroyeva é€oda. iii) Ta Mic@wpata cuptepiAauBdavovtal oTov TapavopaoTh
(Zwpeutikéc LuvodiKés Expoéc) tou LuvreAcoty R.

«Lwpeutikés AkaGdpiotes Eiapoéc» onydives, se oxéon pe thy Mpwrn Mepiodo Kat KaGe
eTrOpevo HpEpodoyiakd Tpiinvo, owpeutixiy axaGdpiorn aia:

@ wv MapaySévtwy kar Amowséviwy YSpoyovavOpdkwy Kal Naparpoiéviwy (6mw¢
KaBopiZovrat cdppwva He TIC SiaTa~eic tou ApBpou 16) arn LupBarixhy Nepioxt,

(i) rwv TrwARoEW TEploUciAKiv OTOIXElwv TOU aTroKTHAnKav Tpac Xprjon Tou oxetiZovrat Fh
guvdéovtai pe TI¢ Epyaoteg NetpeAaiou, Kau

(ii) twv KaBapwv coddwv amd rig cuvaAAayés Trou Tepiypdpovtal amv Tapdypago 3.6 Tou —

Napaptipatos TF, kai KdGe dAAou eaddou mou oxeriZera ff} ouvdéetai pe rig Epyaoieg
Merpehafou ouptrepiAauBavopévov, evdektikd xal 6yxi WeplopiouKd, ecddwv Tov
eloTpdttovral am6 téAn Xptiong wou mpoKdtrouv amé mv KataoKeu Kal Aetoupyia
owAnvedewv yla Th WErapopad Tw Ydpoyovav@pdkwy Kai Mapampoléviwy KdGe
LuppioBerrt, eire to ev Adyw éc0d0 ogeteta oro LupposwT} Fj Gf oTTOIAdr\MoTe Zuyyevi}
Emixefpnon rou, eaé5wv wou pokiTtouv yid Thy Tapaywyr nAeKtpiKtis evépyeicig Kat
eadSwv Tou TpoKitrouv and oTaodhTroTe ATPAAIOTHPIO GULPOAdIC HH aTroCnpiwon, yi
6a Ta é AMS THY NHEpopNVia tg MPWINC E"TOPIKIG Trapaywyrc Exel KOI THC
TeAeutaiag nuépas auri¢ m¢ Mpwtc MepidSou Ff tou erropévou Hpepodoyickod Tpipivou,
Kaid Tephtrtwon. Tia Tous oKxomovc tou Tapévtoc opicyob, aKaBdpicin agia onuafves Thv
6792

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

13.2

13.3

13.4

agia Trpiv thy apafpeon oTroloudrtrote Mic@wpatoc, oTrowvor}Tote Pdpwv, TEADV  GAAWY
opohoyikiv emBapivoewy, ef6dwv YEeTagopdc, XEIpioHOU, avimpoowTreiag, Kal Kae
GAAou e€650u ff SaTrdvng dans Picewc.

«EwpeuTikég LuvoAiKég Exkpoég» onafivel, yia inv Mpwtn Mepfodo Kar Kae eroueva
Hpepodoyiaka Tpfinva, to aBpoiotk6 abvoAo dAwy Twv Efédwv ‘Epeuvac, Efddwv
ExperdAAevong Kal Aeroupyikwv E€6dwv, Kat GAAa exrimtéyeva é€oda tou avagépovral ato
Kedaato 3 rou Mapaprryatog F yia dAeg tg Wepiddoug amd thv Huepopnvia Evapéng loxvo¢
exp! Kai THV TeAeuTaia nHépa auri¢ mN¢ Mpwrn¢g Nepiddou Kal KaBe etdyevou HuEepodoyiakod
Tplurivou, Katd trepitrtwon

To Mio8wpa tou KataBdAe! o Mic8wrtti¢ atov Exyic8wrr Ga uTroAoyiletai wW¢ Trodoaté emi twv
MlapaySéviwv Kal AiaowSévrwy YdpoyovavOpdKwv Kat Mapatrpoiévrwy amd i LupBariKr
Mepioxt| ge oxéon pe Hv Mpwrn NMepiodo Kat KaGe erépevo Huepodoyiakd Tpiunvo obupwva pe
Tig akéAouGEc Siatdgeig tou Tapdvtoc ApSpou 13.

O Ekprodwrri¢ Sikaiodrat va emAéEer, KATA thy amr6AuTN diaKprrikr} tou euxépela, va AdBel to
Mic@wya oe eld0¢ («Mic@wya oe Efdoc») i ce xpriua («Mio@wya oe Xpripa») | oe évav
cuvduaop6 Kal Twv 500, avapopiKd Ee oTToIodr Tote HyEpoAoyiaké ‘Etoc. Edv o Exytodwrii¢
emlOupel va etoTpdée: ro MicBwya ev 6Aw th ev pépel wo Mio@wpa oe Xpripa, o Exyic@wtti¢
UTOXpEoUTal va EvnpEepwoe! eyypa~us To MicBwrr yia nv TPdGECr} TOU ToUAdyIoTOV evevrivTa
(90) nuépec Teiv mv Evap—n KaGe Hyepodoyiakos ‘Eroug (4, yia to Tedto HyEpoAoyiak6 “Etoc
oto oTrofo Ga tapax6otv Ydpoyovdvepakec, touAdxictov dGo (2) Mrivec mpi and iv
EXTIPMPEVN NYEPOUNVIa TNS TEwINS EYTrOpIKc Tapaywyric). O ExpyloWwrt¢ uToXpeovTat erfonc,
va Tpoddiopioe! To Wooo Tou MicBwpato¢ Tou TporiBerat va eloTpagel wo MicBwya ce
Xprpa Kara th Sidpkeia tou ev Adyw Eroug (if, ce aXEGn HE To TPwTo HyEpoAoyiaké ‘Eto¢ kata to
ovofo mapayovtai YSpoyovavGpakec, KaTd To evarropévov Sidotnya Tou ev Adyw HyEpodoyiakot
‘Erouc). Edv o ExpioOwnijc dev eiAé€el va AdBel To MioBwya ev GAw 1 ev pEpel we Mic@wya oe
Xpriya oe ox€on pe oTolodrjTrote Hpepodoyiak6 ‘Etoc, tekyaiperal 611 o Ekpiobwri}¢ Exel emriAé€er
va AGBeI To GVOAO Tou Mic@dpaTog wo Mio@wya oe Eldoc yia ro HyepodoyiaKé ‘Eto¢ auré. To
gv A6YW TrodOOTS TOU MidBMpaTOG To OTTOfo o EkyioOwrtii¢ Ba AGRE wo Mio@wpa oe Xpripa Oa
urrohoyietal Kal Oa KaTaBGAAETAl GbUPWva HE To ApOpo 13.4. To TosooTd Tou Mic8wpaTo¢ to
omofo o Expic®wrrig Ga AdBet wo MioBwya oe Efdo¢g Ga uTroAoyiletat Kal Ga Wapadidetar
odppwva pe To Appo 13.5.

Edy, yia orroiodifrote Hugpodoyiak6 “Eroc, o Exyio@wrri¢ emAégei va AdBes otro1odrftrore Epo
Tou Mic8@patos wW¢ Mic8wya Ge Xpria, 1oxGouv ot akddouseg Siatdéeic:

@) To Mio®wpa oe Xpripa (edv upiotaral) avagopikd pe Thy Npdtn Nepiodo kai KaBe erdpevo
Hyepodoyiaké Tplyinvo, Ga uTroAoyiZeta! kara tv Hyepoynvia YtroAoyiopou Mio8@pato¢
os Xpripa trou apopd omy Mpwtn Mepiodo 1 oe exeivo To errdpevo HyEpodoyiaké Tpfunvo,
Kata Tepirtwon, Kal Oa KaTaBGAAETaI amr To MicBwrr, oTov Exyic8wri mv Huepounvia
KataBoAi¢ Mic@épatog oe Xpripa wou apopd omy tapatdaves Apwtn Mepfodo oe
ekelvo To aKGAOUGO HpepoAoyiaké Tpfunvo, kara Tepitrtwon.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6793

(8) Katd tv Huepopnvia Yrohoyiopos MioGdpatog o& Xprpa wou apopa oinv Mpwtn
NepfoSo kai Karé& thy Hyepopnvia YroAoyioyob Mic@®patos ce Xpriya Tou apopa ve
KGGe erépevo HyepoAoyiaké Tpfinvo, o MicBwrti¢ uTOXpeottal va TpOGdIOpiae! To TOG
tou Mio@wpatoc Ge Xpripa yia tv Tepiodo auri} we eft:

@ — opiGovtag tov LuvteAcoty] R kal atn ouvéxeia To Mocoord Miaddpatoc Tou apopd
omy Mpw1n Nepiodo Foe exeivo to emdpEevo HLEpoAOYiAKG TpiLnvo, kata
Tepittwon,

@) ToMarAaardZovras to Nocoar6 Mia8wpatoc, Tou KaBopiotnKe cOppwva PE TO
Ap8po 13.4.8@) avwtépw, pe nv Npaypankr Napaywys yia thy Msi Nepiodo 4
yia 70 ev Adyw Hpepodoyiaké Tpipnvo, kata wepiirtwon,

(id) ToMatrAagidZoviag To T1OG6 Tou UToAoYiZetal Gbpwva YE To Ap@po 13.4.(8) (il) pe
Trogoaté igo TpO¢ 10 WogoTS tou Mic@dipatoc yia To HyEepodAoyiak6 ‘Ero¢ yia To
omolo o Exyio@utii¢ eréAsée va AGBei to Mio8wya o« Xprpa obppwva pe TO Apepo
13.3, Kal

(iv) utroAoyiZovtag th XprLaTiKi agia rou TogoG Tou KaBopiCeral odpPwva pE TO ApGpo
13.4.(B) Katd ta opiZopeva ato ApGpo 16 (KaBopiopéc Agiacg YSpoyovavOpdKwv).

13,5 Ev, of oxéon pe oroiodr Tote Hyepodoyinks ‘Eto, tekpaipetat 61 o Expio@wrtiic eéAege vor
AABeI oTTOIOSHToTe Yépog Tou MicGWyaTos Wo Mio@wya oe Efdoc, 1oxtouv of akdAouBec
diardgerc:

(@) Kartd my Exnpdpevn Hpepopnvia YroAoyiopot MiaBuipatog oe EiSoc, wou agopd atnv
Npwrn Mepiodo kal ce KaGe etopevo Hpepodoyiakd Tpipnvo, o MicGwriic yToxpeodta va:

@ Tpoodiopioe to Togs Tou Exnpdpevou Mic@iwpatoc ce Efdog we ebric:

(A) Ka8opiZoviag tov Exripsipevo LuvteAcot R Kat orn ouvéxeia To Extimpevo
Nocoot6 Mic@dparog yia mv Mpwrn Mepfodo rf yia to ev A6yw HpepodoyiaKd
Tpiunvo, katd Tepittwon:

(B) woAAcrrAaaidZovtag to Exnpdpevo Nocoot6 Mic@dparoc, S1w¢ KaBopierat
obpgwva pe To ApBpo 13.5,(q)()(A) avwrépw, pe Tov Exnpdpevn Napaywyr}
yia Thy Mptdtn Mepiodo Ff exeivo ro Hyepodoyiaké Tpipnvo, kata TWepirtwon, Kal

(). tWedAaTrAaaiaZoviag to Toad Tou utroAoyifetar aéppwva pe To ApSpo
13.5.(a)())(B) avwrtépw pe Toots ico Tpo¢ to ToGoGTs TOU MicOd@pato¢ yia
To Hpepodoyiaxé ‘Etac yia 10 oTofo Texyaiperar St o ExpioOwrrig eméhege vat
eloTpdget To MicBwya oe Efdoc Kara to ApGpo 13.3, Kar

(i) Kataptige éva Trpéypappa padi pe tov Expiobwrr, Suvapet tou oTrofou o Expia8wtiic
rapahapBdvel To ev Aéyw Extipdpevo Micdwya os Eféog kad mv mepiodo aurr} Kat
o Mic®wrtig uTroxpsovral va tTrapadd@or to Exnipdipevo of Ejdo¢ MicOwya
6794

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

13.6

13.7

OUL@WVE HE TO GUL@WYNnGEv TPdypaLA oto oNnLElo Tapddoons wou GuLOWVeNKE
HeTaéd tov Mepdv oto Npdypaypa Averrtugne kat Mapaywyric.

(8) Kata tav Huepounvia Yrrodoyicpot Mio8Hpatocg of Eféo¢g wou avtictoixe! ory Mpa
Nepfodo kat oe KdOe etrdpyevo HyepodAoyiakd Tplinvo, o Mic@wriri¢ utroxpeosiai va
Tpoddiopiei To Tadd tou Mic@wpatec oe Eidoc, we efric:

@ — cpiGovrag tov ZuvteAeotr| R Kal orn cuvéxeia to Moceoté MioSd@patoc yia Tv
Apwrtn Nepiodo ff yia to ev A6yoo Huepodoyiak6 Tpfinvo, KaTd trepfittwon,

(i) todAotrAacdZovrag To Nocoaré Mic8dpatosg, érw¢ KadopiZeta! Kata to Ap8po
13.5. (B)() avwrépw, pe TAY Npaypatixr Napaywyr ya trv Mpdrn Nepiodo ff to ev
Ady@ HyepoAoyake Tpipnvo, katg Tepfirtwon, Kal

(ii) tokAamrhaadZovtac 70 trod Trou UTroAOYiZeTal BGoel tou ApSpou 13.5.(B) (il) pe
Trogoaté foo Trpo¢ To ToG0GTS Tou Mid®wpaTog yia ta Hyepodoyiaké ‘Etog yia to
omrofo tekHalpetal Ott o Explodwitic emédege val AGBet To MioBwya ge Ejdoc kara to
Ap8po 13.3,

(vy) Edv to Extidpevo Mic@wpa oe Eféog yia tnv Mpwdm NMepiodo 4 yia KdGe erdpevo
Hyepodoyiaké Tpiunve, eival pikpdtepo f yeyaAttepo ard to Mpaypyanixd Mic8wyd oe
Efdog yia thv Sia Nepiodo, téte avatrpooapydéoviar avahdywe ra peMovrikd Mic8wpata
ce Efdog ri oe Xpijya, Tou wpétre! va trapado8obv | va KaTaBAnSodv amd 70 MicBwtt
otov Expic@wt mpokepévou va SiopOwGef oroiddrjmore Sagopa, atyqwva pe Tig
SiaTdge1¢ rou ApSpou 2.3 (B) tou Mpoedpikow Atatdypatoc.

Xe Tepittwon wou Kdtroio MioGwpa oe Xpriya Kotaotel amraimnté awé tov Expicdwih, Ke
LULPOOWtHS ATOKTG GUUPWVa YE To TOCOGTS Tou OTHV LéyPaon Sikaiwya Kuplornrac ei tw
e€opuxGéviwy YSpoyovavepakwv, a6 Kal HE THY GITOKTHGN 1g TpayyariKr|¢ KATOXHS TOUS OTNV
KeE@aAr TNS yesTPNONS. Le TepftTwoN Tou KdTroIo MicBwya oe Efdoc kataotef atraltntd a6 tov
ExyioOwt, 0 ExpioOwrti¢ Kat KaGe Luppic@wti¢, obpgwva Ye To TodooTS Tou om Tapotoa
LopBaon, Ka8fotavrar yia to Gigotnpa Tou pecoAaPel atré tv efdpuEn twv YSpoyovavepdkwv
HEXPI THY Tapadoon Tou poBWpaToG GTov ExyicOwti ovyKGpio! em auTuVv KaTd avahoyia ToU
Sikalpatog tou picAWpatog Tou ExpioOuri Kat Tou dikardpatog tou Mid6wrr (Apaipoupévou
Tou Mio@wparog tou ExyioOwrr}) Kata thv Mpwtn Mepiodo Hf to cuyKeKpipévo Hyepodoyiaxé
Tpfunvo, Kata tepirtwon, Tpo¢ To GUVONKG 6yko Twv Mapay8éviwvy Kar AlaowBévtwy
Ydpoyovavepdkwv Kat Mapampoiéviwy xaté my Mow MepioSo rf to ouykeKpipévo
Hyepodoyiaké Tpiunvo kata tepfirrwon.

Evrég dexatecodpwy (14) nyepodoyiakdv nuepdv amd to téAo¢ Ing Mpwtng Mepiddou kai oto
TéAog KBE ETTOUEVoU HyEpoAoyiakod Tpiprivou, o MicBwrtj¢ uTOBGAAE Tov Exyio8urti SjAwon
omy omofa TapariGerar n Mpayparikr, Mapaywyr yia av Mpwrn Mepfodo rf ya ev Adyw
HpepoAoyiaké Tpiunvo, kata tepittwon obpouva pe THY diadiKacia Kal 6TrwWS TPOBAETETA GTO
Kepddaio 5 tou Mapaptiyatoc F.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6795

13.8

13.9

13.10

O Mio@wrii¢ euBUveTal via KdOE KivOuvo, E05 kal Sawdves oxENKa YE To MioBwpa ce Eldo¢ tou
ExpicOwr véxpl to onpefo mapdécong mou cuu@wviOnke yeTaO twv Meptiv ato Mpéypaypa
Avatuéns Ka Napaywyri¢ Kat o ExpioGwrrig Oa pépet mV EvOGvn yia KAGE Kivuvo, é£0da Kat
Sandveg wépav tou ev A6yW OnpEfou Tapddoons.

Yiré Tay empsragy tov diardgewv tou mapdvtog ApBpou, axEriKd YE To Sikalwya tou ExpicOwrr}
va hopBdver MicBwya ce Ejdoc, KdGe Luppio@wiig SiKkaiodrar va |efayer ekeWOepa toUc
Ydpoyovavpaxes kat ta Napatrpoiévta trou e€6puee.

Me my emiptragy wy Siardgewv tou ApGpou 1.4 kai kard TapéKkhion oToIModA Tore Sidragk¢
Wepi Tou aviiBéTou oinV Tapotoa LopPaon, Kae WAnpwyr) Tou ogetAeras arov ExyicSwrr}
Suvdper tou trapdviocg ApOpou 13, kataBdAAetal amrd To MiaBwtH.

APOPO 14 - ®OPOAOMIA

To PoporoyiKs KaGeorw¢ mE Wapadoag LéyPaong puBpierar aToKAsiotIKad amd tig diatGéEIg Tou
Tapdvro¢ Gp8pou, LN epapyLofopévw Twv GpBpwv 8 kai 9 rou v. 2289/1995 (EK 27A’), pe efaipeon
Thv wap. 5 tou GpSpou 8 Kat ri¢ tap. 10 Kal 14 Tou dpSpou 9 Tou 15iou vépou.

14.1

14,2

O KdGe LuppioGutt}¢ viTdKelTar oe e151KS MdpO0 ElaOdipaTOS Le OuVTEAEoTH EKOO! TOIC ExaT6
(20%), KaGW¢ Ka GE TEPIPEPEIOK POpO HE GuUVTEAcOTH] Wévte ToIG exaTd (5%), xwpic Kapila
TpdoGern raxtikh 4 ExtaKtn clopopd, TéAog A GAAN EMBGpUVON oTToIAGdATOTE PUCEWC UTEP TOU
Anpooiou ff omoiovdtfrote tpftou. O pdpog emBdAdrerai emf tov mpoKTovtog amd WC
ouyBanxéc epyaofes rou KaGe LuppaBwr KAaApOG Popodoyntéou aisodHpaTds Tou, 6TWCS aUTdS
KaBopifetai amd t¢ diardgelg rou wapévtog dpOpov ico wapodoag LépBaonc. O Kade
Lupwio@uri¢ exe GAAnAcyyOws Kal el¢ OAGKANPO EVOOVN yia Tov oMeAdpEVO aTé TOUS
uTéAoitrous Luppio@wtéc Spo E1dodrpaTos. Me Tv ew iBoAn autod tou @dpou efavidcital KaG_
Gopodoyikh uToXpéwon Tou KdGe LuppicOuTH Kal Tw PET6xww/etaipwv/peAdy avTos wo TpEG
ta képdn Wo WpoKiMTOUV am76 TIC CUPBaTIKéc Epyaoies TOU, H aTTdd00n Tou apEIASLEVOU Popou
viverai eparrag. Katd mapéxkAion tw Siatdgewv tou KwdiKka Popodoylas E1oodrjparog Kal tou
Kwdixa opodoyikiv Alcdixaoidv, o KdGe Luppic@wriig atradAdocetar mo TpoKaTaPeAric
pdpou eioodrpatag yia 1o @épo mou avaAoyel ota eldodjyata wou WpoKéTiouvy and TWH
ZXupBarikés epyaotec rou.

‘Odes 01 epyaciec, o1 ayopéc Tayiwv Kai o} Aomés Satdvec Tou analtovvral yi mV EXTAHPWoN,
TWV OKOTwV Ing Tapotcac LépBaonc, 6Twc¢ avakunKd avagépovrai aThv Tapaypayo 7 rou
Tapdvioc, WpaypyatoToioGvial amd Tov EvicAcSé6xo ato évoyd tau yia Aoyapiaoyd Tw
Luppiobwtwv. O Evrohodéxo¢ ouvdwie: ig amaiotpeves cuppdoeic, AapBdver ta oxXeTiKd
TWapactankd cippwva YE INV KeiEVN POpPOAOYIKH vo}OBEC!a Kai KaTaXWpE! aUTG SiaKeKpIpéva
avd Tepioxf Epeuvac 1 ekyetdAAevong ota mpotpeva and aurév PiBAia. O EvroAod6xog
exdidovtac pnviaia exkaSdpion péxpi my 15n pépa tou srépevou nuepodoyiakod priva, KaTavépel
UG MapaTTdvuy xpedoei¢c oe KaGe LuppioOwt} CdyPuva YE 10 WOGOGTS OUPPETOXIIS TOU KaBEVOG
otnv Wapotod ZopBaon. Me m oXEnKh exkaddpion petaxuAerar Kal o avrforoixag SMA, 6trou
6796

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

14.3

14.5

14.6

empdaAAetal, oz KdGe LuppIoswr}. ZV uvTdyy exkaddpion, n oTrofa atroteAEi SikaioAoyntikd
eyypagrc ata BIBAA Twv Luppicdwrdv Kal Tou EvtoAodéxou, etticuvdtovtai avtiypapa Twv
SiKaloAoyntiKOV YE Bdon ta oTroia SievepyOnkay o| Tewroyevels eyypagéc ota BiBAia Tou
Evtohod6Xou, Ee wepirtwon wou o EvroAodéxo¢ efval évag ek Tw LUNpiOBUWTdV N KaTaVvopt
agepad touc Aommotg Luppio@wréc. Ta wood wou eioTpdrre: o Evrohodéxog awd rouc
Yuppiobutés yia thy KaAUYN Tw XpetGewv ToU EvtoAod6xou dev atrotehobv akaBapia7o éoobo
Tou Evtohod6xou yi akoTTOUs Tou Tapdvrog apBpoU Kal yia OKOTTOGS Popodoyiag elsodryATOC.
Népay twv Sarraviov Tou Katavélovrat oe KBE LuppIGowT, wo avwrépw, o KAGE LupWoBwrt}c
6a éxe1 ewrmAgov To Sikafwpa va extrécet Samrdves Tou WPOBAETOVTAI a6 Thy Wapaypago 7 Tou
Tapsvrog Kal TeayyaTotroioGvrat amr6 Tov id10.

O Ke LuppioOwrii¢ tnpef PIBAIa Kat oToIXeia TOU aTreIKovigouv TAN pws Tig GuvaAAayés Tou,
GUUPWVA HE TH POPOADYIKr, VoHOGEcia Kal TA AoyIOTIKG TpdtuTTA mou mpoBAéovtal oTV
EMAnviki} voposecia kat o7a omrofa mpei SiaxeKpipéva Aoyaplacpots exddwv Kat efddwv yia Kabe
TrEploxi Epeuvac 1 exyeTaAAeuonc.

Ta wood mou eyypdgoviai wo ésodu Kal Eoda aToUg Aoyapidoosg IN¢ MponyodpEevng
Tapaypdpou KaSopiZovrai otl¢ wapaypdpous 6, 7 Kal 8 Tou Wapdvtog dpBpou. E1diKa
qrpokelévou Tepi aSeidv trou KaTaAaLBavovrat awé Tig SiaTagelg tou v. 2289/1995, o1 Satrdvec
EpevvyTikiy epyaoidy orn OvpBanKr Teploxr pTOpouV va GUL TEpIANPGobV GE woooard Yéxpl
TEviiVI ToIG ExaTd (50%) otic Satrdvec GAANG GupBaTIKr¢ Teploxsic, Strou o MicBurij¢ F Kae
Luppio@wrrig éxe GSeia expetdbAevong abppwva pe tic Siardgelg tou v.22891995 Kai Exel
apxice va Tapdye! vdpoyovdvepakec. H ev Adyw HEeTapopd Satraviv Tpeayyaroroicitar os
TrEpitttwon exdotou LuppicGuth, COUPWVA LE TO TOGoOTS ToU OTHV Tapotod Z6~uBaon. Téco
ol Samrdveg epeuyniikwv epyaoidy 600 Kal of oXeTIKEg aTrooBéoEIC auTiG Ng Katnyopiac
mposvrat oe fexWploToUS Aoyapiaopotc ota PiBMa Tou LuppioBwiy. Kaapd Popodoynréo
eloddnua Elvai n Siagopa Tou mpoKUTTE! pETAgG Tw Toddv Tou TMoTwVvoVTA WC éooda Kai TWV
jroowy Tou xXpetvovtal we éoda, STwW¢ eppatvovrar ctov eviafo AoyapIaoHS Shng tc
OULBATIKIG TEPIOXNS.

Tia okoTros¢ Tpoddiopiopiod Tou Etfjctou Popodoyntéou EldodryaTo¢ Tou Lyppio8wr{, To
emtpetouevo Gwoo atooBécewv mG akiag Twv yevouévwy Somrave yia TIC EPEUVES KAI TIC
EYKATAOTAOEIS EKLETGAAEUONS Kat Ta Aomrd ayia TeploUGiaKd oTOIXEfa, ouprrepiAapBavopévwv
wv Satraviny mou éyivav Trp apXicel n Tapaywyr VSpoyovavEpakwv Kat Twv Satravev TedTns
EYKATAOTAONS Tou XpewveTal atov Aoyapiaopys Eoddwv Kal e€65wv oGPPWwVa HE THY Tapdypapo
7 avépyeral oe moooctd 40% im¢ affag Twv emofws Mapayéévtwv Kar AidowSévtwy
Ydpoyovavepdkwv kai Maparrpolévrwy. O1 evepyowpeves Kath Ta Tapadvw arrocBéoeic Sev
ptropotv va efvat aviitepes amd Tig yevopuevec Samtdvec epeuvOv Kal THV ala Krew THY
oralxeiuv Tou Tpémel var aTooBEoTobv. H agia Twv emofw¢ NapaxGévtwv Kai AiaowSéviwy
YdpoyovavOpaKwy mpoddiopierat obUpwva YE To dpSpo 16 mg Wapotoag LGpBaons.

O Aoyapiaopds exdduv Kat e€65wv KaGe Trepioxric EkHET@AAEUONS ThoTdveEral HE TA aKdAoUBa:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6797

14.7

(2)

(8)
(y)

6)

Ye th agia Tw UdpoyovavepaKwy kal twv Tapatrpolévrwy Tous Tou maprxOnoav Kal
TTWANONKaY a6 Tov Ka0E LuppiOwri},

HE Thy a€la Tou KaTABANGEvTOS GTOV ExpicGwth LicOmpatos Ge eiSoc,

HE ro Tyna até thy MwANGN WeplovoIaKibv oTOIXElwWv Kara To Trood Trou UTTEpBalvel THY
atia amdkinors Tous, TpoKeipevou Se epi ayiwv Teprovciakdy GtolXxelwv KaTd To Todd
Trou uTTepBaiver thy agia Trou Sev éxel GkO~N aTroGBEoTEl Kal

we KaGE GAAo Eoodo Tov oxeriCerar pe Tic OULBaTIKEC epyaoies  Mpoépxerct ad 1H
LeTagopd Tpoiéviwv yia Aoyapiagyé avegdptntwv rpitwv wéoa oth Xwpa Kar Tig Kata INV
Trap. 1 Tou dp@pou 148 tou MeraAdeuniKoU KwdiKa weploxéc ple Toug aywyot¢g tou
Mio®wrr) 1 Wpoépxerat ard mv efotrpagn aogadiotiKwv f GAAWV aTrognpimoewv.

Ye wepittwon Tou Katraio a6 ta avwiépw éooda Tpaypatotrolirat até tov EvroA0d56Xo ato
dvoya Tou yia Aoyapiacpys twv LuppicBwihv Ga KaTavéperal otoug teAcuTafoug Ye avdAoyn
E~appoyl twv opiZovévwv OTNV Tapdypaypo 2 tou Tapévtoc.

OC doyapiaopds eaddmv Kal e€55uwv KdGe trepioyric Epeuvac 1 ekHErdAAcuans Xpedverat we e€F\¢:

(a)

(B)

(vy)

®)

©

He tig Samdveg Trou yivovtal yia Tic EpeuvEec, yia tic EyYKATCOTdGEIC EKWETGAAEVONS Kat Ta
Aommd Tayla Tepiovoinkd orolxeia, cupTepiAaUBavovévwy twy Satrav@v trou éyivav piv
Tv évapén m¢ expeTdAAevoncg vdpoyovavOpdkwv, Ka8G>¢ Kal Twv SaTravav mpwTn¢
eyxatdartaone, Tou utroAoyiovrai Page! 1g Tapaypdou 5 tou tapdvroc.

Ue TI¢ TpéXOUVCEC SaTTdvEes Tapaywyiic, Kal Siaitepa pe Tn SaTravny yia ta XpNootroinGévta
1 avahwGévia UAIKG, epddia Hh evépyeia, YE ToUC pIGGoGs Ka! TIC GuVageElc PE auTOUG
emiPapivorss, pe in SaTrdvn yia uTIMPECIes Tou Tapaoxéenkav até tpftouc,

ye Ta yevixd éfoda tou éyivav orn Xwpa ya tig KaTa TH CbWRaon epyacies Tou Kae
Luppiodwt, Tou tepiAayuBdvouv Wdiaitepa ti¢ Samdéve¢ yia plo@otc, yid pic@wpata
KIVTOV Kal OKIVATWV Kal Yi aagdAoTpa,

He Tood yi pioGodc Sieusuviv Hf UTTGAAAWY OTO ELwWTEPIKG Kal yeviKa SioiKNuKa éfoda
Twv Siwy ypapelwv tou Kade LuppoOwi} Gdpupwva pE 11¢ Tapaoxeseices até aurotc
umnpecies yid Tig OuuBarkés epyaciec. Ta wood aura Sev pTopotv va uTepBaivouv
Tooest6 TW Tpayyatotololpevwv avticrofywy ef6d5wv otnv EAAdSa, To o7ofo
Ka@opiZetat ato MA 127/29.05.1996 (MEK A’ 92),

He Ta Toad yid 16Kouc Saveiwy Hh yia GAMES tpaTreiKés emBaptvoelc TOU KaTAaBARENnKav
yia va Adel Sdveio rh ya va TrictwOef pe oTroIovory Tote GAAO tpdTro KaGE LupHicBwni¢ yia
va Siegaydyer TI¢ cupBarikéc epyaoleg MANY Twv epyaowiv Epeuvac Kal TWepIxdpagns Twv
Koltagpdruv. Aev tepihapBdvovral xpetiorig ToKwv: 1) KaTd to Wood Tou 10
KaToBaAAdpevo EmTOKIo uTEpBaiver To eUAoyo cbppwva Ee THY apx twv iowv
anootdaewv (arm's length principle), 2) katd to Toad Trou Ta égoda até thv Tapaywyr,
6798

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

14.8

14.9

14.10

14.11

14.12

UdpoyovavOpdKwv XpnoiyoTOINBotv yia va XpnpaTodornGe! KeparaiouxiKd¢ efoTAILd¢
avdmruens KaTd Th didpKeia TIS Tapaywyris,

(07) pe Ta Tood Twv TpoBAéWEwy yia aTSoBEon EMIopaAGv aTraITjoeEwv oGugwva pe Ta
opiZoueva oTov KdIKA dopohoyiag E1codrjpatog KaOH¢ Kal Tw aTrOgNHiMiGEwv Tou
KaTaBAnenkav Adyw Cnpidv Tou TPOKANONKav Ge TefrouG,

© pe ™M UN atooBecbeioa agia KaTaoTpAgévTWY A eYKaTOAEIpBEVTWV Teplouciakav
orolxeiwv,

(n) pe KdGe GAAN TeéXouTA SomTdvn Kal KAGE Zqpia oXETIK HE TIC CULBaTIKéC epyaotec, epdcov
n Samay fn Cnyfa exnitrret awd ta akaddpiota éooda Kard TI¢ yeviKéc Siatdkeic epi
opodoyiag Elcodrjpatoc,

(8) HE To Tod Tou KaTaTiBEtal GE E15IKO AoYapIAOYS GE TpdmECa Ff TpdmTEec TOU Agttoupyotv
v6ula omy EAAdSa Kal To oTrolo Ga YpNoIoTOINGEl yia vat IKaVOTTOINGouv of GuVagelC [WE
m AWén mg expetdddevong uToXpewoEIC Tou Mic@wrr. To cucowpeupévo T0706
sugaviterar ce AOYAPIAOPS aTroBELANKOU Kal Popodoyettal oH AMEN THC EkHETaAAEVoNS
KaTé To pépog Trou Sev xpnowororeltal,

(ye TRV Agia Tou Mic@dpatos Trou tpémel va KataBAnGel oe Xpriyd rf Ge efSo0¢ KAI GTTWS UTS
opiZerai oto dp8po 13 m¢ Tapoboag L6yuBaonc.

‘Eooda kai é€o5a Tou Sev propobv va KataAoyicBobv aTroKAEloTIKd Ge OplOYévN TEPIOXE
ekeTGAAeUonS KaTavepovtal oe Oke TIC Teploxés EkLETaAAEUONS TNS CULBaTIKI}C TEpIOXi¢, OWS
eldikéTepa opidetat ato MA 127/29,05.1996 (PEK A’ 92).

H aga twv YSpoyovavepdkwv Kal twv Mapatrpoléviwy mpoddiopiZerat We Bae! To dpOpo 16 th¢
trapovoag ZbpuBaons.

O1 Ghpiés rou mpoékupav mpiv my évap—n omoidodriwore ekHETOAAEOINS Wapaywyric
Hetagépovral xwpic Tepiopioys yia tyv Tepfodo auTA yia aut tv guyKexpipévn Mepioxry
ExperdAAevone. Amé mv évapen omroiaodrirrore expetaAAedoing Trapaywyii¢ Kal ETd Ioxdouv oI
yevikég SiaTd€eic popodoyiac eldodrjpatoc 600 apopd oT YETAPOpa Twv PopoAoyiKHv Cypidv.

Le TWepinTwon avactoAic THs ekyETAAAEGoING TaApaywyrig HE To dp@po 26 th¢ L6pBaone, n
Tepfodo¢ avactoArc dev TeoopETpaTAI yid TOV UTOAOYIOLS IG XPOVIKI}G TepIddou yia Thy oTTOfa
1oxUet To Sikafwpa peTapopdc Popodoyikwyv Cnpidv YE Bdon tic yevixéc diatdEeic popoAoyiacg
eloodrpatoc.

O1 wpdéeic: mG Tapaxwpnong tou SiKaiwpaTo¢ gpeuvag kal ekueTaAAeuong §=Twv
vdpoyovavOpdkwy otov Mic@wtr, ody@wva He TV Tapodoa obuBaon, TAS YETaBiBaon¢
Sixaiwpdtwv eK pépoug Tou Kade LuppIoowT pe oupBdceig ouvaTTToyeves KaTd TIC
rrapaypdpous 4 éw¢ 8 Tou dpBpou 7 Tou v.2289/1995 Kal KaTd To dp8po0 20 mH¢ Tapotoac
LOuBaons, m¢ WHANONS Twv TapayouevWV YpoyovavpdKwv amd Tov kde LuppioBwrt, o1
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6799

oupBdoeic épyou wou Guvdntovial yia Toug cULBaTIKOGG oKOTot¢ amé Tov MicBwrtfh ye
epyoAdBous Kal a6 auto¢ pe uTrepyoAGBous, n pioBwon, h TapaxWenon HN WE OTOIOvor MOTE
TpOTo KTHfoN TAS XPHONS akivATwWY Kata Tic SiaTagEIg Tou Mapdviog ATAAAGOTOVTOH AVTIKEIEVIKE
a6 KAGE yeviK6 Ff E15IK6, TAKTIKG Hf ExTaKTO Spo, TéAOG, Téhog XapTOOHPOU, Sikalwpa, TOKTIKH A
Exrakin Eiapopd, KpaINan Kal yeviKa aTTG KOE olKOVOPIKS Bapog UTrép Tou AnvaGiou Kal KaGE
Tplrou. Avapopiké He Tov OMA epappdzovrai of diardéels rou Kiddika OMA (v. 2859/2000), mug
jaxdouv. H Wpokotrovca utrepagia até mv mpd peraBiBacn Sixaiwpdrwv tou Kae
Luppiodwih ye CupBdoEIG GuvaTrTdpeves Kata TI¢ Tapaypdpouc 4 Ew¢ 8 tou dpGpou 7 Jou v.
2289/1995 Kai Kaid To dp8po 20 tng Tapotoag LoyuBaen¢g wou Wpayparotroieiia: KaTd 10
Xpoviké Sidornpa €f) (6) pve ard ty Evap§q ioxGog mg wapotoag LopRaong amahAdoosrat
arré tn PopodAoyia Elcodryato< YE THY Wot MdGeGn 61 To KaTAaBAAASHEVO Tiunpa Sev UTTEpBatver
To otvoko twv KaTaBoAdv autod yid TV EKTApWon Tov CULBaTIKaV epyacidv, KaTd To
Trooooré Tov peTaPiBaeral.

14.13 Or oupBdoeic twv Savelwv Hf MotwoEw Tou Tapéxovral oTov KdGe LuppicOwrr} ams tpatreZec Fh
TroTWIKOUG opyaviovols rf Tdong¢ Pioews ahdodaTIa fh qyESaTTd vowKd Mpdowna yia vo
exteAcaSouy 01 oupBarikéc epyaoiec Epeuvac Kal expETGAAEUONS UdpoyoVavEpPaKWYV, O1 TGKOI Kal
efO@Anor Toug KaBC KAI oO! TapEIaKés KaTaBOAEG TOU Trapéxovral aTré Tov Kae LuppicOwT
orov EvtcAod0xo aTrahAdocovral aviiKeleviKd O16 KAGE YEVIKO ff) EIOIKG, TAKTIXG fH ExTakTO Pdpo,
téAoc, téAo¢ xapToonpou, SiKalwya, taki Af ExtaKtn elopopd, KpdTnoN Kal yevikd até Kae
oKOVOUIKO Bdpog uTép Tou Anuoofou Kai KdGe Tpitou, WAnV THC Elapopds Tou Vépou 128/75. O1
TOKO! TWV TrapaTIdvw) Savefwv Kat TiatWaewy Sev aTaAAdogovtal aid To Pdpo Eigodrpatoc.
Avagopixd ye tov OMA epappdovrat of Siatdéeig rou KwdiKa OMA (v. 2859/2000), dT1ws 1oxves.

14.14 O1avuwtépw diardgec epappsZovrar Katé wapékkAion wv diatdgewv tou Kwdika Popodoyiac
Esoodrparog (v. 4172/2013 (PEK 167A’) 0 orofog 1oxGe! Kata To HEpog Tw CATNGTwWV TOU Sev
puBpiZovta ard to Gp8po auré.

14.15 O KwWdiwKacg diaTdfewv Popodayiag KAnpovoyidv, Swpewv, yoviKwv Tapoxwy Kai Kepdav amd
TuXepd Talyvia, o omrolog KupwOnke HE TO Wpwto GpBpo tou v. 2961/2001 (PEK 266A’)
Epapydcetar epdaoy ouvipéXxouv 01 TrpouTroGEoEIC EpapyOyrs auTOU.

APOPO 15 — ANOZHMIQZEIE KAI MPOLOETA ANTAAAAT MATA

415.1 OMic@wrii¢ 8a KaTaBGAAE! Tig akOAoUBES OTpEHPaTIKé ATrOZHpIWOEIC:

(a) Séxa (10) euptd ave terpaywvikd XIASpErpo TG LupBanK¢ Nepioxric erotic Kara mm
6idpkeid Tou Lradfou Epeuvey (Npwtn ddon):

(B) Sexamévte (15) cup avd terpaywviks xihdperpo Tg LupPatiKrfc Flepioxyic emjotwc Kara
Th Otipxeia tov Lradiou Epeuvwv (Acdtepn Odon)-
6800

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

15.2

(vy) emmA€gov twv atrofnuid@cewv tou KaTaBdAAovtal ato TrAaialo Tw Trapaypdqwv (a) kar (B)
avwrépw, diaxécia (200) cup avd tetpaywvikd xiMdueTpo Tg Mepioxri¢ EkyetaéAAcuong
emnoiwe ot didpkeia tou Lradfou ExpetaAAevons.

Tia to Huepodoyiaké ‘Erog evtd¢ tou omrofou uToypdgeral n mapotoa LGuBaon, n oTpELpatiKr
atro@nuiwon tou tpoPAétreTal omnv Tapdypapo (4) avwriépw uTroAoyifetai Kat’ avadoyia até
Thnv Huepounvia ‘Evapéng loxGog éwe thv 31n AekeuBpiou tou ev Adyw HepoAoyiakod ‘Etouc, kat
kaTaBdAAetal evrdc¢ tpidvra (30) nuepodoylakdv nuepwv até tay Huepounvia ‘Evap€nc laxtioc.

Tia ta emdépeva Hylepodoylakd “Etn, of orpeppatikéc atrofnuidoeic tou mpoBAétrouv of
tapdypagoi (a), (8) kal (y) avwiépw WpoKataBdAAovral Tpidvta (30) nHEpoAoyiakéc nuépes TpIVv
nv évapEn KaGe Hpepodoyiakod ‘Etouc.

Tia to Huepodoyiakd ‘Etog Katd to orofo n Mepiodocg ExyetdAdeuons fexiva oe oxéon He 1h
LupBRariky Nepioxy, of otpeyparikés atrofnpiwoeig Tou opiZovrai otnv Tapdypago (y) avwrépw
uTroAoyiZovral oe avaAoyikt} Bdon amé thv nuepounvia évapén¢ tng Nepiddou EkpetddAcuonc
Ew Thv 31n AekepBpiou tou ev Adyw Huepodoyiakos “Erouc.

Nia ta eéyeva Hyepodoyiakd Em, n otpepparikr ato@nyiwon trou operat otnv wapdypago (y)
avwTépw mpoKxataBdAAerar Tpidvia (30) npepoAoyiaKés nuépec Tpiv amd tv évapgén Kae
Hyepodoyiaxos Etouc.

Ol oTpeypatikés aTrO?HIMoEIG UTTOACVIZovTai Bdoet TN¢ emIpavelag THG LuUEBaTiKr¢ Mepioxri¢ Kat,
epdoov u@ioravral, twv Meptoxdv ExyetdAdevonc, tou diatnpef 0 MioOwrri¢ Kara tv
Nuepounvia KaTaBoArg twv ev Adyw ploOWpdTWY EeTIpdvelac. Le TepfTWON ETOTPOMAG
em@aveiag Kate 1 Sidpkeia evd¢ HyepoAoyiakob ‘Eroug tj ce wepittwon ewéAeuons yeyovétoc
Avwtépag Biac, 0 Mic8wrri¢ Sev éxet Sikaiwya emiotpogrig owoiwvorroTe oTpEeyLaTiKwv
aTronpiwcewv Trou éxouv hdn KataBAnGel.

O MioOwiri¢ KaTaBaAAEl Ta akéAou8a Tood w¢ TpdoGETa aviaAAdypata:

(@) Atakdéoies xiAidde¢ Eup (200.000 €) we mpdo8eto avichAaypa uToypagrs TS Z6uBaon¢
(signature bonus) evté¢ tpidvia (30) nuEpoAoyiakwv nuepdv amé mv HyEpoynvia
‘Evapénc loxboc,

(8) Egdmag pdo8ero avidAAaypa (bonus) Tevtakooiwv xiddwv Eup (500.000 €) dtav 7
OUVOAIKH Tapaywyr até m LupBatikr Mepioxr avéAGei yia Tew Popa oe Eva
exaToptpio Bapédia 1ooddvaya WerpeAaiou (1.000.000 BIN),

(y) Egdtrag mpdo8ero avidhAaypa (bonus) evéc exaToypupiou Eupw (1.000.000 €) dav n
GUVOAIKH Tapaywy amd ™m LupBarikt} Mepioxt} avéAGer yia mpwTN Popa ce do
ekaToutpla Tevrakdoles XINGSEs BapéMa 1ooSGvapa Tretpedatou (2.500.000 BIN),
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6801

(5) Epdmag mpoodero avidAAdypya (bonus) 500 exatoypupiwv Eup (2.000.000 €) étav n

©

OUVONIKI Tapaywyr and tm LupBarki Mepioxy avéAGei yia mpd popd ce Wévte
exaroppvpia Bapédia 1o0ddvayoy Tetpedaiou (5.000.000 BIN).

Egdmag rpdo8eto avrdAayya (bonus) S00 exatoypupiwy Tevrakooiwy yuiddwv Eup
(2.500.000 €) dtav n cuvohikh Tapaywyi ond mm LupBatKt MepioxA avéACel yia TpTH
popd oe Séxa exaTOLUpia Papédia 1oodGvapo" Tretpedaiou (10.000.000 BIN).

Or ev Ady mAnpwpés KaTaBdAAovral evid¢ rpKivia (30) NYEpOACYIaKwy npEpwv amd HV
TeAguTaia NuEpA THs avifororxng epiddou e€rjvta (60) nuEpodoyickwy NHEpwv.

Or otpeppanikés atrognuidoeig (Surface fees) Kai o1 Ta Tpdo8era avrakAdypota trou
TrpopdéToviat awd 70 Tapév ApBpo Sev rrepiAauBdvovrai atic XwpeuTiKég Luvodwéc Expog yia
Tous akoTroU¢ TOU UTOAOYIOLOS Tov MicGwyarog Kata To Ap@po 13.

15.3 O MioBwri¢ oupPddde emions omy exraiSevcn xa om BeAtiwon Twv eTayyeApaTiKiv
Seforrwv tou romKa aTAoXoOAOUHEVOU TPOGWIIKOU GGppwva HE Tig SiaTdgEIg tou Népou epi
YdpoyovavEpakwy xai cxediou tou kaGopiZerai oe cuypuivia jie Tov Yroupyé oro Ték0g KGBe
Hpepodoyiakot Erouc. Mia to oxorré auré:

(@)

(8)

kata 1 didpkeia tou Lradiou Epeuvedv, o MioGwiri¢ Satrava yid to ev A6yw oXédI0 Hf, Kar’
emiAoyr Tou Yroupyod, Oétel ain d:48eon tou Yiroupyod yia nv vAoTinan tou ev Ady
oxedfou, rovAGXIGTOV EPSoprivia Wévte KIAGSES Eupw (75.000 €) ave HepoAoyiaké ‘Eros.

anré mv nHepounvia Kata mv oTrola o MicBunrig SnA@vel Tw pia AvaxdAuyn efvar
EWTOpIKG EKLETAAAEGOIPN KaTd Ta ApGpo 7.4, to ev A6yw 1006 Aa auEdvEra! TO TOGd TWV
eKaTd XIGwv evp® (€100.000) ava HyepoAoyiaké ‘Eroc:

15.4 Ohe¢ of mAnpwpéc TOU KaTGBdAAEl o Mic@wrii¢ crov Exyic@wr Suvdpe tag tapotcag
LOpBaang wpaypatoroiotviar xwpi¢ oro Wore WapaKxpdtnon, Guy WepAauBavopévwy, Xwplc
TEplOplo“s, oTToIMOdi{ Tote TapaKkpdinons Adyw atrainjoewy, avraralroewv Ff GULYHPIOLOS.

APOPO 16 — YMOAOFIEMOE AZIAZ YAPOFONANOPAKON

AqpBavopévwv uméyn tav diardgewv tou Mpoedpixos Aiataypatoc, n akia wv Napax@évtwv Kat
AiaowSévtuv YSpoyovavEpdkwy treoadiopiZerai we etic:

46.1 Tia to Apyé NerpéAaio

@

Lin Wepirtwan tov MwArjoewy obpgwva pe tav Apxi Tv Jowv ATootacewy (Arm's
Length Sales) (irw¢ opiCovtai otnv Tapotcd Katwrépw) Apyob Nerpedaiou a6 to
MioOwr oe Avegaprntous Tpftouc: n mur tou 8a iva n Tpaypatixr Ti WeHANRONGS,
ehedBepn emi tou peragopikod pécou tov téTo Pdptwonc, («FOB EAAd3a onpeio
Trapddoons») mou etretesx8n awd to MioGwr} urrd mv mpourds8e0n 6m efvay aANOr¢ Kat
6802

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(3)

v)

©)

evAoyn. Mic Tir] Sewpeltay eGAoyn ed dev Siagépet adiKatoAdynra ard THY etionyn Tp
TOARINS, 6TWS aut} KaBopieral KaTd TepIdSouC ATS TIC ONYAVTIKOTEpES EEGYOUTES apYs
wetpéAaia XMpEC, yia Apyd Netpédalo Tepioadtepo WpooEyyiZov WC TPO TV ToldinTa To
Tapax8év kat TwANGEv aTrd To MicGwrr| Apy6 MetpéAaio, Gorepa amd mpocappoyr th¢
Tints autri¢ mpoKeluévou va AnpGobv uTréyn Siapopéc — Wo Tpog To EI6IKS Bdpoc, Thv
TepiekTiKOTTA Ge Gefo, Tic SaTdves YETAPOPac KAI Toug Spoug WwANONS (Nn «Enionpyy
Tipt). Linv WepfrtwWon WwArGEwW GE TIT N OTTO TepIAaLBdve! ra ‘Efoda Aapadiong
kat NatAou (CIF), 8a agaipotvras of avdAoyeg ypeWoeIG aopdAIong Kai vatAou yia Tov
UTOAOYIOUS TNC TIur}¢ FOB EAAdda onueio tapddoons.

@ mv wepitrTwon TwAoewv ad To Micdwrt oe Luyyevelo Eniyxeipriceic Kat of
Tepittwon TWooorftwy Tou tapakpatiénKkav amd to Micdwr via 15a dWAIon Hf
Xprion awd aurév Ka autodciou ApyoU MetpeAatou Tou edrpOn oe efSog amd tov
Expic8wrh, 1 tipr] Tou 8a efvat n péon otaOpiKr TH, EAeGBEpn eT Tou LETapopIKOG
Hégou arov Tétro Pdptwong yid KdBE HuEpoAoyiaks Tpiyunvo, Tou mpoéKupe ard TI¢
MwArjceic obppuva pe HV Apxi Twv Jowv Atrootdcewv yia avéAoya ef Apyod
Netpedaiou Tou tTeaypatotrormjOnkav to {Sto rpfnvo auTé amd mY Tapaywyr Tyg
ZupParikrig Mepioxi¢ ard to MioGwit} mpoc Ave—dptntoug Tpitoug Kat ané Tov
Exulo@wr} Tog tpfrouc.

fi) Edy, kata tn didpkeia evdg Hpepodoyiakod Tpiprvou, Sev rpaypatorromj@nke Kavevog
eidoug MwAnon obu@wva LE THV Apxt Twv lowv AtTrootdcewy Apyou Metpedatou ard
To MicOwrtr Tpo¢ Avetdprntouc Tplroug ote a6 Tov Expic@wrtt] Tpoc Tpitouc, TAnV
KpaTuv Kal vouikdv TpoowTWY Tou ckéyXovTal Gueoa tf éupeca aré To Anpdoio Hf
amré GAAG Kedtn, 1 Tir 8a efvat n Etrfonun Tip}.

Le Tepittwon Trou, yia Toug okoTTOUS Ing Mapaypd~ou (a) Kat (8) Tou Tapdvtoc ApBpou
16.1, ta Mépn Sev Sivaviat va Tpoddiopicouv tv Emfonyn Tip Apyod MerpeAaiou trou
TapaXOnke Kal TWAONKE, TOTE F TIT] Oa KaBopiZeTal OULPwva LE THY Trapdypago (€) Tou
tapévrog Ap@pou 16.1 yia ro Apyé MerpéAaio to otoio, Kata To Xpdvo uTOAoyicyOG,
eptropevetar eheGOepa Kal evepya omy SieBvi} ayopd Kal EXer MapdpyoM XapakmplotiKd
(61H, Xéplv Tapadefypatog Kal USvO, e1diK6 BAPOC Kat TepleKTIKSTHTA GE Gio) Le To Apyd
Netpédato avapopikd YE To OTrofo yivetat mpocSiopiopse m¢ Tutig «Asiktnsg Apyotn). H
Tif] WHANaNS FOB, yia To Aeikrn Apyou 8a TpocdiopiCerar atrd TAY NHEpricia Snyooieuon
TwV TIHWV Platts Crude Oil Market Wire («Platts»).

Le tepfrtwon wou ta Mépn Sev xatapépouv va cuppwvrjcouv Ws Tog THY TauTSITA Tou
Agiktn Apyou, 6a epapydletat to ApOpo 16.3.

H TIN yla Tous cKoTrotc Twv Tapaypdewv (y)ToU Tapévtog ApSpou 16.1 6a Elva: o
apiOuntiKds Wéoog Spo INS avdiTepN¢ Kat EAGXIoTNS TIUT|¢ FOB ava BapéAt tou Aeiktn
Apyod 6Tw>¢ Snpootedovrat cto Platts yia KdGe pice ard Tig Mponyobpeves Tévte (5)
Bicdoyikés Epydoes Hyépec, pert mv mpocappoyr twv ev Adyw nydv ote va
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6803

16.2

(01)

(n)

Emipétetal n Siagoporoijon w¢ mpo¢ tv ToldinIa, 1a éE05a petapopac, to xpdvo
trapd5canc, touc dpouc TAnpwyris ms ayopds oTHv oTola TruAeitat To Apyé MetpéAaio, 11¢
SiaGéoes mIuéC INC eYXWpIAg ayopds, mV ad5con Tov Tpoldviog, THV ETOXIAKH
Siapopowoinon oe TI Kat ZAMoN, Tig TdGEIC TAG AYopac, GhAoUG GUPBanKotic dpous ato
BaG"S Trou Eival ywortol Kal Aommoug aXeriKoUG Tapdyovrec. Otav o uTOAOYIOPOS id 17
péon Ty WwepiAapBdver LaBParokdpiaxo 1 npépa kaTd inv onola to Platts dev
Snpooiederay, TOTe N TeAguTaia Sqpooieupévny Tyr EPapHdZeral yia Thy NUEpa A TI NUEpES
kard Inv omfoid to Platts Sev a eivai diabion0.

O1 npés FOB rou avagépovtal omy Trapdypayo (€) tou Tapévieg ApSpou 16.1 dev
TepthapBdvouv mC etlonues NES WaANnONG wou opiovrar amé KpatiKés apxés fh GAAES
Tipég Tou Ka8opifovrai cz kpankég ouvahdayéc, aviaAAayéc, avintpaypatiqpotc,
TwArfaeig spot, CuvahAayéc UTI TEPLOPIOOUS 1 UT SuapPEvels CUVOrKEC, OTOILOOITOTE
GAAe¢ ouvaAAayés trou oxeriZovrai ye Wialtepa OIKOVOIKG H EUTTOpIKG avTGAAGypaTa 1
aheg medterc SiGBean¢ wou Sev cuutimrow pe tg ETIKpaToboEs TIES HS ayopds yIa
trapdpoto Apyé MezpéAaio,

Zinv wepittwon mou to Platts tatoe: va dnpocietieras yia Teplodo rpidvia (30)
ouvexdpevwy nyEpwv, ra Mépn Ba ouppwvijcouv pia evahAaktK npepricia éxdoon
avdhoyns PUans Kal KUpouU¢ Trou ypnoorrotefta: om SieOve Brounxavia TerpéAaiou. Edav
Ta Mépn Sev d6vavrar va GUL wvijdoU THY TaUTéTATA INS EvaAAOKTKTS NUEproIaG
ExSoong Gtppwva HE Ta AVWIEPW, Aa epapLdZeTal To Apepo 16.3.

fia Tous okoTob¢ Tou tapdvroc Apapou, n Exopaon «MwAijceig oOppwva pe THY ApXi
TwV Towy ATrooTdcewy» onpaiver WwArcElg MoU oUVdTTOVIA! YETags evdc TPdeupCU
TWWANTA Kai evd¢ TPSEuLOU ayopaor}, Bde eyTOpIKaV dpwy, Tou avIIKaTOTTPIZouV TIC
tpéxouce oUvOlKEG me edelGepnG ayopdc, aroKAdGyEevwy Tw avraAAayiv,
avTITIpayyatiopwy, ouvahhaydv und tepiopiopotc fj uTr6 SuopEvelg OUVORAKEC Kal KdGE
GAAN ouvaAAays wou oxerZetal fe E1DIKG OIKOVOLIKG Hf ENTrOpIKE avTaAAdypara.

Tia 10 duo Agpio, Luptroxvwpya Ouaikod Aepiou Kai toug Aormod¢ YSpoyovavOpaxec Kal
Napatpoiévra:

(a)

®

Imv weEpitiwon YSpoyovavOpdkwy Kar Naparpoiévrwy, exid¢ rou Apyod Metpedaiou,
Trou mwAobvial amé To MiosOwr{, N mH Ba efved n MpaypariK Tur 1wARONS Tou
emetedx@n ad to Mia@wr}, umé tnv Mpottr68e0n Ot efvai adic Kal EGAOYN. Mic rir}
Sewpeiral evAoyn epdaov Exouv AngGel uTdwn o1 exdorote tpéxouGES TEC OTR SiEOvr}
ayopd, ta diditepa YapakmnpronKd Tou mpoisvroc, Kal F TIT) TW EVaAAGKTIKOV KaUoILWwY
OfoV T6To OTOV OTrolo Tapadiderai To aépio.

my Tepitttwon YSpoyovavEpakwy kal Napatrpotévrwv Av tou Apyot NetpeAaiou, rou
Trapakparjénkav amd to Mia@wr yia iia xprjon H eArpGnoav ge elS0¢ amd tov
Expiobwrh, 1 Mu Sa cuppevetrar ard Koivod omr6 Tov Expio@wr} Kal To Mic8wr},
Aap Bavovtag uToWN THY Tip Tou avagépetal oTHV Tapdypago (a) avutépw.
6804

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

16.3

16.4

17.41

17.3

174

18.1

Optonikt Areudétnon

Xe wepftiwon oToiaddrTote diagopde, diagwviac fh aduvapiag wpog oup@wyia peTaés
Tou Exyio@wrrf kat Tou Mic8wri w> mpeg my agfa rf Thy TILT Yépoyovavepdkwv A Tov
Tpd1Fo Tpoadiopiopod auTiy KaTd tic diatdgeic rou mapdvtoc Apspou, To avtikefevo Ff ta
aviikeiveva =t¢ Siagopdg = UTOKelvIal «Gf = oplotiKr) §=dleu@étNor, «= ArrokAeiotiKo
EutreipoyvOpova oGu@wva ye to Ap8po 23,

Fia toug okotrot¢ rou ApOpou autod KdGe avagopd atov MicOwri Sa Gewpeltat 611 apopa Tov
Mio®wrh A/kat Kade LuppioOwH}.

AP©PO 17 —- METPHEH YAPOF ONANOPAKON KAI MAPANPOIONTON

O Mioburii¢, XpnooTroidvtag SieOva¢ tuToTONpEevEes pEBSdoUG LEétpNONS, UToXpEoUTal va
HErpdel 6Aoug Toug efopuxBévteg YSpoyovavepakes atov T6110 e€SpuENS ToUG Kal UTTOXpEotTal va
Hetpdel OAoug toug NapaxSévtec Kal AidowBévteg YOpoyovdvepakes Kat Ta Mapampoiévia tou
TapHx6noav Kai SiaowWEnkav obypwva pe to ApSpo 17.2,

O1 extrpdowrro! tov Expio@wtr Sikatobvral ve trapioravtat Kal va TapakoAousobv Th Yérpnon
auf, KaBi¢ Kat va egerdZouv Kai va edéyXoUV ta oTrOIadi|TOTeE YpNnoloTOIObpEva pnxaviKd
uéoa. Edv katd 1 didpkera tou ehéyXou Hf m¢ SoKiric ApeBel pnycavnyia mou Sev Aeitoupyel Fj
eival Kata oTfolovdtjrote tpdiro ehaTTWLATIKG, o ExyioOwri¢ Sikaiodtat va entice mv
eTSI6 Pwo FMV avtikaTdotaon rou amd to MioGwri} Kat edv To aftnya auTé Sev iKavoTroinGel
Héca ge EGAoYO XpoviKé Sidotnya, 10 ovofo KaGopiferat até tov Ekyiodwri, 0 ExpicOwris
Sikaiostat va emidiopOwoet | va aviikataotioe to YNXavnA auTd Kal va avaKiioEl amd To
Mic@u tH} To oXETIKé €£050.

Edv katd tov Tapatrdvw EédeyXo ard tov ExpicOwtt}, Tw avapépetar avwiépw, avakadugéel
oToIodi Tore opaAyA Hf EkGTTOYA OE LNXAVIKG LEGO, TO OPAL f EhdTTWYA GUTS Ba SEewpeltal
Tpodtrdpxov emi tpeic (3) Mrivec TpIV rv avaKdAUYr Tou ff ams Thy nYepopNvia Tou TeAcuTafou
ehéyxou kal Soxipric, Swoio até ta So ewfACe TO Mpdopata, KAI of ToosdtNnTeG Oa
avatrpodappdZovtar avaAdywe¢.

Edv o Mio6wiri¢ emOupef va emtpéper peraBoAéc ota Spyava pétpnonc, oeiAel va To
WwortoToijoe! otov Expic6wt mpiv amd ebAoyo xpoviKé Sidotnya, Wote va pTopécouv oF
ExTIPS owTrol TOU TeAEUTAafoU Va TrapacTo by KaTd Tig TPOTTOTIOIN|GEIG auUTEC.

APOPO 18 — IKANOMO!HSH EPXOPIQN ANAPKON

LOyowva pe thy Tapdypago 1 Tou ép8pou 7 rou Népou Tepi YSpoyovavepdkwy, ge Tepittwon
FoAEUOU, arTelAig¢ TWoAguou fH GAANG KaTdoTaon¢ Ektaktng avdyKns, o MicOwrri¢, Katomv
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6805

artrjcews tou Anyoatou, umoxpeottal va TwAE{ Ge auTé 10 GOVOAO Hf oUyKEKpILévo THA TOU
Hepidfou Tou emf tng Tapaywyiig YSpoyovav8pdkwv Kar Maparpoiévrwy ard mv Mepioxh
ExpetaAkevonc.

18.2 1 miptl xpéwans yia tI¢ Toadintes YSpoyovavOpdkwv kai Napatpoléviwv trou TwAdbvral TOG
To Anydoio Suvapel tou ApOpou 18.1 8c eivat n TH Tou KaBopfarnKe yia roug YSpoyovavepaKes
kal ta Napampoiévra tou éxouv Anp@ei ct eidac amd tov Exyic8wit, obugwva PE TO Appo 16.

Eav, omny mepittiwon tou Apyod Nerpedciou, n AayBavopévn THEA Elva n péon aTASpIKe Tu TOU
Ap@pou 16.1(8) Tore, epdcov exkpeyel o Tpoaddiopioyd¢ HC TIPFG AVTFS, N KATABOAN yia Tic
TOGSTHTES Tou TwASnxav oro Anydoto KaTd 1 didpKeia Kase HyEpodAoyiakod Tpipjvou Ga
Bacilerai TpoowpIG aTHV avifotoixn YEON CTAOKH THI TOU TpAnyodPevou TpiptVvoU, eve KGBE
Mpokimrovoa Siapopd Ba avarpooappdZerai yeTd Tov mpocdipioy6 mg oplotiKi¢ yéons
GTaSpIKAC TENS.

APOPO 19 — APXEIA, ANA@OPEX KAi ENIGEQPHZEIZ AEAOMENON
19.1 OMicOwir¢, dw mpoBAETE! To Tapév ApOpo, uToxpeobrar:

(@) va Inpef evnuepwpéva, trArpn Ken aKpiBr apyeia evidg HG EAAdSac yia OAS iI¢ Epyaotes
Merpedafou kat tig Spactnpidmréc tou Grn LupBarixr Nepioxt, -

(B) va eqitpéttel tous exTpoowTroUC Tou ExpicOwth va emBewpotv rig Epyaoies NetpeAaiou
Kal TQ TnPoGPEVa KATE Thy Tapdypago (a) avwrépw apxeia,

(¥) va uTroBdAe aTov Expiodwij Gda ta Asdopéva, dwg cranial kata Tig SiaTdéeEI¢ TOU
Ap@pou 7, Tap. 10 tov Népou tepf YSpoyovavEpdKwy, Kat

(6) va typef ta 156KtHTa AcSouéva ornv EAAGSa Kat va e€cogahiZer 611 o ExyioOwri¢ éxer
ameptopiom WMpsopaon ge réroia Se5opéva, STW mMpoRAETETal ad mV Tapdypago 10
tou Ap8povu 7 rou Népou tepf YSpoyovavOpdkwv.

19.2 Oi tapakdtw avagopéc Kai Sedoyéva Tapéxovral oToy Expo8wt} apéows peta mv Katdption fh
andKtnar rouc:

(@) avifypaga yewdoyikdiv pederv pe emefnynuatiKd UAKG, GUVOdevO"EVa am, TouC
oxeTIKatc YOpTEC,

(B) aviiypapa yewpuonKdy peAeTOv pe emegnynyankéd uAKd, Ka@W¢ Kal aviiypaga
KOTOYEYPOPLEVWV GEIOLIKHY PayvAToTcUVIdiV kal eKBEaeic epunvelac

@ ainv Tepltrtwon yewtpricewv, npeptioies avapopéc yewtpntikwy epyaoidy Kar
aviiypapa twv apxelwy ta oTroia Tepléxouv TAN pn aToiXEla
6806

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

19.3

19.4

19.5

19.6

(i) m¢ Sidtpnons, twv epyacidv, mo exBdGuvonc, m¢ Sokipr¢ Tapaywyr¢, tou
oppayiapatog Kat IN¢ EyKaTGAEINCTW YewTpHoEwV,

(ii) Tw oTPwWHTWV Kal TOU UTTEdd~oUK [LéoW Tou oTFOfoU SavolyeTai N yediTpNon,

(iv) thg WOvInS OWArVWONE Trou ElodyeTa! OTIC yewTprozIG Kal KAGE LETATpOTH auTIC ,
kat

(WV) TuXd6v oXNHATIGHON GSaTo¢ Kal GAAWY opuKTwV KaTa To Ap8po 7.2 A emikivduvwv
ouoidv Trou Bpéonkay,

(y) avifypaga apxefwv oxerikd pe TI¢ SieEaxOeioes SoKipés Tapaywyric, KABWS Kal KAGE YEAETH
trou oxeriZerai He THY APXiKi Tapaywyr} KaBe yedtpnonc:

(©) avrlypaga twv avapopdv avdAvons Seryudtwv Tuprvwv Kal TAG ThpOdPEVNS SiddiKaciag
SetyparoAnwiacg

(©) avtiypaga otrolovérfrote GAAWV TexviK@y avapopav trou eivat Suvatév va KaTapticToUv
avapopikd pe Tic Epyaotec Metpedaiou, kar

(a7) avaopés nueproiag mapaywyric Kai KaGe oXeTIKr WAnpopopia Tou oxerifeTai Ye thy
Trapaywyf.

O Miodwrri¢ umoxpeodral, apéows petd mv uToypagr Tous, va uToBdAe! (ce évtuTTN ff
NAEKTPOVIKH, HOPPH) OTOV Expic8wrr avilypaga Ghwv rwv cupBdcewv TOU o MicBwrii¢ éxet
ouvdyel pe TeouNGeuTés (cuLTEpIhayBavopévwv Twv Luyyeviov Erixeiptigewv), epyoAdBouc Kat
umrepyoAdBoug Kat Aomd wpdowma avapopikd ye Tig Epyaoies Metpedafou. O Expio8wrri¢
Sdvarai va Zytroet eeENyioelc OXETIKA HE TOUS SpoUG Kal TIC TIPE THV CULPdoEw aUToV.

O MicBurij¢ uToBaAAel oTov Ekpio8wri] Aetrtopepeic tplynvicfes Kat etrolec olKOVOIKEC Kat
TEXVIKES EKOETEIG OXETIKE HE TIC SpaoTHpITHTES Tou GbPUVA HE THY LOYBaoN. Ot TpIyNvialec
exOéoeig UTTOBAAAOVTA! EvtdG evdc (1) Mnvdc and 1m AMEN KaGe HLEpoAcyiaKod Tpiprivou Kai n
ettigta éxBeon evrdc tpidv (3) Mnvibv arré TH Atién KBE HpEpoAoyiakod ‘Etouc.

Evtéc Tpitv (3) Mnviv atré to TéAog Tou ev Aé6yw Hyepodoyiakod ‘Etoug - extéc av TpopAétretat
GUVTOLOTEPH TPCPECpIa ya THV UTTOBOAM INS ETOTPOMTG Popo DULPWVA HE TO dpBpo 8,
trapdypagos 5, Tou Népou tepf YSpoyovavépdkwv, omy orrofa wepiirrwon epapydcerar 1
pikpétepn trepfoSoc- 0 MicSwrrig uToXpeobtal va uTOBdAe! GTOV Expic8wrr avtlypapa tev
Aoyapiaoud ecddwv Kal ef65wv cbpPwva pe To Napdpmnya Pr.

O Mio®wtti¢ uToXpEobral va UTTOBGAE avIiTpoowTEUTIKG Selyyara TuprvwV Kal Opuppdtwv
Trou AquBdvovtal amé KdBe yecstpnon, KAGWS Kat Sefyyara peVoTwV Trapaywyri¢. ANEows peta 1
AHEN TS Wapodoag LpuBaon¢, Ta Seiyyara Tuprivwy Kat Opupyatwy Tou atropévouv omy
KaToX! Tou Mic@wr mapadi5ovrai otov Exyicswri}.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6807

19.7 O ExpioOwrri¢ eyyudral out SiaBérel thy KUpIOmTa GE Aa Ta AcSopéva Anuoofou Kai Xopnyef otov
MioBwrr xwplg dpouc, eked@epo aid piloBwpa, dea pve yia aud ta Acdopéva Anpoofou trou
katéxel Exel avatrrdger 0 Expic@wrri¢ féw¢o my Hyepounvia ‘Evapén¢g loxbog (un
aupTepiAGUBavopévwy Twv SeSopuévwv Trou amoKtiOnkav f/Kar taprxOnoav oto TAadicio Twv
Sahacciwv celopiKkwy Epeuvey KaTaypagri¢ SedopEvwv LN — ATOKAEIOTIKIS XPrONS Kal TApoxtc
uTMpeaity, o1 oTroiec eixav Evapén thy 26N OxtwBpfou 2012) Tou ioXUel Kate THY Sidpkela auTHC
TS LouBaons Wore va éxet WedoBaon, va Siarnpel kal va xonowporrolel térora SeSopéva yia Tous
oKoTrods tng exTéAcon¢ twv Epyaoiiv NerpeAcion. O Exyio8wrrj¢ SiaGéte: av KUpITnTa Ge Ola
Ta Acdopéva kat Xopnyel orov MicBwtr} xwpic Spouc, eheU@epo ard pioBwpa, ddeia TOU 1oXbet
kara av Sidpkeia autig m¢ LGuBaon¢ Wore va Exel Mpdofaon, va dSiatnpel kal va xpnolpotrotet
téroid ded0yéva yia Tou oKoTOG tH¢ ExtéAeon¢ Tw Epyaoiiv Metpedaiou. Aur f Gdeia Oa
elvai aTroKAgioniK) avapopikd pe Ta AeSopéva Anuoofou kai ta Acdopéva of aXéon pe 6AG Tot
TuMHaTA Hg LupBariKi}¢ Mepioxrig Tou Sev éxouv emorpagel fh mapadodel ard tov MicOwrij Kat
HN aTrOKAEIOTIKH yid TIC Teploxés Trou EToTPa~PNKaV Hf Tapad6Onkav atré Tov Micdwrr| Kare thv
Sidpkeia t¢ LyBaonc. O Expicdwr¢ Sa mpef ta AcSopéva Anuoofou oe oxéon YE Hv
LupPatiky Mepioxe] EutioreuriKka aAAd Ba Siamnpet to Sikaiwpa va ywwotorroie! aurd ra Sedopéva
yia THY MpoBoAy Siadikaowv Tapaxwpnong mapakelevwv mepiox@v yia Inv Epeuva Kat
avatiTugn udpoyovave pdkwy.

19.8  O Expro@wrtig avayvwpiZei ra Sikanpata iioKmaiag Tou Mio@writ ora |di6KTHTa Aedopéva, rat
omoja ouvexiZouv va efval dioxtnoia tou Mio@wr}.

19.9 O MicOwrr¢ umoxpeottal va uTTOBGAAE eTTPdOEopa, KaTéMIV oXENKOU alTHpaTos, SAG Tao
Agdouéva Kal ta ldi6Kinta Asdopéva yia otationkoG¢ oKomotc, 6mw¢ pope va atraitndel
odp@wva pe tov Népo.

19.10 © MioBurtri¢ avapépel apeAAnti oTOV Exyio8wit KaGe avakdAuyn aTroAlbwydtuv Kal opuKTwY
GUppwva YE To ApOpo 7.2.

19.11 O Ekpiobwric opetder va diatnpef eptTrioteutixd 6Aa Ta AcSopéva kan l5i6KtnTa Aedopéva Trou
TrapaAapBavovral amd tov MicOwrr oxerixd pe 6AM Ta tyrpaTa tng LupPatiKric Mepioxtic..
Advatal, Wotdco0, oUpWva HE TIC Siatdgei¢ twv ApOpwv 19.15 Kai 19.16, va Koivorolel Ta
AcdSopéva utr’ ev@bvy Tou Kat He THY emipdAagtn tN¢ CUVOHOAdyNoNS !diaitepn¢ SéopevoNS
EUTIOTEUTIKOTHTAG, Oe avEEdpTNa EMoTHYOVIKG SpbpaTa FH GUpLBodAoUG, Trou EvepyoUV UIT6 ThV
WidmHTA Tou GupBovAoU tou Exyicbwrr oxEnka pe TIC Epyaoiec Metpedaiou. O Exyic8wti¢
Sovatal emfong va Xpnoiporoiel ta ev Ady Acdopéva Kad 1 Siefaywyr Siaimotac Ff SikaotiKxrs
Stodixaciag peragd twv Mepav.

19.12 O MicOwti¢ dev Oa apveltal adikaioAdynta tm Tapoxi cuvaiveotig tou ota altfpata Tou
Expic@wry yia Snyooieuan f Koworroinan oe avefapinta eTatnpoviKa Kar akaSnydika woritodta
YI ETIOTHPOVIKOG GKOTIOUC, GUYKEKPILEvWV THNUGTWV Tw Asdovévwv, Epdoov auT6 UTropEl va
yiver xwpic va Bryodv ta cup pEépovia Tou MicBwr}.

49.13 OEKIo@wtii¢ Kal ol extrpdowTol auto:
6808

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

19.14

19.15

19.16

(a) €xouv Sikafwpa:

@ —TpdoBaong orn LupParikr Mepioxr| oe KaGe eGAoyo XPdvo Kal avd evAoya Siaorrpata
kal We edAoyn Trponyotpevn éyypagn yvwototroinan ato Mic@wrt}, He 51k6 Tous KivSuvo
(ue THY e€aipeon Tw TepITTm@cewv Strou GwyaTiKH BAGBN A Cnula opelAetat oe Bapid
apéAeia rf 66A0 tou MicOwti}) kal Satrdvec,

i) va tapatnpotv tic Epyaoieg NetpeAafou, kat

(ii) va emi@ewpotv 6Aa Ta TepiouciaKd oTtoryeia, apxefa, ta Acdopéva Kat ta l5i6KInTa
AcSopéva Tou éXel oTHV KupIdTnTa fh OTHV KaTOXH Tou o Mid@wrrig o& oXéon LE TIC
Epyaotec MetpeAaiou

uT6 INV TpodMd8eon Sti o EkyicOwrii¢ Kal of exipdowrrof tou Sev Oa TrapEeyBalvouv otic
Epyaoteg Netpedafou xara tnv doknon twv we avw Sikaiwpdrov, Kat

(8) Sikatobvrai va kataprifouv eGAoyo apiOys peetiv, oXediwv, SoKIPdV Kat avTIYPdQWV LE
OKOTIO THY TapakoAOENON TNS CULLSpEWONS ToU MicBwI YE TOUS 6pouG ING Tapovoag
LOyBaone. Kata tv doxnon tou Sikaiwpatog autod, o Ekpio@wtri¢ Kal ol EKTIPSOWTOt TOU
Ga Sikatotvrai va Kdvouv AeAoylouévn Xprion tou e€oTAopoU Kal Tw opydvwv tou
Mic®wri He Tov Spo 611 dev Ba TrpOKANGel Kapict Cnpfa otov e€oTrAIoUS A Ta 6pyava Hf Kapia
TapéuBaon ong Epyacies Metpedaiou awé tm xpron aut. O Exyic@wri¢ Kai ot
extpdowmoi Tou Ga mpémer va éxouv inv evAoyn ouvdpop rou MicOwrti yia va
emiteuX8obv ol avwtépw oKoTrol, Kalo MicBurri¢ Ga e€aopahice otov Expio8wr} Kat
Otoug ExTPOWTTOUC ToU ShEG IG SieuKOAGVGEIG Kai TapoXés Tou Tapéxel OTO 5iKd TOU
TPOGWTTIKG OTOV TéTO EMIXElprGEwWV, CULTEPIAGLBavopévng Kal ING SwpEedv xXprjons
diaGEoipou Xwpou ypagefwv Kal otéyaang.

E€aipoupévwv twv wepmtmoccwv twv ApSpwy 19.12, 19.15 Ewe 19.20 yi 6AN Th SidpKeia m¢
Trapovoas LbpBaonc, dda ta Acdopéva tou amroKtwvtal amd to MicBwri} Kata mv extéAcon mn¢
TapoGoag XbyBaong 9a mpobvral eymoteuTiKa Kal dev Ga avamapdyovral otte 8a
WwotoTrolotvial o€ tpita TpdowTad amd oTrolodrTrore MEpoc ony Tapotica LGyuBaon xwpfic tv
TponyobyEevn Eyypagn cuyKardbeon Tou dAAou Mépouc. O Mic@wtri¢ Ga xpnopototel 6Aa ta
AcSopéva Anuoocfou we eytioteutiKad Kat dev Oa atroKTd oToIaSrTote SiKkawpata emf twv
avagepdpevov dedopévuv Trépav Twv dixalwydtwv tou ApSpou 19.7.

O Expio®wrr¢ ogeite: va inpef eumioteutiKa 6Aa ta = Asdopéva Ka dev avatrapayei ote
wwototrotei autd ta de5ouéva oe tpftoug xwpic tm Mponyodpevn éyypa~n ouyKaTéBeon Tou
MicOwth. Katd japékkAion twv avwiépw, o Expio8wrtti¢ éxet dikafwya va avatrapdye ff va
yworotrolsf Aedouéva ce tpftoug tou éxouv arokAelotiKh, oxéon Le oTOIOdr}Tote TULA THC
ZupBariKkr\s TWeploxii¢ Tou emotpégerat | TapadiSerat ard tov MioOwrr obwpwva pe TOUS 6pouc

Ns LpBaons.

‘Oha ta l516KTHTA Asdopéva Tpobvrat eptrioteutiKd Kal Sev avatrapdyovrai obTe YwwotoTroioGvtat
ge Tpftoug amd tov Exuioewi| xwpi¢ mv Tponyodpevn Eyypapn cuyKaTdGeon tou Mio6wr.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6809

Karta mapékkMion Twv avwrépw, o Expio6wri¢ éxe1 Sixaiwpa va avatrapdyel | va yworoTroies
iS16xtn1a AeSopéva oe Ipfroug ye tv wapékevon Tévre (5) erddv amr thy ANEN IHG Tapodcag
LopBaong | and my emarpopr otoiudiwore mprpatog m¢ LupBatixiic Mepioxrig u6vo yi
exeiva ta (didKIra Acdopéva trou aviidroixobv GThv Teploxn Tou etrioTpéperay.

19.47 Or Brardgeic tou ApBpov 19.14 kat 19.15 dev Ga atrorpérrouy mv ywwororroijan touc amd:

(@) to Mic@wr Hpog my KuBépvnoN mg éSpag Gatataans Tou f OTOIMGDIHToTe GAANS
Sixarodoaiag ornv owoia o Mio@wrri¢ Aetroupye | GAAOU TyRYATOS, UTRpECIag A opydvou
Tou epéoov To amairei n vopoPEecia m¢ EV Mbyw dikaiadoaiac,  wpoc avayvwplopéva
XPNLATIOTAPIA Ota otroia SiawpaypyateGovial pEToXéG TOU MicBwr f Twy Luyyeviv
Emyeipticsiv tou, epdaov to amraurel n vopoRedia ff 01 KavOvES TOUS

(8) 10 MioBwit} Wpog Luyyevi Emyxeipron | mpog tous epyodaBouc H Touc uTepyoAdBous
aur f Tous etayyeAyaTiKeds oupBoGAous ToUC, Tpog XpnLaTOMOTWTKd OpGpata rh
aopahariKé etcupetec, epdoov Kpiverat evAoya avaykaio yia Toug oKoTOdS die~ayuyric
Twv Epyaoiiv Metpedaiou,

{y) 10 Mic8urr Tpe¢ KaAdTIctoug UMoWNgiouC exSoyEic SikcWpdTAV OULMETOXIIG OTHV
Tapatad LuBaan, wpo¢ etaipeia Ye Inv orroia o MiaBwriic A omoiadrMoTeE Zuyyevic
Emyxelpnon diefayer Kady in wiom diampaypyaredveis ouyxwveuons 51’ atoppogrseus 4
dia abataan¢ véas Eratpeiag 4 TpoC iN SidGeon TOU peroxiKed IAC KEpadafou, yETa ad
Tponyoopevy Eyypapn ywworomoinon dSeKxatévte (15) nuEpoAoyiakdy nyeptiv ipoc Tov
Expioswri, pe TV otrola XatTovopddovial ra yépn Tog Ta Toi Ba yivel n KowvoTroiqan
Twv de50pévwv, UITG Tov 6p0, WoTdD, 6110 ExpIoBuTic Oa éxet Sikafwya apvnoKuplag ce
kGGe Tétola yvwatoTOf|Gn oTHV oTFoIa Ta pépog MpOG To oTTofe MpoTeEfverar N Ev AOYW
ywaroroinan Bpfokera Ge KaASTIGTEG GUtHIAGEIG Ye TOV Exyo8wr avapopiKa pe Ta
Sikarspata Sietaywyri¢ Epyaoidv Merpedaiou evr ms EAMddag Ayia Adyoug eOvikric
Gopaaziac,

(8) 10 Mic@wr mpoc KdGe Toito pe Tov oTFofo o MioBuinric Exer KANOE! aTT6 Tov ExyicOwr} va
Ouvdye! Tpdypaya evorroinong odupwva pe To ApSpo 11°

©) tov Exyic8wr) mpog omoiddrmrote Kpanki Apxi, oKOVONIK6 opyavioné ff TpdcwTto Trou
evepyei W¢ OGYBouAo Tou Anoofoy fj etrayyeAuaria oGpRouAa Tou,

(a1) roy Expro@wrr} Kal MicBwir} mpog tous diatntés Kal toug ATOKAEloTIKoUc
Epmerpoyvuspovec trou diopiZovtar adppwva pe tv Tapoboa LépBaan.

19.18 ‘Oda ta Acdopéva kai ldidxtnta Acdopéva trou ywwororroiodvia ae Ipitous cbypwva pe TiC
Trapaypdgoug (8) Ewe (a7) tou ApSpou 19.17 Ba yworoTroiodvial uITé 6pouc o} oTFOfol Ga
efaopadiZouv kard 10 Suvarév on 1a AcSopéva quid aviperwmZovtai ad Tov aTodéxTy TOUG WE
eumioteurikd yia 600 didornpa ia AeSopéva auTd wapayévouv umd To KaGEeoTwo Tw
UTOXPEWOEWY ENTOTEUTIKETHTAC Trou opiJovral omnv Tapotod.
6810

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

19.19

19.20

Obte 0 MicOwriig cbte o Expio@wtrig Seopetovtal amé Tig uTOXpEedosic EUTOTEUTIKOTHIAG TNS
Trapodoag oXetikd pe oroiadifmote Aedouéva fh lSidKrnta AeSopéva ta oTrofa efvar Abn
TPOKEa! va KATACTOUV, SnHOGIwg ywwotd Xwpl¢ uTaITIGiNTa ToU KOIVoTTOIOGVTOG Mépoug ff Ta
oTToia To ELTAEKOHEVO TrapaTravw Mépog opel va tekunpidoe! StI HSN ywMpile amd to Mépoc
auTé TpIV amd Tv Hpepounvia Evapeng loxtog 1 atroxtOnkav amé tpito pépoc to oTrofo efye to
OiKciwpd vo aToKaAGwel 1a Sedouéva aurd.

Kayla didtaén tou mapdvtog ApOpou 19 dev utroxpetivel to MicO8wri, tic Luyyevel¢ Tou
Emyeipriceic, roug epyoAdBoug 1 touc uTrepyoAdBouc Tous va ywwotoroloty tsxvoAoyia eri ty¢
otofag éxouv Sikaidpara BioynXavikic itoxtnolag extég edv n yvwototofnon aut eivar
aTdpaitnm yia Thv extiunon kai Th Afr OToWvor Tote SedouévwV Trou TUX6V TpoKUTTOUV aTT6
auij, umd Tov 6po TWdévrote 61 oToIddMore Tétolad TexvoAoyia ewi tng oTola¢g uTMdpXoUV
SikaiWpara BiouNXaviktig ioKTofa¢ rou ywworotroieital atoKaAdTTEtal otov Explobwr} Katd
Tov 1p61o auréy Ga Wpétrel va THpEftan epToTeUTIKA amr Tov ExpioSwr, UEXp! TO XPOVIKG Ekeivo
onyelo Katé To oTofo Ba tatcel va umdpxel Sikafwya Pioynxavikri¢ WioKmolag emf tg
TexvoAoyiag autiic amd To ywwotoTroiotv Mépoc.

19.21 Tia Tous okorotc Tou Apdpou auToU KdGe avagopd atov «Mic6wrr» Ba Sewpeftat Gti apopd tov

20.1

Mio@wrh f/kar Kd6e Luppio@wrr}.

APO@PO 20 - METABIBAZH KAI EKXOPHEH AIKAIQMATON KAI YTOXPEQZEQN

Me nv emipGdagn twv diatégewv mo mapaypdgou 2 rou ApOpou 4 rou Népou wepi
Ydpoyovavepdkwv Kal adppwva pe TiC StaTdEeig Kal ty Siadikacia wou WapariGevtal omy
Trapaypago 4 tou Ap8pou 7 tou f10u Néyou:

(a) O Mo@wri¢ dévata va petapibdoe! ev 6AW Hf ev Lépel, Ta GUPBaTIKG tou SikaiwpaTa Kay
uToxpeticetg oe Avetdptnto Tpiro pdvo émeita amd tv éyypapn ouvaiveon tou
Expio@wtt] kai éykpion tou Yrroupyou, my owola ouvaiveon dev 6a apveftar f KaeuoTEpel
adikaioAdynta. O Expio8wtti¢ Sovatat va apvnGei 1 cuvaiveor| Tou egdcov ouvipéxouv o1
Treplordaeig TN¢ Wapaypd~ou 2 tou dpApou 4, tou Népou trepi YSpoyovavOpdKwv i edv o
Ave€dptntog Tpftog Sev WAnpof ta Kpitiipia Trou avapépovtal oto oTHv Trapdypago 18 tou
Ap8po 2 tou Néyou Tepf YSpoyovavepdkwv. Kard th xopriynan tn¢ OXETIKIg OUVafveonc,
o Exyio®wtig dSévatat va emiBdAe! TuxX6v dpoug oro Mio®wrr mpoxeipévou va
Tpooratetel ta cuppépovid tou.

H tpoavapepBeloa ouvafveon tou ExpioOwi{ atraiteirat ewfong xd@e popd tou
omolodifTote TooooTs oe Luyyevey Emxefpnon n omofa ehéyyel, deca A éupeoa, to
Mia8wri} mpdkeiral va peraBiBaote, Ye tpdTO Térolo WoTe va TpOKAAECE! LETABOA
EAéyxou Tou Micdwti, Kal 0 Mic@wrti¢, Stav arteftal tm cuvaiveon aur, uTOXpeottai va
apéyet evapKelc WAnpopoples avapopikd UE THY ETAIpIKi} Sop, T WETOyIKi] OUVEecn, Tov
‘EdeyXo Kal rn Stofknon m¢ emxXefpnons.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6811

20.2

20.3

20.4

21.1

(8) Me inv emigvragn rwv diardfewv ing mapaypdpou 2 tou ApSpou 4 tou Népou tepf
Y5poyovavepakwy Kai COPWVa HE Tig SiaTdgeic Kal tH SiddiKacfa rou opiterai ornv
tapdypago 5 tou dp8pou 7 tou fSiou Néyou, o Micdwiri¢ dSikaiodta Gotepa amd
Trponyobyevn Eyypagn  ocuvaiveon rou Expic@wtr kai éyxpion tou Yioupyod, va
petapipdoei, ev 6Aw HW Ev péper, Ta SKaKpaTa Kal Tic UTTOXpEMOEIG ToU SuvdpEl tH¢
LdpRaons ve Luyyevry Emyeipnon, vd tov 6po én o MicBwii\¢ Ga wapayeive Evavii Tou
Exyo@wt amd Kowod Kat E:¢ OASKANPOV UTTEVOUVOS PAT PE THY aTroKTHOa Luyyevr
Emxeipnon, yia TV tHpnon 6Awv Tav uToxpedoewv Suvdpel mG LOyuBaoncs. H wapoxr
IHG duvaiveon¢ auriig propel va un So0ei povov emf tn Race ing Tapaypdpou 2 tov
dp8pou 4 tou Noyou wepi YSpoyovavEpdKwv 1 edv n Luyyeviic Emyxefpnon dev wAnpol ta
Kplipia ou avagépoviai atv wapdypago 18 tou ApOpou 2 tou Népou wepi
Ydpoyovavepdkuv.

(y) Kee Luppicdwrr¢ Ga exer To Sikafwyd va petaBiPaZe! OAGKANpO Hh HEPOC TWV GUL BaTIKdV
tou Sikalwydiwv Kar uToxped@oewv Suvdpel ing LopyPaong ce o7roiodiwote GAAO
Luppiobur kara mv ypovik4 onyyr m¢ yEeraBiPacnc, Karémv Eyypagns ouvaiveans tou
Expio@wryj kai €yxprong ard tov Yrroupyé.

‘Odes of peTaBiPdoeig Sikaiwydtwv Kal UTToXxpemorwy ard 1o MicBwtr Suvdyel tng Wapotcac
LépBaons Ga amoxrovbv joyG Evavtl tou Expio6wt} ard mv npepounvia Koworrofnons oe auTév
emikupwpévwv aviiypdewy tw Tedfewv petabiPucn¢ 1 oTo1odhimote GAko éyypago
urTapipaon¢. Eav pia rétoit petapiBaon AapuBdvel xdpa Kata thy didpkeid tou Liadiou Epeuviiv
A Kara tv Eidixr) Napdiaon Lradiou Epeuvedv (kata wepintwon), n Tpametixy Eyydnon tou
ApOpou 3.7, Owe pendvetat KaTd Kaipotc, Tapapével of IoXG, SequEuTIKA KaI EkTeAcOTH, ava
Trdoa ony fh avrikasloratal kata repitrwon.

Aey emlipémetai n ueraBoAh tou Tpocwiov tov Eviododéxou xwpic¢ tnv Wponyatyevn Eyypagn
avvaiveon tou ExpicOwii, mv omofa o reheutaiog dev Ga apveiral Tapa pdvo yia A6youg trou
AVAYOVIAI Ot OIKOVOLIKES Kal TEXVIKES IKaVOTHTES TOU TrPOTEIVéLEVOU EVTOAO5OxXoU.

Tia toug oxowolic rou ApSpou auto KdGe avagopa otov «Mic8urtt}» Ga Bewpeitan 611 apopa Tov
Mic6wrij fV/kai KaGe Zuppicbwr. °

APOPO 21 ~ NAPABAZEIZ, EKNTOZH MIZOQTH

Ea@v o Miodwttig f/kat LuppiaBwrr¢ TapaBidoe otroicdrjtrote ek Twv uTToXpedoedy Tou Suvapel
TS LOpPaons, o ExproOwrj¢ S8vatar va Koivotroijoe: éyypapn yvwototroinan mn¢ ev Ady
TapaPiaons oto MicButi evrdc €& (6) Maviiv crr6 tov nHEepopnvia Kata Thy oTroia EdaBe yvwon
1s ev Adyw TrapaBiaons Kal, OTH ev A6yW YwwortoTrofjon, UTTOXpECUTar va KaAEf To Mic@wt} va.
aTOKaTaoT oe! ThV TapaBiaon Kai va mpopuAdéer ff amro?nwWaE! tov ExpicOwri ard KdGe Tuxov
am@Agia | Cnuia wou mpoKANOnke aw6 autiv. Edv o Mic8wtri¢ dev aoKataoricel thv
TrapaBiaon 4 av bev emmeuxef @IAiKd¢ Stakavoviapdc petagO Twv Mepwv (éxaoto Evidg Tw
6812

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

21.2

21.3

eTOpevwv eveviivia (90) npepoAoyiakdy nuEpdv ard mv nyEepounvia KoivoTrofqansg imM¢
yvwatotroinans), o Exyio8wri¢ d6évarat va KatayyeiAel Inv Tapotod L6uBaon YE Treparrépw
ywortotroinon oto Mio@urr.

O ExpioBwiri¢ suvopodoyei dt Sev 6a aaKijoel To Sikafwud tou va KnpbEet 10 Mio8wrr éexmTWro
Twv SKkalwydtwv Tou KaTd Inv Tapotca LopuBaon wou tou tapéxeta: ek tou Népou epi
Yipoyovavpdkuv oti¢ wepmtt@oec rou ApSpou 10 tap, 8 Ka 9 rou Népou epi
YdpoyovavGpakwv, apa povo edv:

(@). o Expio8wrrig pe Eyypapn yvwototroinon mpog to MioOwri, éxet evnvepwoel, evevijvia
(90) TovAdXIatov nuEpoAoyiakég nuépes vwpftepa, ya Inv TWPd8Ear] TOU va Tov KnoUEE!
EKTITWTO, EKBETOVTAG AETTOHEPWS TOUS AdyoUG TNS CkoTIOGLEVNG EKTTWONS,

(8) 0 Expto6wrric, oT yvworotoinon, éxel opioe! nuEpoUNvia Trou aTréXel TOUAGXIOTOV pidvTa
(30) nuepodoyiakéc nHEépec até Ty yvworToTrOinon até Thy oTofa (nuEpoUNvia) o MioBwtii¢
8a Sikatovrat ver uTroBdAet crov Expio8wr} oroiodrrrore CAtnya emOupel va AdBer uT6WN
Tou o teAeutafec,

(y) 0 Expio8wric, oT yvwororroinon, exe! opicel Tepfodo touAdyiotov eéivia (60)
Huepohoyiakdiv HuEepwv, yia thy aTroKatdataan Kal dpan tou héyou éxTrwanc,

(6) 0 Expiodurric Exel Ader uTr6yn:

@)  omolod rfrote Zi{tH Ya UTOBANGel Ge aUTEV aTId To MioOwrr| oGPwva LE TO Ap8po
21.2 @), Kal

Gi) omoiadifrote evépyeia oTnv oTfofa Exel poe! o Mig8wrii¢ yi val OTTOKATAGTICE! Kat
va dpet To Adyo éxttwons.

Merd thy uToypar rng tapotods LouBaonc, o MicOwrr¢ H/kar KaGe ZuppioOwrrig dev propel
va te@ef urd Tov Gyeo 1 Eupeco Eheyyo EEvou Kpdtouc to o7rofo Sev eivat Kpdto¢g péhog ING
Evpwratiki¢ Evwons, | umé tov dyedo 1 éupeco ‘EAsyxo moAftn rétoiou Kpdroug xwpic mv
TrponyoGpevn éyxpion tou Yiroupyikod LupBouMou obpqwva pe ri¢ diardgelg Kat 1 Siodikacia
trou opiZovtat o10 dp8po 4, map. 3, tou Népou tepi Yépoyovavepdxwv. Katé tapéxkion om6
oTroradrrote Sidtagn tou wapévroc ApSpou 21, ruxév TapdBaon rwv Siatd€ewv tou Tapdvro¢g
Ap8pou 21.3 Ga Exel wo ouvéteia yy ExrTWoN Toug MicOwrr} amd dda to SiKkctdpaTG tou Tou
atroppéouv amé 1h L6uBaon KaTémv oXeriK}¢ aréqaans Tou YroupyikoG ZupBouAiou.

21.4 Kade diagopa Hetags tou ExpioSwri} Kal Tou Migdwrr} wo Wpog mv emréhevon Hf Sx! oTOIOVoHTTOTE

YEyovoros Trou, obpPWVA pe To ApBpo 21.2 Ga TapElye GTOV ExpioGwni} To Sikaiwpa va Knpuger
To Mic®wn} éxTTwTo TwV diKaiWEdTwWV TOU oUpPUWa YE THY Tapdypago 8 1, avdAoya Ye TV
TepfirtwoN, TRY Tapdypa@o 9 Tou ApOpou 10 Tou Népou epi YSpoyovavOpdKwv, Sa mpérel var
emmiAderat We Stainofa obppuva pe to ApBpo 23.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6813

215

22.1

22.2

Le wrepittwon KarayyeAfac mg Wapotcas LGpBaong até tov ExpicOwt{, teppariera Gyeca n
loxtg SAWY TwV Tepanépw dikaiwydrwv Kal UTOXpewoewv KDE MEpouc pe TIC aKéAoUBEC
e€aipéoeic:

@

(8)

o1 diardgelc tw ApOpwv 1.4, 3.1, 6.3, 8.3 Ewe Kai 8.8 (Gu TEpIAapRavopévou), 9.1, 9.2,
12.1, 15.4, 19.15 éw¢ Kar 19.20 (GuptrepicpBavoyévou), 20.1 (8), 23.4 éw¢ 23.10
(ouptrepiABavopévou), 28, 30 kal 31 Wapapévouv o¢ 10X0 Kal peta mV KaTayyEAia, Kat

1) KatayyeAia Sev ernped@el ta Sixatwpara mou éxer Gepedi@oer o ExpioSwrig Kara tv
NHepopnvia katayysAiac.

APOPO 22 ~ ADEPEITYOTHTA TOY MIZOQTH

Le wepittwon Tou Kate 1h SiGpkeia th¢ tapoboag XopBaonc:

@

(8)

Xwproet ovoiadA7rore eraipiky TPGEN, Sikaorixi tf GAAN diadiKaola rh evépyete, 11g oTrofeg
TEpIAGLBavovtar evdeiKTiKa n Evap—n ouvedpiaonc, n uTPoBoAH aftnon¢g, n KaTadeon
aiTApatos, 4 Ayn oToIaodHrote aTé6gaong Kawi 1 Exdoon Siatayric, tf Ansel arégaon
Sixaotnpiou appddiag SikatioSoofag fj ekdoGel Siarayh yia 1 Avon, pevotoroiqon fh
exkaOdpion (fh Ka8e avdAoyn Siadixacia) Tn¢ Teplouciag Tou MicSwrr, Adyw Tou 6t1 o
Mio@uwriic éxet Kataotel avagisxpeog H Exel Tepl€AGe! ce aSuvapia va avrawoKpiOel rg
UTOXpEWOEIC TOU TPAC TANPWUH Trou TpoKOMTOUY KaTd Th OUVvION TopEia Twv EPyacIty
TOU, 4

o MicButii¢ mpoBel oe exxHpnon Tpo¢ SpEAOG TwWV TOTWItV TOU ONLAVTIKOU HépouG THY
Treplouciakwv rou oTolXeiwv f av opicGel cUVSIKOG 1 avayKaGTIKég dtaxeipiorig Tou
Mic@wt1 utré tous épouc Saveiou Ff GAAOU efSouc aggdAeiac,

Tote 0 ExpiGdwnic Ga éxei To SiKkafwpa, KaTémv éyypagns EldoTroiaNs Tpog Tov MiaGwrr}
Tpo ipidvia (30) Epyaoiuwy Hyepiv, va SnAdaet 671 0 MicBwrj¢ extite: twv
SikalwyaTwv TOU UTT6 THY Tapotod LopPaon Kat 611 n Tapobca LéyPRaon Aderai.

AV of0 Tpdowrro olovdj Trove ZUppoOWwT| GuvTpEfel KdTrolo and Ta yeyovéta Trou Teplypdovtat
Om TWapdypape 22.1, o MicOwri¢ dev Ca exttinrel twv Sikaiwydrwv rou omré mv Tapodca

T6pBaon aAAd Kabe LupproBwtrg Ga Exe: my uToXpéwon, av aud atrarmnGel a6 Tov
Expio6wtt, va ekxwpioe! Gveca to TooooTd oupperoysi¢ tou orn ZGpBaon stouc um6Aomrouc

LupicOwréc, avadoyika Tpog Ta Yepidia CuppEToXts TOUS Kal Ta EvaTTOEivavta yépn Ba AGBouv
Ta o@éAn Tou exXwpnBEviacg TagooTod Kat Ga euBsvovral aT6 KoIvoG Kal EIC OAGKANPOV YIa TIC
avtiatolxes uToxpEmoElc.

APOPO 23 ~ AIEYOETHEH AMOKAEIZTIKOY EMMEIPOTNOMONA KAI EMAYEH AIADOPON

23.1

Onou omy Tapovoa EGpBaon opiferar 611 otrommdrrote Sagopa petals 7wv Mepwv fh yEeTags

Tou MioOwtr Kai KG LuppioBwri | 61 oTroIGdiMore aduvapia 4 arotuxia ex pépoug twv
6814

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Mepwv rf} peTagG tou MicSwrr} Kal Ka@e LUWLIGEWTH va CULwyroouV cE OXéON Pe OTOINS | TroTe

oim

lox

wa (n «Atagopdy), Ga mapaTéutretal yia Sieudétnon oe AtrokAeiotiK6 Eptreipoyvddyova,
jouv Ta akdAou@a, exté¢ av ta Mépn tf o Expiodwitig Kai Kade LUpLICAWTI¢ CUL@WVvI}GOUV

diaopetixa:

@)

()

0?)

()

O AtrokAcionké¢ Eumrerpoywapovac emAgyetai ard tov Exuia8wrt) odupwva pe Ta ApSpa
2.1 Kat 2.2 tou Mpozdpixod Atatdypatog evtdég Sekarrévie (15) nuEpoAoyiaKwv nuepwdy (7
«Mepiodog EmiAoyrig») avd mv umoBoAr éyypagng yvwotoroinong até Mépog (0
«AITOV») pO To GAAo MEpog (0 «Atrodéxryg») mG WpdBEr|¢ ToU va TaparTéywer
Atagopd yia Sievdétnon oe AtroKAciolkd Eptreipoyvipova Kal oThv oTroia Tpoteivel Tov
AtrokAiotlk6 Eutreipoyv@pova.

Me thy etiAoyi Tou AtroxAgionkoG Eutreipoyviipova obpipwva Ee Tig WC dvw diatd€etc Tou
trapdvrog ApBpou, o Ekplo8wtri¢ uiroxpeottar va yvwototroijce! avéows otov
Atrokhzlotikd Eptreipoyva oval ott emAEXOnke aTr6 ta Mépn Kat va Tou Zntiael va SnAwoe!
edy em@upel Kal Sbvarat va amodexGei dx! 10 Siopioys tou evtdc wévte (5)
NHEpodoyiaKkwy nuEepdv («Mepiodog Arrodoyiig»). Zinv TepittwoN Tou o AToKAEioTIKég
Eprreipoyvipovac aurds efte Sev eriOupel efte aduvatel va arodexSef to Stioptoys toy 1
Sev atrodex@ef aurdv eviég rng MepiéSou Atrodoxtig (0 «AtrokAsiopevos
Eptreipoyv@povac»), rote o EkyioOwtrig  emiAéyet ~ evaAAaKTIKO =~ ATroKAetoTIKé
Eutreipoyvipiova evrdg iévte (5) nuepodoylakwiv nyepdv amd mm ANE tho Nepiddou
Arrodoxiic.

Npoxersévou va dieusernGef 1 Alagopd até tov ArokAcioriké Eytreipoyv@pova, Kdee
Mépog urroxpeotta! vo uToBdAe! ce auTév evtd¢ rpIdvIa (30) nHEpoAOYIOKdv nHEpdv
(eMepfodog YrroBoAtign) amd my aodoxt) tou diopiopos tou AoxkieioriKod
Eptetipoyvapova mpeg au@érepa ta Mépn:

@  Tepiypagy tng Aiagopdc,
Gi) SfhAwon ing Béons¢ Tou, Kad
(ii) KaGe yypago trou utrootn pier H/kal SiKaloAoyef 1 B£on Tou.

O AmoxAgtoriké¢ Eptreipoyvipovac Sdvaral, Kata TV aTéAUTH SiaKpitiK] Tou euxépeia, va
AGBel yTP6WN Tou oTOIOSiTrote CULTANPWLATIKH WANnPOPOpia Tou uTOBGAAETAl até Kade
Mépog H/xal otroiadrfrrote GAAG SicdikaomKd Gépata, ta oTrofa Sev pvnpovedovtai prtd¢ oto
Tapov.

O} 6por avapepds Bdge Tw oToiwv o AtroKAeioTiKd¢ Eptreipoyvm@povag emixeipel va
dreuGerfjoet via Aiapopd ouppwvotivrat a6 Koivod amd ta Mépn. Ta kpitripia Suvdyel tov
oTrofwv o AtrokAeioniK6g EYTeipoyvipwv KataAryel omy amdgaor rou eumfimrouv
auotmpd oto TAaioio Twv 6pwv avapopdc, UTS Thy TpoiT68con 6m Ge TEpTTwWON [UN
emitevéng cuppuviag Twv Meptiv wc Moc ToUg dpoug avagopdc, o Atroxhsiotixé¢
Eumretpoyvapovac utroxpeodtai va e€erdael toug 6poug avapopd¢ tou trporeiver ExaoTO
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6815

Mépog kal va aTropagiZel 0 [510g (aTTépaon q oTOia eival SeopeuTiK Evavtl TwWV Mepwv). O
Arrokheionik6¢ Eptreipoyvpovas atrogaaiZel eyypdpws Kal eotrorel Ta MEpn OXETIKa PE
hv arépaai tou.

(e) Me mnv e€cipeon twv TeprTidcewv amdin¢g | mpddnAou o*paAuatoc, h ATSgaon Tou
Atoxkkeiotikod Eprreipoyvipova efvai opiorikr) Kal SeopeutiKh évavti twv Mepidv Kal
AapBdvetat evtd¢ tpidvra (30) Hpyepodoyiakiv Huepwv peta ty AEN tng Mepiddou
YrroBolrc¢. H atré@aon tou AtroxAgionikot Epteipoyw®pova Sbvatal va TrapaTreppsel oe
Siamjoia péow Tpoopuyrs emf vopikoG Kau 6x! emf TpaypaniKked CnTHpatoc. Exkpeyovans
Tg éxdoan¢ adpaong etl inc diapopd¢ ad tov AtokAciomiK6 Epteipoyvapova, n
ZGpuBaon Sev avactéAAetal Kal o Mio@wrtii¢ exe To SiKafwya Kai mv uTroxpéwon va
Guvexicel TV EKTEAcON TWV Epyaaldy Trou TpoBAérel n LOpRaon.

(ot) Le wepittwon Bavdrou fh atrpoBupiac Fi KWAGpATOS ToU ATroKAgiCTIKOU Eptreipoyvmova, Ff
Ge TWEpimTwWON py Exdoong aTopaans evid¢ HS atralTobWevNS aNd To Tapév dpepo
TrpoGeopfac Té7e:

@ 0 Expio@wri¢ Kai o Mo®wri¢ emAéyouv apeAAnt aviikaractdi AtroKAeionKé
EpTreipoyv@uova, kar

(i) To Trapév Ap8po epapydZetai oto véo AmokAgionké Epteipoyv®pova akpipa¢ cav
va HTav o TpwWroc Siopiopévoc AtroxAeiontkd¢ EyTreipoyvwopovac.

(© H yAdooa tou xpnomoroicital ya toug oKkorotc mo éxSoong amégaon¢ até tov
AtoxAgiomKé Eptreipoyv®pova ivan ayyAiK.

(n) Ta é€0da atracxéAnon¢ Tou AtroxAdorikod Eptreipayviipovoc etiBapivouv io6voca tov
Expic®wr Kat To MioOwr}. Ka@e Mépoc Ga emiPapiveral pe ta Sika rou éf0da yia THv
TpoEToIagia TOU VAIKOU Kat yia Tig Tapouidaeic Tou GTov ATroKAgiotiKé Epreipoyvwpova.

(8) KdGe Mépog uToxpeottai va evepyel ebAoya Kal va cuvepydaetal KaAGTHoTa yia thy TANpN
epappyoyr SAW iwv diardgewv rou Wapdvtog Ap@pou kal dev Ga wWpoRaiver oe
oTroiadritrote Wpden trou Ga propovce va suaxepavel f va TapEeyrodice! tov AmoKAEtoTIKO
Eptreipoyv@pova va Kata gel Oe aTrdgaon.

@ Xv tepittwon Tou o Exyio6wtti¢ aduvatel va diopice: ArrokAiotiKd Eptreipoyv@yova
(f, Kata Wepfttwon, avtikaraotaiy AtrokAcionikot Eptteipoyvixiova) evtég HC
TpoPAeTOpevns amd to twapdv ApOpo mpoGecpiac, T6Te o MicSwrii¢ Sixaiodrai va
TrapaTéyyel 1) OXETiKH Siagopd, apygioBrtnon fh atraitnon oe Siattnofa obpPwva YE Tic
akéAouGec Siatdéer¢ trou Tapévtoc Apepou.

23.2 OnoiddifTrote Siapopa, apgioPrmon h awaimon eyelperar amd f oe oXEon YE Thv Tapotoa
LOyBaon, 1 oroiadrjrore rapagaon, xatayyeAla 1 akupdinta tg L6pBaong petags twv Mepdv
Hh peas rou ExwioOwri} Kal orroloudifrote Luypio8wT}, Kai N OTroia:

(a) Sev Tapaméptetca oTny Kpion Tou ATroxAcionkot Eptreipoyvayova Kara to ApSpo 23.1, Ff
6816

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

23.3

23.4

23.5

23.7

23.8

23.9

23.10

®B) éXel Taparrey@Gel orov ArrokAgioniké Eymetpoyvipova, Tou orrofou n atréqaon ekkarsirat
emf VOUIKOG Cntparoc, H

(vy) othy Tepfittwon tou o ExyicOwiti¢ dev exe! Siopfoet AiroxAciotiKd EptreipoyvOpova (fh,
Kartd Tepintwon, avikataotdtn AToKAgionké Epmeipoyvipova) evtdg ing MpoBAETréyevng
amd To tapdév Ap8po trpoGecpiac,

Oa emriAGeTa! optoliKkd pe Siaitjola.
Ag Tétr0¢ SteEaywyri¢ mH¢ diartnofas opieratn APrva, EAAdda.

O aplyds twv Siatntav opiZerai ce TpEIc, SiopiZovral oGgwva pe Tg SiaTdéel¢ Ing Wapaypd@ou
413 rou Ap@pou 10 tou Népou tepl YSpoyovavepdkwv.

H biaitnola Siefdyerat opqwva pe toug Kavévec Alaitnofag tou Ate6votc Eymopixod
EtripeAninpiou (OTw¢ exdotore toxtouv) oTov Babys Trou ot ev Ady Kavéveg dev ouyKpodovrar
He Tig Siardéeig mo Tapotcag LbuBaon¢ H/Kai TNS EAANVIKFi¢ NopoGeciac. Ze tepintwon
ouyKpovons rétoiou EfSouc, uTEpIoXGouv of Siatd€ei¢ m¢ Tapotoac X6uBaon¢ Kat Tou EMnvikoG
Sikaiou.

H yAwooa Siefaywyrig ing StosmmKr¢ SiadiKaciag eivar n eAAnviki, ekTédg edv ta Mépn
OUL Pwvijgouv Siapopetikd.

H amdéaon tng tAEopNefag tw Siarntdov elvat opiotiKh Kal SeopeuTIKA yia ta Mépn, n de
OXETIKH SOUTH TK aTrd~aon Elva optonkr Kal SeopeuriKy. Ad~aon yia 17 Sikconkr avayvdpton
fh, Kata trepiirrwon, tv ekréAeon TAG Siatrntikrig aTrépaons, propel va exdoGel ard otrolwdrTrote
dikaoriipio.

Tia 600 didotnpa SiapKel orromSrfrote StaumntiK4 StadKaoia, avacrésAovrat o1 rpoGeopleg trou
1iGevrar TpOG iKavoTrofnon amd ra Mépn ff ekelves of cuLBaTIKEs UTOXpEdaEIC SuVdLE! HG
Trapotoas LouBaons of oTrofe¢ atoreAowv To avtikeilevo THs ev Adyw diarTNalac, yid Trepfodo fon
HE Thy Tepiodo mH¢ Saimnaiac.

Exxpepotong m¢ emidvong ing Siagopds amd toug Siaimntéc, Sev avaotéMetat  Tapotoa
LOpBaon Kal o Mio®wrii¢ éXet To SiKafwpa Kat mV UTOXpéwon va ouvexfosl THY EKTéAEon THY
EpyaoiWv Trou TpOBAETe! | LOyBaan, extd¢ av ot ev Adyw epyacieg aTroteAoUv To GUYyKEKpILEVO
avtikefpevo Tg Siapopdc.

Tia toug okotrotg tou Tapdviog ApOpou Steuxprvigerai éti orrowdijmore Siagopd perags tou
ExyicOwt} Kal oTroioudiirore Luppicowt| Thupwva we hv Tapodoa Z6puBaon Oa Bewpeitat
mrdvrote Siapopa yeTaes tou Exyicdwr} Kai tou MicBwrt} Kat oToiadifrote TapaToy ty této1d¢
Siapopdc oTov ArroKAeoTIKG Eymepoyvwpova H o€ Siatnola oGupwva LE TO Tapdv ApSpo Ba
Gewpettal WavToTe TapaTouTT} Stapopdc WETaEU Tou Exqioduti Kai tou Mio8wr}.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6817

244

24.2

24.3

25.1

APOPO 24 ~ EKTEAEZH THE EYMBAZHE

O Mio8wri¢ KataBGAAe! Kd8_e Suvarr, mpoordBea yia tv exAipwon tou oKoTOU ThHG
LopPaons.

Ta Mépn opefdouv va cuvepyaZovial appovikd Kal pe TveGpO KAA C WomN¢ YE oKOTS Inv EyKaipy
Kal coToTeAcopaTiki eritevEn Twv okoTMV mC LOyuBaonc, rnpwvtds Tate Tig Siaraéeic tS.

O xpdvoc tive ovcitiSoug onpaoiag yia Tous oKOTTOUS Ing Tapotaag ZipPaons.

APO@PO 25 ~ EPrOAABOI, YNEPFOAABOI, NPOLONIKO KAI EKMAIAEYZH

Me mv emigtdatn Twv aKxéAouGwv diatdgewv Tou Tapdévrocg Ap@pou, o Mic8wrri¢ Sixaiodtar va
Xproipotroiel epyoAGBoug kai autof UmEepyoAdBous yid thy exiéAcon IN¢ ZhpBaonc. O Micswrri¢
umoxpeottal va vToBdAel oTov Expic8wth avriypaga Kd8e otpBaong Tou aivaye pe TouG
epyoAdBoug (GuyTrepiAapPavopévwv Twv Luyyevwv Emxeipricewv) Kabwe Kal, epoaov cuvrpéxel
Trepir1won, Ka8e obpBaons Trou cuvdttetai abu@wva LE To Ap8po 19.3.

25.2 O Mig6witic vToxpeottal va aroKtd inv ponyotpevy éyyparpn auvaiveon tou Exyic8wtt mpiv m1

ovvayn otroidcdiyrote cbpBaong yid Tv wapoyt| ayadwv Kal uTMpEcKiv ya Epyaoies
Metpedafou, exto¢ and tic TepmWoelc OiroU:

(a) Kard 10 Lr1ddi0 Epeuviiv, n cOpBaon (A oxeTiCopevec ceipés upPdcewv) avapévetat va
TepitayBavel Somdvec AiyOtepes ard jevraKdares XIMGSec eupw (€500.000), Fj

(8) Katd to E1ddio ExpeTaddevons, n cduBaon (1 oxenZopeves oelpéc cupPdcewv) avapévetat
va tepikauRdver Satdvec Alyotepeg amd éva exatoppdpio Tevrakéoleg xiAiddeq eupw
(€1.500.000).

Linv Tepittwon wou o ExpioGwrii¢ dev exer Stel ty Guvaiveor tou evid¢ efkoo: (20)
Hucpodoyiaktv Hyepwdv amré my nuepoynvia uiroBoAiic, n ev Adyw Guvaiveon Cewpefral dui Exer
5obd.

O1 avwrépw Siarageig tou wapdvrog ApOpou 25.2 Sev epapydfoviai oto wétpo trou 6a
napeyTddidav to MicSwri} a6 mm Ayn KGGe atdpaitntou Kai KaTGAAnAou Hérpou yi Inv
Trpootasia mg Curis, Ing uyelag, Tou MepiBGAAOVTOS Kal In¢ Wepiouaiac oe TEpirIWoN EKTAKTNS
avaykng (ovptrepthapuBavopévng exierapévns mupkayidc, Expnénc, diapporjg YSpoyovavepdKkwy
H SokiopBopdc, TepiotanKkdév Tou TepiAapBdvouv @dvaro Hj coBapi owyaTKH BAGBH
epyaZopévwn, EpyoAdBwv 1] Tpitwy, 4 coRapr Gnpia Teptouciac, amepyidv Kai efeyépoewv,
exkévwong Tou TpodwWTrKOU).

Kara mapéxkAion twv diatdgewv tou ApSpov 25.2 , o MioOwri\¢, ava tdoa onypr peta tov
Hpepounvia ‘Evaptns loxdoc, Ga wpéwel va uTroBdAhe orov Expio@wrt t1¢ Karevduvrripiec
6818

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

25.3

25.4

25.5

26.1

26.2

ypappés Kat Stadikacies wou déouv thy éyKpion Tou atraitelral TpoKsipévou o Mic8wri¢ va
ouvatrtel cupBdoeic 1rpopeeiac ayabdv Kal uTpeciiv yia Epyaolec Netpedaiou.

O Miodwrtifc, of epyoAGBor Kat TUXdV UTTEpYOAGBOI cuTOU, Sikalotvral va aTracXoAoGv aAAodaTTé
Tpoowmké otny EMdéa yie tig Epyaciec MerpeAafou, O Mic@wiri¢ uToxpeotral (Kal pepiive
Hote Kal ot UTEPYOAGBOI Trou auTé¢ aTIacXOkef va GUL LOPPHVOVTA! OXETIKG) Va TPOTIG Se6vIWC
Kal TPOONK6VTWG UTTNpPEGieC, UAIKG, E€OTAICHO, avaAWaIpGa Kal Aommd ayaGd Tou Tpogpxovrat
amré mv EAAdéa Kal Tov EOX, epdoov n TUN, N ToldtyTA, o xPdvog Trapddoang kat o1 Aorrof Spot
aurwv efvat OUYKpfowot He Toug 6poUG Tou TpocPépoviat SieBvidc..

YT nv emipvAagn twv Tpottodécewv kal Twv aTaiti}gewv TH¢ Wapaypdgou 9 tov ApBpou 6
tou Népou trepf YSpoyovavépdkwv, o ExpicSwrrig Ga uToornpiZei SAEs Tig UTTOBANBEfoes aT To
Mic@wrtt] airriceig ev Tiov Twv aApLOdiwv apxsv Via THY ATOKTNON adeldv Eiaddou, Tapapoviic,
KukAog@oplag Kat epyaciag atv EAAdda yia To GGvoAo rou aAAodsaTroU WpocwmiKoU troy
avapépetal OTNV TponyotuEevn Tapdypago, Kabd> Kal ya Ta PEAN Twv OIKOYEVEIMV TOUC, EKTOG
av ouvtpéxouv Adyot eOvikti¢ F Snudatag aogdAeiac Kal TdEn¢.

O MicOwrtti¢ uToxpeotral KaGe érog va exraidevel atig eyKaTaoTdoelg Tou NuEdaTd TEXVIKS Kat
ETIOTHHOVIKG TPCOWTIKG OE APIOLS Kal ya TéTota XYPOviIKA Siaotipata Tou Ga KaBopiotobv pe
Amégacn tou Yirovpyod Kata tic Siatdgeig tou ApOpou 6, wap. 10, tou Ndyou epi
YdpoyovavOpdkwv. Ta oyenkd é£05a extraideuong Tou emPaptvouv to Micbwr} dev Sbvavtar
va uTrepfaivouv 1a cup@wvnGévta Efoda Tw UTTOXpEeWoEWY EKTraidevons Tou MioBwri, 6TWS
opiZovrat ato Ap8po 15.3 tng tapobaac EGuRaons.

APOPO 26 — ANOTEPA BIA

Tux6v aduvopia ff KaBvoTépnon KaTd mv ektékeon oToldodifTote Twv oupfatikav
uToxpetioewv effe ek Yépou TOU ExuicBwrt} elte tou MicGutr, Sev Ga Cewpeltal TapdBaon m¢
LpBaons Kat Sev Ga aworedel Bdon yia inv Eyepon agidoewv 1 atraitr}gewv Tou evd¢ Mépouc
Evavil Tou GAAOu av auTi n aduvapia tn KaQuOTépNoN ogeElAEtal cE yeyovds avustépas Biag F oTI¢
ouvétreleg TOU TpoKaAoGvTal amré Eva TETOIO yeyovdc.

«Avwrépa Bla» onpatver omoidi{mote yeyovdc tou dev utréKeita otov edAoyo éheyXo Tou
Mépoug Tov emikaAeital 611 eTnpEedoOnKe amd To yeyovdc AUT Kal To oTTofo dev TPOKANENKe ord
ff oto omrofo Sev ouvéteive até To Mépog Kai TeptAayBdvel, evdeikrKd cAAG 6X1 TeplopicTiKd,
Geounvies, emnuiec, setopodc, WupKayiéc, WAnWHUpEs, e|xpriéeic, amrepylec, avtatrepyiec,
ToAgUOUS Kal KaTdOTaON ToAéHoU, ETaVaoTaoEIC, KoIVWVIKEG avaTapaxéc, efeyépaelc, oTdoEIC
Kal TpdéeIg TG KUBEpYNONS TNC EAAdSaG Hh OWoIodriote aAAoSamTH¢ KUBEpyNonc. H Avwtépa
Bia dev dikaiodoyel tv TapdAayn KataBoA¢ oToioudrTore opelAdpEevou KaTd THY Tapodoa
Troood Kai EAAEYN KepaAaiwv Sev cuvioTa Avwtépa Bia.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6819

26.3

26.4

26.5

26.6

ara

Eav, wo amoréAcopa yeyovdrog Avwrépac Blac, site o Exyio@uwric ee o Mia@wri¢
Trapepmodiferai omy extéAcon Tw UiToXpedcewy Tou A GINV GoKNON TWV dikalWydTwy TOU
Buvdyer ty¢ Wapotoag LopPaonc, n extéheon omomodhmore uToxpéwong 4 A doKnon
oToiaudrTore Skardparog Suvdpel 1g Wapovaag LopBaon¢ Oa avaoréAAetai Kata To péTpO
Kat To oTrofo ro axEenkd Mépoc Ofyeral aid 10 ev Adyw yeyovécg Avwiépac Biag Kal KaT& To
XpOvo Tou auté diapKel, KaGM¢ Ka yia to pETéTTEITa EGAOYO TIPGCBETO Xpdvo TroU TUXév Ba
amrann@el yia Tay opaAr avdAnyn twv Epyacidv MetpeAciou Akar Twv Aomibv oupBaTiKiy
uUTOXpeWoewV.

Ze wepintwon Avwiépag Blac, 10 Mépo¢ 7o otofo mapepiodifera: omy skiéAcon TWV
urroxpem@aediv tou duvdye: mg Wapodcag LOpBaons 4 oTRV doKnon Twv SiKaIWpdTWV Tou
Suvdyei tH¢ Mapovaag LopRaonc, uTroxpeodrai va yvuctoroll apésw¢ 1h Pon Ig Avwrépacg
Blac kar thy m@avi SidpKela TH¢ G70 Erepo Mépoc.

Edy, ouverreia yeyovéro¢ Avwiépag Biac, avaotaAotv o1 Epyacies Metpedafou r/Kar GAAa
oupBarkda dixanipara Kal supBanKég uToxped@oeic Suvauer mag Wapotcag yia SiGotnya
Heyaddtepo rwy Sadexa (12) Mnviov, ra MEpn cuvavrdyrtar yia va outnTgouv pe KAAK Torn
ouvéxion ff my KarayyeAla Th¢ Wapodoag LupBaons. Le wepintwon yn ewitevEn¢ cuypwviac
HeTagG Twv Mepdv evrdc trepiddou SwSexa (12) Mnvev arré tv nuepoynvia mapékevang 1G
TpoavapepGeicag mepiddou SwWd5exa (12) Mnviv, o ExyioB8wrti¢ fo Micwir¢ Sdévatai va
emdwaei aro é1epo Mépoc yywororroinon Katayyeac ing Mapotoac LoyBaons, n orroia riGetar
Ge 10xb EI (6) Mriveg peta Inv nuepounvia eriSoori¢ m>.

Ta Mépn oupswvoty edixétepa Ot ce TEpiTrwon ou, edv ouvertefa SikaoriKt¢ Siarayrs Fh
omoodi Tore SikagnKr¢ aTSpacKG aTOKAEIONKG Kal pdvo ce axéon HE LuyKard@eon,
diaxotrobv o1 Epyacies ‘Epeuvac, 10 yeyovdc auté Ga arroredel yeyovéc Avwtépas Blac kat ot
Siatageig Tou Tapdvroc ApGpou 26 Ga epapydzovrat avdAoya, ve Tv e€aipeon Ing SwoeKdunvns
XPOVIKHC Tepiddou mov avagépetcr oto ApEpo 26.5 n oTroia Ga Etrektelvetcl GE XpOVIKi] WEp{odo
eikoo) Tecadpuv (24) unvev.

APOPO 27— ANAZTOAH TOY ETAAIOY EPEYNON

Le TEpiTTHON TOU oTAGdTOTE XPOVIKA CTP] KATA TO Xiddio Epeuvey o MioOwrri¢ emiBupiel var
die€dyer Spactnpistnta onapafini yia tyv extéAcon Twv Epyaonov MerpeAciou kar tav THpnon
tou Enjoiou Mpoypdpparog Epyaoiiy avapopiKa pe To mofo atratteftar LuyxatdBeon, tore 7
oxenkh Amdvinon wpéter va exdiderar evid¢ tng TpoBAeMéyevng KaTGd INV EpappooTéa
Nopoéecia trpo8eopiac f, of Tepfittwon Trou n Noposecia Sev tpopAétre oxetikt} TpoPEoLia,
EVTOC TNS WPOBEGplag TOU TpoBAétE: 10 ApBpo 4 Tou Népou 2690/1999 (Kwdixag AroiKnuKrs
Aiadixagiag) (n «ApoBAetrépevny Mpodeopian). Me tv emipdAatn twv diardfewv twv Apspwv
27.5, 276 kal 27.7 otnv Tepitrwon tou n Amdvinon Sev exdoGel evid¢ mo MpopAeTopevn¢
FpaGeopiac, 1é1e o Mio8unrtic éXe! Sikafwya, we mv-TapéAevon mI¢ ev AdyW TPOCEGpIac, va
6820

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

27.2

27.3

274

27.5

27.6

27.7

28.4

kKovorronjoe! éyypapn yvwotoTroijon otov Exyio@wir] evnepdivovtacg on n MpoBAerdépevn
MpoGeopia éxet napéAel (n «"vwototroinon Napékevons MpoPAetépevng Mposeopiac).

Me tv trapaAaB amé tov Exyic6wrr} tg Fywortorroinong Mapékeyoncg MpoRAetépevng
MpoGeouiac, gexiva Trepfodog Sekawévte (15) nuepodoyiakdy nuepdv Kata mm SidpKeia Ing
omoiag o Exyiabwri¢ Kalo Mic8wrri¢ Oa mpéte! va cuvepyactody KataBdAAoviac Kade Suvar}
Trpoomddeia = mpokelévou va e€aogadioouv inv éxdoon Andvinong (n «Mepiotog
Luvepyaofac»).

Av, We thy TapéAeuvan ing Mepiddou Luvepyaoiac, o Exuic8wtiic Kalo Mio®wrric¢ dev emimdxouv
va e€acgahicouy ty ékdoon Andvimong, Tore awd thv nuepounvia exeivn o xpdvoc ektéheong
TWV UTOXPEGOEWV avaPOPIKa pe TIG OTTOfes amatTeital n LuyKaTaBeon avactéMetal Ye dueon
tayd Wéxp! mv Exdoon tg oxeTiKH¢ Amdvinans (n «Mepiodog AvacroAicn).

Kara tm Sidpkeia mg Nepiddou Avaotohjc, o MicBwiti¢ kal o Expio8wiri¢ KataBdAAouv KdGe
Suvart| TpoordGeia, 1pokelvévou va e€aopaAioouv mv éx5oon t¢ oxetiKH¢ Atravrnonc.

H Mepiodo¢ AvaoroAris Arye! Inv Nuepounvia Katd inv oTroia exdiSetat n Atravtnon kar a6 thv
Nuepounvia exeivn of enpeaTopeveg uToxpedoeis tou MioOwr rievtal ex véouU OE loXt Kat
ekTeAOUVTal Or SidpKela HG uITdAOMTNS yn ArjEdous wepiddou TNS oXETIKHG Odonc, n oTTO!a Ba
Tapateivetat avdAoya, Kapia didta—n tou wapéviocg ApSpou 27.5 Sev orepef atrdé to Mio8wrr| ta
dikai@pard tou va guvexioe omy emdpevn don Hf va pelos! ty GUVOAIK Tepiodo
oTroiaodifrore emdpevng bdone, f tou BaoikoU Lradfou Epeuviov tf rou Xradiou ExpetdAdevong ,
ady@wva YE TOUG dpous TNS Trapotoas Z6yuBaonc.

O Mio®urtri¢ dev éxet Sikafwya va ouvidger Tvwototrofnon Mapédevong MMpoBAetépevng
MpoGecpiag av bev éxet uToBAn@ef Mpoarjkouca Aftnon. «Mpocrjkovoa Aftnon»
Tpayyatororitat étav n alton yia mv amdkmon Luykatééeong efvar a6 Kae crown
oAOKANPWLEVN Kata TOTO Ket ouGla, Kal OG@wvN LE TN Nopo@sofa.

Aftnon yia LuyKardGeon Sewpeitat Mpsorkouca Afrnon yia toug oKoToU¢ mo wapotoag
EGuBaons egdoov n olkeia Kparikr) Apyr Sev Exe: eyypdpwe oupBovdetoe: Siapoperkd to
MicOuwrr WEXpl rv TapéAeuoN TH¢ MpoBAetroyevng NpoBeapiac.

APOPO 28 — FNOZTONMOI!HEEIE - ANTIKAHTOE

Exté¢g av GAAWG TpoRAéTTETaI oTHY Tapotca LbuBaon, Kae ywwotoroinon duvdyer mg
Trapotcag LépBaons uToxpeotitar:

@) va Tpayyatotoieita eyypaguc,

(8) vat ouvidocerai omy ayyArk | OTRV EAANVIKH YA@Ood, Kal
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6821

{y) va trapadidetai TpcowmKd Ff Ye GUGTREVN EMIOTOAH pe TrPOTANPWwHEvE TéAN (If pe dleOve}
UMNpEdia TAXUETAPOpWY EpdooV TpdKElTal yid arOGTOAH GoTo e€WrEpiKd), r péow
THAEopaloTUTIIAS OTI¢ aKdhoUaES SieuOtivaeic:

fia tov Expro@wty:

YNOYPFEIO NEPIBAMAONTOE ENEPTEIAS KAI
KAIMATIKHE AAAATHE FENIKH
TPAMMATEIA ENEPTEIAE, AIEYOYNEH
NETPEAAIKHE NOAITIKHE Acwe. Meaoystov 119,
10192 A@riva, EMdda

Yrown: kK. ABavdaio Zayapétravho
THA: +30 210 6969312

TnAcopoiorutia: +30 210 6969034

Pia to Mia@uoth:

ENERGEAN OIL &GASAE, Aewpdpocg
Kngiolac 32, Eyiopixé Kévtpo ATRINA, 17°
dpogos, Mapodar ASriva, EAAGSa 15125

Yréwn: «. Ma6i6 Priya
TnAcopoiorumia: +30 210 8174299
Tndégwvo: +30 210 8174260
Kas
TRAJAN OIL & GAS LIMITED

6-7 Polen Street, W1S 4NJ, London,
England

Yméyn k. Raymond-George Godson

Tra. +44 2074955916

28.2 EMeles amddeitng mponyotuevng wapahaBric, kat pe thy emipGAagn tou ApSpou 28.3 Kai 28.4,
KaGe yywotoToinon Sewpeiter SoBeica Kai Tapadnpsioa:
6822

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(a) dtav trapadiSetai rpocumiKd Kal Wioxefpw xatd thy etidocn t¢ oT Siev@uvon trou
opierat avwiépw,

(B) drav amrooréAeTai We cuoTALévn etrictoAn Ye TpOTrAnpwWLEeVa TéAN (EEcIpoUpévoU TOU
aEpoTrOpIKOU TayuSpopeiou), S00 (2) Epydoipes Hyuépeg peta mv atrostoAd tn,

(vy) dtav amrooréAAetal pe aepoTropiKd Taxudpopsio, wévre (5) Epydoivec Huépec peta thv
amoaroAr tn¢,

(5) 6tav crrooiéMetal pe SieGvij uTINpEcia iaxupetapopwy, wévte (5) Epydoipes Hyépe¢
adtou nh uTNpEcia TaxuLETApopwv TapaAdBel IN YvwoToTrofhan ad Tov atroctohéa, Kat

(—)  6tav atrooréAAetal yéow thAeopolotuTriag, KaTd Th GTIYHT THC ATrOOTOANS (GUpQUVa LE ThV
avapopd atroatoAl¢ amé tm avaKeur taAcoporotuTiag amd tv oTofa atrootaASnke
yvwotoroinon).

28.3 Xmv Tepirtwon Tou n TapaAaPyr HN Texpcipdpevn rapadaBr ywwototroinangs onpedvetai tev

28.4

28.5

ard Ig 09:00 m.y. (ot xwpa TapahaPiic) oe Epycoyin Hpépa, n yywototroinon Sewpeitar ti
TrapodapBdavetar oti¢ 09:00 7.U. (ot) xWpa Tapahasrc) mv (Sia nyépa, Kav OTH Tephitwon Trou
f stka@opevn TapadaBr onpetdverat pera tig 17:00 uy. (oTn xHpa TapadaBric) oe Epydoipn
Huépa Ff oe apyia, n ywworotroinon Gewpefrar dt! mapaAapBdvetat atic 09:00 Tp. (ot Xdpa
TapakaBrs) mv eropevn Epydoin Hpépa.

Or Siatdgeig wepf ing texuaipdpevng ewidoong oro ApOpo 28.2 Sev epapydgovrar oe
YWOTOTOI|GEIG TOU KoIVOTTO/OUVTAl HEOW TNAcOHOlowuTraAG OTH TepfTTwoN Tou, Tolv Ty oNyur
Kard Thy oTTofa Ge Stagoperiki} Tepittwon | ywwotoTroinon ba Bewpeito emSobeioa oGpLOWwva LE
to ev Aéyw ApOpo, o wapaATTng evnHEepdiver Tov atrooToAéa dit | Yvwororroinon éxet
TapaAn peel Ge POpEH Tou dev eival evdidKpi aw6é orroiaditrore ouciaarikr| Wiuyr (Kal av, oe
aurrv TV wepiittwon, elSotrolef tov arocroAéa Eau THAEPLIvoU f NAEKTPOVIKIIG EMaTOAT<,
amooréAhel eriong emriBeBafwon Léow thAcopoiotutiag evtd¢ S00 wey).

Na mv addin tg etridoonc, apkel va omoderxGef Sti:

(@) 0 9dkEeAog Tou emepieixe T yywoToTOfjon aTeUBuVéTaV orn dieGOuvon Tou avtictoIyou
Mépouc 6trw¢ opiZetai ato Ap8po 28.1 (| étrw¢ GAAUC eMdiSetal ad to ev Adyw Mépoc
oUPPwVa HE INV Tapaypago 6) kal 6ti TapAdsenke Elte oTHV EV Adyw SteG9uvon efte oTnV
EMMEAEIA TWV TAYYDPOLIKwV APXwV wo Tapddoon w¢ cvomMPEVN TaXVSPOLIKH ETMOTOAK
HE TpotAnpwyéva 1éAN, WE EmTOTOA YE avapopd tapadaBric, fH we emictoAr
atrootaAeiog ye SieOvij uTpecia taxupeTagopwiy, fF

(8) Q yworotoijon petaBiBdornKe oAdKANEN péoW tHAEopoIoTUTIag Tov apidLd
TNAcopoloTUTMAG Tou OXETIKOd Mépous étTwC aurTé¢ opiZeral ato ApBpo 28.1 (| dTw¢
GMUG ETISGETAI ATS To ev Adyw MEpOG CdpQwva PE To ApBpo 28.6) (GTC aTrOGeIkvGETaI
amr hv auTOyaTH avapopd TANpoUG Tapdboanc).
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6823

28.6

287

28.8

28.9

28.10

“Exaoto Mépoc Stvatal He ywwototroinan TovAdxiatov tévre (5) Epydoiwyv Hpeptov o1o étepo

Mépog va petaBdde ty diedeuvan if tov apiOd TMAEopoioTUTiag ya Inv aTrooTOA, Tw
WworoToijoewv.

Kapia ywwororoijon mou emdiera Suvdper tng Tapovoug LouBacng Sev Cewpeitar eyxopwo
emdodeloa 6tav aTootEAhETal HOV LESw ETIOTOMIC NAeKIpoviKOG Taxudpopetou.

Ké6e emkoivwvia verats Tw Mepdv (1épav twv yvwarorTroitjoewy), exto¢ av nh LOpBaon
mpoBAérre! Siagoperixd Oa WpéreEl:

(a) va Wpayparoroleiia eyypaguic,
(8) va ouvidacetal omy ayyAixs) omy EAAnviKH YAood
(¥) Xai S6vatai va atrootahel péow EmotoArc HAEKTpoviKod Taxudpopsiou.

Ta Ap€pa 28.1 Ewe Kal 28.8 (oupTepiAapBavopévou) Sev egappdfovrar orny eridcon Aikaonkiv
Eyypaguv.

KaGe Luppicbwrij¢ cuppwvel avéKKAnta HE Tov ExpioOwt| ott Kade AlkaoniKd “Eyypapo
emdiderai Kard tpootKovra Kai éyKupo tpdTO avapopiKd pe oTTOeGSiTOTE Atadikaoles pe
emidoon atov oplosévia avtikAnro autos, Nia Toug akottots TH¢ Tapatoas Tapaypdpou:

(a) n ENERGEAN OIL & GAS S.A. diopiet we avtikAnté ing avapopiKd pe oroecdi Tore
Atadixagieg tov

XapadayTidng Kai Zuvepyatec Atknyopiki Eraipia,
Mivddpou ap. 15 T.K. 10673
TA. 210 3625594, fax: 210 3607885
Yroyn Cav Xapakautton
Kat

(8) 1 TRAJAN OIL & GAS LIMITED diopiget we avrikAnté mn¢ avagopikd pe oToieodiTore
Aradixaoieg ov

1& A Anuntpfou Aiknyopixé Tpageio
Tpavixod 18, 10435, A@iiva EAAdda
Tel, 210 4176948 Fax. 2130233469

Yiréyn k. Anunrpiou Anpntpiou
6824

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

23.11

28.12

28.13

28.14

28.15

28.16

Le TepirTWEN LETABiBaoNs diKaiwydTwV GbpPWVA HE To ApOpo 20 ing Tapovaac LUpBaonc, o
avrikAnrog tou Mio8wr} Bagel tou mapdvtog ApSpou Gewpefrat dt efvat o avtikAntog KaBevdc¢ and
TOUG EKdGToTE LULPIOBWwrEs HEX! TAV aVaKANON Hf Trapaitnon avtoG

Kae Luppio@wrii¢ cuppwvel pe Tov Expio8wr{ va SiaTqpel To Stopiopd Tou avTikArTOU Tou (Kat
KaGe avtikataortdmn avtikAjtou trou SiopiZetat oGPwva Ee To ApBpo 28.12) Kal va NV avakaAel
To Siopioyd tou avrikAjiou péxpi va Sioptotel ye éyKupo tpdéiro o avrikataoTdtn¢ autos Kabii¢
kal 611 6a éXel KoIvOTIOIOE! OTOV EkLic@Wi to 6voua kat 1 SieG8uvoN Tou aviikaTactam
QVTIKAF TOU.

Le wepfrtwon wou o aviikAntog Tou avapépetal oto ApCpo 28.11 (| TUX6V avtikaraoTatn¢
avtikAfirou tou SiopiZeral cdppwva pe To wapév Ap@po 28.12) tadce: avd Wao otlypr va
evepyei urd autiv my 1didtHTa yia ooIOvdiToTe Adyo, 0 EvroAédc ToU SiopiZe1 avtikatacTain
aviikAnto pe dtevOuvon emidoons eyypdpwv omnv EAAdSa Ka! ywwotoTroie! orov Expio@wtr To
6vopc Kal TH SteGGuvoen Tou aviikataotdiy avtiKAroU. LtInv Wepittwon wou o LuypicGwrrig dev
Siopioet avtikataotdin avrikAnto fF Sev ywwotorroifce otov Ekpic@wr to d6voua kai mm
dies8uvon aviiKataordtn aviikAritou éTrw> opiZel To wWapdv ApBpo 28.12, o EkpicOwrric éxet
Sixaiwpa, We THV eTidoon ywwototroinan¢s otov uTEprUEpO LuppIoOWTH, va Stopicei o fSi0¢
avikataotdin avrikAnto Tpokeiyévou va evepyel yid Aoyapiaopd Tou uTEprLEpou Lup COW. O
uTrEptPEpog LUpPICOwrri¢ emBapbvetai HE GAa Ta Efoda ty¢ aviikatdataan¢ Tou avikAi{Tou wou
Gopiei o Explo@wrri¢ umd auréc tic Weplatdoeic.

KaGe Luppic@wtri¢ Sbvarat, pe Mv ETiS0on YwwatoToinons tTouAdxioTov Tévte (5) Epydoiwy
Hpepdv orov Expio@wrr, va aAAdEel Th SteGGuvon rou aviKArTou Tou (4 avtikataotdm avrod
Trou SiopiZetal oGupwva YE To ApBpo 28.12) pe GAAN SieGBuvon omy EAAdSa.

KdGe Aixaonkd Eyypago wou emdiderat oGupwva pe to wapév Ap@po etionpaiverar wo
aTrev8uvOpEvo UTTOWN Tou avifaToIXou avTIKArTOU Kat OTN SteGOuvon tou ApBpou 28.9 H on
BesdGuvon Tou ywwototoreta cbppwva pe ta ApSpa 28.11, 28.12 ff 28.13 (avdAoya pe thv
qrepintwon).

KdGe AikaoTiké ‘Eyypago mou emionuaiverar w¢ amev8uvopevo uTréyn TOU avrloToKoU
QvrikAifTou Kat oTn SteGGuvon Tou ApSpou 28.9 f om SeGOuvon trou ywwotorroteitat oOUgUVa HE
ta ApOpa 28.11, 28.12 28.13 (@vdAoya pe Thy Tepittwon) cdppwva HE To ApOpo 28.14
Gewpeiral Sti emMdiSerar eyKGpwe egdoov:

(@) TapadiSetat ov ev Adyw SieGOuvon dDioxelpwe, 4

(8) egdoov atrooréAkerat He Mptng T4EN¢ KaTaXwp!opévn Tapddoon | YE oVOTHLEVR
emoroA otnv ev Adyw dted8uvon, 500 (2) Epydoies Hpépec peta tv nuEpounvia
amoaroAr<¢.

KéGe LuppoOwrig amooréAhet péow taxvdpopefou orov Expia@wri} avtlypapo omoloudtfrote

Aixaoikob Eyypdgou tou emdidet (} emid{Serat yia Aoyapiaoyd Tou) o& aviikAnto oGp@wva Ee
To Wapév Apepo (ary SieGOuvon tou ApSpou 28.1 Hf 28.6 (katd Trepimtwon), aAAd oe Kapa
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6825

TepinTwon n aduvapia 4 Ka®voTépnoN oTNV ExTAKpwon THC TapaTdvus UTOXpéwonS Sev Biyer
TOV eyKupornta rg eiSoong Aixaonkay Eyypapuv otpowva pe to ApBpo 28.14.

28.17 Kade Luppic@wri¢ oupewvel 611 4 UN ywwotoTroinon OE auT6v TAG ETBooNS amd Tov avifkKANTO FH
GANS Siadixagiac, F 1 WN Tapddoon avniypdgou AKaonkos Eyypagou mou rou emdideta, Sev
Glyel Inv eyKupdmra ing ev Adyw eTiBoons Ff oToraaSWote Aiadixaaiac BaoiZetar omy ev A6yw
enidocn.

2818 Kapila didiagy twv ApPpwv 28.10 éwe 28.17 dev emnpedZei to Sikaiwpa enidoang ArkaorKwv
Eyypcpai pe GAAov tpd1r0 rou 0 voyog emmpétrel.

APOPO 29 — TPONONOIHEEIE THE EYMBAZHE

29.1 O1 Spor Hg LZUpBaong Stvavrat va ipowotonBodv pdvo pe Evypa~N cUpEWvia pETA~D wv
Mep@v Kat omocbrrote TpoToTainan twv Spwv mG aMoKId 1oX¥ p6vo émena ad thv
emikGpwon até to EAAnViké KowoBoSAlo pe inv e€alpeon omoiacdr\Tote tpoTToTOInoNs oTO
Ap@po 1.5 w¢ ouvéTeia oTroimodijmote vetaPiBaons amd onowvérrote Luppiobwi} 4
ononodrmote aAkays Glo tpdawio tou EvioAodé6xou, Tou Ga atroKrodv 1X GUuMwVa LE
Tous Spauc tN¢ Wapodoas L4pBaong Ker Tou Népou epi YSpoyovavOpakwy.

29.2 Me aitjon tou Mic@uti, 01 mpoGeapies exirArpwonc Twv uToXpedaewv tov MicSwrt} propobv
va Traparavoty pe yypagn ouvaiveon tov ExyioGur, pe e€aipean tic wpoBeopies Twv oTOiwV oF
Trapatdoeis puGpifovrai et5iKG ard to Nopo trepi YSpoyovavepdkwv.

APOPO 30 - EOAPMOXTEO AIKAIO KAI IEXYE TON KEIMENON

30.1 H wapotod YéyBaon uteypdpR otnv EAANVIKH, Koy oTnV ayyAKH yA@oou. Le Tepittwon
aoupewviag peragd Twv Kelvévwv, aypdtepa ta Kéleva OTMV EAANVIKI Kal OTV ayyAIKt
atrotehotv avikelpevo avapopds Wpokeipévou va eTiAuGobv of appionules, UTEpIoXGel Worda0
To €AANVIK6 KElevo.

30.2 H mapovod LopBaon Siétrerat amd Ka eppnvederal oGppwva pe FO EAANVIKG Ofxaro.

30.3. Kapia didtaén mg tapotoag LoyBaon¢ TapekkAivei, Ga atantice: ad to Ando va
TapekkAlvel, a7r6 oToiadriTrote aTaitnan uiré tig LuvOrKes h¢ Evwons, ouprepiappavopuévwy,
Tposg atoguy apyPiPodwv, oro1acdrrote arciinons ovovdrwote Néyou ing Eupwtratkric
‘Evwang tou GeomiZetai v6 1i¢ LuvOijKec ms ‘Evwons.

30.4 Orroladtijrore rpoworoinon, awéKAian, e€aipeon 1 Mpocappoyr ory EAARVIKI} NopoGedia Trou
Geoniferai and mV Tapotod abpBaon Kpiveral avticuvtaypariki A, HE Mv empvAatn Tou
ApOpov 30.3, un aupBati pe Karo amaitnon umd ug LuvOrjKes mo “Evwons
6826

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

30.5

314

31.2

31.3

32.2

OULTIEPIAGLBAVoHévw, TPOG ATrOPUYH ALPIBoAIwv, OTOIAOdtrote atraftnoNs oTroioUdToTE.
Népou m¢ Eupwrraikis Evwong ta Mépn, Stampaypyatetoviat pia tpoTromroinon ornv Tapodca
ZGuBaon, pe okoTré va eTriTuyyaveral Ula 1oodGvaya AettoupyiKi} Gon.

To Anpdcio bev evOtvetat évavil tou Mio@wit av omroladrrote tpotoToinon, améKAton,
efafpeon Hh Wpocapyoyy omy EAAnwiKi) Noposecia wou CeomiZerat a6 mv wapovoa stuBaon
Kpiveral avroUVvIayparikh A, He THY eTI@dAaEN Tou ApSpou 30.3, un oupBart} UE kdtrol aTaftnon
kaTd ti¢ LuvOrKes ing “Evwong oupwepiAapBavopévwv, mpeg atoguy apgiBohimv,
otroraodrrrore arraftjang oTroudrrote Nopuou meg Eupwrraikrig Evwons.

APOPO 31 - AIADOPA

H trapotoa LUpBaon atroreAei Kal trepiéxet To GUVOAO TwV OULPWVIdV Kal pUBpiOEWV HETAEG Tw
Mepdy we mpo¢ ta diaAapPavoueva Géuata Kal, epdcov dev opieral Siagopetixe oto tapdv,
omré thy Huspopnvia ‘Evapeng loydog mo umepioxtel Kal avTikaGioTé KaGE GAAN cULOWvia
pdBpIon PeTags rwv Mepwv ff oTroloudrwote €€ auTwv wo mpog ta Sé"ata Tou aTroteAobv To
avrikeievo auniic.

Le Wepintwon ovyKpovans ff coupPwvias YETAEL ToU KGpioU GHpATOG Ing MApOdadS E6pRacK¢
kal oTOIoUGrToTE Ek THY MlapapInuciwy autiic, UTEpIaXGouV of SiaTdEEI¢ Trou TepléXOVTAl GTO
KOpio Opa mS L6pBaonc.

Exré¢ edv n mapotcd LéyBaon prti¢ mpoBAEetret Siagoperikd, 1a SikaKopara Kal Ta péoa
évvoung mpootaciag wou wepéxovral otn “LopyBaon efvar owpeutiKa Kal Sev atrokAciouv
Sikaidyara ka éoa Evvoying Tpooraciag wou teoRAéMeE! o Néyos.

APOPO 32 — HMEPOMHNIA ENAPEHE IZXYOE

H trapotoa LGyuBaon uTdKenal ce KUpwor amd To EAAqViKé KoivoBodMo, H nuepounvia trou n
LOyBaon Snpootedetar otnv Enfonyn EpnpepiSa rnc KuBepviicewe peta tv KUpwor} m¢ aid to
EdAnvixé KoivoBotAo Oa elvai n Huepopnvia ‘Evap§gng loxdoc aurij¢.

Amoé iv Huepopnvia ‘Evapéng loxtioc, n mapotoa LtipPaon 8a Siéwetar Wpwriotwe ad tic
Siatd€eig Tou KupwriKoG m¢ v6poU, o oTTofoc, w> EldiKri¢ PUGEWs, Oa UTIEpIOXUsI, YE THV
EMOUAAEN Twv StatTd€ewv tou Aikalou ing Eupwraikiic Evwons trou éxouv apeon egappoyr.

XE METOXH TON ANOTEPO.

© Expio8utti¢ Kal o Mio8wiri¢ uTéypayav my L6pRaon Sia twv vouiwv exTpoowmuy ToUG Kata mv
NHEpouNnVia Tou avagépetal anv apxt} mn.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6827

Tia tov EKMIZOQTH

Fidwwng Maviding, YToupyo¢ MepiBdAkovroc, Evépyeiac xat KAarikiig AMayr¢

Tia tov MIZOQTH

Energean Oil & Gas — Evepyeiaxf| Alyafou A.E. ‘Epeuvac Kal Mapaywyrc YSpoyovavOpdxwv

Mar@aiog Priyac, Npdedpo¢ & Aww ZvyuBouAog

Trajan Oil & Gas Limited

Raymond George Godson, Npdéedpo¢
6828 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

TIAPAPTHMA A
ETOIXEIOQAH OP@OTONIA MOY LYNIZTOYN TH ZYMBATIKH NEPIOXH

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6829

TMIAPAPTHMA B
XAPTHE THE LYMBATIKHE NEPIOXHE

6830

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

TMAPAPTHMA Fr
AOMETIKH AIAAIKAZIA

To wapév Mapéptnpa mpocaptdrat Kal atroteAsi Tua TS Tapotoag LéuBaon¢g Mic@wons
peTagd Tou Expio@wrt Kal Tou Mic8wrTh.

1.1  Optopoi

KE®AAAIO 1
PENIKEE AIATA=EIZ

@) Ma tous oxoTrods tg Mapotoag AoyiotiKii¢ AicBikaciac, of 6pot Tou Xpropotolodvrat oto
Tap6v, of oTrofot Exouv opia8el oT LOuBaon, Exouv mv (ia Evwola Stav XpnoioToiodvral
omy Trapodad Aoyiotik Aladikacia.

(8)

Emnrpoodétwe, ato tapév Napdptnua:

)

0)

(ii)

(09)

Ww)

O 6pog «Aoyiotiki] oe AcdouAcupévy Baon» tapouoidle! Ta atrotehéopata Tw
ouvahdaydv Kat Aonrdv yeyovoTwv Kal TEploTdcEewv OTOUG OIKOVOLIKOUS TépouC Kal
OTIG ATIAITHOEIG [IO OIKOVOLIKIG ovréTnTag KaTd IG Tepiddoug oTI¢ omrofes
onpendvovtia ta ev AdyW aToTeAgopaTa, AKOYA Kai av Oo! TpOKUTTOUGEC EIopoés
HETPNTOv Kat o1 TANPWLEC TpaypaToToiobvrai ce Siapoperikt TEpiodo.

«ZupBatiké Efoda» onpalvouv ta ‘Efoda ‘Epeuvac, Efoda ExyerddAeuonc,
Aeitoupyikd E€oda, Efoda Yirnpeoiiv, Kabd¢ Kat ta Pevikd kat Atoikntikd ‘E€oda,
oTWSG auTd opifovrai avtiatoixw¢ ota Kepddaia 2.1 éw¢o 2.5 Tou wWapdvtoc
Mapaptipatoc:

«YMK6» onyatvel pNXavepata, efoTAIOL6 Kel MpoprOeleg Tou amoKtwvrat Kal
XpNoPoToiosvrat Kard 1h didpKeia twv Epyacidv Netpedatou.

«Enpefo Ataxwpiopod» onuatvel to onpefo Tou Tpétel va opioGel aTr6 Ta Yépn oto
Nedypappa Avarrtuéng kai Mapaywyric.

Eto» onpatver inv Tepiodo twv dwSeKxa pnvav Trou fexiva thv 1" lavouapiou Kat
Anyel thy 31° AekepBpiou Kal «Tpfnvo» onpaiver tv Tepfodo Tpiwv ouvExXdpevwv
unvev trou Eexivd Thy THT NEPA Tou lavouapiou, AmrpIAfou, louAfou H OxtwBpiou,
tH GMec tétoleg Tepiddouc SwSexa Kat rpidv pNvedv, avtioToIXa, é6TW¢ 8a
oULgwvijcouv eyypdqws Ta Mépn.

4.2 Andwoelg Tou TpéTel va UTOBAAAOVTAI cTé Tov Mic@wtH

@
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6831

( Evtéc e&vra (60) npepodoyiaxdy npepisv a6 ty Hyepoynvia Evapgn¢ loxtoc, o
Mio@wri¢ ogettet va uTroRdAe! crov ExpicBwr| Kat va cutntioe: padi Tou ta KOpIa
anpefa ing TpdTaaNs TOU WC TpOG To AoyiaTIKG GXEdi0, Ta tpOUpEva AoyiouiKd BiBAia Kal
Tig Aoylorikéc KaTaoTaaEiC, Ta OTTOfa Oa TpéTTE! va Efvar OUPPdVA HE Ta YeviKd aTrOBeKTd
ka) avayvwpiopéva AOYIOTIKG TpdTUTA KAI HE TI¢ CUVAGEIC TpaKTiKés tC dieBvots
Biopnxaviag merpedafou.

(i) Evrég eveveivia (90) nyepodoyiakwv nyepdv amd inv Wapadaph Twv avwiépw, o
Expiodwiig Ga mpémer effe va cupgwwiael pe THY Tpdtaon elte va Cniroel mv
avadewpnon mo. Evié¢ exatéy oydévta (180) npepodoyiaKiv nuepdv amd inv
Hpepounvia Evapéng loxtoc, 0 Mic8wriic Kat o Expic8uiti¢ Oa Tpérrel va CULPuwVIGoUV
WC mpog Ta KOpia ONLEfa Tou AoyloTIKOG oxXEdfou, rwv mpoupévwy BIBAiwv Kar Twv
Aoyiotkwv KaTaoTdoewy, Tou Ba atreKoviZcuv tn Bdon Tov AoyicTiKoU oxedfou Kal TwV
BiadiKkacim@v jou 6a avantuxBobv Kai Ca XpnoiotainBodv KaTad 1 L6puPaon. Kar’
Apxiy, 6Aa ta BIBAla Kat OF KaTaCTdOEIG MpobvTa! BdoE! AoyioriKAg oe AcSouAcuyevn
Badon.

Gil) Meta 1 Cupowvia aut, o Mic8wri¢ opeiAe auedAnt va Kataptice: Kai va wapadiwdaei
otov Expio@wi éyypagn Kat Aettopepr repiypagr ing Siadikaciag emi im Pde Hg
oupuvndeloag Tpdétacn¢, n oToig Ga vloGEernGei até Tov Mic@wrr avagopiKd pe 17
Aoylaniky Siadikacia, tv Kataxwpion atoixeiwy, KaGWs Kal va etriTpépe! oTov Expic8wrt}
va eferdoei ta eyxeipidia rou MioOwth Kai va emBewprjoel Tig SiadiKaoieg wou tnpodvrat
kai Oa efaxoAouBobv Va Tnposbvial cbppwva Le mH LoyBaan.

(B) Ot Sidmopec utoBoAé>  SnAwaeig Tov mpoRAétovtal cto Tapév wpérer va
Tpayparotroioavral airé tov EvroAod6xo yia Aoyapiagys tou Mic@w ti}.

(y) Tépav twv 6ouv opiJovtai avwrépw, 0 MiaSwrri¢ uTroBaAAE oTov Expiodwi| TI¢ aKdkouSe¢
takuKé¢ AcylatiKég SNAWEIG WE Tpos TIC Epyaglec MetpeAaiou, KaBepia and ric omroleg Ba
Tpétrel va xatapriferat xwpiota Ka! We avapopa ce KaGepia Nepioxy “Epevvac kai Mepiox}
Experdddevane dmwe¢ autéc exdorore opiCoviai copowva pe mm L6yBaon.

@ — AtjAwon Expetaadcuons (BA. Kepctvaio 5)

@ — AfiAwon A€iag ExyerdAAcuong (BA. KepaAaio 6)
Gi) AfiAwion Eoddwv kar Aatraviov (BA. Kepciaic 7)
(ii) Af\Awon TedKr Kardotaan (BA. KepaAaio 8)

(iv) AfAwon Npolrrodoyiopod (BA. Kepadato 9).

(8) Odeg of exBéaeig Kai SnAWaEIG cUVIdeGovTa! COppwvAa He TH XGyBaon, THY EAANvIKA
Nopodcofa kat abupwva pe Tic Siatd€erc IAG Wapaypapou 1.2(a)(i) Tou Tapdvroc Kepadatou
Hh, av Sev uTdpxouy oxerikég Siardteic, oUypwva Pe Th oUvAGN TpaKMKH Tyg dieOvotc
Btopnxaviag TreipeAaiou.
6832

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

1.3. FAdood kai Movddeg Mérpnons

@)

(B)

)

Or Aoyapiacyol tnpodvrat ce Eup. Tid petprjceic Tou arraitobvial odp@wva Pe Th L6uBaon
XpNGiLoTroIodvial Lovdde¢ tou pEerpikos ouotryaTo¢ Kal BapéAia. H yAdooa tou 6a
Xpnowotrorirat Ga elven n EAANvIKi} Kal _n ayyAIKr. MapdAo trou to vépropa, ot povddeg
Hétpnons Kar of yAW@ooES Trou opiCovrat avwrépw KarioyGoUV oe TrepitTwWon GbYKpoUGNS ff
aouvétreiac, 0 MicBwrtti¢ ptopef va trpef emfong Aoyapiacpotc Kal apxeia ce GAAa
vopiopata, oe GAkeg povddes pétpnong H/kal yA@ooec, Sou auTd efvat aTapaftnto A
OKOTIO cmd SIOIKNTIKS aTéWEewS Ff eMOUpHTE

Me thv tTapotca AoylorKy Aiadikaoia emdidmKetar va pny uTdpger Képdog ff Chufa tou
Expic®wrH ff toy Mic@wrr} oe Bdpos  TpO¢ 6@EAOG Tou dAAOU. NoTéo0, GE TEPiMTWON TOU
umdpées kép5o¢ Ff Cnia amd 1 perarpoTr cuvaAAdypatos, (SnAGSH oTig WepiTTdGetg SroU
q lootlPia Tou XpHoipotroieiral yia m peTaTpom Twv eddwv rh eoddwv ae cupid, voutopa
oro otrofo Tnpobvrai ol KaraatdoeK, Siagépet ard Mv 19oTiPia Trou 1oXGEl KATA THY TAN WLI
my efompagn twv ev Adyw e€65wv Hh eaddwv, avtictorya), to ev A6yw KEPSOG HN EV Ady
Cnuia Ga Mordverat Oa XpeWvetal OTOUG Aoyapiacpyotg Tou TeoRAétovic até 1m
ZX6pBaon.

Xpewosrig Ka mobos wou oxerifoviai ye éoda ka) Ecoda oe vopiopyata wépav tou
VoHicuato¢g oto omoio THpodvral Ta BiBAia pETaTPéTovTa! GE cup) GUYPWVa LE INV
loxdouca tootiuia tou Eévou vopfoyatog xpnoipomonbvtag tig péoeg TIWéS ayopd¢ Kat
mOANONS 6trw¢ exdiSovrat awd thy Eupwrraikr Kevipiki] TedtreZa card trv nHEpounvia Kata
Thv oTrofa Weayyatorroieitat to E050 1 to Egodo. =exwpiord apxelo Ga pétrel va mnpeEtrat
amd 1o Mic@wri yia ric ioonples Tou XpNcipoTOIOGvTa o& KAGE LETATpPOTIH.

1.4  MAnpwpéc

@)

(8)

vy)

‘Odec of TWANpwHéS yETAgG rwv Mepwy Ga TpaypatoTolodvtal, EKT6¢ av CULEWVNOEl KdTI
Siapoperixd, oe cup kal Wéow tpatreZac trou opiZetar awd Kade Sixatodxo Mépac.

Me thy emi@bAagn twv dtatdgewv t¢ LouBaonc, ot WAnpwyés Pépou Etoodryatos ard to
Mio®wrr t/a Kae LupspicOwtt} Oa mpayyatorroiotvial OULPWVa YE TIC TPOBAETOUEVEC
Biadikacles th¢ eAAnvikti¢ voprob_eciac.

Oda ta operdGpeva rood pEtakG twv Mepdv Suvdper tng tapodaag LépBaon¢ xara 1H
SidpKea oTo1oudrjwore HuepoAoyiakod Minvéc, 6a elvel toxopdpa wig mpog KGee pépa
Ka6uorépnang WANPWHr¢ TOUS KATE To pr\va auTGv, Le TOKO Trou avaroKiZeTal Ge NYEpricIa
Bdon Kai He etrjoro etriTéKio foo ps TO ETrTOKIO UTrEpNwEpiag Trou exdotoTe opietal até thv
Tparrefa tn¢ EAAdSo<,

1.5  Luvetel oikovopikt{ Siaxsipion
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6833

(@) © Mic®wri¢ opeide: Kae’ SAn ty SidpKera va typel avoTNPS oIKOVOPIKS Kal SiayxeipioTiKd
WAXAVIOLS EA€yXGU yia 10 GivoAo Twy E€sdwv ta o1oid mpaypatotai obypwva YE mH
LouRaon.

(B) Népav twv dowv opifoviar avwrégw, o Micdwrijg ogeiAci va gpoviitel wote 1a
TpaypatoToiotpeva am aurdv Efodq shpwva pe 1h LOpBaon:

@ va eivar amapairnta Kai oxetiKd UE TOUS CKOTTIOUS Ing ZUpBaons:

Gi) va WpayparoToIobvtal He avraywvioniKot¢ 6pous CbpPwva PE Tic OpBE¢ TpaKHKEés
Trpoungeiv-

ii) va KataBdAdovrai ora WpGowTa ota oTVOfa OMEiAOVIG! OGjPwVa HE TIC OPPES TPAKTIKEG
exTapievong.

(y) Kovéva éfo50 1 Savdvn Tou MpaypatoTois o MicGwri¢ Tépav Twv TpoBAETTOpevwv atic
Tapaypapoug (a) kai (B) tou mapéviog Sev ayarpeiray kat Sev examine yia tous okoTOGG THC
Poporoyiag Ercodrpatoc, Mic@wydtwv f GAANG PopodoyiKri¢ emBdpuvon¢g Kara hv
qwapotoa ZbuBaon.

1.6  Aikaidpata EAgyxou Kai Em@ewpnong rou Anpooiou

@

@ —O Exyio@wrj¢ Sixctodrai va dievepyel pe Six rou é€o5a, ékeyxo twv Aoyapiaopwv Kal
To oTOIXElwy TOU MicBwr Tou Tpowvia SuvdyEi Tov Tapdvtoc WE TIPOG KAGE ‘Eros,
péoa oe Sidotnya 560 (2) Erdv amé 10 iédog éxactou Erouc. Fvwatoroijon
oToaoSHToTE EMIpGAAENE ctous Aoyapiaspolc Toy MicBwr yia oTroloSiTroTE “Eto¢
Tpérer va vTORGAAETa! aTO MigGwit} Wéoa ge Sidotnpa tpidv (3) Erdv a6 th AKER
Tou ev Aéyu ‘Erouc.

Gi) Mia Toug oKxotrode tou Ehéyyou, of edEyKTES (01 OTTOfo1 StapiZoviar aw tov Expic@wri)
Sixatobvial va eferafouv Kai va BeBauddvouv, ge eGAoyo xpévo, SAE Ti¢ XpEWOEIG KA)
ug Mordhoeg Tou oxerovrar pe tig Epyaoiec NetpeAaiou 6trw¢ ta AoyionKa BiBAla,
AoylotiKés EyyPAgEC, ApXEia VAIKUV Kal amoSeudiwy, MapaoraKé TAnpwELdV,
WiOGoAdyid, TiPoAdyid, CupBdacic, Kai KaGe GAAO éyyparpo, aAAnAoYpagia 1 oToIXelo
atrapaitnto yid tov EAEyXo Kal THY ToTOTOINGN Twv XpEwoEWV Kal TWV TOTMOEWV.

(ii) | ErrvmAéov, 01 edeyxiéc 8a Sixalodvia!, avapopikd ye Tov Tapandve éheyyo, va
EMOKETTOVIAl Kai va eMBEewpody, Ge eGAoyO ypdvo, GAd 7a Epyordéia, epyoordara,
eyKataordoeic, arroGrikec Kai ypageia tou MicGwr, 1a omoia ducoa #| éupeoa
egutpetobv tic Epyacieg MetpeAciou, Ka@w¢ Kal va emicKémtovial To
aTraoxoAotyevo pe TIC Epyaoiec auTéc TpOGWTTIKS.

(B) Me tov emigtAdtn tuv diatd€ewy mg wapaypdpou 1.6/a), o Migdwii¢ tnpef atv EAAGSa
Ka Géte} ofn SidGeon tou ExpioBwr} kal Tou edeyKT Tou o Mic@wti¢ dtopiZe1, mpo¢
6834

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

emiGeMpnon dda ia éyypapa Trou avagépovtal otnv ev ASYW Twapdypago yia Tévie (5) “Eth
étreita a6 THY nUEpouNvia éxdoang autdv.

KE®@AAAIO 2
TAZINOMHEH, MPOZAIOPIEMOE KAI KATANOMH E=OAON KAI AAMANON

‘Okeg of SaTdves oyeriKd pe 11g Epyagies Netpedafou trou wpayyatoTroiobvtal obypWVa LE Tig SiaraeIG
mS LUpBaons 8a ta€voposvtal, opiZovrat Kai KaTaAoyiCovrat aTnV Mepioyr{ ‘Epeuvac Kat os Kae Mepioyr
ExyerdAAeuong we e€tic:

24

22

‘E€oda ‘Epeuvag voodvral of dyece¢ kal KkataveynOeloes eueceg Samdivec, of orroles
TpayLatoToiodvial KaTG thy avagriton YSpoyovavepdkwy oe ja Tepioy§, n oTTofa efvat f frav
katd To Xpévo Trpaypatotrofjans mn¢ Sarrdvn¢, Neptoys{ ‘Epevvac kat ouptreptAapBavouv:

(@)

(8)
vy)

@

©

(or)

©

Fewuaikéc, YeEwXnpiKéc, TraAdlovroAoyikéc, yewAoyiKéc, ToTrOypagikéc,
TeEpiBadAovtohoyikés Kal GElopiKec Epeuves Kal peAétEs KAU Kal Thy epuNnveta auTdVv-

Opv€elc yewrpricewv TrupnvoAnwiag Kal Yewtproewv vepou-

Epyatixd, vAikd Kal urn peaies Troy XpnopotoiAnkav yia Th Stavoi—n yewrprjoewv HE okorrd
Thy avakdAuyn véwv Korraopdtwy Ydpoyovavépdkwv 4 Ye okomé mv atrotiynon m>¢
Extaong wv Koraopdtwy YdpoyovavOpdkwy wou éxouv 16n avakahupGel, pe tv
TpoUTd8eon St ol yewrpriaeic auréc dev EXoUV OAOKANPWBHE! WE YEWTProEIG Tapaywyric-

Eykataortdaeic trou XpnoivotroioGvTal aTOKAEIOTIKa Vid THY UTTOOTHHpIEN TW OKOTTOV aUTHV,
TrepikaLBavopévwy TwWV od@v TpdcBaong Kal Twy ayopacBévrlwy yewAoyKV Kar
YEWOUGIKOV TANpoPopIdv:

Avahoyia tou cuvédou twv Eg6dwv Yirjpecidv trou katavépovrat oti¢ Epyaotec ‘Epeuvac,
Ge 1odTIUN Baan Tou 6a CuULPwveEiTat peta Tou Expicdwr Kal Tou Miodwrtt.

Avahoyia tou ouvédou Tw Fevikdiv kat Atoikntikv E€65wv tou Katavéperai orig Epyaoies
‘Epeuvag doe! tTpoBAetoyévou mpoitoAcyiopod Ssamavmv Tou utréKelvrat oF
avatpooapyoyr Bdoel twv Tpayyankdv Sataviv Kata to Tékog TOU oxXEtKod
Hyepodoyiakot ‘Erouc:

Orroleodrjmote = GAAeg Samdveg Tov wpayyatoTom8nKav KaTd THY avaditnon
YdpoyovavEpdkwv piv amd my évapEn 1H¢ EpTopiKi¢ exeTaAAEUONS Kai Sev KaAdTIOVTAt
amré Inv Tapdypago 2.3.

"Efoda EkpetdAAeuong voovial of dpeces Kal Kataveynfeloes Eupecec Samdves mou

TpaypyarotronjOnkav Kata mv avdtTvEN m¢ TapaywyiKr¢ iKavétnTAG YSpoyovavEpdkwv ce pia
Neptoyr ExpetaAAgvong, Kal oupmepiAapBdvouv:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6835

2.3

24

(a) ‘Opuén yewrpricewy o1 oTroles OAOKANPwVovTa! WE TapaywyIKés yewTprcelc Kal dpusn
YEWTpHGEWwVY PE OKOTG TV TWapaywy} evdg Korndoparog YSpoyovavepdkwy, Ady
avaxahupbévtoc, efte of yewiptioeic autés efvan dyovec efte TapaywyiKéc-

(B) OACKAFPWON YEWTPIGEWV HE MV eyKaTdCTAay [LSvINS oWArVWaNc H ECoTAIOHOU FH KaT!
GAAO 1p6TO, PETA TH yYEWTPNON, WE OKOTO va KaTaoTel Suvati A XproN TN¢ YEWTPHGNS WC
YesTprang Tapaywysic:

(y) Ta é€08a eyKatactdoewy tou téiou EemXeiprcewv, SMW sival o1 aywyoi Tov BpioKovtat
Héga amd to Inpelo Aiaxwpiopod, ot aywyol porjc, 01 povadec trapaywyri¢ Kal eTe€epyaciac,
o sfoTthiopés Kepaddv ppedtwy, 0 uTr6yElog eoTrAIoUdc, Ta evioXxUpéva UOT PATA
avdkinons, of Gaddcores WAaTPdpuEC, Oo! eyKATACTACEIG aTOOrKeUoNC TerpEehaiou, o1
OTAGO! Kal O1 aTTOBABpEC eaywyric, Ta Alpdvia Kay O1 TapEMEpEic EYKaTAOTaOEIC KAI O1 OSOf
TpdofPaane yia Spaotnpidrniec Tapaywyric:

(6) Mnxavodoyixés yeAéreg Kal oXediaop6 yia eyKaTaCTdoEIC OTOV TOTO EMIXEIPHOEWV KABWS Kal
anapaitntes épeuvec kau pedéres yia Th SievEpyeta tyg MNE-

(©) Avadoyia tou ouvdédou twv E€é6dwv Yanpeciv mou Karavéyoviai ong Epyaotes
ExpetdAAgvong, 9 iodtipn Bdon meu. €a cuppwvelra perags tou Exyic8wrr Kai tou
Mio®@wth:

(a1) Avadoyia twv Tevikav kar AloKnnkiv Eg6dwv tou katavéyoviai ong Epyactes
ExperdAdeuong Bdos! tpopAetoyévou tpottToAoyioyoU Samaviv Tou uméxelvial cE
avatrpooappoy Bdce! Tw Tpaypyanikiv Satraviby KaTé To TéAOG TOU OXETIKOS ‘Erouc:

@ KG8e Ghd Samrdvy trou tpayyarorronjOnke kara thy avaTTVEN MN KaVéTHTAG Tapaywyr¢
Twv Ydpoyovavepékwy mpiv amd my évapén mo epropiKric expeTGdAcvons Kal Sev
KoAGiTETal a6 THY Tapdypago 2.3.

Acrtoupyixd “Efoda voodvrai of damdveg tou mpaypyarorrotobvral peta Tnv évapén mN¢ ELTTOpIKic
eExpeTadAcuons (efaipoupévwv rwv tepinticewy twv GuAWwy e&6dwv yewrIpnons dTw¢ auTd
avapépovral mapakdTw) Kata mv Tapaywyr YSpoyovav8pdKwv Kar th Aeioupyia cuvapiv
eyKaTaotdocwv. Evoekiika kat 6x) Teploprotikd, ta Acitoupyixd ‘Efoda TepiapBdavouv aowpaTa
€f05a yedtpnons ow éfoba picBodooiac, avahtioipa efdn, vAIKd Kai UTMpEoIes TOU dev ExoUV
evaTronévouod afia kai ou Samavivrai otic yewtpntikéc epyaoles tic OXETIKES HE TH Sidvolgy Hh
TV ExBG9uvon Ppedtwv Tapaywyric, ele ta ELoSa aUTG TpayyatoTonjenkay Ti elte peta hv
évaptn mS EpTropiKric expetéAAeuonc. Aatrdvec oxeriZépeveg pe Tov EheyXo Tw TepIBAAAOVTIKMY
Trapapétpwv oupTepiAauBdvavrai etfonc. To uméAonto twv Tevikiv kat AlonkntiKdy Ef6dwv,
Ka@ti¢ Kat twv E€6Swv Yirnpeciav mou dev KataveyjOnxav ata E€oda ‘Epeuvag 1] ota ‘Efoda
ExperdAAcvong Katavéyovrat ata Asitoupyika ‘Efoda.

Ta ‘Efoda Yanpeoidv efvat dyecec Kai éupeces Samdves urrooniprens twv Epyacidv Merpedatou
TTEpIACUBGVOHEVWY TwV e€ddwv aTOSHKwv, aTToBGEpwv, cKagdy, auUTOKIVATUV, UnXavoKivntoU
fooTeSuTikoU pNxaviopot, aepocKkapdy, aTabudv TuUpdoPeon¢ Kal aopdAzac, cuvEepycinv,
6836

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

25

epyootaciwy emefepyaciag vepot Kal Aupdtwy, cragudv mapaywyr¢ nAeKtplopod, ofknonc,
KOIVOTIKMY Kal WUXaywyiKkdy eykaTactdcewv Kat emmAWoewc, epyareiuv kal e€oTTMoHOt Tou
XPNooTowdviat orig TapaTévw Spaornpidmtec. Ta “Efoda Ynpeoiiv tou KdGe “Etouc
TrepiAcuBdvouv ta cuvoAlKd oda Tou wpaypyarorom|enkay Kard To Ero auré yia mV ayopd Keu/h
THY KOTAOKEUT Tw ev AdYW eyKaTaoTdoEMW Kab WG Kal Ta ETHCIA Efo5a GuVIFpNoNs Kal AelToupyiag
twv. Ohad Ta “Efoda Yirnpecidiv karavévoviat taxnkd, kaTd To opiZéyeva ora tata 2.1 (€), 2.2
(€) kal 2.3 ota “E€oda ‘Epeuvac, E€oda ExperdhAeuongs kal Efoda Acitoupyiac.

Fevixd kat Alorxntikat Efoda yootvrai:

() Oda ta 05a ypageiwy kai Kripiwv, ypagelou eyKatdotaons Kal yeiKd Sioiknrikd, dueca h

(8)

®)

@)

katavepnGévrat Ei peca Ef05a Tou TpayyartoTrolE! o Mio8wrric evrdg Hg EAAGSaG avawopiKd
Le tI¢ Epyaoiec Metpedaiou, ouprepiapBavopévwv, evdertikd, tov ef65wv dioiknons,
AOYIOTIKIS Kou UTFAPECIOV GXéCEWV EpyaToLEeVUV.

“Eva yeviké kal dioikytikd E050 m¢ emixeipnone yid TI¢ uMNpEoleg wou TapaoyXésnKav amd
Tov Mio8wr} rf yia Aoyapiaopus tow extd¢ mg EAAddOS yia TH Siaxefpion Twv Epyaoniv
Hetpedaiou kat yia Tapoxt| CuLBouAdy Kat cUvopoLrs TPOOWwITIKOG, OULTEpIACUBavoLévwy
OIKOVOLIKOY, VOLIKaV, XPNLATOOIKOVOPIKaV Kal UTNPECIAV epyamiaKwy oXécEWV. To E050
auré dev pmopel va vitepBaivel to Todd Smug auTé wpoodiopifera GUpuva pe To
Mpoedpixd Aidtayyia om Ardtagy mou rthogopelra «Pevikd é€oda Avadéxou ato
E€WTEPIKGn.

Oda ta Tevixd Kar Atorntikd “Egoda 8a katavéyovtan taKrikd, KaTe Ta opiZéyeva orig
evorntes 2.1 (a1), 2.2 (Ot) Kai 2.3 ota Egoda ‘Epeuvac, ‘Efoda Expetahdevonc Kat ‘Efoda
Agttoupyiac.

Ot diard€eig auto’ rou Kepadafou Sev emnpedouv tig «Lwpeurikés Luvodtkég Expoécn tou
apiovral oto ApSpo 13 Mia8dparta.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6837

3.1

KE®AAAIO 3
KOZTOE, EZOAA, AAMANEE KAI NIZTNEEIE TOY MIZOQTH

Exmmtépeva Efoda Xwpic Nepaitépw ‘Eyxpion tou Expio@wi}

Me Inv emi@ddagn twv Siatdfewv mg LépBaonc, o MicGwirig Papbvetal ye mv KaTaBoAy twv
KatwO! Sarraveoy Kai EES5wv TXETIKe pe TIC Epyaotes MerpeAafou. Ta ev Adyw é€oSa Kai o1 ev Ady
Satdves takivopobvial We Tpog TV Neploxt ‘Epeuvac Kai we po¢ Kae Mepioxi ExyeTaAAevong
abugwyva HE TouG avtictorxoug rithoug Tou Kegadajou 3 kai Ga exTimtouv amd Tov MioBur|
ovupwva pe Th LOpRaon (yia Tous ckKOTTOUG TOU UTOAOYIOWO TOU joBWpaToC) XWPIC Thv
Trepanépw) éykpion tou Exyiodwtt},

(@) Aikanipora Empavetac

O 6pog autdg KaATITEl OAC Ta Gueca Ef05a TOU avahoyowv ornV aMdKINon, avavéwon Ff
EYKATGAEIP SiKcIWUATWV ETIGVvElag WoU aTFOKTMONKay Kal SiamnpHOnKav ge 1ox¥ om
ZupBarixr Heproxy.

(8) EpyatKd kat Zuvagég Kéor0¢

@ Ta “Efoda yia axa®dpiorovs pic6ots Kai nHepopiobida, cuptreprayBavopévwv Tw
XPNUATKOY TWapoxdv-aTrognpwoewv Twv uTCAAHAWY Tou Mic8wt mou
aTraoxoAobvra deca otis Epyaciec Netpedaiou, aveEaptiitwe Tou témou aTov oTfoio
BpfoKovtal o1 vITaAARAO! aUTOF.

(i) Ta é€05a tov Mic@wrj Trou apopody apylec Kai Gdeieg TpoowMiKod Kat OXETIGovTAI pe
Toug wIGoUG Kal Ta HHEpOLicGia Mou xpewvovTal TUG Mpoavapépetad oTNV
TepinTwon (i) avwiépw.

Gil) O1 Samdve fh of eiapopés Tou TpaypyaToTOIobvial GbPwva He EKTIOEIC FH
UTAXPEWOEIC TOU ETIPGAAOVIGI aTTS THY EAARVIKH VoOHOBEGIa Kal o1 OWofes oXETICovrar
He ta oda picddv Kal nYepopicBinv rou Mic@wrth dirw¢ mpoavapéperal omy
wepintuan (i) avwiépw.

(iv) Ta evdoya é0da 1agiSiwv TwWV UTCAAAWY Tou MicBwri, TepiapBavopyévwy Kat
EKElvWV Tou TrpayyaToTroInenkay yid Tagidia rw |exTrarpiopévwy UTaAAHAWY TOU
éxouv Tapaxwpndel atov Mic@wrt} kai ta ovoid Tpémel va elvan oto advoAo ToUG
OGL PWV PE th GuVI}GN MPAKTKA rou MicBwrt.

(v) O1 mapaxés Trpog Tous epyaZopevouc tou MicBwi, cTo Bab~"S Tou atragxoAobvral
Gueca ong Epyacies Metpedaiou yéxp: rou Toood mou avrictorxel ato 40% Tou
aKaGdpiatou pioGod xai NEPoPIOBfou Tou Kae epyaZopevou.

Av o1 Epya@épevol Tou Mic@wr amracxohobvir Kal ge Spaatnpidmres extdc Tu Epyaonwv
Terpedaiou oduguva pe TRY Tapotca LéyuBaan, WOvo To HEpog Tw EfdSwv Trou oxeriZeral pe TV
6838 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

extéAcon Twv Epyaouiv Netpedaiou otu@wva pe tyv Tapoboa LuBaon Ca KataAoyifera ot¢g
Epyaoieg MetpeAafou kar Oa empepiZetal Béoel wv PUAAWV Epyaaidv Twv epyaCoyévuv.

(y) Meragopeé kat dtapovh

To eGAoyo KéaTo¢ uetakivnon¢ Kal diayovrig TWV EpydZopévwv Ka! epYoAdBuv Kal To
k6at0¢ pETApOpds EFoTrAIOHOU, UAIKiV KOI TPOUNGEldv Tou aTralTobvral yia thy EKTEAEON
twv Epyacidv Metpedaiou.

(5) Xpewaeic yia Yrnpeotes
@) YupBdoeic pe Tpita Mépy

On mpaypankés Somtdvec twv oupBdcewy yia Texvikéc Ka! GAAEG UNNpETes Tou éxouV
cuvapGel a6 tov Mic@wrr yia mic Epyaoies Merpedaiou ye rpitoug mou dev
anoteAotv Luyyevi{ Emixefonon, ektrimtouv, ud rov 6g0 éti To Tinua mou
katupdaMetal ané tov Mic6wt} Sev eivai ougiwSi>¢ upnAdtepo amré quTd trou yeviKa
XpEdvetal ard GAAoug dieBvels 1 eyxGiploug mpopnBeutés yia CUuyKPloN Epyacia Kar
uTmnpEckes, Kal dri of CULBdcEIG CUvrpEnoaV KaTOTIV diadiKaciWV CULPwVWV LE THY
TOATKY TPOUNGEV TOU MicBur}, STs UTOBANENke sTov Expic®wtr oOppwva pe
THY Trapdypapo 3.3 tou tapévrog Kepadafou

i) Luyyeveig Emiyeipricetc

Le wepfittwon umnpeciWv o1 oofec Tapaoxéenkav oto Aalcio twv Epyaciiv
Netpedafov amd Luyyevr| Emixefpnon, of xpedoeig Ga mpétre: va PaciZovrat oe
Tpaypamkd K6om Kai va Ecival avraywvioniKés. O1 xpetdoeic auréc Sev mpétei va
uTrepPalvouv mig Ta Euvoikés Teg Tou Xpetver n Luyyeviic Etixelpnon o€ tptrouc yia
TWapduoieg utnpecieg umd Tapdpoioug dpoug Kal wpottoBéce oe GAKEC
ouvaddayéc, O Micdwtiic, epdoov To atraittjael o Expicbwrti¢, Tpoodiopiei to Gyoc
Tov XpeWoEWV aUTdV Tou aTroTehoUy KaTavenNUévn avadoyla twv SatTavwy yia
yevikd uNKG, Siaxefpion, Texvikd Kal GAAC KOoTN Tw Luyyevav Emycipiicewy, kabi¢
Kat TO Goo Tou amroTeAEi to Gyeco KdoTOG Tapoxiig TWV GXETIKwV UTNPEDIOV.
Eéoov xpfverar atrapairnto, aodefktika otoixefa Tou agopoty oT Ban Tw ripddv
Tou xpeWvovtai elvat Suvarév va CnmmPobv amd tou edcyKtég mC Luyyevotc
Enmixeipnons. O Mio@writic (kabd¢ Kal _n Luyyevrig Emxelpnon auto’) avapéverar va
Siatnpel éEyypaga Kat orodeKktikd atoixela , Kar va EXEl THPIOE! TIC TpoorKouTES
pe@ododoylec mpoxeévou va uTroormplgel Thv «apxt| Twv fowv atTrooTdoewv» (arm's
length principle) wv ouvadAaywv auidv, éTw> amatteital amd thV EAANVIKA
Vvopyotecia Tepf evooplAiKrig MOASYNaNS Hf TH olkefat Kelpevn voHOEEcIa oe GAAEC
Tepioxéc Sikalodooiac.

(©) YAIKG

@ Teva
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6839

Kata to pétpo wou elval MpaknKd¢ Suvard Kal odppwvo pe Toug KaVvévEec
aTroTeAEGpATIKHC Kal OIKoVOpIKIC Aeioupyiac, © Micdwii¢ Ga ayopdZer kar Ga
TpopnGebel yia XPHon aTIG Epyaolec MetpeAciou povo To uNKO ekefvo Tou sival
avaykaio o70 evddyws TpoBAerrépevo péAhov, ev Oa aTropedyeral oucodpevon
TAcovaZovtoc vAIKOU.

Gi) Eyyonon troiétntag YAiKod

Gi)

Ta Yaka Sev gépouv eyyinon mépav me¢ eyyénons tou MWpoynPeviy ff tou
KdTaoKevaoT Kal, o€ Tepirtwon skatTwpaTIKOO VAIKO f efomNapOG, TUXdv
amoKatdotaon Trou EAaBe o Miadwrii¢ amd Tous TpopNGevtéc, Touc KaTaoKeudorTés FH
TOUG avIMTpoowTouG ToUG Ba TaTWVETAI GToUG KaTd TH LOpBacn TPoBAETOyEVOUG
Aoyapiacpotc,

A€ia YAtkod Tou Xpewvetal aTouc Aoyapiaapod¢

(A) Me thy efaipeon mn¢ mepitrrwong (B) TapaKdtw, To UAIKO Trou ayopdoOnke ard
tov Mio@wt yia xprion ong Epyacteg Merpedaiou Oa extidtal wo mpo¢ mv
agia tou Bdoel m¢ TiHOACYIOKr¢ TG ToU, apaipoupévwv Twv TUXdv
exTTT@oEWY AdyW GuVaAAaywV fF AdyW TANPwWHTG GE peETPNTd (EPdcov
uTdpxouv) , Twv apoiPwv ayopd¢ Kai mpoprGeiag Ker TpoonBepéevwv TwWVv
£€65wV VaCAOU Kal OTTOGTOANS HETAEG TOU onpefou TpoLPEIA Kal TOU ONpEloU
amoatoAyc, Tou vatAou péxpl tou Aévog MpoopiopoG, TG aopdAtonc, Tw
POpwv, TWY TeAWvEIOKHV SaoLtV, THY MpogeviKY Teddy, Tw Aor
XPEGOEWV EIGAYOLEVOU UAIKOG Kan, OTrOTE eival EPIKTO, TWV SaTTaVUY XEIPIOHOU
Kai PeTApopds amd To onpElo eicaywyri¢ WEXp! Mv aTroOrKy 1 To epyordeio, kat
Ta é€o5a yia to UAKG auTé dev Tpéwe! va UTTepBalvouv Ta ioxGovTa yict TIC
ayopés Tou TpayparoToiobvTal cbpPWwva LE THY apX Twv fowv aTTocTagewv
otny ehed8epn ayopd.

(8) Ta YAKd trou ayopdZovtai amd Zuyyeveic Emyeiprioeig Ga Xpewvovrat Bdaoer
TOV TIO KATWTEPW!

(aa) Katvotpio YAK6 (Katnyopiag «A») 6a extipidtar w¢ Tpo¢ Thy agia tou
Bdoei mg TpPEXOUGAG SieBvoG¢ TING, N OTofa Sev TpéTE! va UTTEPBaivE:
THY 1oXGouca TPH Yia GUVABEIC TApspotes CUvaAAaYés Bdoe INS GPX
TwWV fowv arootdcewv amy EhedBepn ayopa (kdGe OXENKH TexUNpiwon
peel va Thpel Tic aTrairHEIG HG EAANVIKI\G VoHORECiac EVOOOMIAIKFC
Tbodéynone, Hi Tay 1oxGouca Keflevn voHoBecia ce dANEc Teploxéc
dikalodoaiac).

(BB) Merayerpiopévo YAKO (Katnyopiag «B» Ken «I», To oTofo Bpicketal oe
KQAH Kal XpNooTOMoIN KaTdotacn Kat To oTofo efvat KaTGAANAO va
Eavaxpnoiorrainel Xupic va xperdZetar eioxeur, 6a Tagivopeftar oTnv
Katnyopia «B» xa 6a atromipdta’ oto eBSoprivia mrévte (75%) Tolg exaté
6840

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

cp)

wy)

(65)

(ee)

TNS tpéXoUGaG agiag KaIvodplou UAKKOU Kara THY UTTOTTapdypage (aa)
avUiépw.

YMk6 Tou dev utropef var uTrax9ef ornv Katnyopia «B» aAAd to otrofo
propel, WET mV EMoKeur Tou, Va XpNnoioToINnGe! oro HéAAoV Yia Th
Xprion yia thy otrola tpoopitétav apyKa gav KaArC Tolétntag
Hetaxelpiopévo UNKO «B» Katnyopiac, eva YAiKS tou propef va
XPNotpotroingel yia 1 Xerjon yia tv otroia wpoopiZé6tav apxikd ahd Sev
utropel va etriokevacGel, 8a Katatdoceral ony Katnyopia «f kai ea
ANToTIEGTaI oTO Tevr}via ToIG ExaT (50%) tng tpéxovods Tiur\¢ KaIvopIoU
vAKoU KaTd Inv UTOTAapdypage (aa) avwrépw. Ta é€o5a emioKeut\c Ba
xpedivovtal Oto emloKevacGév VAIK6, UTO Tov 6po étI to YAKO
Katnyopiag «P padi ye ta é€05a emiokeuric Sev 8a uTrepBafvouv wo
Trpog thv aia tous 10 VAKS Katnyopiag «B».

YAKO Tou Sev propel va uTTaXGef ornV Katnyopia «B» om «lM» 6a
aTrotipdTal Baoel agiag Tou BpioKetal oe avaAoyia pe TN XprjoN Tou.

YNK6 to otoio amairei Kéom avéyepong Ga xpEetveTal Bdoet Tou
kaTaAAnAou Trocootod we mpo¢ mv Katmnyopia omy oTrofa undyetat
obLPWvE HE TIC Tapaypayoug (aa) Ewe (55) avwrépw ei ING TpéxoUTAG
TUNG Katakipwon¢g Kavotpiou vAiKOG KaTd thy UToTapdypago (aa)
avwrépw.

(oto1) Orav 4 Xprfon vAIKo’ eival TpoowpIVY Kal N XprGn Tou oTIc Epyaoteg

MetpeAafou dev dixqioAoyel mv ExTrrwon TTS TH¢ UTTOTapaypdeou (yy)
avwrépw, Tote To VAIKO aUT6 Ga atroTiUdrar eni Bacews n oTTOIa Bq éxel
WG aTroTéAcopa THY Kabapr XpéWoN Twv KaTd Th LOpBaon Aoyapiaopav
avdAoyd He THY a€fa INS mpoopEepBeloac uTNpEoiac.

Ze wepftrtwon wou YAKO Sev efvar S:adEo0 TWPOG aTéKmMON OTIC TIHEG Tou
TrpoBAétroviat atv wapdypago (A) rf (B) avwiépw Adyw yeyovéto¢ Tou
EuTIMTe! CTO Tedfo TOU oplopos tng «Avwiépag Bids» tou Ap8pou 26, o
Mio@wntti¢ Sévatat va etriPaAAE! EUAoyes Xpewoelc avapopika pe TI¢ Epyacieg
Netpedatou, yia to aTairobyEvo YAIKG OTO KOTO Tou TPAYLaTOTON|ENke amd
Tov MioSwrr yia mv wpopGeia rou YAKOG auToW wpoKeévou va to
KATAOTHOE! KATGAANAO Via XpFON Kat va To peTapépe! oTHV LUE Batik} Mepioxt.

(a1) Mio@dpata, Aacyol kai Aonréc EtiBaptvoeic

‘Oda Ta ploOWpata, Pdpo!, Saopol, oda, téEAn, elopopés, Kai AorTrég etriBaptivaei¢ o1
otoles emBaAAovral amd tov Expic@wr oxenka Ye tig Epyaoie¢ Metpedaiou Kat
KaTOBGMAovTal GuEod 1 éeoa atré tov Mic8wri, extég rou dpou Eicodryatog tou
Mic@wt4 Kat Tou emiBGAAOVTal atov Micdwrt] 6Tw¢ TpOBAETE! To ApSpo 14 1N¢ Tapovoag
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6841

©

@

®

0)

(i)

ToypPaons, KaGd¢ Ka GAA! PSpo1 WANPWréO! rou oxETIGoVTAI PE TO EIG6SHYG Hh To KEPdH
rou Mio@utH.

Aopadtan Kat Znyieg

Ta aopadiotpa Kat ta E€05a ao~dAians UTTG Tov 6po Si, dv N AGPdAION cut avateBel ev
6Aw tf] ev HEpel oe Luyyevi} Emxelpnon, 1a tpoavapepdpeva aopadotpa kai é€05a Oa
extiittouv HOve HéXp! TOU oNYEloU Trou IoXGE yia avIaywvionKés aopahioriKés Eraipeiec
tou dev eival Luyyeveic Emyeipriosig rou MiaGwrij. Epéoov ananeltai, otoixeid mou
aTrodeikvGouv thy Bdoq Tuv TudV xpéwons [TOPOUV va TIPOOKOVIOTONV OTOUG EAEYKTEC
ng Luyyevos Emxelpnons, ka8a¢ Kai ta WpoodoKwpeva Siadécia ouvodeuTKa Eyypaga
OTWE TpOBAETOVIA! ATT Thy EAANVIKI VOHOBEO!a TEP evSoo~AIKMV GUVvaAAaywv 1 GAA
GXETIKA, Kelpev) vouoBeoia oe dAdEG TeEploxés Sikalodociacg, Gmw¢ MpoBAéweTa oinV
tapaypapo 3.1.5Gi) m¢ mapotoag Lb6yBaonc. Efoda Kar Cnules wou ewépxoviai w>
ouvétreia yeyovOrwy Trou dev kakdtrovral amré aopdAeia Kata thy LdEPaon ektintouv
Kata mv EGpBaon extd¢ Kat av ta éf05a aut TrpoKAq@nKay aroxActoTiKa até 56A0 i
ayéAcia tou Mic8wrt}.

Nopikd Efoda

‘Oda ta Efoda kat GAEG of Samdveg avidixiag Kal vopIKwV ff GuVaPdV UTINPETIKDV Trou
kpivovial attapalintes ff oKOmpes yla tv améKtnon, TeAcioToinon, diatipnon Kat
Trpootacia m¢ LupBanKri¢ Meproxrc, Kal yia mv uTEepdomion Hf Inv Eyepon aywywv 7
pNvcewy Trou agpopowy orn LuyPariKi} Neploxt} 4 Kata oToIadditrore akiwons ipirou n
otroia atroppéet amré Spaginpldmntec Suvaper tag LoyPaons, KaBwWe Kat 6Ad Ta Tood Ta
orrola KaTOBANankay yia VoLIKés uTMpEcies atrapaimtes f OKSTHUES Ia THY TPOOTAGIa TOU
Kolvod cuppépovtog Tou Expio@wr} Kal Tou Mic8wrtt}, extritrrouv. Otav Tapéxovrat VoLIKés
uTmnpeaies amd gupioBouc ff] raKUKd mMpooAnPBEvtes Siknydpous tou MicBwt] fh Luyyevotc
Emxelpnong autod enf rayia aviiodia, n oxenKt] aviipioOia Ga tepAapPdvetat avtf 7G
Tapotod¢ uvToTapaypdgou, oli¢ TepimTmoec Twv uTToMapaypdpwv 3.1(8) 4 3.1(6)
avwrépw, Kate TepittTwon.

“Efoda extraideuong

‘Ohec 1 eidoyes Samdves Kal €foda ora orroia uNORGAAEral o MicQwrri¢ yia extraiSevon
Tpcowmikod étrws opiZerat ato ApOpo 25.5 m¢ LGuRaonc.

Pevikd kal Aloixniika Efoda

Ta é05c Trou Teplypdpovia oTny UTTOEVéInTa 2.5(a) ka! Nn Xpéwon Tou Tepiypaperal oTHY
uTrogvornia 2.5(f).

Ta soda eyKaTdAeiyng Kor Tadong Asttoupylac, oupepiAcuBavopévwy mAnpwpdv
EXTGKTWV OTTOBENATIKwV STWC TPOBAETrovra! GtnY Wapdypago 2()) kai a¥nv Tapaypago 3
rou Ap@pou 10 rou Néyou wepi YdpoyovavOpdxwv kai oro Ap@po 8.6 mn¢ Tapotcac
Lopaans.
6842

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(iB) To Kéato¢ aTroypagric obupwva Le THY Tapdypago 4.2 tou mapévtog Napapripatos Fr.

3.2 Exmittépeva’E oda pévo pe Mponyotpevn ‘Eyypapn Eykpion tou Exyio@wrr

(a) MpopurPetes ou TAnPWOnkav oe peadZovtes ad to Mic8wir}

(B) Awpeés Kal e1ogopéc

(y) Aamévn via épeuva Kat avatrrugn Kaivodplou efoTropOd, UAIKOU Kal texwikdv HESSSwv

3.3 0

TPOKEILEVOU Va XSNoIoTTeINnGouv om avalon, avatTVEN Kal Tapaywyr}
Ydpoyovavepdkwy, .

Mic8wri¢g ogeiAat va tnpel Eyypagn Kal eowtepikd EyKeKpINEV TTOAITIKH TrpOpNGEIdv Kat

ouvagels Siadixaoieg (odppuwva Ye Tic opGég TpaKTIKEg TPOUNGeldiv) KaTG Th GuVAEN Siefaywyr}
TOV ETIXEIPNHATIKV ToU Spaomplonjtwv, avagopikd pE INV ayosd uTMpEOIHV, UAKY, KAT, H ev
Adyw TOAINKH TpouNnBeldv yvwororroleftar otov ExyicBwtt| evd¢ rpidvia (30) nyepoboyiakiy
NHEpwv até mv Evapén loxtoc. Fia KdGe Kdoto¢ WoU avagépetal org wapaypd@ous 3.1 Kat 3.2
jou Tiapéviog Kepadafou, o Exyic@wri¢ utopel va Cntioe otoiyeia oXerKa pe THY Tpnan ™m>
EYKEKPINEVNG TOAITIKIS TpOpNnGelwdv Tou MicOwrr Kata thy avaGeon twv SaTravav auTav.

3.4 “E€oda un Exmrimtépeva Suvdper ing LGyuBacn¢

(a)
(®)

)

@)

©

FpayyarotromnGévta Efoda tpi ard thv Huspounwia ‘Evapénc loxGos.

Kéotog TpowEnons TwArcewv YSpoyovavOpdkwv rf LeTapopds YSpoyovavepdxwv tépav
tou Inpelou Aiaxwpiopou.

To Kéotog m¢ Eyyuntixric EmoroArc¢ Tou Tapéxetal oGugwva pe TRV Tapotoa LWyBacn
(kaewi¢g Kai KBE GAAO OOS Trou SaTaviGnke ce aTroTnpIGoEIG avapopiKd He TH UN
EKTTANPWON TWV OULBanKdVv UTTOXpEdoEWV).

Kéorog diaimoiag Kal Tou avegdptnTOU eELtreipoyvWpova OXETIKd HE KaGE Sagopa Trou
TydZet ard th L6yRaon.

AvTaAAdypara (avrdAAaypa uTroypagric Kar Tapaywyric) Kal bépog Eicodrpatos Kabd¢ Kat
KGOE GAAS PSpoG TANPWTEDS BdoEt TOU EIDOdINATOS Kat Tw KEpddv ToU Micewrr.

(at) Mpdotpa Kou TomKés pritpes TANpwTéd GbpewVva LE coTdPaON ApHod{wv UTTpEoitv TOU

©

)
1)

EAAnviko6 Anyooiou,

Ta é€0da Tou mpaypatoromfOnkav wépav twv efddwv mou oxeriferal pe Mm ouver}
OIKOVOIKH Siaxelpion UTS THY Ewold Tou TNg EvéTHTAS 1.5 Tou TapdvTOS Napaprrpatoc.

Ta é€05a Tou TPOKANENKav ard 56Ao Ff apéAeia Tou Mio8uiti}.

Ta oda Trou éXxouv TpayparotroinGel xwpi¢ Ty OuyKaraSeon f éykpion Tou Expic@wrti orig
TEpINTwaElc Trou A ev A6yw GuyKaTdBeon 1 EyKpion efval Tpoatrairoupevn, OTrH¢ TPOBAETTE!
1 Tapdypagos 3.2 tou wapévto¢ Kepahafou.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6843

3.5

3.6

0)

“E€oda tou Sev meprauBdvovtat ve kapia awd ng wapaypdpoug 3.1 4 3.2 tou Tapdviog
Kepadaioy, pe Thy emHPvAGEN Tw diatdEewv tn¢ Wapaypd~ou 3.5 tou wapévtoc Kegadatou.

Aomrd é€05a Kai Sadveg

Ta howd £€05a kai or Aontéc Samdveg wou Sev KaAUTTOVIal OUTe E€eTAZovial amd IG SiardEEic tou
Trapbviog Kepadaiou 3 kai Trou tpayparomoiobvia) a6 Tov MicSwir GGpQwva LE Tig SiaTdéeIc
ms EGpBaong yia mV atairotpevn Kal tpoctKouca ekréheon twv Epyaciiv MerpeActiou,
EKTrIMTOUV OVO PE Thy Tponyodyevn Eyypagn éyKpion Tou Expiodwrh.

Aicrwon Suvdpet ing L6yBacn¢

Ta Ka8apd éooda Twv KdTWEI ouvahAaydy Ba Mmcta@voVvTal GTouc Aoyapiaopots Suvdyel TNS
LpBaons:

(2)

®)

W)

6)

©

Kd@e agpdAion A atraltnon oxerkd pe Epyaoies Metpedatou Hf oxenka pe Kae TeplouaIakd
oToixelo To oTrofo xpeWONKE OTOUS KaTa Ty LGpPaon Aoyapiacpods, epdoov o1 epyasiec Hh ta
Teplovaiakd sTtoixeia efyav agpadtaBel Kat ta aoaAIorpa Elyav xpewOE! GToUS KaTa ™m
LOpBaon Aoyapiaopovc.

“Eaodo to otroio elotrpdyOnke amd efwrepixotc mMapdyovres yia tm Xpron akivirwy fh
Teprouoiakdy groixefwv Tou XpewEnkav aroug kaTd 1m LopBaon Acyapiagpovc ato Basys
Trou ta oyeTika £050 XpEeWSNkav KATE Tov Tpdtro auTOv.

Kae Aoyionixr) TaxtoTrofnan Tou EAtjpAn a6 To MicQwr} Wpcepxouevy ard TWpopnseutéc 1
KATAOKEUAOTEC Hf TOUC AVITTPOOWTOUG AUTMY OXETIKG WE EAATIWPATIKS UAIKG, TO KOOTOS TOU
oTrofou efxe xpewBel mponyoupiévwe até To Mio@wrr} otouc Kad 1h LO"Baon Aoyapiaopotc,

Mio@@para, emotpogés XpnuaTiKwy Toowy Kal AoMEés TioTwaEIC TOU eIoTIAGXONKaV atré
To Mic@wrr Kal mou avagépoviai ce Xpetdoel¢ Tou éyway GcToug KaTd 1 LouBaon
Aayapiaopouc, e€aipoupévwv wv emidikacBéviwy oto MicOwr Suvdyer SraurnKric
andpaons Hh awdpaong ave—dptntou eumElpoyvw@pova Trou avapépovia cinv mapaypayo
3.4(6) avwrépw.

Ot npég o1 oTroles XpeWENKaV apXIKd atouc kad 1 LhyBaon Aoyapiacpods yia vAIKG
amoypagic ta omola ain ouvéxeim efjx6noav and iv EAAdda xwpic va éxouw
XpnaipotrainBel orig Epyaaiec Netpedaiou.

3.7 Armdéc Xpedoeis kai Norwdoeig

Me my em@ddagy Twxdv avriGerng SiGtagn¢ oTnY Mapovod AoyionKH Aiadikagia, TPddEon Tw
Mepiv eivar 61 dev Oa uTdpge: Kapfa SirAK Xpéwon 4h mlotwoRn otov Aoyapiaoy6 Suvdye! 114¢
Léppaonc.
6844

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

44

42

43

5.1

5.2

KE®@AAAIO 4
KATAXQPHEH KAI ANOTIMHEH A=IAZ MEPIOYZIAKON ZTOIXEION

O Miodwrii¢ opetaet va Thpel AeTTOLEprl otoIxeia oXETIKa WE KAGE Meployr) EkpeTaAdevong w¢ Tpog
Td TWeplovoiaKke otolxeia ta otrofa XpnoipoToobvrat o1¢ Epyaciec MerpeAaiou ctpwva pe mm
ouvi8n paki Ing die8vetc Brourjxaviag wetpedafou yia Spaotnpidtntes Epeuvacg Kat
Trapaywyric.

Ze eGAoya taktika Siaorpata Kal TOUAGYIGTOV [Ia Popd KAGE ‘Etog 6aov apopd ota Kvnte
Treplouoiakd oTeixefa Kal pia Popa KaGe wévre (5) Etn avapopikd pe ta akivnta epiouciaxd
oroixeia, 0 Mic@wrric ogeiAet va Tpofaivel ce avoypagr tg KatTd ty LépBaon Teplovoiag. O
Mio@wriic¢ oefAet va eldoTroirjoe eyypd@us tov ExpicOwrr yla mv wpdeon tou va dtevepyroet
amoypagr tpidvia (0) nuépec touAdyiorov vwpitepa Kar Oo EkpicGwrrig SiKkaiodtar va
exirpoowtreftal KaTa mV aToypapr aut. O Micdwii¢ oeidel vat SteuKpiviZet cagwds tig apxéc
Bdoei twv oTrofwy yiveras n aToriunon ing afiag Twv Teplousiakwv oTOIXElwv KaTa THY ATOYpAg.

Ze TepitTUG ExXAPNONs SikaIWwyaTWV GUPPWVa LE i L6UBaon, yO pEl va yivel C15IKF ATTOypaer
amd rov Mo@wr kat tyxd6v Luppodwrr yEetd ard aftnon tou exSoxéwe urd Tov 6po Gti Ta oXETIKa
é€05a 6a Paptvouv rov ekdoxéa.

KE@AAAIO 5
AHAQEH EKMETAAAEYZHE

Me tv évapgq tg Eyiropixric ExyetdAAevong até 1 LupBarixr| Mepioxt, o Mic@wrirj¢ — uTTOBGAAE!
oTov ExpicOwt otpupwva pe To ApOpo 17 tng Mapotouc L6uRaons, tpiunviaieg AnAwaEIG
Exyetdddevong (n «AfAwon ExperdAAguong») otov ExpioOwtr} o1 oolec Ga Tepiyouy Tic
aKdAouGes TAnpogopies ce GXéon [Ee KAGE Neploxr EkvetdAAevonc:

(@)_ thy TooSmNTa TOU NapaxGévtog Kai AiaowBévTog Apyot Metpedafou-
(B) Thy Toodmta tou MapaxGévtoc Kat AiaowSévtog PuciKkot Aepiou-
(¥) TV TooémTa Twv NapaySévtwv Kal Aiaoweévtwv Napatpolévrwv

5) 1g ToodtnTes YSpoyovavEpdKwv ol oTofes YpraiLoTON|ENkav yid TH GuVEXION THV
epyaoidv yewTpnons Kal TWapaywyri¢ Kal yi THY dvtANon Tou Tpoidvros HéXpI TOU GnyEfou
EloTfeang OTO KoiTdaopa yic cTroGrKevon:

(€) Tig ToodTHrE¢ ava@AeyévTOg OuciKot Aepfou-
(01) To péye8os uTApXSvTWV aTroBEeUdtwv YSpoyovavepakwy oTnv apxii tou Mijva: Kat
@ 10 péye8o¢ uTapXdvtwv atroeydTwv YSpoyovavOpdkwy ato Tédo¢ Tou Mrjva.

H AnAwon EkperddAeuons yia tv Mpwtn Mepiodo Kal Ka4Ge nHEpoAoyiakod Tpiprvou Epetric Oa
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6845

64

62

71

uToBdAAETaI OTov ExpioBwth Yéoa ge Sekatéaaepic (14) nuépec até To TéAOG ING Wepiddou auriig,
avdAoya pe thy Tepittwon, pew pe To ApOpo 13.7 TH¢ Tapodoag LbyBaons.

KE@AAAIO 6
AHAQSH ASIAZ EKMETAMEYEHE

Mia toug oKkoTav¢ tov Apepou 13 tng LOpRaonc, o MicBwrirjc opeiet va kataptiZe: SAWoN Tou
avaypdgel Tous uToAoyloyovc m¢ a€lag Twv TapaxGéviwy Kal Saow8éviwy YSpoyovavepdKwv
Kata mm Oidpxeia Kd@e Hpepodoyiaxod Tpiyrivou oxetikd pe KGGe Nepiox ExpetdAkevong. H
Awan aur Oa WpérEl va Tepiexel Tc EEG WANpogopies We TMpog KdGe Nepioxr ExperaAdcvone:

(a) Tic eireuyxGeioeg até to MicBwr ToodmTES Kal TEC ATIS TWA GEC YSpoyovavepdKuv ce
Tpltoug kaTd 1h SiGpKeia TOU OXETIKOU Tplurivou.:

QB) Tic emmeuyGeloec a6 10 Mic@wti woddrntec Kat nUé¢ a6 TWATOEIG GE TPGOWTA Tépav
ard ave§diprntous Tpirouc Ka7d Tm didpxeia Tov axeTiKeU Tpipriveu.

(WY) Tig Togdétntec aTTOBedTWV YSpoyovavEpdKwv Katd To TéAog ToU TPONyoUHEVoU Tpiyrjvou.
(8) Tig Woadtntes aTroBedtwv YSpoyovav@pdkwv Kard 10 1ékog Tou tpéxovtog Tpiprivou.

(ge) MAnpopopies SiaBéoeg cto MioBwin}, epdaov iva axerIKég ya TOUS OKOTrOG Tou ApSpou
13 tng LopBaonc, avapopiKad pe ric HEC YOpoyovavOpaxwv mou tapdxBnKav ard 1¢
KupiOrepec X@peG Wapaywyri¢ Kal efaywyri¢ merpeAciov, oupmepiAappavopévwv Twv
GULBATKOY TOV, EKTTDOEWV KAI UTEPTILNLGTWV, Kaew Kal THtbY Tou EeTITEOXORKAV OTIC
ayopéc dyeonc Tapadoang (spot markets).

(ot) To Sor Kai tov UTTOAOYICHS TwV KaTd To HyEepodoyiaks Tpiunvo TAnpwréwy Micdwydtwv
obdp@wva pe to Ap§po 13.

H Katdotaon Agiag ExperGdAcuone Kdbe Tpiprivou Sa uTofGAAetal cov Expia@wr] to apydtepo
évav (1) Mriva ard To TéAo¢ Tou Huepodoyiakod Tpiprivou avtod.

KE@AAAIO 7
AHAQEH EZOAON KA! AAMANON

o MioBuri¢ opeiAe va Kataprile yia KdG2 Tpinvo AjAwon Ecdédwv Kai Aaraviv obuquwva pe
Inv Tapoded LépPacn yia KGGe Tepioxy. H ArjAwon aur mpérer va diapopoTroie! ra “Efoda
‘Epeuvac, Experédkeuang kar Aetroupyiag Kai va mpoodiopife: tig Kipieg Samdvec KGBe téro1a¢
katnyopiac. H AfAwaon a eppavigel ta akéAousa:

@ Npayyankés Sorrdvec Kar Eooda yia To oxETIKé Tpipnvo.
6846

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

72

84

82

8.3

(B)  Lupeutikéc Samtdvec Kal Egoda yia To oXET!KG ‘Eroc.
(y) Tic Mo TEdoPATES TPOBAETIOHEVES YId TO TéAOG Tou OXETIKOG EToUG cwpeuTIKés Satrdvec.

(®) = Tig atoxkAoeig yetafs Twv TPOBAEPEewV ToU TrPOUTOAOYIoLO Kal TwWY TO TAdCgaTwWY
TrpoRAEWEWV KaH TIC EENYIaEIG WC TPOK TIC aTFOKAToEIC auTEC.

H Kardotacn Eoddwv kar Actraviv xd6e Tpirivou uTroBdAAeral otov Expic@wth To apydétepo
évav (1) Mijva amé ro TéAog rou Tpiprivou autot.

KE®@AAAIO 8
OPIZTIKH ETHZIA AHAQZH

O Micdwri¢ ogethel va KarapriZet pit Optonkr Etticia AfAwon yia KdBe Neploxr ExperdAeuonc.
H AfAwon aur mpémer va teptéxel TIC TWAnpopopfes wou tpoBAgrovial até mn AnAwon
EkyeraAAcuone, tay ArfAwon Aflac ExyetdAAeuong Kal Thv AAwon Eoddwv kai Aatraviov ahAd 8a
BaatZeral orig WpayyatKéc Toodtnres YSpoyovavOpdkwv wou tapdy8nkav Kal ota éoda Trou
Tpayyarotroinjankav.

Bdoe! mo ArfAwong auti¢ 8a yivovral of omrolecdirote avayKaies avatrpocapyoyéc otic
ouvahhayés Trou TpORAETrovral aTré th LUpBaon.

H Opiozkt) Etjoia ArAwon Ka@e Huepodoyiakod “Eroug umoBdAAeral otov Expiodwt} péoa oe
TpoGcopla TpIdv (3) Mnvidv a6 To TéAOG Evéc ExdatoU ‘ETouc.

KE®@AAAIO 9
AHAQEH MIPOYAOAOrEMOY

O Miodwnj¢ utroxpeotrar va KatapriZei Etjcio Mpdypappa Epyacidy Kar MpotitoAoyiop6, érw¢
opieral oto Apepo 5 mg Tapotoac LbpBaon¢ ve oXéon YE KdGe Neploxn “Epeuvac Kar Kade
Nepioyr) ExpetaAdcuons. Ze autév Ga mpéwel va yiverai Sidkpion petags E€ddwv ‘Epeuvac,
Ef6duv ExperaAdevong Kat E&6Swv Actroupyiac kal va eppavigovtat ta akdAousa:

(@) Ol TpoPAeTPOpEvec Saves Kat Ta TpOBAETépEva Eqoda yi To HyEpoAoyiaKd ‘ETouc
o6p@UVE Le TH LOyBaon:

(8) “Evag Mivakag pe ta onpaviKétepa eépous KoVSGAIA Twv E€6dwv ExpercAdcuons yia to
Huepodoyiake ‘Erog auté.

(y) Or cwpeuriKéc Samdve Kai Ta cwpeuTIKd ésoda péXp1 To TéAOG Tou Tponyoupévou
Hyepodoyiakot ‘Etoug.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6847

KE@AAAIO 10
ANAQEQPHEH AOPETIKHE AIAAIKAZIAL

O1 SiatTdéEIg IHS Tapodons AoyotiKiis AiddiKkagiag Sévarai va tpotroTonGouy KaTomv cupPwvidag HETAgy
Tou Mio@wrr Kai tou Expio@wt. O1 tpotrotronjoeic Ba yivovral eyypdpw¢ kar Ga avapépouv inv
NuyEpoynvia Kata Thy oTrola o1 TpoTrOTONjoEIs Oa TeBobv cE ox.
6848 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPQTO)
TMAPAPTHMA A
AITHEH EYNAINEEHE TIA OPYEH FEQTPHEHE

(1) OMic@wri¢ uToxpeoUrar, Tei amd THV GpuUgN OTroIaGSHTrote Epeuvnrikrig Pedtpnons f
Tedtpnons Atrotiunons, va uTroBdAg stov Expio8wrt}:
(a)  TouAdXIoTov TpElc (3) Miivec mrpiv até 1h Sidvoign Epeuvnrikrig Fevstpnons Kat
(8) touAdxiorov evra (7) nuepodoyiakés népec Toi amd Siavoign Tewtenons Atroriunons,
airon yia th Xoprynon cuvafveons yia 6puen.

@) Hainan yia 1h Xoprynon ouvatveong yia puen WeéTel va TepikauBavet Aetrropepetes ett Twv

@

(i)

(ii)

(iv)

)

@

di)

axoAouBwv:

(a) 1h foTro@eia tg yesdtpnons, ouptrepiAauBavopyévwv:
TWV YEWYPAGIKOV OuVTEFAYHEvWV TAGTOUC Kal LKOUG:
To Gos ard Thy eTIpdveia Tou e6cous

GE TepittTwon Bardociag yewrtpnoNs, ToU BdBoUs Tou vepod Kal extiNong Tou uWSpETpoU ING
utrodoxli¢ rou yewrpntikoG oteAgxous ff tou Savédou tou wdpyou tou yewrpUravou Trdvw até thv
emi@dveia th¢ @dAaooac’

oe TWepfrTWoN KeKMpévng yewtTPHONC, THC diadpoprig mo yewtpnong pe TPOCSoploys no
aqréKAtonc, Tou Perpoduevou BaGouc, rou KaTaKdpuou BABouG Kal Tou aTipoUOIou Ing exdorote
BéoNS THC YEOTPNONS GE TakTIKd Siaoripata’

Ge Tepintwon KaTaXépugn¢ yedTpNnoNs, twWV opiwv amdKAIong GTov Tusyéva ING GENS TH¢
yeditpnonc:

(8) Ng TpoEsToMAciac Tou Xwpou yeWTPNHONC, cuLTEpaLPavopévun Twv EtG oTOIXEiwWv
eVOElkTIKWS Kal XWpIC va ENNpEdZerat N YEVIKOTNTA Twv avapepopHévwv:

Tou GXEdiou Tou xMpou yewtpRane, 10 oof Oa TrpoddiopiZel 1 XWPOBETHON tou yewrpUTTavoU Kal
tou efoTrAiapod tou, ti¢ Sefapevéc Kauai, Tg de€apevéc Bioynyavikod vepos yewTPnoNC, Tous
atoGnkeutiKotc xWpoug AdoTMNS Kat ToIEvTOU, Ta TupiAXa Ppadypata, Tous Sfokouc TrepiovAAoyri¢
Aadidv Kal Ta TUX6v avayKaia expnKtiKad

TUV HeB6Swv Tou Ga XpNHoOTONGodV yia MV KaTOTTOAEUNON IHG PUTAVONS Kat BAGBN¢ Tou
TrepiBdAAovtog AapBavonévwv uTéyN TwY YEwrprcewy TpopoSoGiag vepoG, TwY ToTapdv, TY
dacwv, THV yewpYIKwV ExTdoEwY, TH GNEUTIKIG SpaotnpIsT|TaAG Kat Twv KTIPiwVv Tou BpfoKoviat
KOVTG oT ToTrO@Eala tng yetsTpNONS

(ili) Twv pe8dSwv Tou Ga XpnoIHoToINGodv yia Inv aN6eon Twv AUUGTW, TW Elval A
dxonam Adorn, twv Cpuppdrov mc yedtnons Kal Ta coroppfpara kaTaUMoyod Twv
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6849

)

(wi)
(vit)

0
(0)
Gi)

(xii)

KaTaAUGTwv ToU Tpocwiiked, ra omoid BploKaviar oto xtbpo Tou epyotagfou mmo
yeditpnong:

(iv) Tow TpopuAdzewv aopahelag ou oxeTiCoviay pe Thy TreceTOaoia Tou xwpou yewtpnens
ONWG auTd Teplypdpovtal ctov Kw5ika Aogadotc Npakrkti¢ Tou AyyAlKo0 IvatiToGrou
Nerpedaiou («INAIT») ff o€ ctroiovir\more GAAO KaTGAANAO KwOIKa’

TW EPEUVO TOU XWpOU Ol OTOIes ELPavidouv TIGaVvérntec UTTaPEEWC PUOIKOG AEpioU GE LIKPS
fd8oc

Tuy oxediwv amroKkaTdataons tou xwpou pera thy eyKaraheipy Ing yewTpRONC:

Twv Wpotimosécewy aagaAciac, iiaitepa TwV AeTTTOUEpEIGV TrEPIppaENC, PpodpHON<, Trupipaxwv
PPayHaTWV, Ta~pou Kai ayWyoU KavOTIpa, TpoEoToINnnKiV OnYGTWV, emkivduvwv Teploxiy,
Sirw¢ auTés MEplypagoviar aroUC KaTaAANAOUG KWIKEG epyaoiag Tou IMAIN, odrwv, mEepiopicHdv
TpdoBaons, Sfkwons etoxentdv, meploxioy Strou emBAAAETOI N Xprion vTOdHpdtwv aowaeias Ff
Kpdvn aopaheias Kal TEeploxiov STrou eTrTpéTrETal To KaTIVION-

(¥) Tv peOBSSwv TPSANWNGS EKprigewv, Le avapopd oTI¢:
avapevouevec Tiégelc,
1H Sidragy Tou avtiekpnkikod pNXaviapod acpdAciag
SokiGy avilexpqKTiKoG pnxavioyod aapdAEiac, ehéyxouc Kai SiatproEIC,
AetrTopépeles Ing SidtaéN¢ Kal SoKipéc avroxric tng kepaArc yedrpnanc,
Soxiwéc avroxii¢ otnv €dpaon mn¢ owArvwons

BaABiSec ToAAaMTAGU oTpayyaAicpot, obsmnYA asTpayyaNoLO porf¢ Kal GdpavoToinons Kor
SiadiKaolec Soxpdv,

diadixasies eAéyXou oupPaviwv arrdtoyns WETABOANS TH¢ TaXUinTac didrvpnans
Siadixacieg Soxipwv porjc,
Siddikagies avierdmang etoporic aepiou,
Siadixagies arropdvuaanc mc yetstpnanc,
diadixagles avdoxeans mg Spugn¢
Siddixaoles adpavetoinons ins yedtpnons
(6) tou axediaypdppatog mn¢ yedtpnons

(2) Tw yewAoyiKiby, YEWOUoIKtyY kal LHXaViKdy TpORAgweuv yia TH YEWTPNON Kat
6850

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(3)

@)

(oT) oxXédto a€loAdynang Satpndéviwv oxnuatiopwy.

Exté¢ edv GAAwWG TpogdéTeral oe Kao LhuBaon Evorofnonc, Kapia yewtpnon Sev Oa
Siavolyetat oe onyefo Trou arréxel MtyOrepo aTré 400 péTpa amr Ta Spia ING TepIoxtic adefac, obrE
Oa atrokAivel Mote Jo KaTwTATO GNYElo tN¢ Hf Olodr Tore THA TOU SiauETpryatoS yedtpNONs va
améxel Aiyétepo amd 400 pétpa amd thv Trepioyt] adelac.

Xo Tapdév Napdprnuya, «LdpuBaon Evotroinons» onyaiver obyBaon tou éxet cuvageel abuqwva
Ue To ApOpo 5 tapdypago 15 tou Noyou trepf YSpoyovavepdKwv.

MAPAPTHMAE

AZ@AAEIEE

O Micdwii¢ ogeiker va cuvoyoAoyef Kat va Siatnpei oe tox aogadionkr oUyBaon yia Tic Epyaoles
MetpeAalou, yia ekefva ta rood kat évavii Ekefvwy Tw KIVSOVWV, TOU aopaAZovial KaTé ouViBela TH LE
oGveon OTN dieOvi} TetpeAaixh Piounxavia, 7 oTofa aopaAoriKr OUpBaon Ga KaACTTTEI:

@)

(8)

07)

6)

©

KdGe aTrw@Agia tf} Cnpia oto obvoho Twv eyKaTaordcewv, Tou e€otrAicyod Kat Twv Aonrdv
TEplOUTIAK TOIXEiwWV yia 6G0 XPOVIKG didoTHUG YpnooTOtodvIa! orig Epyaotes Netpedatou,

KdGe cipvidia kar TpoKANGEloa efartiag aruxryatoc pUtravan Tov WpoKANONKe kata MV EkTéAcon
Twv Epyaoidiv Nerpedaiou kat yia thy o1rofa o MicOwtrig fo Ekyio8wrti¢ yTopel va Gewpndotv
utre@uvor

amrmAeia th Cnula trepiouciac, owpaniKr BAGBN fh Bdvatog Tpitou MpoowToU Trou TpoKaAEital KAT
Thy exTéAcon Twv Epyaoidv Metpedafou yia mv omoia trope! va evBivovtat o Mic8witi¢ ro
Expio@urrc, ff yia inv orrofa propel o Mio8wtri¢ va eu8Uveral vat atroZnyidaoel tov Expic8wrt}-

tig SaTravesg yia Thv aTroudKpuvoen epeimiwv Kal yia Tig epyaolec KaBapPIOLOG KaTOTIV atTuxNPATOS
kard thy extéAeon Twv Epyaciiv MetpeAatiou, Kat

TAY EUGUvN TOU MicBwri} yi Ka8e Gwar BAGBN THY EpyaZopLévwv Tou Trou aTTaGXoAOUVTal On¢
Epyaofeg Metpedaiou.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6851

TIAPAPTHMA ET

YMOAEIFMA TPAMEZIKHE ELTYHEHE

(16Tr0¢/ nuepopnvia éxSoanc]

Aur h eyyunnix ematoAn (1 «Eyyuntixh EmortoAn») tapéxera a6 tay [TPANEZA] (n «Tpdtrefam)
oro Ytroupyefo MepiBGAdovoc, Evepyeiag & KAisarixiig AAAayric tng EdAnviKig AnpoKpatiag avapopixa
He mV obpBaon ploBwong He NHEpopnvia [e} (1 «E6pBaon Mio@wons») yetags tou Ymoupyelou
MepiBadAovtoc, Evépyeiac & KAtparixtic AAAayric Th¢ EAAnvIKiig AnuoKpatiag (0 «Ekpig8wr}¢») Kart Tv
{9} (ard Koivod 0 «Miodwtiig»).

Exié¢ edv GAAwe opierat, of 6po! Ye Kegadala Tou xonaiyoToiotvial Kar Sev opifovtai ornv Tapobca
Tparretix Eyyonon 8a Exouv To vona Tou Tou aTrodiSetar oro KepdAaio twv Opiopwv m¢ LOpBaons
Mic®wons.

ENEIAH

(A) Auvapei tig LopBaong MicBwon¢ peragté tov ExyicOwi Kar tou Mic@wrr o Mia@uri¢
uTroxpeod tat:

@ va exteAci to «Mpéypaypa EkGyiotwv Epyaoimv» péxpi 1 AMEN mo [Npdwme¢ dadonc],
[Acdtepng Daanc) (egesic n «@Gonn) [rng Napdracne rou Lradfou Epeuvay] (egetrig n
«NMapatacy rou Lradiou Epeuvav»)] drag opiZetai oro ApOpo 3 th¢ LOpBaone, Kal

di) va KoAdTtEl Inv «¥roxpéwon EAGXiotns Aatravng» dtw¢ opiZetat ato ApSpo 3 tN¢
Lsppoons

Npwrn Odon - exatoppspia cupd}

Atrepn Déon [- exatoputpia evp jefov To UTEPBGAAOV Tos a6 Inv Yroxpéwon
Eddxiatng Aatrdvng tng Apwirng Gdonc, to onofo avioroxel ot diagopd peTaeG tH¢
TipaypanKri¢ Actdvng me Mptitng donc Kai wg Yiroxpéwong Eddyiotng Aatravng tg
Fipwtas ddong }

Napdtaon tov Lradioy Epeuviiv: [To 1006 Tou avriotorxel otn Sagopa, egdcoy v@iotarai,
peta€O Tou Todo’ mn¢ Npaypankiic Aardvn¢ twv tponyotpevwv Hdoewv Kal tov Todos
tng Yroxpéwong EAddxiomns Aarrdvng Kara mm Atjén tou Baoixod Lradiou Epewvdy STrw¢
opifetai oto ApOpo 3.9.

(B) Ma to oxomd Ng LOpBaanc¢ Kai awd mv évapén tng (Mpwtn¢ ddonc] {Acdtepns ddonc)
(Naparaong tou E1adfou Epeuvwv] aw6 iov ExpicOwr} mpo¢ tov MicButy, n Tpamega did
Tou WapOvioc Guy Puvet AVEKKANTA Kal avETIPGAGKTA va XopNyiae! THY Tapotod TpaTrediKH
Eyyinon utép rou ExpicBur v6 rous dpauc Kai TpotToS8écEIc Tou opiZovral KaTwTépw.

H TPAMEZA AIA TOY MAPONTO2 ELTYATAI TA ESHE:
6852

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

H TpdtreZa 514 Tou Tapdvtog eyyudtal Gu peta Thy WapadaBr éyypagn¢ atraftnon¢ Tou Expro8uotr}
(egefi¢ 4 «Anaitnon») utroyeypappévng amé vopia e€ovoioSornpéve exTpdowro Tou
ExyicOwrr, 61ou Oa SnAd@veral ott:

(@) 0 Mic8wrtiji¢ Sev KaAUWE To GUVOAKS Todd TN¢ oXETIKIG Yroxpéwong Eddxiomng Aamrdving
61rw¢ opifetat oto Ap8po 3 tng LduBaonc, Mpocdiopifovrac hv oxETiKH Trepfodo Kai tood"

(B) To 10.06 TH OXETIKHIG Npaypariktic Aarravng"

(y) Ou Kara ouvérreia, 0 Mio@uwrrj¢ Exel xataorel uTréxpeoc TOG KaTABOA TodoU foou pe 1h
diapopd peta&s tng Yroypéwong Eddytomn¢g Aamdvng tou onyslou (a) avwtépw Kal tou
Gwous mN¢ Weayyarikrs Satravn¢ tou onpefou (8) avwrépw" Kal,

(©) Gt o MioOwtij¢ Sev Exel KaTaBGAe! oTov Expic8wrtt) Tod foo HE th Siagopd Tou avapépetal
ato onueio 1(y) avwrépw,

1 TedtreZa Ba KaTaBdAet otov Expic8wrh, otoug SiaddXouc, Touc arodéktec petaBiBaone tf tou
ekdoxels TOU, 70 TpOPAETOpEVO GTNY TapGypago 1(¥) avwrépw ios, UTS ToUG GpOUS Kar TIC
TpotToBéce¢ Tou opiZovral KaTWTEPW.

H TpdrreZa Oa Baciotel amv atraitnon Tou Exyio@wth Kal Sev uTroxpeobra! va eraAnGetce! av o1
mpoliTrobéceic Exouv TANP WHE! A To avapepdpEva yeyovdta ard Tov Expio@wt efvat aAnér Kar
akpiBr. Le TepiatTwon trou n Tedirea ogefhel va Tpopel oe TANPwWLH Atrairnong oppwva YE TouG
Opoug Kal Ti¢ WpodtrOBéTEIG auTIG ING Tparretixtig Eyydnonc, 9 Tpdtefa umoxpeotta va
KataBdAel Thv WAnpwy aut} evtd¢ Tpidy (3) Epydorwv Hpepdv A®nvav até tnv nhepoynvia
TrapadaBric tm¢ Ataitnong rou Expicdwri, xwplo dikafwua oupwnPiopos, Wapaxpdinong
évoTaons, HE KaTdGeon o€ TpaTTEZIK AoyapiaaLS Trou o ExpicOwrri¢ Oa opioet otny Ataitnon. A¢
Nvepopnvia TapakaBric me Atraftnons Ga sival n nuEpounvia tapahaBAg tng SVuCInLEevnG
emoroAig amd tv TpdteZa, 6Tw¢ auti atrodexKvGerat aT Th OXETIKI) aTrddei—y wapadaBri¢
Toxudpopikrg oppayidac. Linv wapotoa trapdypago, wo «Epydoiyn Hyépa Anvdv» voeftar
nyépa trépav LaPRdrou Kat Kupiakiic, KaTd tv omrola o1 tpdtreZeg AeIToupyodv yia yeviKéc
Tpamredixé epyacies otnv Aétiva, ornv EAAdSa.

H evO0vn mc Tpdttegag Suvdyuer tng Tapodoag tepiopiZeral atv KaTaBoAr todo Trou Sev ea
uTepBatvel To Trood Trou maparidetai oTnV Tapaypago (A) Tou Mpooipfou avwrépw yia thy uTéWH
[don], [Napdtacng tou Ltadfou Epeuvedy].

(a) To 1006 yia To oTTofo evBGverat Nn Tpdtrea va KaTaRdAe GdpPuva YE Thy Tapotcd TpaTediK}
Eyydnon 6a petdvetat a6 HuepoAoyiaKd Tpiynvo Kata To road tng Mpayparixtic Aatrayng tou
Trpaypatorrolel 0 Mig8w Tig Kard 1h SidpKeia auTig tng mepiddou, yia thy oola n Tedmefa Ba
AGBer yvworotroinon awé6 tov Exyio@wr|. H pefwon avril Sa ioxver amd my npepounvia
TrapakaBri¢ auriic Ing YwwoToTOinaNs amé tnv Tpameta.

(8) Npokerpévou va dSteuxoAuvéel n Yeiwon Tov Tooos yid To oTrofe 8a eveuveral n Tpdtega kata
Tn éwold Tg Tapaypaou (a) avwrépw, n Tedtrefa yagi pe 1] ywortorroijon Trpétret vat AdBer:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6853

@ — EmBeBaiwan ard rov ExpicOwtij tou trode’ m¢ pelwong, Kar

Gi) emBeBofwon and tov ExyioGwr} oxenkd Ye Ta avasewpnEVvo ods yid To oTFOo EvBbvetar
 TpdrreZa va KaraBade! odppwva pe Ny Tapotca Tpatredix Eyydnon.

(y) Tuxov Trapaitnon tou Mic@wrt amd ta dikadpatd rou ewf rou cuvéAou A THrWaTOS TG
LupBarcri¢ Nepioxsic o€ Kayla trepitrtwon Sev atraAAdovel mv Tedtrefa amr6 ti¢ uTTaXpEdoet¢ THC
Suvdper tng mapoboag ye my efaipeon du, omnv TEpittwon Hou to Wood me Yroxpéwans
Ehdxiotng Aamavnc, orrwic opiferat oro (A) yia tv KaTaBoAA tou oTofou o MicBuTic cival Ff
uTope va Kataotel uNdxpEoc, KaTABANGEf OACOXEpw¢ MpIV IHV Trapaitnon, COppwva pe Tous
Spoug tou Apepou 6.1(y) mo LUpBaane, n evsbvq mo TpareZac, kara Thy Ewoia Tou ApOpou 2,
Tepiopifeta) avifarorxa.

H trapovoa Tparretixh Eyyunon wou exdldera! kata Thy avwitpw nuEpounvia rier! oF 10x6 aTré
THY NHEpopLnvia TaApakaBic ad mV Tpdwela PeBaiwonc uToypapefoas awd tov Expic@wr| pe
THY o7rofa aurdc SnAdives St! @) N LOyBaan Exe Kupweel ard to EAAnviKG KoivoBouAlo (rol 61H
Hyepounvia “Evaptn¢ loxdog éxei dn ewédGes), (i) inv wedm pépa mo Mpwrnc],[Aeb repnc]
Odon¢ obppwva YE INV yyWoTOTOINGn TOU MicBwtr Tou mpoBAéTETAl oto Ap8po 2,1 B, ing
ZoyBaons, (ii) o Expicbwni¢ exer yopnyrice: KaTéTW aioewo Tou MigBwi Napdtacn rou
Zrabiou Epevviv atppuva pe 1 LouBaon.

Atrayopeverai q Tapaxopnon, exxeopnon fh yETABiBaon mS Tparredixic Eyyonanc oe omaiod1\rore
mpdawno wépav tou ExpioBwrrf kat o ExpioGwit¢ Se Sbvatai va exxwproel va petaPiBdcel my
Tpamedixy Eyydnan of ovoidtfrore GMko mpdowTo Extd¢ av Ader Thy Mponyotpeyn Eyypan
ouvdiveon Tou Micduith.

H euB0vn tng Tpdtrefac Suvdpel mo Mapoboas eyyOnang Sev Teplopifetai, e€cAciperat, H GhAWS
muG eTnpedZercn ard:

(a)  oTraradr|rote Mpagn, wapaAeipn, Hf yeyovec tou Ea €GAewe A Oa etpéate Thy EUBOVN TNS
Tpdrrelac ediv Hrav mpwrogelhemng Kal dX! EyyUNTiis H UTOxXpEo¢ aroZHLIwonNs, fH

(8) omroiaSrfrrove TrpGEn H) WapdAciyn omoloudimore Tpocdrou n omroia, EAAEiper tC
Tapotoac Sidragnc, Oa amdAAaove thy TpdweZa fh Oa Trepi6pize # Oat EGAEIpE INV EUGHVNA
TNs UTS Thv Tapodoa eyyOnon.

H Tapotod Tpamevicr Eyyonan @a Anger tay nuepounvia:
(2) mg ooaxepous KaTABOAN¢ amré THY Tpdtrefa GAWY Twv Trootiv trou eyyudtat n mapobea,

(8B) HS TapaAafric amd Hv Tpdte{a ywwototoinang amé tov ExpioQwtj, amv omola
SnAdverar 611 To Gyo¢ mg Npayparxri¢ Aawdvng icobrai A uTrepBaivel to WOGG NC
EAdyiomng Yrroxpewrikr¢ Aatdavn¢
6854

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

10.

11.

12.

(vy) tv 120" quépa amd m Anén tng [Mowing Péonc, [Aedrepng donc], [Napataon¢ Ziadfou
Epeuvidv], we inv empvaagn twv Toowv 1a owoia Wpérel va KaTABANGosv atrd tnv TedtTreta
ouppova pe Atrafinon trou éyive obypwva pe 600 opiZovral avwrépw atnv Wapotoa.

(6) tyv 60" pépa peTa tnv nUEpouNvia exddoews tng Tpamrevikrig Eyydnone, oe Tepittwon trou
Sev Exel Tapadngéei ard mv TpdweZa 7 yvworotroijan tou ApSpou Si), Ye mV oTroia
SnAdvetat ott n L6puBaon exe! Kupweel amd 70 EAANVIK6 KoivofovAlo,

OTTOIA EK TWV AVWTEPW NYEpOLNVIOY eTEADE! VUNPiTepa, Era mV Tap~AcUGH TNC OTTOIag YE THV
emipbAag TS wapaypdgou (y) avwrépw, 1 TpdireZa dev Oa Exe! oTOIGdHTore evdbvn ad IhV
tapotod TpartreCikr| Eyyonon.

Kdé6e yvwortomoinon n omcia amaneitai va Tapéxerat amd to Mic@8wrr Kal Tov Expio8wtih
oGu@wva HE Tous dpoug in¢ TpatreZixii¢ EyyGnong wpémer va utroypdperat amé vopia
e€ovciodornuevo exTrpdowtro rou Micdwrr Kat rou Ekpio@wrr avtioroixa.

KdGe ataimon, BeBaiwon Kal yvwototroinon, wpérel va atootéAAetal otnv Tpdirefa otnv
opiZopevn akdéAousn Sies6uvon:

Ll

H TpdtreZa Sia tou trapdévrog Tapatteltal prTig Kal AVEKKAHIWG ard ta TUXéV Sikaiwpata Tou
eyefpovial a6 1a Ap8pa 852, 853, 855, 856, 857, 863, 864, 866, 867 Kai 868 Tou EMnvikod
AouKkot KddiKa 1 amr GAAO Sikafwpya appioBAInang Atraftnans trou KoworToleital COUP WVa LE TIC
SiardEel¢ mg TWapovoag Tpawe@ixric EyyGnons 1 KaGe GAAO Sikafwpa trou TuXdv éxel va aTraitricel
amd Tov ExpioOwr} (fj omolodrirote epTioreupatodsxo ff avinmpdowtro yia Aoyapiacpd Tou) va
KivnGef evavtiov tf va aokrice! oTolodirote GAO Sikalwya fh agwon ya KaTaBeAr Katd tou
Mio@wth, 1] oTrooudtrote XuppioOwty 1 KaGe GAAou TpogwTrou Tpotod evyeipet agidoeic évavi
Ins Tpdtrefag ur6 mv Tapodoa Tpamedixr Eyyinon, Kat Oa Tpétel va KaTaBdAel apedAnti to
T1006 Trou akidivel o ExptoBwtti¢.

H trapotoa TpatreZixt} Eyyinon diétretat amé to ekAnviké dikaio Kal Kae Siapopd Trou TpoKiTTE!l
amd THY Tapoboa TparreZikr} EyyGnon Oa emAdetal até Ta dikaotipia Twv ASnvav.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6855

B. Ltnv ayyAikr yAwooa:

«This Agreement is entered into in Athens on the 14" of May 2014 between

(1) The Hellenic Republic, duiy represented herein by the Minister of Environment, Energy and Climate
Change, exercising its rights over Hydrocarbons under Article 2.1 of the Hydrocarbons Law,
hereinafter referred to as the ‘Lessor’;

And

(2) ENERGEAN OIL & GAS - AEGEAN ENERGY EXPLORATION AND PRODUCTION OF
HYDROCARBONS SOCIETE ANONYME, incorporated under the law of Greece, with registered
office at 32, Kifissias Avenue, Atrina Center, 17" floor, 151 25, Maroussi, Athens, Greece and tax
registration number $98380652, duly represented by Mr. Matthaios Rigas and

(3) TRAJAN OIL & GAS LIMITED, incorporated under the law of England, with registered office at 6-
7 Pollen Street, and tax registration number 997476744, duly represented by Mr Raymond -
George Godson,

hereinafter each one referred to as the “Co-Lessee’” and collectively referred to as the “Lessee”.
PREAMBLE

WHEREAS the discovery and production of Hydrocarbons is of importance to the economic development
of Greece, the Lessor desires that the requisite operations should be carried out in accordance with Law
2289/95 (Government Gazette Issue 27/A/8.02,1995), titled “prospecting, exploration and exploitation of
Hydrocarbons and other provisions” and with Presidential Decree No.127/96 (Government Gazette A’
92/29.5.1996), titled “Lease terms of the right for exploration and exploitation of hydrocarbons” as well as
any other relevant legislation.

WHEREAS the interests of the Greek economy and those of the Lessor require that the Petroleum
Operations should be carried out both with dispatch and in accordance with the up-to-date rules and
methods of exploring for, and producing Hydrocarbons; and the Lessee declares that it possesses the
technical and financial and administrative ability to conduct successfully and with dispatch the
operations described in the Agreement, and desires to cooperate with the Lessor with a view to assisting
it to promote the production of Hydrocarbons in Greece, thereby contributing towards the general
economic development of the country.

WHEREAS the Hydrocarbons Law, as amended, and Presidential Decree No.127/96 establish the
general framework for the exploration for and production of Hydrocarbons within the Hellenic Republic.

WHEREAS the Court of Audit has issued Act No 143/2014 in respect of this Agreement.
6856 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

NOW THEREFORE

In the light of the foregoing, the Parties mutually covenant and agree as follows:

DEFINITIONS

Unless the context otherwise requires, the following words and phrases have the meanings hereinafter
assigned to them:-

“Actual Expenditure” has the meaning assigned to it in Article 3.9.

“Affiliate Enterprise” means in relation to the Lessee or in relation to any Co-Lessee, a company or any
other legal entity, or a natural person which is, directly or indirectly, Controlled by the Lessee or any Co-
Lessee and any company or another legal entity or person which Controls or is Controlled, directly or
indirectly, by a company ora legal entity or a natural person which Controls or is Controlled by the Lessee
or any Co-Lessee.

“Agreement” means this lease agreement including the Annexes.
“Annual Work Programme and Budget’ has the meaning assigned to it in Article 5.1.

“Appraisal Programme” means a programme, following a Discovery of Hydrocarbons in the Contract Area,
to delineate the Hydrocarbons Reservair to which that Discovery relates in terms of thickness and lateral
extent and to estimate the quantity of recoverable Hydrocarbons therein. Such a programme may include
a seismic survey or Appraisal Weils drilled ta a depth sufficient to penetrate the reservoir being appraised,
or both.

“Appraisal Well” means a well! drilled in the course of carrying out an Appraisal Programme. In case the
Lessee has been committed, under Aiticle 3 of this Agreement, to drill an Appraisal/Producer Well, the
provisions applied to an Appraisal Well shall apply mutatis -mutandis.

“Associated Natural Gas’ means Natural Gas which exists in a Hydrocarbons Reservoir in solution with
Crude Oil, or as commonly known gas-cap gas which overlies or is in contact with Crude Oil.

“Bank Guarantee” means a payment guarantee by a first class bank lawfully operating in the European
Union with a branch or established correspondent banking relationship with a first class bank in Athens,
acceptable to the Lessor, substantially in the form set out in Annex F, The Bank Guarantee shall take
effect on the Effective Date and should be delivered to the Lessor at the latest five (5) days before the
date on which this Agreement is ratified by the State Parliament as the same will be notified in writing by
the Minister at least 15 days before the ratification date.

“Business Day" means a day (other than a Saturday and a Sunday) on which banks generally are open
for business in Athens, Greece.

“By-Products” has the meaning assigned to it in paragraph 2 of atticle 1 of the Hydrocarbons Law.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6857

“Calendar Quarter” means a period of three (3) consecutive Months commencing on 1 January, 1 April, 1
July and 1 October in any Calendar Year and includes the period from the Effective Date to the
commencement of the next Calendar Quarter; and “Quarterly” shall be construed accordingly.

“Calendar Year” means a period of twelve (12) Months beginning on the first (1st) day of January and
ending on the thirty-first (31st) day of the following December.

“Consent” means all such licenses and permits required to be obtained from any Governmental Authority
by the Lessee.

“Contract Area” means, on the Effective Date, the area described in Annex A and shown on the map in
Annex 8 and, thereafter, that area as it may have been reduced from time to time by relinquishment or
surrender in accordance with the terms and conditions of this Agreement.

“Control” means, a holding of:
(a) at least thirty percent (30%) of the voting share capita! of a company or enterprise; or
(b) the right, according to specific provisions, to appoint the management of a company or enterprise.

For the purposes of Article 20 of this Agreement and paragraph 5 of Article 7 of the Hydrocarbons Law,
“Control” is understood to mean a holding in excess of fifty percent (50%) of share capital and "Controlled"
shall be construed accordingly.

“Crude Oil” means crude mineral oil, asphalt, ozokerite and all kinds of hydrocarbons and bitumens in
solid and liquid form, whether in their natural state or obtained from Natural Gas by condensation or
extraction.

“Data” means all field data in relation to the Contract Area, including geological, geophysical,
geochemical, petrophysical, drilling, engineering and production measurements and navigation tapes,
magnetic tapes, cores, cuttings and well-logs in whatever form the same are produced and maintained by
the Lessee during the Petroleum Operations.

“Development and Production Programme" means a programme prepared by the Lessee and submitted
fo the Lessor pursuant to the Presidential Decree and Article 7.6 of this Agreement.

“Discovery” means the first Hydrocarbons encountered by drilling a structure where the Hydrocarbons are
recoverable at the surface in a flow measurable by conventional intemational petroleum industry testing
methods.

*Dollars” and “$” denote the lawful currency of the United States of America.

“EEA” means the European Economic Area created by the Agreement on the European Economic Area
signed in Porto on 2 May 1992, adjusted by the Protocol signed in Brussels on 17 March 1993.

“Effective Date” means the date fixed by Article 32.
6858 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

“ElS” means the environmental impact study as provided for in the Environmental Laws.

“Elementary Block” shall have the meaning assigned to it under Ministerial Resolution Alb6/12657/June
30, 1995 (Government Gazette Volume B 615/1995).

“Environmental Laws” means the applicable legislation in Greece regarding environmental matters.

“Euro”, “EUR” and "€” means the lawful currency of the member states of the European Union that adopt
the single currency.

“Exploitation Area” means an area constituting or forming part of the Contract Area delineated, following a
commercially exploitable Discovery, under the provisions of paragraph (a) of Article 7.6.

“Exploitation Operations” means afl operations conducted pursuant to a Development and Production
Programme to develop a Discovery and to carry on Hydrocarbon Exploitation.

“Exploitation Stage” means the period described in Article 8.1 of this Agreement.

“Exploration Area” means the Contract Area held at any time by the Lessee during the Exploration Stage
but does not include any part of the Contract Area which constitutes an Exploitation Area.

“Exploration Operations” means all operations conducted for the purpose of Hydrocarbon Exploration and
includes operations conducted for the purpose of carrying out an Appraisal Programme.

“Exploration Stage” means the period described in Article 2 of this Agreement.

“Exploration Well” means any well whose purpose at the commencement of drilling is to explore for an
accumulation of Hydrocarbons whose existence at that time was unproven by drilling.

“First Phase” means the first phase of the Basic Exploration Stage described in Article 2.1(@) of this
Agreement.

“Good Oilfield Practices” means all those things and practices that are generally accepted in the
international petroleum industry as good, safe, economical and efficient in exploring for and producing
Hydrocarbons.

“Govemmental Authority” means any authority exercising legislative, regulatory or administrative state
functions on behalf of the State.

“Hydrocarbons” has the meaning assigned to it in paragraph 1 of article 1 of the Hydrocarbons Law.

“Hydrocarbon Exploitation” has the meaning assigned to it in paragraph 5 of article 1 of the Hydrocarbons
Law.

“Hydrocarbon Exploration” has the meaning assigned to it in paragraph 4 of article 1 of the Hydrocarbons
Law.

“Hydrocarbons Law” means Law No. 2289/95 "Prospecting, Exploration and Exploitation of Hydrocarbons,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6859

and other provisions” as in force.

“Hydrocarbons Reservoir’ means a discrete accumulation of Hydrocarbons in the subsoil.

“Independent Third Party” has the meaning assigned to it in paragraph 10 of article 1 the Hydrocarbons
Law.

“Law” means any law, rule, regulation, decree, statute, order, enactment, act or resolution of a
Governmental Authority having effect within the State.

“Minimum Expenditure Obligation® means the amounts set out at the end of, respectively the First Phase
and the Second Phase in Article 3 (Lessee’s Exploration Work Commitments).

“Minimum Work Programme” means the work to be performed in, respectively the First Phase and the
Second Phase pursuant to Article 3 (Lessee's Exploration Work Commitment).

"Minister" means the Minister of Enviranment, Energy and Climate Change of Greece.
“Month” means a calendar month.

“Natural Gas” means Hydrocarbons in gaseous form including, but not limited to, wet mineral gas, dry
mineral gas, casinghead gas and residue gas remaining after the extraction or separation of liquid
Hydrocarbons from wet gas and other valuable non Hydrocarbon gas.

“Operator” means the entity designated as the “Operator” under a joint operating agreement or other
similar document to be concluded by the Co-Lessees, being the party that implements the collective will of
the Co-Lessees and is responsible for the day to day operations. The Co-Lessees hereby designate as
“Operator” one of the Co-Lessees namely ENERGEAN OIL & GAS S.A.

“Phase” means either or both the First Phase and the Second Phase, as the context requires.

“Party” means either the Lessor or the Lessee and “Parties” means the Lessor and the Lessee unless in
either case this Agreement provides otherwise.

“Petroleum Operations” means Exploration Operations or Exploitation Operations.

“Presidential Decree” means the Presidential Decree No.127/96 “Lease terms of the right for exploration
and exploitation of hydrocarbons’.

“Praceedings” means any suit, action or proceedings atising out of, or in connection with this Agreement.

“Produced and Saved” means produced in an Exploitation Area but does not include any Hydrocarbons
used in the course of production or lost, other than Hydrocarbons lost by reason of the negligence of the
Lessee or the Lessee’s failure to observe Good Oilfield Practice.

“Proper Application” has the meaning assigned to it in Article 27.6.

"Proprietary Data” means any interpretative and derivative data, including internal memoranda, reports,
6860 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

analyses, interpretations and evaluations prepared by the Lessee in respect of the Petroleum Operations.

“Response” means a written notification from a relevant Government Authority to the Lessee, that a
Proper Application for a Consent is approved or rejected, with or without conditions.

“Second Phase” means the second phase of the Basic Exploration Stage described in Article 2.1 (a) of this
Agreement.

“Service Document” means a writ, application, claim, summons, petition, order, award, judgment or other
document relating fo any Proceedings,

“Sole Expert” means a member from:

(a) the Energy Institute of London;

(b) the American Petroleum Institute; or
(c) the French Institute of Petroleurn (IFP),

provided that, if there is a conflict of interests with all of the aforementioned institutes, the Lessor shall be
entitled to appoint an independent, reputable petrofeum institute of another member state of the European
Union in which Hydrocarbons are produced.

“State” or "Greece" means the Hellenic Republic,

“State Data” means any and all geologicai, geophysical, drilling, well production data, well location maps
and other information held or developed by the Lessor in any form in relation to the Contract Area as well
as any data acquired and/or produced under the non exclusive marine seismic data acquisition and
services commenced on the 26" of October 2012, in any form in relation to the Contract Area.

INTERPRETATION
In this Agreement, subject to any express contrary indication:

(a) _ any reference to an Article shall be construed as a reference to an article of this Agreement and
any reference to an Annex shall be to an annexure to this Agreement;

(b) any reference to a person shall be construed as including:

(i) any person, firm, company, Governmental Authority, corporation, society, trust, foundation,
govemment, state or agency of a state or any association or partnership (In each case
whether or not having separate legal personality) of two or more of these;

(i) a reference to the successors, permitted transferees and permitted assignees of any of the
persons referred to in sub-paragraph (j) above;
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6861

(c)

@)

)

1

1.2

1.3

14

15

any reference to this Agreement or any other agreement or document shall be construed as a
reference to that agreement or document as it may have been, or may from time to time be,
amended, varied, novated, replaced or supplemented;

any reference to a Law shall be construed as a reference to it as it may have been, or may from
time to time be (with or without modification) amended or re-enacted and any subordinate
legislation made, or thing done, or may from time to time be done.

capitalised terms used in this Agreement shall have the meaning ascribed to them in the
Definitions section or elsewhere in the Agreement.

ARTICLE 1 - SCOPE OF THE AGREEMENT

This Agreement is a lease agreement under which, pursuant to paragraph 10 of article 2 of the
Hydrocarbons Law, the State, acting as the Lessor, grants to the Lessee, in accordance with the
terms and conditions hereof, exclusive tights to carry on Petroleum Operations in the Contract
Area.

The Lessee undertakes in accordance with the terms and conditions set out herein to carry on
Petroleum Operations in the Contract Area, always in accordance with the Law,

The cost and risk of carrying on Petroleum Operations shall be bome exclusively by the Lessee
and the Lessee will have no right to recover such costs, or any part thereof, except as hereinafter
provided in this Agreement.

Each Co-Lessee shall

(a) be jointly and severally liable in respect of the Lessee’s and the other Co-Lessees’
obligations arising under this Agreement against the Lessor.

(b) hold an undivided interest in all of the rights under this Agreement.

For the purposes of this Agreement, any reference to the term “Joint Venture” in the Hydrocarbons
Law means the contractual co-operation of the Co-Lessees under a joint operating agreement,
without creating or implying or having the intention to create any de jure or de facto partnership or
entity with or without a separate legal personality.

The interest of each person constituting the Lessee in the Lease Agreement is as follows:
Energean Oil & Gas S.A. 60%

Trajan Oil & Gas Limited 40%
6862

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

16 The Lessor and the Lessee hereby expressly and unconditionally agree and accept that:

@)

)

(©)

@

any contract to which the Lessor is not a contracting party, which contains terms or
provisions defining the relations between the Lessee and/or the Co-Lessees and/or third
parties shall not create any claim against the Lessor or amend this Agreement or regulate
this Agreement in a different way;

any contract to which the Lessee or each Co-Lessee is not a contracting party, which
contains terms or provisions defining the relations between the Lessor and third parties shall
not create any claim against the Lessor or amend this Agreement or regulate this Agreement
in a different way

the terms and provisions of the afore mentioned contracts cannot be used as a means of
interpreting this Agreement nor may then be considered to prevail in any way, either, in part
orin whole, over this Agreement;

both the Lessor and the Lessee hereby simultaneously waive every right to contest, cancel
and/or challenge the validity and enforceability of this clause.

ARTICLE 2 ~ EXPLORATION DURATION OF THE EXPLORATION STAGE

The Exploration Stage shall commence on the Effective Date and, unless this Agreement is sooner
terminated in accordance with its terms, shall subsist for the periods described in this Article 2.

2.1 For a Basic Exploration Stage

(a)

)

(©)

Subject as hereinafter provided, the basic exploration stage (the “Basic Exploration Stage”
shall subsist for 5 years. For the purposes of this Article and for the purpose of Article 3,
Exploration Stage is divided into consecutive exploration Phases defined for the Contract
Area as follows:

First Phase: 2 years
Second Phase: 3 years

Where the Lessee has, during the First Phase fulfilled its Minimum Work Programme and
Minimum Expenditure Obligation relating to that Phase in accordance with Article 3 it will
have the option, by giving notice to the Lessor, to continue its Exploration Operations during
the Second Phase and shall thereupon assume and during the Second Phase discharge its
Minimum Work Programme and Minimum Expenditure Obligation relating to that phase set
out in Article 3.

In the event that, before the end of the First Phase the Lessee has not given fo the Lessor
notice pursuant to Article 2.1(p), the rights and obligations of the Lessee in respect of the
Contract Area shall cease and, subject always to the obligations of the Lessee in respect of
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6863

2.2

@)

()

©

23

@)

(b)

fiabilities which have accrued during this Agreement, shall be deemed to have been
terminated.

(d) Upon the Lessee’s duly justified and reasonable request, in order to provide the Lessee with
sufficient time to drill and/or test a well and to enable the Lessee to make a decision whether
to commit to the next Phase in accordance with Article 2.1 (6) above, the First Phase may be
extended by a period up to six (6) Months, provided that the well has been spud prior to the
end of the said Phase. If required, and upon the Lessee’s duly justified and reasonable
request, the Phase may be further extended for a reasonable time period.

(e) In the event that the First Phase is extended pursuant to Article 2.2 (d) the amount of time by
which the said Phase is extended shall be deducted from the period of time defined for the
Second Phase.

For an Exploration Stage Extension

The Lessee will have the option in accordance with the provisions of paragraph 3 of article 5 of
the Hydrocarbons Law, to apply for an exploration stage extension (an Exploration Stage
Extension’)

It is understood and agreed between the Parties that a requirement for additional time to
complete an Appraisal Programme, or where additional reserves must be discovered before a
commercial deposit can be established, to undertake further exploration drilling, or to establish a
market for Natural Gas, shall be a requirement falling within the scope of subparagraph (b) of
paragraph 3 of article 5 of the Hydrocarbons Law.

If an Exploration Stage Extension is granted pursuant to paragraph 3 of article 5 of the
Hydrocarbons Law, the Lessee shall provide the Lessor with a Bank Guarantee on the first day of
the Exploration Stage Extension for the full amount, if any, of any shortfall, being the difference
between the Minimum Expenditure Obligation at the end of the Basic Exploration Stage and the
Lessee’s Actual Expenditure. Such Bank Guarantee will replace any existing current Bank
Guarantee already provided under this Agreement. In the event that there is no such shortfall, the
Lessor shall return any Bank Guarantee provided pursuant to the above promptly upon the
commencement of the Exploration Stage Extension.

For a Special Exploration Stage Extension

Pursuant to paragraph 4 of article 5 of the Hydrocarbons Law, a Special Exploration Stage
Extension, not exceeding seven (8) years may, on the Lessee's application, be granted to the
Lessee by resolution of the Council of Ministers on the recommendation of the Minister.
Additional terms and conditions may be imposed in the resolution of the Council of Ministers,
notwithstanding the provisions of this Agreement and, if applicable, this Agreement shall be
amended accordingly.

Ina case where the Lessee has made:
6864

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

() a Discovery in the Contract Area of non-associated Natural Gas or a Discovery of a
Hydrocarbon Reservoir which cannot be exploited commercially without the
exploitation of Associated Natural Gas, or

(i) a Discovery of a Hydrocarbons Reservoir in deep waters, the Lessor will support an
application by the Lessee under article 5 paragraph 4 of the Hydrocarbons Law for a
Special Exploration Stage Extension sufficient to enable the Lessee, before making a
declaration of commerciality, to consider the construction and financing of the
necessary infrastructure for the disposal of Natural Gas or, as the case may be, to
consider the physical and financial problems associated with the development of a
deposit located in deep water.

ARTICLE 3 -~ LESSEE’S EXPLORATION WORK COMMITMENTS

3.1 In discharge of its obligation to carry out Petroleum Operations in the Contract Area the Lessee shall
commence Exploration Operations not later than six (6) Months from the Effective Date and-shail
carry out the work and spend not less than the sums specified in Article 3.2.

3.2 For the purpose of this Article the Minimum Work Programme to be performed, and Minimum
Expenditure Obligations of the Lessee in each phase of the Basic Exploration Stage, as described in
Article 2, shall be as follows:

First Phase: 2_years

Work Category Description Minimum
Expenditure
FIRM WORK
PROGRAM
Seismic Reprocessing of the existing 3D data and investigation of the 150.000 €
additional Exploration Potential
Reprocessing of 400Km of 2D data 50.000€
G&G and Reservoir | Field Development Studies, Reservoir engineering Studies, 250.000 €
Engineering Studies | Production Facilities Studies, Plan of Development
Appraisal/ Producer well planning 100.000€
Environmental Environmental Impact Assessment Study 50.000 €
Total Minimum 600.000€
Expenditure
CONTINGENT
WORK PROGRAM

Drill 1* well (appraisal/producer). Drilling of the first well is
contingent upon the results of the seismic reprocessing,

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6865

[development studies confirming the economic viability of

Katakolo field and gaining the required goverment, focal and

other required approvals
Total contingent 15.000.000 él
expenditure
Second Phase: 3
years

Description Minimum
Work Category P Expenditure
Seismic {f required 200 km? of new 3D seismic acquisition. (Acquisition

of a new 3D seismic survey over the Katakalon field would be

contingent on the results of the reprocessing of the existing 3D

seismic survey. If the results are not sufficient to accurately

locate an appraisal well it is proposed that a new 3D seismic

survey is acquired over the Katakalon field and this will be a 415.000.0900 €

firm commitment. Then the 1st well is subject to the results of —

the new 3D).

—
Drilling Plan Update Drilling Pian
Well Drilling Drill 1* well (Appraisal/producer)
Total Minimum 15.000.000 €
Expenditure
al

3.3

3.4

35

Subject to Article 3.4, the Minimum Expenditure Obiigations set forth in Article 3.2 shall not, in
tespect of any phase referred to therein, be satisfied unless during that phase the total Actual
Expenditure attributable to the work for that phase described in Article 3.2 equals or exceeds the
amount of the Minimum Expenditure Obligation; provided, however, that if in any phase, the
Lessee has, to the reasonable satisfaction of the Lessor, carried out the Minimum Work
Programme for that phase, the Minimum Expenditure Obligation, notwithstanding any shortfall,
shall be deemed for that phase to have been satisfied.

Where the Actual Expenditure incurred by the Lessee during any phase referred to in Article 3.2
exceeds the Minimum Expenditure Obligation for that phase, the amount of such excess may be
carried forward and credited against the Minimum Expenditure Obfigation in the next succeeding
phase; provided, however that nothing in this provision shall be construed as extinguishing,
postponing or modifying any obligation of the Lessee to drill an Exploration Well pursuant to this
Article.

An Appraisal/producer Well drilled by the Lessee in accordance with Good Oilfield Practices shall
be treated as discharging the obligation of the Lessee to dril! an Appraisal/producer Well under
this Article if.-
6866

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3.6

3.7

3.8

(a) _ it has been drilled to reach the Eocene-Upper Cretaceous Carbonates reservoir and the
Appraisal Well testing has been completed

(b) before reaching such depth, the basement is encountered in the said well below which the
geological structure does not have the properties necessary for accumulation of
Hydrocarbons in commercial quantities; or

(c) insurmountable technical problems not caused or aggravated by the Lessee are
encountered at a lesser depth in the said well which make further drilling impractical; or

(d) the well encounters significantly productive horizons.

The Lessee shall five (5) days before the date on which this Agreement is ratified and, if the
Lessee has given notices to the Lessor under Article 2.1 (b), on the first day of the Second Phase
provide, a Bank Guarantee in respect of the Minimum Expenditure Obligation (less any amount
credited in accordance with Article 3.4) for the relevant Phase. The amount of the Bank
Guarantee given pursuant to this Article shall be reduced at the end of every Calendar Quarter by
an amount equal to the Actual Expenditure incurred by the Lessee during that Calendar Quarter.
In order to facilitate the reduction of the Bank Guarantee, the Lessee shall provide the Lessor
with a signed notice outlining ()) the amount of the reduction of the Bank Guarantee; and (ji) the
revised amount that the bank may be liable to pay under the Bank Guarantee. The Lessor, on
teceipt of such notice provided by the Lessee, shall, no later than 45 days from the end of the
respective Calendar Quarter, sign and release a written notice to the Bank and (unless the
Lessee’s notice is contested by the Lessor within the same time period) in the event that the
Lessor fails to sign and release such notice, the amount of the Bank Guarantee shall
nevertheless be deemed to be reduced by the amount set out in the relevant notice.

If, at the end of any Phase, the Lessor determines that the Actual Expenditure incurred by the
Lessee during that Phase (taking account of any amount carried forward pursuant to Article 3.4)
does not equal or exceed the Minimum Expenditure Obligation for that Phase, the Bank
Guarantee shall provide for the payment to the Lessor of the full amount of the shortfall.

For the purpose of this Agreement: “Actual Expenditure” means expenditure incurred by the
Lessee during a particular Phase of the Basic Exploration Stage, being:

a) expenditure solely and directly attributable to the activities of the Minimum Work
Programme for that particular Phase, as described in Article 3.2 and General and
Adrministrative Costs as defined in 2.5(a) and/or 2.5(b) of Annex C allocated to such
activities; and

b) —_under the condition that the Minimum Work Programme of that Phase has been performed,
all expenditure incurred (either before or after such performance) for Exploration
Operations in the approved Annual Work Programmes and Budgets for that Phase and
the General and Administrative Costs as defined in Section 2.5(a) and/or 2.5(6) of Annex C
allocated to such Exploration Operations.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6867

3.9

3.10

44

42

43

44

The Lessee shall maintain accurate records and accounts of all Actual Expenditure and, with
regard to the General and Administrative Costs (as defined in Section 2.5(a) and/or 2.5(b) of
Annex C) shall maintain all documents, including invoices, records and time sheets. In order to
verify that Actual Expenditure is comprised only of amounts that are required to perform the
respective Exploration Operations of a particular Phase, the Lessor shall be entitled, subject to
Article 19.13(a), fo conduct an audit in accordance with Section 1.6 of Annex C.

In respect of that area relinquished or surrendered under Article 6, the Lessee shall, within six (6)
Months from the date of termination of any phase of the Exploration Stage, remove the
instailations used, plug and abandon all wells in accordance with practices customary in the
international petroleum industry and restore the environment, as nearly as possible to its originat
condition.

ARTICLE 4 —- TECHNICAL ADVISORY COMMITTEE

The Lessor and the Lessee shall within five (5) calendar days of the Effective Date establish a
committee to be known as the Technical Advisory Committee which shall consist of:

a)  achairperson and two other persons appointed by the Lessor; and
b) three other persons appointed by the Lessee.

Either the Lessor or the Lessee may appoint by notice in writing any person respectively appointed
by them to act in the place of any member of the Technical Advisory Committee during his
absence or incapacity to act as a member of the Technical Advisory Committee.

When such alternate member acts in the place of any member, he shall have the powers and
perform the duties of such member.

Without prejudice to the rights and obligations of the Lessee in relation to the management of its
operation, the functions of the Technical Advisory Committee shall be:-

a) to oversee the conduct of the Petroleum Operations by the Lessee;

b) save where a proposed Annual Work Programme and Budget is deemed to have been
approved by the Lessor pursuant to the Presidential Decree and Article 5 of this
Agreement, to review the Annual Work Programme and Budget submitted by the Lessee
and consider proposals for the revision of specific features thereof submitted by the
Lessor;

c) to review any Appraisal Programme submitted by the Lessee to the Lessor and to
monitor the implementation of the work conducted thereunder;

d) to review any Development and Production Programme submitted by the Lessee to the
Lessor in connection with a Discovery of commercially exploitable Hydrocarbons;
6868

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

45

46

47

4.8

4.9

4.10

g) to review the estimated production schedule submitted with each Annual Work Programme
and Budget relating to Exploitation Operations;

h) to review the accounting of expenditure and the maintenance of operating records and
reports kept in connection with the Petroleum Operations for compliance with this
Agreement; and

D} generally, to assist the Lessor in the exercise of its functions under this Agreement.

Ail meetings of the Technical Advisory Committee shall be held at such places, whether within or,
with the prior approval in writing of the Lessor, outside Greece, and at such times, but not {ess than
one meeting during each quarter, as may be determined unanimously by its members,

In addition to the scheduled meetings of the Technical Advisory Committee, either the Lessor or
the Lessee shall have the right to convene a meeting of the Technical Advisory Committee within
Greece in the event of an emergency or extraordinary situation by giving not less than three @)
calendar days written notice to each of the members of the Technical Advisory Committee.

Five members of the Technical Advisory Committee shall form a quorum for a meeting of the
committee.

The Lessor and the Lessee shall each have the right to call any expert to any meeting of the
Technical Advisory Committee to advise the committee on any matter of a technical nature
tequiring expert advice.

All decisions of the Technical Advisory Committee shall be by unanimous vote of the members
present at a meeting thereof and together forming a quorum.

If the Technical Advisory Committee is unable to reach unanimity on any matter being considered
by the committee under this Article 4, the matter shall be referred to the Lessee and the Lessor
within fifteen (15) calendar days from the date of the meeting where the matter was considered. If
the Parties fail to reach unanimity within thirty (80) calendar days of such referral, the matter shall
be referred to a Sole Expert for final determination in accordance with Article 23, Provided however
that in the case of an Annual Work Programme and Budget submitted by the Lessee prior to a
Discovery by the Lessee, the proposals of the Lessee, set out in the Annual Work Programme and
Budget, shall be deemed to have been accepted by the Technical Advisory Committee so long as
those proposals have been devised in conformity with Article 5 and are consistent with and are
intended to enable the Lessee to perform its work and expenditure obligations under Article 3.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6869

5.1

$.2

5.3

5.4

58

5.6

ARTICLE 5 - ANNUAL WORK PROGRAMME AND BUDGET

Three (3) Months before each Calendar Year, or at such time as may be mutually agreed with the
Lessor, the Lessee shall prepare and submit to the Lessor for approval a programme setting forth
ali works and operations, provided for under the Agreement (studies, exploration, procurement,
equipment, installations, etc) with the budgeted cost for each item and in accordance with the
procedure and the context set out in Section 9 of Annex C (the “Annual Work Programme and
Budget’) which it proposes to carry out during the ensuing twelve (12) Month period (provided that
if the Effective Date is different to the date of commencement of a Calendar Year, within sixty (60)
calendar Days of the Effective Date the Lessee shall submit a programme for the remainder of the
then current Calendar Year).

Within one (1) Month of its submission, the Lessor may ask for clarification of the Programme and
Budget and put forward proposals for consideration by the Technical Advisory Committee for the
revision of specific features thereof relating to the kind and cost of the works and operations. In
the absence of such proposals, the Annual Work Programme and Budget shall be deemed to have
been approved by the Lessor.

Each Annual} Programme and Budget and any revision or amendment thereof shall be consistent
with the requirements for minimum work and expenditure for the relevant phase of the exploration
stage set out in Article 3.

lf the Lessee and Lessor fail to reach agreement on proposed revisions to the Annual Work
Programme and Budget within ten (10) Business Days of the meeting scheduled to consider the
matter(s) in issue, then such matter(s) shall be referred to a Sole Expert for determination.

The Lessor shall have the right to monitor the performance of the Annual Work Programme and
Budget.

In the event of extraordinary circumstances not provided in the Annual Work Programme and
Budget requiring immediate action, the Lessee may take all proper steps for the achievement of
the objectives of the Agreement. Any resulting costs shali be included in the expenses referred to
in section 3.1 of Annex C. The Lessor shall be forthwith notified of all modifications referred to
above.
6870

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

64

6.2

ARTICLE 6 - SURRENDER DURING THE EXPLORATION PERIOD - RELINQUISHMENT

Surrender

a)

b)

d)

Subject to the provisions of this Article, before the end of the Exploration Stage, the Lessee
may at any time, by written notice which becomes effective thirty (30) Business Days after it
has been served on the Lessor, surrender its exploration rights over the entire Contract Area
or a part thereof consisting of one or more contiguous Elementary Blocks.

In the event that the Lessee desires to surrender its rights to conduct Petroleum Operations
in all of the Contract Area without having fulfilled all of its work and Minimum Expenditure
Obligations for the then current Phase (or such work and expenditure obligations as may be
agreed between the Lessee and the Lessor for any Exploration Stage Extension or Special
Exploration Stage Extension) (“Additional Expenditure Obligations’), the Lessee shail pay to
the Lessor, prior to the date of any surrender, a sum equal to the amount by which the
Minimum Expenditure Obligation for the then current Phase and, if applicable, any Additional
Expenditure Obligations exceeds the actual expenditure attributable to all work agreed in
that Phase. The Lessor shall, in procuring satisfaction of such payment, be entitled to call
any amount then outstanding under the Bank Guarantee

The Lessee may surrender its right, free of all obligations at the end of any phase of the
Basic Exploration Stage provided it has fulfilled all its contractual obligations under this
Agreement (including its Work and Minimum Expenditure Obligations) up to the end of that
Phase.

Without prejudice to its other liabilities and obligations under this Agreement, the Lessee's
surrender shall not give rise to any claim by it against the Lessor in costs or damages.

Relinquishment

a)

b)

c)

Where the Lessee has before the end of the First Phase of the Basic Exploration Stage
given to the Lessor notice under Article 2.1(b), the Lessee shall, before the commencement
of the Second Phase, relinquish a portion or portions of the Contract Area (providing they
comprise a number of contiguous Elementary Blocks) so that the Contract Area retained is
not more than seventy-five (75 %) of the Contract Area on the Effective Date.

When the Exploration Stage comes to an end in accordance with Article 2, the Lessee shall
relinquish the entire Contract Area held by him save for any area for which, pursuant to
Article 7, the Lessee has given notice to the Lessor that it will become an Exploitation Area,

When, pursuant to this Article, the Lessee surrenders or relinquishes part of the Contract
Area, the remaining area or areas shall be rectangular in shape and constitute not more than

two separate areas.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6871

6.3

71

7.2

7.3

7.4

75

d) For the purpose of calculating the areas to be relinquished under paragraphs (a) and (b) of
this Article 6.2, any area within the Exploitation Area, which has been delimited by the
Parties under Article 7.6(a) of this Agreement, shall be excluded.

Clean-up
Prior to surrender or relinquishment of the Contract Area or any part of it, the Lessee shall,

a) in accordance with practices customary in the international petroleum industry, perform any
necessary clean-up activities including removal of any facilities and equipment installed by
the Lessee, in order to restore such area as nearly as possible to the original condition that
existed on the Effective Date;

b) __ fulfill its obligations under Articles 9.1 and 9.2; and

¢) take action necessary to prevent hazards to environment, human life or property.

ARTICLE 7 - DISCOVERY: EXPLOITATION STAGE

Where the Lessee makes a Discovery of Hydrocarbons in the Contract Area it shall inform the
Lessor promptly by notice in writing and forthwith cause tests to be made in connection with the
Discovery in order to determine the extent to which the Discovery is potentially of commercial
interest. The results from those tests together with a technical evaluation thereof shall be
submitted to the Lessor as soon as the tests and technical evaluation have been completed.

Where the Lessee makes a discovery of any mineral in the Contract Area which is not a
Hydrocarbon, it shall inform the Lessor promptly by notice in writing.

Save in the event that the Lessee informs the Lessor when test results are submitted that the
Discovery does not merit appraisal, or does not merit appraisal until further exploration drilling has
taken place in the Contract Area, the Lessee shall, when the tests referred to in Article 7.1 are
completed, prepare and submit to the Lessor for approval an Appraisal Programme relating to the
Discovery. Within two (2) Months from the date on which the Appraisal Programme is submitted to
the Lessor, the Lessor will approve the Appraisal Programme unless, after its review by the
Technical Advisory Committee, the Lessor determines that the Appraisal Programme is unlikely to
satisfy the requirements of Article 7.5 (a) to (e). in that event, if the Lessor and the Lessee are
unable to agree appropriate changes to the Appraisal Programme, the matter or matters in dispute
will be referred to a Sole Expert for determination in accordance with Article 23.

When an Appraisal Programme has been completed, the Lessee will inform the Lessor by a notice
in writing whether the Discovery is commercially exploitable, and the determination of the Lessee
in that regard shall be conclusive.

A notice in writing under Article 7.4 shal! be accompanied by a report on the Discovery containing
particulars of:-
6872 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPQTO)
a) The chemical composition, physical and thermodynamic properties and quality of
Hydrocarbons discovered;
b) The thickness and extent of the production strata;
c) Petrophysicai properties of the Hydrocarbon Reservoir formations;
d) The Hydrocarbon Reservoir's productivity indices for the wells tested at various rates of
flow;
e) Permeability and porosity of the Hydrocarbon Reservoir formation;
f) Estimate of the production capacity of the Hydrocarbon Reservoir;
g) Feasibility studies and technical and economic evaluations carried out by or for the Lessee
in relation to the Discovery;
h) Evaluation of the Hydrocarbon Reservoir and adjoining areas; and
)} Additional geological data and other relevant information relating to the Discovery.
76 Where the Lessee by notice in writing under Article 7.4, has informed the Lessor that the

Discovery is commercially exploitable:-

a) as soon as possible thereafter, the Lessor and the Lessee will meet and, subject to the

b)

limitations set out in paragraph 9 of article 5 of the Hydrocarbons Law, will delimit by mutual
agreement the Exploitation Area in respect of the Discovery so as to include, in a single
area, the Hydrocarbon reservoir in respect of which the notice was given under Article 7.4,
together with a reasonable margin surrounding the periphery of that area. In the event that
the Lessor and the Lessee are unable, within sixty (60) calendar days from the date of the
notice under Article 7.4, to agree on the boundaries of the Expicitation Area, either the
Lessor or the Lessee may refer the matter for determination by a Sole Expert in accordance
with Article 23.

Without prejudice to the provisions of Article 2.3(b), the Lessee will prepare and submit to
the Lessor, not later than 6 Monihs from the date of the notice given under Article 7.4, a
Development and Production Programme in respect of the Discovery. The Development and
Production Programme shall be consistent with the requirements of the Presidential Decree,
be prepared on sound engineering and economic principles in accordance with Good Oilfield
Practices and be designed to ensure:-

the optimum economic recovery of Hydrocarbons by the efficient, beneficial and timely
use of the hydrocarbon resources of the Exploitation Area; and

adequate measures for the protection of the environment in conformity with accepted
standards prevailing in the international petroleum industry, and taking account of the
particular characteristics of the Contract Area.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6873

c) Without prejudice to the generality of the requirements set out in Article 7.6(0), the
Development and Production Programme will contain the following particulars:-

i. Feasible alternatives for the development and production of the Discovery, including the
method for disposition of Associated Gas;

i. Proposals relating to the spacing, drilling and completion of production and injection
wells, the production and storage installations and transport and delivery facilities
tequired for the production, storage and transport of Hydrocarbons. The proposals will
include the following information:-

(A) _ estimated number of production and injection wells;
(B) _ particulars of production equipment and storage facilities;

(C) particulars of feasible alternatives for transportation of the Hydrocarbons
including pipetines;

©) particulars of installations and other technical equipment required for the
operations;

(4) The Production Profiles for Crude Oil and Natural Gas from the Hydrocarbon
Reservoirs;

(2) Specific steps which the Lessee proposes to take during production in
accordance with Good Oilfield Practices to prevent pollution and to restore the
environment when the Exploitation Stage terminates;

(3) Cost estimates of capital and recurrent expenditures;

(4) Economic feasibility studies carried out by or for the Lessee in respect of the
Discovery taking inte account the location, the water depth (where applicable),
meteorological conditions, cost estimates, the price of Hydrocarbons and any
other relevant data; and evaluations thereof;

(5) Safety measures to be adopted in the course of the Exploitation Operations,
including measures to deal with emergencies;

(6) Estimate of the time required to complete each phase of the Development and
Production Programme; and

(7) The delivery point for the delivery of the Lessorli In-Kind Royalty.

7.7 Atar before the time the Development and Production Programme is submitted to the Lessor, the
Lessee , if so requested by the Lessor and in addition to the EIS prepared in accordance with
Article 12, make available to the Lessor an environmental impact study prepared by a third party «:.
(approved by the Lessor) with expertise in the field of international environmental studies, for the
6874

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

7.8

79

7.10

purpose of assessing the effects of the proposed development on the environment, including its
effect on human beings, wild life and marine life in and around the Exploitation Area. This
environmental impact study shall, as a minimum, address the matters referred to in Article 12.6.

Within two (2) Months from the date on which the Development and Production Programme was
submitted fo the Lessor, the Lessor will approve the Programme unless the Lessor, after review
of the Programme by the Technical Advisory Committee, determines that the Programme does
not satisfy the requirements of Article 7.6(0). In that event, ifthe Lessor and the Lessee are unable
to agree appropriate changes to the Development and Production Programme, the matter or
matters in dispute will be referred to a Sole Expert in accordance with Article 23.

The opinion of the Sole Expert shall be binding on the parties with the effect that:-

a) if the Sole Expert is of the opinion that the Development and Production Programme as
submitted by the Lessee meets the requirement of Article 7.6 (b), the Development and
Production Programme shall be deemed to have been approved by the Lessor;

b) if the Sole Expert is of the opinion that the Development and Production Programme does not
meet the requirements of Article 7.6(b), the Lessee shall, not later than sixty (60) calendar
days from the date on which the expert has given his opinion, either re-submit the
Development and Production Programme amended to take account of the opinion of the Sole
Expert or surrender the Exploitation Area; and

c) where the Lessee has re-submitted the Development and Production Programme, amended
as aforesaid, the Development and Production Programme, as so amended, shail be deemed
to have been approved by the Lessor within one week after receipt by the Lessor.

Without affecting the performance of the Minimum Work Programme as described in Article 3.2 of
the Agreement, the provisions of this present Article shall apply mutatis - mutandis for the Existing
Oil Discovery in West Katakoton.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6875

8.1

8.2

8.3

a)

b)

°)

ARTICLE 8 - DURATION AND EXPIRATION OF THE EXPLOITATION PERIOD

Subject to the possibility of an extension pursuant to paragraph 13 of article 5 of the Hydrocarbons
Law, the duration of the Exploitation Stage for each Exploitation Area shall be twenty five (25)
years from the date on which a notice was given by the Lessee to the Lessor under Article 7.4
(twenty five (25) plus two (2) extensions of five (5) years each).

The Lessee may at any time unconditionally surrender 106% of its exploitation rights over any one
(1) or more or over all of the Exploitation Areas created under the terms of Article 7.6, by serving
notice upon the Lessor (90) calendar days in advance. Such suriender shall give the Lessee no
claim whatsoever against the Lessor in respect of costs or damages. Surrender by the Lessee of
less than 100% of its exploitation rights in any Exploitation Area or surrender with conditions shall
not be permitted but, nothing in this paragraph shall be read or construed as prohibiting a Co-
Lessee from withdrawing from the Agreement provided that its rights and obligations under this
Agreement are assumed by the remaining Co-Lessees (or by a third party) according to Article 20
of this Agreement,

Upon the expiration of the Exploitation Stage in any Exploitation Area, the same shall revert, free
and clear, to the State.

The use of real property, which has been acquired pursuant to the provision of paragraphs 1 to 4,
inclusive, of article 6 of the Hydrocarbons Law and paragraphs 1 to 5, inclusive, of article 11 of
the same Law, and the ownership of moveable property, the value of which has been fully
depreciated, shall be tured over to the Lessor ipso jure without the payment of any
consideration,

Real property which has not been acquired pursuant to the provision of paragraphs 1 to 4,
inclusive, of article 6 of the Hydrocarbons Law and paragraphs 1 to 5, inclusive of article 11 of the
same Law and movable property, the value of which has not been fully depreciated shall be
transferred to the Lessor at a fair market value, taking due account of the condition of each asset
and making allowance for depreciation already recovered hereunder. In the event that agreement
cannot be reached on a fair market value for any asset, the matter shall be referred for
determination to a Sole Expert under Articie 23.

In respect of the assets acquired by the Lessor under this Article, the Lessor shall bear no
tesponsibility whatsoever to the lenders of the Lessee for any of the Lessee’s debts and the
Lessee hereby agrees to indemnify and hold harmless the Lessor against any such claims by its
lenders. In the event that security has been granted in favor of any such lender, the Lessee is
obliged to release the security before the property reverts to the State.

In respect of (a) and (b) above if, upon expiration of the Exploitation Stage of any Expioitation
Area, any such real property and/or assets are still required by the Lessee for its Petroleum
Operations in other Exploitation Area(s) in the Contract Area, the Parties shall meet to agree if, to
what extent and under what conditions such transfer to the State shall occur so as to allow the
Lessee to conduct its Petroleum Operations in the remaining Exploitation Area(s).
6876

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

8.4 Unless the Lessor states otherwise not later than 6 Months prior to the expiration of the

85

8.6

Exploitation Stage, the Lessee shall, in accordance with Goad Oilfield Practices and Environmental
Laws, be obliged to:

a) plug all producing wells and known water zones;
b) remove all installations; and

c) restore the environment in accordance with the proposals set out in the Development and
Production Programme, the EIS and any further environmental impact study prepared pursuant
to Article 12.

A committee shall be formed, in accordance with the provisions of paragraph 1 of Article 8 of the
Presidential Decree, for the monitoring and coordination of work to ensure the fulfillment of the
Lessee's obligations under paragraphs (b) and (c) of Article 8.4 (‘The Committee for the Removal
and Disposal of the Installations”), This Committee shall comprise three (8) members. One
member shall be appointed by the Lessor, one by the Lessee and the third member, who shail be
the President of the Committee, shall be appointed by the two already appointed members, jointly.
This third member shall be selected from persons who are independent of the Lessor and the
Lessee and have experience on matters of Good Oilfield Practices in the international petroleum
industry. If the two members fail to agree on the third member of the Committee within thirty (30)
calendar days of their appointment, either the Lessor or the Lessee shall be entitled to request the
selection and the appointment of the third member by the Sole Expert.

a) The time when the Committee for the Removal and Disposal of the Installations shall be
empowered to act shall be determined by the mutual agreement of the Lessor and the Lessee,
which shall be reached upon the commencement of the Exploitation Stage.

b) The Committee shall examine all technical, legal, environmental and fiscal matters related to
the removal of the installations and may, at its discretion, request the assistance of specialists
on such subjects.

c) The Committee shall decide in accordance with the opinion of the majority of its members, and
its decisions shall be binding upon the Lessor and the Lessee. The Committee's decision is
subject to the approval of the Minister.

d) The Committee's expenses shall be paid by the Lessee and shall be debited to the Lessee's
Income and Expenditure Account.

The Lessee, in order to cover the expenses which will be required for the operations referred to in
this Article 8, shall open a special account in a bank or banks legally operating in Greece in
accordance with the provisions of Article 8.2 of the Presidential Decree. Into such account it shall
annually deposit amounts so as this fund, plus any accrued interest, is developed to be the
Lessee's special reserve for the fulfillment of its future obligations to remove the installations. The
procedure and all relevant details for these periodic deposits shall be mutually agreed upon the
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6877

8.7

8.8

commencement of the production of each Exploitation Area. If no agreement is reached, the
matters in issue shall be referred to the Sole Expert for final determination.

a) The time when the special reserve shall be used as well as the necessary amounts and the
time when the Lessee shall deposit them, shall be determined by decision of the Committee
for the Removal and Disposal of the Installations.

b) Any funds accumulated in the special reserve, without the relevant interest, shall be debited to
the Lessee’s income and Expenditure Account,

The obligations to remove installations will be suspended following the consent of the Minister for
whatever period of time such installations are considered necessary for the performance of the
Lessee's operations in the Contract Area or in another contract area, in accordance with the
provisions and the procedure laid down in paragraph 4 of Article 10 of the Hydrocarbons Law.

The provisions of Article 8.4 shall apply mutatis mutandis where the Lessee is declared to have
forfeited pursuant to paragraphs 8 to 11 (inclusive) of Article 10 of the Hydrocarbons Law or where
the Lessee surrenders its exploitation rights pursuant to paragraph 14 of Article 5 of the same Law
and Article 8.2. The provisions of Articles 8.6 and 8.7 shall also apply, mutatis mutandis, if the
Committee for the Removal and Disposition of Installations has been established, where such
forfeiture or surrender has taken place,

ARTICLE 9 - CONDUCT OF PETROLEUM OPERATIONS IN THE CONTRACT AREA OBLIGATIONS

9.4

92

OF THE LESSEE
The Lessee will carry out Petroleum Operations in the Contract Area:-
a) in accordance with:

i, the Hydrocarbons Law and other applicable provisions of Greek Law, including but not
limited to regulations made under paragraph 1 of article 12A of the Hydrocarbons Law; and

ii, the Presidential Decree which in accordance with paragraph 29 of article 2 of the
Hydrocarbons Law is applicable to this Lease Agreement;

b) diligently, in accordance with Good Oilfield Practices, and in a safe workmanlike manner and,
in respect of Petroleum Operations in any Exploitation Area, in compliance with the
Development and Production Programme for that area.

Without prejudice to the generality of the foregoing the Lessee, in accordance with such regulations
as may be prescribed from time to time, will:-

a) take all reasonable measures to control the flow and to prevent loss in any form or waste of
Hydrocarbons above or under the ground during drilling, producing, gathering, distributing
or storage operations;
6878

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

9.3

9.4

»)

c)
q)

e)

9)

h)

take whatever practical measures are necessary to prevent any injurious ingress of water or
damage of any kind to any Hydrocarbon-bearing formation which may be encountered while
drilling operations are in progress, or upon abandonment of any well and shall carefully
locate and preserve any fresh water sources discovered in the course of such operations;

take all precautions against fire and any unwarranted wasting of Hydrocarbons or water;

upon completion of the drilling of a well, inform the Lessor when the well will be tested and the
production rate ascertained;

except in instances where multiple producing formations in the same well can be produced
economically only through a single tubing string, refrain from producing Hydrocarbon from
multiple oil carrying zones through one string of tubing at the same time, except with the prior
written approval of the Lessor;

if the Lessor, acting reasonably, has determined that works or installations erected by the
Lessee may endanger the physical safety of third parties or their property or cause pollution or
other environmental damage harmful to people, animals or vegetation, take, as may be
tequired by the Lessor, remedial measures and repair damage to the environment;

effect and maintain for Petroleum Operations Insurance coverage of the type, and in such
amount as is customary in the intemational petroleum industry in accordance with Good
Oilfield Practices, and, on request, furnish to the Lessor certificates evidencing that such
coverage is in effect when such future surrender takes place. The said insurance shail,
without prejudice to the generality of the foregoing cover those matters described in Annex E;

require its contractors and sub-contractors to carry insurance of the type and in such amount
as is customary in the intemational Petroleum industry in accordance with Good Oilfield
Practices; and

indemnify, defend and hold the Lessor harmless against claims, losses and damages of any
nature whatsoever, including, without limitation, claims for loss or damage to property, injury or
death to persons or damage to the environment caused by or resulting from Petroleum
Operations conducted by or on behalf of the Lessee, provided that the Lessee shall not be
held responsible to the Lessor under this provision for any loss, claim, damage or injury
caused by or resulting from any negligent action or wilful misconduct of personnel employed
by the Lessor or from action done at the direction of the Lessor.

The Lessee shall promptly notify the Lessor of any serious events within the Contract, Area or of
any serious damage to the installations capable of impeding the performance of the Annual Work
Programme and Budget. If acts or omissions on the part of the Lessee its agents or servants,
involve liability of the Lessor towards third parties, it shall indemnify and hold hamless the Lessor
in respect of all such liability.

The Lessee shall, before drilling any exploration or Appraisal Well:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6879

9.5

9.6

a) notify the Minister and also in the case of an offshore area, the Ministers of National Defence
and of the Mercantile Marine:

i, atleast three (3) Months before the spudding of an Exploration Well: and
ii. at least one (1) week before the spudding of an appraisal well,

b) submit to the Lessor an application for consent to drill as set forth in Annex D):
i, at least three (3) Months before the spudding of an Exploration Well; and
ii. at least one (1) week before the spudding of an appraisal well.

Where the Lessee has, for the purpose of implementing a Development and Production
Programme relating to one or more Exploitation Areas, constructed a pipeline or pipelines, the
Lessee shail on the application of the Lessor and subject always to technical compatibility and
available capacity, in respect of which the Lessee shall at all times have absolute priority, make its
pipeline available to transport the Hydrocarbons of the Lessor or of Independent Third Parties. The
Hydrocarbons aforesaid shall be transported by the Lessee on reasonable terms and conditions
and, where agreement on such terms cannot be reached by the Lessee and the Lessor, or as the
case may be, the Lessee and an Independent Third Party within one hundred and twenty (120)
calendar days of the commencement of discussions, the issue or issues in dispute shall be referred
to an Sole Expert for determination under Article 23.

Three (3) Months before the beginning of each Calendar Year, the Lessee shall submit to the
Lessor a statement showing the anticipated production of Hydrocarbons and By Product(s) for the
following Calendar Year and their expected values. Three (3) Months prior to the anticipated
commencement of first regular production of the Hydrocarbons and By-Products, the Lessee shall
submit a similar statement covering the period to the end of the then current Calendar Year.
6880

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ARTICLE 10 - CONDUCT OF PETROLEUM OPERATIONS IN THE CONTRACT AREA RIGHTS OF

10.1

10.2

10.3

10.4

10.5

10.6

11.1

41.2

11.3

THE LESSEE

The Lessee shall have the exclusive right to carry out Exploration and Exploitation Operations in
the Contract Area and, subject to Article 4, to manage and control such operations.

Subject to the provisions relating to the safety of installations, representatives of the Lessee, its
personnel, and the personnel of its contractors and of their sub-contractors may enter the Contract
Area and have free access to all installations of the Lessee.

Subject to the provisions relating to joint tile where royalties are taken in kind as set out in Article
13, each Co-Lessee, according to its interest in this Agreement, shall have unencumbered title at
the wellhead to all Hydrocarbons produced and saved in the Contract Area.

The Lessee, its contractors and their sub-contractors shall be entitled to freely re-export any items
they import into the country.

The Lessee shall be entitled to sell, within or outside the country, equipment, as well as materials
resulting from the dismantling of installations no longer in use by notifying the Lessor within 2
Months of the objects to be sold and the asking prices thereof.

No Governmental! Authority shall grant to any third party any Hydrocarbons prospecting license in
the Contract Area (or any pait of it) to collect seismic and other data with the view to assessing its
oil and gas potential without the prior written consent of the Lessee,

ARTICLE 11 — UNITIZATION

\f a Hydrocarbons Reservoir extends beyond the limits of the Contract Area of the Lessee into the
contract area of another lessee, upon the invitation of the Minister the Lessee shall (ointly with the
lessee of the adjoining contract area) prepare and submit to the Minister within the time specified
by the Minister a unitization programme of exploration and exploitation of the Hydrocarbons
Reservoir. If such a unitization programme is not submitted within the applicable timeframe, the
Minister shall prepare such a programme and the Lessee shall perform and observe all the terms
and conditions thereof, failing which the Lessor shall be entitled to terminate this Agreement in
accordance with paragraph 15 of Article 5 of the Hydrocarbons Law.

If a Hydrocarbons Reservoir extends beyond the limits of the Contract Area of the Lessee into an
area where the Minister has the exclusive rights of exploration and exploitation, upon invitation by
the Minister, the Lessee shall prepare a joint development plan for the exploration and exploitation
of the Hydrocarbons Reservoir. Following the submission of a joint development plan, the Lessor
shall proceed in accordance with paragraph 15 of Article 5 of the Hydrocarbon Law.

As from the date when the Minister invites the Lessee to prepare a unitizafion program in
accordance with Article 11.1, or a joint development plan in accordance with Article 11.2, the time
limits set for the fulfillment by the Lessee of its contractual obligations shall be suspended only
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6881

12.1

12.2

insofar as the obligations are solely and directly related to matters arising under the unitization
process described in this Article 11.

ARTICLE 12 - ENVIRONMENTAL PROTECTION

All terms in this Article 12 will be considered according to the legislation in force, unless otherwise
provided herein.

The Lessee shail:

a) conduct all Petroleum Operations in a manner which will assure the protection of environment
in accordance with Good Oilfield Practices;

b) carry out all Petroleum Operations in fuil compliance with:
i. the Environmental Laws;
ii. the approved Strategic Environmental Assessment (SEA);

iii, the Terms of Environment (ToE) resulting from the relevant Environmental Impact
Assessment (EIA) procedure; and

iv. any additional Environmental Action Plan (EAP),

pursuant to this Article and Good Oilfield Practices, while ensuring that such operations are
properly monitored;

¢) employ modern and appropriate techniques in accordance with Good Oilfield Practices, for
preventing any environmental damage that might be caused by the Petroleum Operations, and
for minimizing the environmental impacts of the Petroleum Operations and works within the
Contract Area and in adjoining or neighboring or more distant areas;

d) properly and timely implement any Laws in force regarding the safety of Hydrocarbons
exploration and production activities during the period of Petroleum Operations;

@) procure that the documentation on environmental compliance in conducting Petroleum
Operations, such as SEA, ToE or EAPs and associated documents are made available to its
employees and to its contractors and their subcontractors to develop adequate and proper
awareness of the measures and methods of environmental protection to be used in conducting
Petroleum Operations; and

f) ensure that any agreement between the Lessee and its contractors and their sub-contractors
relating to the Petroleum Operations shai! include the terms as set out in this Article 12 and
any established measures and methods for the implementation of the Lessee's obligations in
relation to the environment under this Agreement.
6882

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

12.3. The Lessee undertakes for the purposes of this Agreement to take ail necessary and adequate

12.4

125

126

12.7

12.8

12.9

steps:
a) to fully and timely fulfill afl requiremenis of applicable Environmental Laws; and

b) to prevent environmental damage to the Contract Area and neighboring or more distant areas
being caused by Petrofeum Operations.

\f the Lessor has on reasonable grounds reason to believe that any works or installations erected
by the Lessee or any operations carried out by the Lessee are endangering or may endanger
persons or any property of any other person or are causing pollution or are harming wildlife or the
environment to a degree which the Lessor deems unacceptable, the Lessee may take remedial
measures within such period as may be determined by the Lessor and may repair any damage to
the environment, the costs of such remedial action to be borne by the Lessee. If the Lessor deems
it necessary, it may require the Lessee to discontinue Petroleum Operations in whole or in part
until the Lessee has taken such remedial measures or has repaired any damage.

The measures and methods to be applied by the Lessee for purposes of complying with the terms
of this Article 12 shall be determined in timely consultation and agreed with the Lessor prior to the
commencement of the relevant Petroleum Operations, and whenever there is a significant change
in the scope or method of carrying out Petroleum Operations, and the Lessee shall take into
account Good Oilfield Practices as well as the relevant requirements of the ToE.

Pursuant to the above 12.2(a) provision, the Lessee shall prepare and submit to the competent
governmental authority, an Environmental impact Study (EIS) for the relevant Petroleum
Operations in respect of which an EIA procedure is required. The EIS shall, as a minimum:

a) fully comply with the requirements of the EIA legislation in force;
b) meet the requirements and guidelines set out by SEA; and

c) be prepared by a third party with adequate expertise in the field of environmental studies,
which will be appointed by the Lessee to work on its behalf.

Each project, work, activity or any other part of the Petroleum Operations that is subject to an
EIA, shall commence only after the ToE have been approved.

Any modification, expansion, improvement or modernization of a project, work, activity or any
other part of the Petroleum Operations with approved ToE, requires compliance with the relevant
provisions of EIA legislation. The same applies for the renewal (time extension) of the ToE
decision.

In case of activities for which an EIA is not mandatory but nevertheless it is reasonably expected
that some minor environmental impacts may occur, as in particular for the case of seismic
surveys, the Lessee shall prepare an EAP, to determine, assess and mitigate these impacts,
focusing on prevention and minimization thereof in accordance with Good Oilfield Practices.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6883

12.10 The EAP shall be submitted to the Lessor for review and must be complied with by the Lessee.

12.11 The Lessee shall include in each Annual Work Programme and Budget to be submitted to the

Lessor, an environmental report on the work to be undertaken as provided in that document, as
well as on the work undertaken in accordance with the preceding Annual Work Programme and
Budget.

12.12 Before carrying out any drilling activities, the Lessee shail fully meet the requirements of the

applicable legistation for safety, contingency (i.e. oil spill, fire, accident, emissions etc.) and major
hazard management plans.

12.13 In the event of any emergency or accident arising from Petroleum Operations affecting the

environment, the Lessee shall immediately notify the Lessor, giving details of the incident and
immediately implement the relevant contingency plan. In dealing with any emergency or accident
affecting the environment, the Lessee shail at all times take such action as is prudent and
necessary in accordance with the Environmental Laws and Good Oilfield Practices in the
circumstances.

12.14 The Lessee shall not be liable for any environmenta! condition or damage existing in the Contract

13.1

Area prior to the commencement of the Lessee at all times take such action as is prudent and
necessary in accordance with the Environmental Laws and Good Oil such pre-existing condition of
damage. For this purpose, a baseline report shall be prepared by the Lessee, to detail the condition
of the environmentai parameters and resources at the time prior to operation commencement. The
baseline report shail be submitted for review to the Lessor. If no objections will rise by the latter
within twenty (20) Business Days, the report is deemed accepted.

ARTICLE 13 - ROYALTIES

In accordance with the Presidential Decree, the Lessee shall pay to the Lessor a Royalty an all
Hydrocarbons and By Products Produced and Saved in the Contract Area. The Royalty shall be
calculated and payable in accordance with the provisions of this Article 13,

For the purposes of this Article 13:

“Actual in-Kind Royalty” means, in respect of the First Period or any subsequent Calendar Quarter,
the In-Kind Royalty determined in accordance with Article 13.5.(b);

“Actual Production’ means, in respect of the First Period or any subsequent Calendar Quarter, the
total quantity of Hydrocarbons and By Products Produced and Saved from the Contract Area
during that First Period or that Calendar Quarter, as the case may be, as set out in a statement
prepared by the Lessee in accordance with Article 13.7 and Section 5 of Annex C (the “Exploitation
Statement’);

“Cash Royalty" means any Royalty the Lessor elects to take in cash in accordance with Article
6884 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

13.3;

“Cash Royalty Calculation Date” means each of the following dates: (j) in respect of the First
Period, and in respect of each subsequent Calendar Quarter, that date which is thirty (30) calendar
days after the commencement of the next Calendar Quarter; and (ji) the date of termination of this
Agreement;

“Cash Royalty Payment Date” means each of the following dates: (i) in respect of the First Period,
and in respect of each subsequent Calendar Quarter, that date which is forty-five (45) calendar
days after the commencement of the next Calendar Quarter, and (ji) the date of termination of this
Agreement;
“Cumulative Gross Inflows” means, in respect of the First Period or any subsequent Calendar
Quarter, the cumulative gross value of:
iL Hydrocarbons and By Products Produced and Saved (as determined under the provisions of
Article 16) from the Contract Area;
it. sales of assets acquired for use in connection or associated with the Petroleum Operations;
and
ili. the net proceeds of the transactions described in paragraph 3.6 of Annex C, any other
income in connection or associated with Petroleum Operations including, but not limited to,
tariff income derived from the construction and operation of pipelines to convey each Co-
Lessee’s Hydrocarbons and By-Products, whether such income is due to the Co- Lessee or
its Affiliate Enterprise income derived for the generation of electrical power and income
tesulting from any insurance policy or indemnity, for all years from the date of first
commercial production up to and including the last day of that First Period or subsequent
Calendar Quarter, as the case may be, For the purposes of this definition, gross value
means the value prior to the deduction of any Royalty, taxes, duties or other fiscal
impositions, transportation, handling, agency or any other costs or expenses of any nature
whatsoever.

“Cumulative Total Outflows” means, for the First Period and all subsequent Calendar Quarters, the
cumulative sum of all Exploration Costs, Exploitation Costs, Operating Costs and other deductible
costs referred to in Section 3 of Annex C for all periods from the Effective Date up to and including
the last day of that First Period and each subsequent Calendar Quarter, as the case may be;

“Estimated In-Kind Royalty” means, in respect of the First Period or any subsequent Calendar
Quarter, the estimate of the In-Kind Royalty for such period, as determined in accordance with
Article 13.5.(a);

“Estimated In-Kind Royalty Calculation Date” means each of the following dates: (i) in respect of
the First Period, such date (as agreed between the Parties) which is at least two (2) Months prior to
the estimated date of first commercial production; and (ii) in respect of each subsequent Calendar
Quarter, such date (as agreed between the Parties) which is at least two (2) Months prior to the first
day of that Calendar Quarter;
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6885

“Estimated Production’ means in respect of the First Period and each subsequent Calendar
Quarter, the Lessee’s estimate of the total quantity of the Hydrocarbons and By Products to be
Produced and Saved from the Contract Area during such period;

“Estimated R Factor’ means, in respect of. (j) the First Period and the next Calendar Quarter, the
Lessee’s estimate of what the R Factor will be for each such period; (ji) the second Calendar
Quarter after the First Period, the R Factor for the First Period; and (if) each subsequent Calendar
Quarter, the R Factor for that Calendar Quarter which immediately preceded the immediately
preceding Calendar Quarter;

“Estimated Royalty Percentage” means, in respect of the First Period and in respect of each
subsequent Calendar Quarter, the Royalty Percentage for such period calculated by reference to
the Estimated R Factor for that period;

“First Period” means, that period from the date of the notice sent by the Lessee to the Lessor in
accordance with Article 7.4, informing the Lessor that a Discovery is commercially exploitable up to
the commencement of that Calendar Quarter which immediately succeeds the date of first
commercial production;

“In — Kind Royalty” means any Royalty the Lessor is deemed to elect to take in — kind in
accordance with Article 13.3;

“In-Kind Royalty Calculation Date” means each of the following dates: (i) in respect of the First
Period and each subsequent Calendar Quarter that date which is thirty (30) caiendar days after the
commencement of the next Calendar Quarter; and (ii) the date of termination of this Agreement;

“Royalty Percentage” means, in respect of the First Period and in respect of each subsequent
Calendar Quarter, that percentage, calculated by reference to the R Factor, such that, if the R
Factor in respect of such period is:

a) lower than or equal to 0.5, the Royalty Percentage shall be 2%;

b) higher than 0.5, but lower than or equal to 1, the Royalty Percentage shall be 5%;
c) higher than 1, but lower than or equal to 1.5, the Royalty Percentage shall be 8%;
d) higher than 1.5, but lower than or equal to 2, the Royalty Percentage shall be 11%;
e) higher than 2, but lower than or equal to 2.5, the Royalty Percentage shall be 14%;
f) higher than 2.5, but lower than or equal to 3, the Royalty Percentage shall be 17%;
g) higher than 3 the Royalty Percentage shall be 20%;

*R Factor” means, in respect of the First Period and in respect of each subsequent Calendar
Quarter, the product of @) Cumulative Gross Inflows for the First Period or that Calendar Quarter,
as the case may be, divided by (ii) Cumulative Total Outflows for the First Period or that Calendar
6886

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

13.2

13.3

13.4

Quarter, as the case may be;

Regarding the calculation of the R factor: () Any amounts deposited in the special reserve for
decommissioning or removal of installations and the rectification of the Contract Area
(‘Abandonment’) and if applicable, the total amount of actual expenses for Abandonment work not
covered by the special reserve are considered and shall be treated as deductible costs. (ji) All
costs and expenses, in relation to the loans to finance the Petroleum Operations, including but not
limited to, interest and finance charges incurred by each Co-Lessee are not considered a
deductible cost. (ii) Royalties are included in the denominator (Cumulative Total Outflows) of the R
factor;

The Royalty to be paid by the Lessee to the Lessor shall be calculated as a percentage of the
Hydrocarbons and By Products Produced and Saved from the Contract Area in respect of the First
Period and each subsequent Calendar Quarter in accordance with the following provisions of this
Article 13.

The Lessor may elect, in its absolute discretion, to take its Reyalty in-kind (‘In-Kind Royalty’), cr in
cash (‘Cash Royalty’) or in a combination of both in respect of any Calendar Year. If the Lessor
wishes to take all or part of the Royalty as a Cash Royalty the Lessor shall advise the Lessee of its
intention in writing not less than ninety (90) calendar days before the commencement of each
Calendar Year (or for the first Calendar Year in which Hydrocarbons are produced, at feast two (2)
Months prior to the estimated date of first commercial production). The Lessor shall also specify the
percentage of Royalty entitlement it intends to take as a Cash Royalty during that year (or in
respect of the first Calendar Year in which Hydrocarbons are produced, during the remaining part
of that Calendar Year). If the Lessor does not elect to take all or part of the Royalty as a Cash
Royalty, in respect of any Calendar Year the Lessor shall be deemed to have elected to take ail of
the Royalty as an In-Kind Royalty in respect of that Calendar Year. That proportion of the Royalty
the Lessor is to take as a Cash Royalty shall be calculated and paid in accordance with Article
13.4, The proportion of the Royalty the Lessor is to take as an In-Kind Royalty shall be calculated
and delivered in accordance with Article 13.5.

If, in respect of any Calendar Year, the Lessor elects to take any part of its Royalty as a Cash
Royalty, the following provisions shall apply:

a) The Cash Royalty (if any) in respect of the First Period and each subsequent Calendar
Quarter shall be calculated on the Cash Royalty Calculation Date in respect of the First Period
or that subsequent Calendar Quarter, as the case may be, and shall be paid by the Lessee to
the Lessor on the Cash Royalty Payment Date in respect of the First Period or that
subsequent Calendar Quarter, as the case may be.

b) On the Cash Royaity Calculation Date in respect of the First Period end on the Cash Royalty
Calculation Date in respect of each subsequent Calendar Quarter, the Lessee shall determine

the amount of the Cash Royalty for such period by:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6887

i. determining the R Factor and then the Royalty Percentage in respect of the First Period
or that subsequent Calendar Quarter, as the case may be;

ii. multiplying the Royalty Percentage determined in accordance with Article 13.4. b() above
by the Actual Production for the First Period or that Calendar Quarter, as the case may
be;

ili. multiplying the amount determined in accordance with Article 13.4.(b) (ji) by a percentage
which is equal to the percentage of the Royalty for that Calendar Year for which the
Lessor has elected to take Cash Royalty in accordance with Article 13.3; and

iv. calculating the cash value of the amount determined in accordance with Article 13.4.(b) in
accordance with Article 16.

13.5. If, in respect of any Calendar Year, the Lessor is deemed to elect to take any part of its Royalty as
an In-Kind Royalty, the following provisions shall apply:

a) On the Estimated In-Kind Royalty Calculation Date in respect of the First Petiod and each
subsequent Calendar Quarter, the Lessee shail:

i, determine the amount of the Estimated In-Kind Royalty by:

A. determining the Estimated R Factor and then the Estimated Royalty Percentage for
the First Period or that Calendar Quarter, as the case may be;

B. multiplying the Estimated Royalty Percentage determined in accordance with
Article 13.5,(a)()(A) by the Estimated Production for the First Petiod or that
Calendar Quarter, as the case may be; and

C. — muitiplying the amount determined in accordance with Article 13.5.(a)()(B) above
by a percentage which is equal to the percentage of the Royalty for that Calendar
Year which the Lessor is deemed to have elected to take Royalty in-kind in
accordance with Article 13.3;

ii. with the Lessor, prepare a programme pursuant to which the Lessor shall take delivery of
such Estimated In-Kind Royalty during such period, and the Lessee shall be obliged to
deliver the Estimated In- Kind Royalty in accordance with the agreed programme at the
delivery point agreed between the Parties in the Development and Production Programme.

b) On the In-Kind Royalty Calculation Date in respect of the First Period and each subsequent
Calendar Quarter the Lessee shall determine the amount of the In-Kind Royalty by:

i. determining the R Factor and then the Royalty Percentage for the First Period or that
Calendar Quarter, as the case may be;
6888

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

13.6

13.8

13.9

ii. multiplying the Royalty Percentage determined in accordance with Article 13.5.(b)()) above by
the Actual Production for the First Period or that Calendar Quarter, as the case may be;
and

iii, multiplying the amount determined in accordance with Article 13.5.(b)(i) by a percentage
which is equal to the percentage of the Royalty for that Calendar Year which the Lessor is
deemed to have elected to take in kind in accordance with Article 13.3.

c) If the Estimated In-Kind Royalty for the First Period or any subsequent Calendar Quarter is
less than or greater than the Actual In-Kind Royalty for the same period, then an appropriate
adjustment shall be made to future In- Kind Royalties or Cash Royalties to be delivered or paid
by the Lessee to the Lessor in order to correct any such difference according to the provisions
of article 2.3(b) of the Presidential Decree.

if a Cash Royalty shall become due to the Lessor, each Co-Lessee, according to its interest, shall
acquire ownership of any extracted Hydrocarbons by acquiring possession thereof at the wellhead.
{f an In-kind Royalty shall become due to the Lessor, the Lessor and the each Co-Lessee shall
become, as from the time of the extraction of the Hydrocarbons until actual delivery of the Royalty
to the Lessor is made in kind, joint owners thereof in proportions by which the Lessor’s Royalty
entitlement and the Lessee's Royalty entitlement (after deduction of the Lessor's Royalty
entitlement) for the First Period or for that Calendar Quarter, as the case may be, bear to the total
volume of Hydrocarbons Produced and Saved in the First Period or in that Calendar Quarter, as
the case may be.

Within fourteen (14) calendar days of the end of the First Period and of the end of each subsequent
Calendar Quarter, the Lessee shall submif to the Lessor a statement showing the Actual
Production for the First Period or for that Calendar Quarter, as the case may be, in accordance with
the procedure and as contemplated in Section 5 of Annex C.

The Lessee shall bear all tisks, costs and expenses associated with the Lessor’s In- Kind Royalty
up to the delivery point agreed between the Parties in the Development and Production
Programme, and the Lessor shail bear all tisks, costs and expenses beyond that delivery point.

Subject to the provisions of this Article conceming the Lessors right to take an In- Kind Royalty,
each Co-Lessee shall be entitled to export freely any Hydrocarbons and By-Products produced..

13.10 Without prejudice to the provisions of Article 1.4 and notwithstanding anything to the contrary in this

Agreement, any payment due to the Lessor under this Article 13 shail be made by the Lessee.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6889

ARTICLE 14 - TAXATION

The tax regime of this Agreement is exclusively governed by the provisions of the present Article, and,
with the exception of paragraph 5 of article 8 and paragraphs 10 and 11 of article 9 of Law 2289/1995, the
provisions of articles 8 and 9 of Law 2289/1995 (Official Government Gazette Vol. A’ 27) do not apply.

14.1

14.2

14.3

14.4

Each Co-Lessee shall be subject to a special income tax, at a rate of twenty per cent (20%) and to
@ regional tax, at a rate of five per cent (5%), without any additional ordinary or extraordinary
contribution, duty or ather encumbrance of any kind, in favour of the State or any third party. The
tax shail be imposed on the net taxable income eamed by each Co-Lessee tax, at a rate of five per
cent (5%), without any additional ordinary or extraordinary contribution, duty or other encumbrance
of any kind, in e for the income tax due by the remaining Co-Lessees The imposition of this tax
exhausts the income tax obligations of each Co- Lessee as well as its
shateholders/partners/members, with respect to the profits resulting from its contractual operations.
The assessed tax is payable in one payment. Notwithstanding the provisions of the Income Tax
Code and the Taxation Procedures Code, each Co-Lessee shall be exempted from the obligation
of advance payment of income tax for the tax corresponding to income arising from its contractual
operations.

All the works, the purchases of fixed assets and the other expenses which are required for the
fulfilment of the purposes of the present Agreement as stipulated in detail in paragraph 7 of the
present Article are carried out by the Operator in its name on behalf of the Co-Lessees. The
Operator concludes the required contracts, receives the relevant invoices in accordance with the
tax legislation as in force and records them in its books separately per each exploration or
exploitation area. The Operator issues a monthly clearance document until the 15th day of the
following month allocating the above expenses to each Co-Lessee in accordance with the
percentage that each Co-Lessee holds in the present Agreement. VAT, where applicable, is
passed on to each Co-Lessee through the clearance document. The clearance document which
constitutes a record to be used for the accounting entries in the books of the Co-Lessees and the
Operator, is accompanied by copies of the relevant records, by which the initial entries in the books
of the Operator have been made. In case the Operator is one of the Co-Lessees the allocation
concerns the remaining Co-Lessees. The amounis received by the Operator from the Co-Lessees
for covering the expenses of the Operator do not constitute gross revenues of the Operator for the
Purposes of this Article and for income tax purposes. In addition to the expenses which are
allocated to each Co-Lessee as above, each Co-Lessee shall have the right to deduct expenses
stipulated in paragraph 7 of the present Article and carried out by the Co-Lessee itself.

Each Co-Lessee shall maintain books and records that fully reflect its transactions, according to tax
{egislation and the accounting standards that are prescribed under Greek legislation, and in which it
shall maintain separate income and expenses accounts for each exploration or exploitation area.

The amounts that are recorded as income and expenses in the accounts specified in the preceding
paragraph, shall be determined in paragraphs 6, 7 and 8 of this article. Specifically with regard to
licenses that fall within the provisions of Law 2289/1995, up to fifty per cent (50%) of the expenses
of exploration operations in one Contract Area may be included in the expenses of another
6890

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

14.5

14.6

14.7

Contract area for which the Lessee or each Co-Lessee holds an exploitation license according to
the provisions of Law 2289/1995 and has commenced the production of hydrocarbons. Such a
transfer of expenses is realized, in the case of each Co-Lessee, in accordance with its participation
percentage in the present Agreement. Both exploration operations expenditures and the related
depreciations of this category are accounted for in separate accounts in the books of each Co-
Lessee. Net taxable income shall be the difference resulting between the amounts credited as
income and the amounts debited as expenses, as such amounts are shown in the consolidated
account for the entire contract area.

For the purposes of determining each Co-Lessee's annual taxable income, the permissible
depreciation level of the value of the expenses incurred for exploration and the exploitation
infrastructure and the remaining fixed assets, including expenses incurred prior to the production of
hydrocarbons and expenses of the first establishment, recorded in the income and expenses
account in accordance with paragraph 7, is equal to forty percent (40 %) of the value of the
annually Produced and Saved Hydrocarbons and By-products. Any depreciation taking place in
accordance with the above, may not exceed the expenses incurred for exploration and the
acquisition value of the assets to be depreciated. The value of the annually Produced and Saved
Hydrocarbon and By-products is determined in accordance with article 16 of this Agreement.

The income and expenses account of each exploitation area is credited with the following:

(a) the value of the hydrocarbons and their by-products produced and sold by the each Co-
Lessee;

(b)_ the value of royalties paid in kind to the Lessor;

(c) the proceeds of the sale of assets to the extent that such proceeds exceed the acquisition
value thereof and, in the case of fixed assets, to the extent that such proceeds exceed the
value thereof not yet depreciated; and

(@) any other income connected with the contractual operations or, deriving from the
transportation of products through the Lessee’s pipelines on behalf of independent third
parties, within the country and within areas defined by paragraph 1 of article 148 of the Mining
Code or resulting from the receipt of any insurance or other compensation.

In the event that any of the above revenues are derived by the Operator in the name and on
behalf of the Co-Lessees such revenues will be allocated to the Co-Lessees by application of

paragraph 2.

The income and expenses account of each exploration or exploitation area is debited with the
following:

(a) the expenses that are incurred for the exploration, the exploitation infrastructure and the other
fixed assets, including expenses incurred prior to the commencement of the exploitation of
hydrocarbons, as well as the expenses of the first establishment, which are calculated in
accordance with paragraph 4 of this article;
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6891

14.8

14.9

(bo)

©

@

)

0)

(9)

0)

current production expenses, and particularly the expenses incurred for materials, supplies or
energy used or consumed, salaries and related expenses and expenses incurred for services
provided by third parties;

general expenses incurred in the country for the Co-Lessee’s contractual operations, including
specifically expenses for salaries, rental costs for fixed and movable assets and insurance
premiums

amounts for salaries of managers or employees of the Co-Lessee’s offices abroad and for
general administrative expenses of such offices according to the services provided by them
relating to the contractual operations. Such amounts shall not exceed a percentage of the
corresponding expenses incurred in Greece, as determined by P.D. 127/29.05.1996 (Official
Government Gazette Vol. A’ 92);

amounts of interest on loans and other bank charges incurred for the purpose of securing
financing or enabling each Co-Lessee to obtain credit in any other manner for the performance
of the contractual operations, with the exception of exploration operations and the delineation
of deposits. The following interest charges shall be excluded: 1) the amounts by which the
interest paid exceeds a reasonable interest rate according to the arm’s length principle; 2) the
amounis by which the revenues from the production of hydrocarbons are used to finance
capital investments in fixed development assets during the production;

amounts for bad debt provisions according to the provisions of the Income Tax Code as well
as any compensation paid for damages caused to third parties;

the non-depreciated value of destroyed or abandoned assets;

any other current expense or loss relating to the contractual operations, provided that such
expense or loss shall be deductible from the gross income in accordance with the general
income tax provisions;

any amount deposited in a special account held with one or more banks lawfully operating in
Greece, which shall be used for the satisfaction of the Lessee’s obligations relating to the
termination of the exploitation. The amount accumulated shall appear in a reserve account
and, any amount not used shall be taxed upon the termination of exploitation;

any amount of the Royalty to be paid in cash or in kind, as determined in accordance with
article 13 of this Agreement.

Revenues and expenses that cannot be attributed exclusively to a specific exploitation area are
apportioned between all of the exploitation areas of the contract area, as more particularly
prescribed by P.D. 127/29.05.1996 (Official Government Gazette Vol. A’ 92).

The value of the hydrocarbons and their by-products is determined in accordance with article 16 of
this Agreement.
6892 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

14.10 Losses incurred in respect of a particular Exploitation Area prior to the commencement of any
exploitable production shall be carried forward without any restrictions for such period. From the
commencement of any exploitable production and thereafter, the general income tax provisions
shall apply in relation to the carrying forward of losses..

14.14 In the event of a suspension of exploitable production in accordance with articie 26 of this
Agreement, the suspension period shall not be taken into account for the purposes of calculating
the time period for which the transfer right of taxable losses applies in accordance with the general
income fax provisions.

14.12 The actions of: the grant of hydrocarbon exploration and exploitation rights to the Lessee in
accordance with this Agreement, the transfer of rights by each Co-Lessee pursuant fo agreements
concluded in accordance with paragraphs 4 to 8 of article 7 of Law 2289/1995 and Article 26 of this
Agreement, the sale of hydrocarbons produced by each Co-Lessee, the project contracis entered
into for contractual purposes by the Lessee with contractors and by contractors with
subcontractors, the lease, the granting or the acquisition in any other manner of the use of property
in accordance with the provisions of this Agreernent shall be objectively exempt from any general
or special, ordinary or extraordinary tax, duty, stamp-duty, dues, ordinary or extraordinary
contribution and deduction and are generally exempted from any financial charge in favor of the
State and any third party. With respect to VAT, the provisions of the VAT Code (Law 2859/2000),
as in force, shall apply. The capital gains resulting from the first transfer of the rights of each Co-
Lessee pursuant to agreements concluded in accordance with paragraphs 4 to 8 of article 7 of Law
2289/1995 and Article 20 of this Agreement that is effected during a period of six (6) months from
the commencement date of this Agreement is exempt from income tax, provided that the
consideration paid does not exceed the aggregate amount of payments made by such person for
the implementation of the contractual operations against the proportion transferred.

14.13 The loan or credit agreements granted to each Co-Lessee by banks or financial institutions or legal
entities of any nature foreign or domestic, in order for the contractual operations for hydrocarbons
exploration and exploitation to be performed, the interest accrued and its payment, as well as the
payments (cash calis) paid by each Co-Lessee to the Operator shall be objectively exempt from
any general or special, ordinary or extraordinary tax, duty, stamp-duty, dues, ordinary or
extraordinary contribution and deduction and are generally exempted from any financial charge in
favor of the State and any third party, save for the contribution of Law 128/75. Interest accrued on
the aforementioned loan and credit agreements are not exempt from income tax. With respect to
VAT, the provisions of the VAT Code (Law 2859/2000), as in force, shall apply.

14.14 The above provisions shall apply notwithstanding the provisions of the Income Tax Code (Law
4172/2013 (Official Government Gazette Vol. A’ 167), which shall apply only with respect to issues
that are not addressed by this article.

44.15 The Code on taxation of inheritance, donations, gifts inter vivos and lottery gains, as ratified by the
first article of Law 2961/2001 (Official Government Gazette A’ 226) shall apply in the event that the

conditions for its application are met.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6893

15.1

15.2

ARTICLE 15 - FEES AND BONUSES
The Lessee shall pay the following surface fees:

a) Ten (10) Euros per square kilometer of the Contract Area annually during the Exploration
Stage (First Phase);

b) Fifteen (15) Euros per square kilometer of the Contract Area annually during the
Exploration Stage (Second Phase);

c) _ in addition to any fees paid in respect of paragraphs (a), (b) and (c) above, two hundred
(200) Euros per square kilometer of the Exploitation Area annually during the Explcitation
Stage.

For the Calendar Year in which this Agreement is executed, the surface fee set forth in paragraph
(a) above shall be prorated from the Effective Date through December 31st of said Calendar Year,
and shall be paid within thirty (30) calendar days after the Effective Date.

For succeeding Calendar Years, the surface fees set forth in paragraphs (a), (b) and (c) above
shall be paid in advance, thirty (30) calendar days before the beginning of each Calendar Year.

For the Calendar Year in which the Exploitation Period commences with regard to the Contract
Area, the surface fee set forth in paragraph (d) above shall be prorated from the date the
Exploitation Period commences through December 31st of said Calendar Year.

For succeeding Calendar Years the surface fees set forth in paragraph (d) above shall be paid in
advance, thirty (30) calendar days before the beginning of each Calendar Year.

Surface fees shall be calculated based on the surface of the Contract Area and, where applicable,
of the Exploitation Area(s) held by the Lessee on the date of payment of said surface rentals. In
the event of a surface relinquishment during a Calendar Year or in the event of Force Majeure, the
Lessee shall have no sight to be reimbursed for any surface fees already paid.

The Lessee shall pay the following amounts as a bonus:

a) Two hundred thousand Euros (200.000 €) as signature bonus within thirty (30) calendar days
after the Effective Date;

b) A one time bonus of five hundred thousand Euros (500.000 €) after cumulative production
from the Contract Area first reaches One million barrels of oil equivalent (1.000.000 boe);

c) Aone time bonus of One million Euros (1.000.000 €) after cumulative production from the
Contract Area first reaches Two million and five hundred barrels of oil equivatent (2.500.000
boe);

d) A one time bonus of Two million Euros (2.000.000 €) after cumulative production from the
Contract Area first reaches Five million barrels of oil equivalent (5.000.000 boe);
6894

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

15.3

15.4

e) A one time bonus of Two million and five hundred thousand Euros (2.500.000 €) after
cumulative production from the Contract Area first reaches Ten million barrels of oil
equivalent (10.000.000 boe);

Such payment shall be made within thirty (30) calendar days following the last day of the sixty (60)
calendar days’ period.

The surface fees and bonuses required under this Article shall not be included in the Cumulative
Total Ouiflows for the purposes of calculating the Royalty under Article 13.

Thie Lessee shall also contribute to the training and improvement of the professional skills of the
local staff in accordance with the provisions of the Hydrocarbon Law and a plan established in
agreement with the Minister at the end of each Calendar Year. For that purpose:

a) during the Exploration Stage, the Lessee shall spend on said plan or, at the Minister's
election, place at the disposal of the Minister for implementing said plan, a minimum amount
of Seventy Five thousand Euros (75.000 €) per year; and

b) from the date that the Lessee declares a Discovery to be commercially exploitable under
Article 7.4, said amount shall be increased to One hundred thousand Euros (100.000 €) per
year.

All payments from the Lessee to the Lessor under this Agreement shall be made free of any
deduction including, without limitation, any deduction by way of claim, counterclaim or set off.

ARTICLE 16 ~ VALUATION OF HYDROCARBONS

Taking into account the provisions of the Presidential Decree, the value of any Hydrocarbons Produced
and Saved shall be determined as follows:

16.1

For Crude Oil

a) In the case of Arm’s Length Sales (as defined herein below) of Crude Oil by the Lessee to
Independent Third Parties: the price shall be the price free on board at the place of loading,
("FOB Greece Point of Delivery’) actually realised by the Lessee provided that the said price
is true and reasonable. A price shall be considered reasonable if it does not unduly differ
from the official seiling price, as fixed from time to time by the major crude oil exporting
countries for Crude Oil closest in quality to that produced and sold by the Lessee, after
adjustment of such price fo allow for variations-in specific gravity, sulphur content, volumes,
transportation costs and terms of sale (the “Official Price’). In the event of Cost Insurance
Freight (CIF) sales, appropriate deductions shall be made for applicable insurance and
freight charges to calculate the FOB Greece Point of Delivery price.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6895

b)

c)

e)

g)

In the case of sales by the Lessee to Affiliate Enterprises and in the case of quantities
retained by the Lessee for its own refining or use, and for any Crude Oil received in kind by
the Lessor: the average weighted price, free on board (FOB) at the place of loading, in
each Calendar Quarter, as established by Arm's Length Sales of similar types of Crude Oil
effected during such quarter from the production of the Contract Area by the Lessee to
Independent Third Parties and by the Lessor to third parties.

If, during any Cafendar Quarter, no Arm's Length Sales of any type of Crude Oil have been
made by the Lessee to independent Third Parties, nor by the Lessor to third parties, other
than to legal entities directly or indirectly controlled by the State or to other states, the price
shall be the Official Price.

In the event that, for the purposes of paragraphs (a) and (b) of this Article 16.1, the Parties
cannot ascertain the Official Price of the Crude Oil produced and sold, then the price shall be
as determined in accordance with paragraph (e) of this Article 16.1 for Crude Oil which, at
the time of the calculation, is being freely and actively traded in the international market and
has similar characteristics (such as, by way of example only, specific gravity and sulphur
content) to the Crude Oil in respect of which the piice is being determined (the “Marker
Crude”). The FOB selling price for the Marker Crude shall be ascertained from the Platts
Crude Oil Market Wire daily publication (“Platts”).

In the event the Parties fail to agree upon the identity of the Marker Crude, Article 16.3 shail
apply.

The price, for the purposes of paragraph (c) of this Article 16.1, shall be the arithmetic
average price per barrel of the Marker Crude during the preceding five consecutive days
high and low FOB prices for each day, as published by Platts, of the Marker Crude after
adjustment of such prices to allow for variations in quality, transportation costs, delivery time,
payment terms, the market area in which the Crude Oil is being sold, the prices available
within the domestic market, product yield, seasonal variation in price and demand, market
trends, other contract terms to the extent known and other relevant factors. Where the
calculation for the average price includes a weekend or a day upon which Platts is not
published, then the last published price shall be applied for the day or days upon which
Platts is not available.

The FOB prices referred to in paragraph (e) of this Article 16.1 shall not include official sales
prices set by governmental authorities or other prices established in government
transactions, exchanges, barter, spot sales, restricted or distress transactions, any other
transactions which are associated with speciai financial or commercial considerations or
other dispositions not consistent with prevailing market prices for similar Crude Oil.

In the event that Platts ceases to be published for a period of 30 consecutive days, the
Parties shall agree on an alternative daily publication of similar nature and stature used in
6896

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

16.2

16.3

16.4

the international petroleum industry. If the Parties cannot agree on the identity of an
altemative daily publication as aforesaid, Article 16.3 shall apply.

h) For the purposes of this Article 16.1, the expression days, the Parties shall agree on an
altemative daily publication of similar nature and stature used in the international petroleum
industry. If the Parties cannot agree on tanges, barter, 'restricted or distress transactions or
any other transaction which is associated with special financial or commercial
considerations.

For Natural Gas, Condensate and other Hydrocarbons and By-Products

a) In the case of Hydrocarbons and By-Products other than Crude Oil, if any, sold by the
Lessee, the price shall be the actual selling price as realised by the Lessee provided that the
said price is true and reasonable. A price shall be considered reasonable if it takes account
of prices current from time to time on the international market, the particular characteristics of
the product, and the price of alternative fuels in the place to which the gas is delivered.

b) In the case of Hydrocarbons and By-Praducts other than Crude Oil retained by the Lessee
for its own use or received in kind by the Lessor, the price shall be agreed by both the
Lessor and the Lessee, account being taken of the price referred to in the preceding
paragraph (a).

Final Determination

In the event of any difference, dispute or failure to agree between the Lessor and the Lessee about
the value or price of any Hydrocarbons or the manner in which such value or price is to be
determined, in accordance with the provisions of this Article, the matter or matters at issue shall be
subject to final determination by the Sole Expert in accordance with Article 23.

For the purposes of this Article, any reference to the Lessee shall be deemed to be a reference to
the Lessee or any Co-Lessee.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6897

ARTICLE 17 - MEASUREMENT OF HYDROCARBONS AND BY-PRODUCTS

17.1 The Lessee, using international standard measurement methods in accerdance with Good
Oilfield Practices, shail measure all Hydrocarbons extracted at their place of extraction and shall
also measure all Hydrocarbons and By-Products Produced and Saved pursuant to Article 17.2.

17.2 Representatives of the Lessor shall have the right to be present at and observe such measurement
and to examine and test whatever appliances are used. If, upon such examination or testing, any
appliance shall be found to be out of order or defective in any way, the Lessor may require that the
same be put in order or replaced by the Lessee, and if any such request is not complied with within
a reasonable time specified by the Lessor, the Lessor may cause the said appliance to be put in
order or replaced and may recover from the Lessee the cost of so doing.

17.3. |f upon examination by the Lessor, as aforesaid, any error or defect is discovered in an appliance,
such error or defect shall be deemed to have existed for three Months prior to its discovery or from
the date of the last examination and testing, which ever last occurred and quantities shall be
adjusted accordingly.

17.4 If the Lessee desires to effect modifications to the measuring instruments, it shall give reasonable
advance notice to the Lessor to enable the /atter's representatives to attend the modifications.

ARTICLE 18 — SATISFACTION OF DOMESTIC REQUIREMENTS

18.1 Pursuant to paragraph 1 of article 7 of the Hydrocarbons Law, in case of war, danger of war or any
other state of emergency, the Lessee shall, upon request by the State, sell to the latter all or a
specified portion of its share of the production of Hydrocarbons and By-Products from the
Exploitation Area.

18.2 The price charged for the quantities of Hydrocarbons and By-Products sold to the State pursuant
to Article 18.1, shall be the price fixed for the Hydrocarbons and By- Products received in kind by
the Lessor, in accordance with Article 16.

lf, in the case of Crude Oj, the price taken is the average weighted price under Article 16.1(b)
pending the determination of such price, payment for the quantities sold to the State during each
Calendar Quarter shall be provisionally based on the corresponding average weighted price of the
preceding quarter, any resulting differences being adjusted after determination of the definitive
average weighted price. Detailed payment terms for such sales will be included in the relevant
sales agreement.
6898

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

19.1 The

a)

b)

°)

qd)

ARTICLE 19 - RECORDS, REPORTS, AND DATA INSPECTIONS
Lessee shail, as specified in the present Article:

keep current, complete and accurate records in the State of all Petroleum Operations and its
activities in the Contract Area;

permit the Lessors representatives to inspect the Petroleum Operations and the records
kept according to paragraph (a) above;

submit to the Lessor all Data, as required pursuant to paragraph 10 of Article 7 of the
Hydrocarbons Law; and

maintain the Proprietary Data in Greece and ensure that the Lessor has unrestricted access
to such data, as required pursuant to paragraph 10 of Article 7 of the Hydrocarbons Law.

19.2 The following reports and data shall be supplied to the Lessor without delay upon being drawn up
or obtained:

a)

b)

e)

v)

copies of geological surveys with supporting material, accompanied by the relevant maps;

copies of geophysical surveys with supporting material, as well as copies of recorded
seismic magnetic tapes; and interpretation reports;

in the case of drilling, daily reports while drilling is in progress and copies of records
containing full particulars of;

the drilling, operations, deepening, testing, plugging and abandonment of wells;
the strata and subsoil through which wells are drilled;
the casing inserted in wells and any alteration in such casing; and

any formation water, other minerals as per Article 7.2, or dangerous substances
encountered;

copies of records on production tests carried out, as well as any survey relating to the initial
production of each well;

copies of all analysis reports of core samples and sampling procedure followed;

copies of any other technical reports which may be drawn up regarding the Petroleum
Operations; and

daily production reports and all relevant information related to production.

49.3 The Lessee shall, without delay after their execution, submit (in hard or electronic copy) to the
Lessor copies of ail contracts entered into by it with suppliers (including Affiliated Enterprises),
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6899

19.4

19.5

19.6

19.7

19.8

19.9

contractors and sub contractors and others with respect to Petroleum Operations. The Lessor may
ask for clarification of the terms and prices of these coniracts.

The Lessee shall submit to the Lessor detailed quarterly and annual financial and technical reports
of its activities under the Agreement. Quarterly reports shall be submitted within one (1) Month of
the expiration of each Calendar Quarter and the annual report within three (3) Months of the end of
each Calendar Year.

(Within three (3) Months of the end of the Calendar Year in question - unless a sharter period is
provided for lodging the tax return under paragraph 5 of article 8 of the Hydrocarbons Law, in which
case this shorter period shall also apply - the Lessee shall submit to the Lessor copies of income
and expenditure accounts and of balance sheets drawn up in accordance with Annex C.

The Lessee shail submit representative samples of drilling cores and cuttings taken from each well,
as well as samples of production fluids. Upon the expiration of this Agreement, samples of drilling
cores and cuttings remaining in the possession of the Lessee shall be delivered up to the Lessor,

The Lessor warrants that it has title to all State Data and grants to the Lessee an unconditional,
royalty free, licence only for those State Data held or developed by the Lessor until the Effective
Date (excluding any data acquired and/or produced under the non-exclusive marine seismic data
acquisition and services commenced on the 26th of October 2012) valid for the duration of this
Agreement to access retain and use such data for the purposes of conducting the Petroleum
Operations. The Lessor shall have title to all Data and grants the Lessee an unconditional royalty
free licence valid for the duration of this Agreement to access, retain and use such data for the
purposes of conducting the Petroleum Operations. Such licences shalt be exclusive in respect of
State Data and Data relating to all parts of the Contract Area which have not been relinquished or
surrendered by the Lessee and non-exclusive for the areas relinquished or surrendered by the
Lessee during the term of this Agreement. Notwithstanding the above, the Lessor shall keep the
State Data in relation to the Contract Area confidential but shall be entitled to disclose such data for
purposes of promoting tenders with respect to exploration and production of hydrocarbons in
adjacent areas.

The Lessor acknowledges the proprietary rights of the Lessee in the Proprietary Data, which shall
continue to be the property of the Lessee.

The Lessee shall duly submit, upon request, all Data and Proprietary Data for statistical purposes
as may be required under the Law.

19.10 The Lessee shall promptly report to the Lessor every discovery of fossil and minerals as per Article

72.

19.11 The Lessor shall keep all Data and Proprietary Data received from the Lessee relation to all parts

of the Contract Area confidential. It may, however, subject to the provisions of Articles 19.15 and
19.16, disclose such data under its responsibility and subject to a separate undertaking of
6900 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

confidentiality being executed, to independent scientific institutions or consultants, acting as the
Lessor's adviser in relation to the Petroleum Operations. Jt may also use the said data in the
conduct of an arbitration or during litigation between the Parties.

19.12 The Lessee shall not unreasonably withhold its consent to requests of the Lessor to publish or
communicate to independent scientific and academic institutions for scientific purposes, specific
parts ofthe Data if this can be done without detriment to the Lessee’s interests.

19.13 The Lessor and its representatives:

a) shall have rights to:

i. access the Contract Area at all reasonable times and reasonable intervals and with
teasonable prior written notice to the Lessee, at their own risk (save where injury or
damage results from the gross negligence or willful misconduct of the Lessee) and
expense;

ii. observe Petroleum Operations; and

iii. inspect all assets, records, Data and Proprietary Data owned or maintained by the
Lessee relating to Petroleum Operations,

provided that the Lessor and its representatives shall not interfere with the Petroleum
Operations in exercising such rights; and

b) may make a reasonable number of surveys, drawings, tests and copies for the purpose of
monitoring the Lessee's compliance with the terms of this Agreement. In so doing, the
Lessor and its representatives shail be entitled to make reasonable use of the equipment or
instruments of the Lessee provided that no damage to the equipment or instruments or
interference with the Petroleum Operations which results from such use. The Lessor and its
representatives shall be given reasonable assistance by the Lessee for such functions, and
the Lessee shall afford to the Lessor and its representatives all facilities and privileges
afforded fo its own personnel in the field, including the use of available office space and
housing free of charge.

19.14 Except as provided in Articles 19.12, 19.15 to 19.20, for the term of this Agreement, all Data
acquired by the Lessee in the course of this Agreement shail be kept confidential and not
reproduced or disclosed to third parties by either Party to this Agreement without the prior written
consent of the other party. The Lessee shall treat all State Data as confidential and shall not have
any rights over the aforementioned data other than the rights of Article 19.7.

49.15 The Lessor shall keep Data confidential and shall not reproduce or disclose such data to third
parties without the prior written consent of the Lessee. Notwithstanding the foregoing the Lessor
shall be entitled to reproduce or disclose to third parties Data that relate exclusively to any part of
the Contract Area that is relinquished or surrendered by the Lessee in accordance with this
Agreement.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6901

49.16 All Proprietary Data shall be kept confidential and not reproduced or disclosed to third parties by
the Lessor without the prior written consent of the Lessee. Notwithstanding the foregoing the
Lessor shall be entitled to reproduce or disclose Proprietary Data to third parties at the expiry of a
petiod of five (6) years from the termination of this Agreement or from the refinquishment of any
part of the Contract Area only for these Proprietary Data which correspond to the area of
relinquishment.

19.17

19.18

The provisions of Article 19.14 and 19.15 shail not prevent disclosure by:

a)

b)

¢)

qd)

8)

the Lessee to the government of the place of its incorporation or of any other jurisdiction in
which it operates or any department, agency or instrumentality thereof if required by the
Jaw in that jurisdiction or to recognized stock exchanges on which shares of the Lessee or
its Affiliated Enterprises are traded if required by law or rules thereof;

the Lessee to an Affiliated Enterprise or to its contractors or their subcontractors or to their
professional advisors, financial institutions or insurance companies if they consider it
reasonably necessary for the purposes of conducting Petroleum Operations;

the Lessee to bona fide prospective assignees of a participating interest in this Agreement,
a corporation with which the Lessee or any Affiliated Enterprise is conducting bona fide
negotiations directed towards a merger or consolidation or disposal of its share capital,
upon fifteen (15) calendar days prior written notice to the Lessor, identifying the parties to
which disclosure will be made; provided, however, that the Lessor may veto any such
disclosure where a party to which such disclosure is proposed is in bona fide discussions
with the Lessor regarding tights to conduct Petroleum Operations in the State or for
reasons of national security;

the Lessee to any party with whom the Lessee is directed by the Lessor to enter into a
unitisation programme in accordance with Article 11;

the Lessor to any Governmental Authority, financial institution or person acting as a
consultant or professional adviser to the State; and

the Lessor and the Lessee to arbitrators and Sole Experts appointed pursuant to this
Agreement.

All Data and Proprietary Data disclosed to third parties under paragraphs (b) to (f) of Article 19.17
shall be disclosed on terms which to the extent possible ensure that the same are treated as
confidential by the recipient for so long as such Data remains subject to the confidentiality
undertakings specified herein,
6902

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

19.19

49.20

19.21

20.1

Neither the Lessee nor the Lessor shall be bound by the confidentiality undertakings as set forth
herein with respect fo any Data or Proprietary Data which is in or becomes part of the public
domain through no fault of the disclosing Party or which the relevant Party may document that
was already known by such Party before the Effective Date or obtained from a third party having
the right to disclose such data.

Nothing in this Article 19 shall require the Lessee, its Affiliate Enterprises, contractors or their sub-
contractors to disclose their own proprietary technology unless such disclosure is necessary to
the evaluation and undertaking of any data resulting therefrom, provided always that any
proprietary technology so disclosed to the Lessor shall be kept confidential by the Lessor until
such time as the technology involved ceases to be proprietary to the disclosing Party.

For the purposes of this Article, any reference to the “Lessee” shall be deemed to be a reference
fo the Lessee or any Co-Lessee.

ARTICLE 20 —- TRANSFER AND ASSIGNMENT OF RIGHTS AND OBLIGATIONS

Subject to the provisions of paragraph 2 of article 4 of the Hydrocarbons Law and in accordance
with the provisions and the procedure laid down in paragraph 4 of article 7 of the same Law:

a) The Lessee may transfer in whole or in part its contractual rights and obligations to an
Independent Third Party solely upon written consent of Lessor, which consent shall not be
unreasonably withheld or defayed and approval by the Minister. The Lessor may refuse
consent, if the grounds of paragraph 2 of article 4 of the Hydrocarbons Law apply or if the
Independent Third Party does not meet the criteria referred to in paragraph 18 of article 2 of
the Hydrocarbons Law. When giving such consent, the Lessor may set any conditions on the
Lessee to safeguard its own interests.

The consent of the Lessor described above shall also be required whenever any interest in
an Affiliate Enterprise which controls, directly or indirectly, the Lessee is to be transfered
such as to cause a change in Control of the Lessee, and the Lessee when seeking such
consent, shall provide adequate information concerning corporate structure, capital
ownership, Control and management.

b) Subject to the provisions of paragraph 2 of article 4 of the Hydrocarbons Law, and in
accordance with the provisions and the procedure laid down in paragraph 5 of article 7 of the
same Law, the Lessee shall be entitled upon obtaining the prior written consent of the Lessor
and approval by the Minister, to transfer, in whole or in part, its rights and obiigations under
the Agreement to an Affiliate Enterprise, provided that the Lessee shall continue to be, vis-
a-vis the Lessor jointly and severally responsible with the transferee Affiliate Enterprise, for
the performance of all obligations under the Agreement. The grant of this consent may only
be refused on the grounds of paragraph 2 of article 4 of the Hydrocarbons Law or if the
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6903

20.2

20.3

20.4

214

21.2

Affiliate Enterprise does not meet the criteria referred to in paragraph 18 of article 2 of the
Hydrocarbon Law.

c) Any Co-Lessee shall be entitled to transfer all or part of its contractual rights and obligations
under this Agreement to any other party constituting the Lessee at the time of such transfer,
following the written consent of the Lessor and approval by the Minister.

Any transfers of rights and obligations by the Lessee under this Agreement shall only become
effective with regard to the Lessor as of the date of service upon it of certified copies of the deed
of assignment or any other transfer document. If such transfer takes place during the Exploration
Stage or the Special Exploration Stage Extension as the case may be, the Bank Guarantee of
Article 3.7, as reduced from time to time, shall remain valid, biding and enforceable at all times or
is appropriately replaced, (if needed).

No transfer of the aperatorship shall be permitted without the prior written consent of the Lessor,
which consent shail not be withheld except for reasons of the financial and technica! capabilities
ofthe proposed Operator.

For the purposes of this Article, any reference to the “Lessee” shall be deemed to be a reference
to the Lessee or any Co-Lessee.

ARTICLE 21 - VIOLATIONS, LESSEE’S FORFEITURE .

if the Lessor considers that the Lessee and/or any Co-Lessee js in default of any of its obligations
under the Agreement, it may give written notice of default to the Lessee within a time limit of six
©) Months from the date on which it has taken cognizance of such default and it shail invite the
Lessee to remedy the alleged breach and to keep the Lessor harmless from any loss or damage
caused thereby. If the Lessee fails to comply with such notice, or if no amicable settlement is
teached between the Parties within the following ninety (90) calendar days from the date of
service of such notice, the Lessor may terminate this Agreement by further notice to the Lessee.

The Lessor covenants that the right to declare that the Lessee has forfeited its rights under this
Agreement conferred by the Hydrocarbons Law in the circumstances set out in paragraphs 8 and
9 of article 10 of the Hydrocarbons Law will not be exercised by the Lessor unless:-

a) the Lessor has, by written notice to the Lessee, given not less than ninety (90) calendar days
written notice of its intention to forfeit those rights and stating in detail the reasons for the
intended forfeiture;

b) the Lessor has, in the notice, specified a date not less than thirty (30) calendar days after
the notice before which the Lessee may submit any matter which it wishes the Lessor to
consider;
6904

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

21.3

21.4

21.5

c} the Lessor has, in the notice, specified a period of not less than sixty (60) calendar days to
remedy and remove such ground; and

d) the Lessor has taken into account:
i, any maiter submitted to them by the Lessee pursuant to Article 21.2(b); and

ii. any action taken by the Lessee to remedy and remove that ground.

Following the execution of this Agreement, the Lessee and/or any Co-Lessee may not be placed
under the direct or indirect Control of a foreign state which is not a member state of the European
Union, or under the direct or indirect Control of a citizen of such State, without the prior approval
of the Council of Ministers, in accordance with the provision and the procedure laid down in
paragraph 3 of article 4 of the Hydrocarbons Law. Notwithstanding any of the provisions in this
Article 21, a breach of the provisions of this Article 21.3 shail result in the Lessee forfeiting all its
rights under the Agreement following a resolution of the Council of Ministers to this effect.

Any dispute between the Lessor and the Lessee as to whether any event has occurred which,
subject to Article 21.2, would entitle the Lessor to declare that the Lessee has forfeited its rights
pursuant to paragraph 8 or, as the case may be, paragraph 9 of article 10 of the Hydrocarbons
Law, shall be settled by arbitration pursuant to Article 23.

if the Lessor terminates this Agreement, each Party's further rights and obligations cease
immediately on termination except that:

a) the provisions of Articles 1.4, 6.3, 8.3 to 8.8 (inclusive), 9.1, 9.2, 12.1, 15.4, 19.15 to 19.20
(inclusive), 20.1 (b), 23.1 to 23.10 (inclusive), 28, 30 and 31 shail survive termination; and

b) termination does not affect the Lessor's accrued rights at the date of termination.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6905

ARTICLE 22 - INSOLVENCY OF THE LESSEE
22.1 ‘If at any time during the term of this Agreement:

a) any corporate action, {egal proceedings or other procedure or step including without
limitation the commencement of a meeting, making of an application, presentation of a
petition, the passing of any resolution and/or the making of order, an order is made or a
resolution is passed by a court of competent jurisdiction dissolving, liquidating .or winding up
(or an analogous procedure) the affairs of the Lessee by reason of the Lessee's insolvency
of the inability of the Lessee to meet its payment obligations as they arise in the ordinary
course of business; or

b) ifthe Lessee makes an assignment for the beneft of its creditors of any substantial part of its
assets or a receiver or manager of the Lessee is appointed under a debt instrument or
similar security interest,

the Lessor may by thirty (30) Business Days notice in writing to the Lessee declare that the rights
of the Lessee under this Agreement are forfeited and this Agreement is terminated.

22.2 If in respect of any Co-Lessee an event occurs of the kind described in paragraph 22.1 the rights
of the Lessee under this Agreement shail not be liable to forfeiture but any Co-Lessee in respect
of whom any such event has occurred shall if so required by the Lessor, promptly assign or
transfer its interest in the Agreement to the remaining Co-Lessees, pro rata to their interest and
the remaining Co-Lessees shall enjoy the benefit of the interest so assigned or transferred and be
liable jointly and severally for the corresponding obligations.

ARTICLE 23 - SOLE EXPERT DETERMINATION AND SETTRLEMENT OF DISPUTES

23.1 Where it is stipulated in this Agreement that any difference between the Parties or between the
Lessor and any Co-Lessee or any inability or failure by the Parties or by the Lessor and any Co-
Lessee to agree on any matter (a “Dispute”) shall be referred for determination to a Sole Expert,
unless the Parties or the Lessor and any Co-Lessee agree otherwise the following shall apply:

a) The Sole Expert shall be selected by the Lessor in accordance with articles 2.1 and 2.2 of
the Presidential Decree within fifteen (15) calendar days (the “Election Period”) from
submission of a written notification by a Party (the “Initiating Party’) to the other Party (the
“Receiving Party’) of its intention to refer a Dispute for determination to a Sole Expert and
nominating the Sole Expert.

b) Upon a Sole Expert being selected under the foregoing provisions of this Article, the Lessor
shall forthwith notify this Sole Expert of its selection by the Parties and shall request it to
state, within five (5) calendar days (the “Acceptance Period”), whether or not it is willing
and able to accept the appointment. If such Sole Expert shall be either unwilling or unable
to accept such appointment, or shall not have accepted (the “Disqualified Expert’) within
6906

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

°)

the Acceptance Period, then the Lessor shall select an altemative Sole Expert within five
(6) calendar days following the end of the Acceptance Period.

For the purposes of determination by the Sole Expert of the Dispute, each Party shall
submit to the Soie Expert within thiry @0) calendar days {the “Submissions Period”)
foilowing the Sofe Expert's acceptance of appointment to both Parties:

i, a description of the Dispute;
it. a statement ofits position; and

iil, any documents supporting and/or justifying its position.

The Sole Expert may, in its absolute discretion, consider any additional information submitted by
either Party and/or any other procedural matters not specifically addressed herein.

d)

e)

9)

h)

The terms of reference upon which the Sole Expert shall seek to resolve a Dispute shail be
mutually agreed between the Parties. The parameters within which the Scie Expert shail
make its determination shail be strictly within the terms of reference, provided that if the
Parties fail to agree on the terms of reference, the Sole Expert shail consider the terms of
reference proposed by both Parties and decide upon its own (to which the Parties shall be
bound). The Sole Expert shall make its determination in writing and notify the Parties of
such determination.

Save in the event of fraud or manifest error, the Sole Expert's determination shall be
conclusive and binding on the Parties and shall be delivered within thirty (30) calendar
days following the end of the Submissions Period. The decision of the Sole Expert may be
referred to arbitration by way of appeal on a point of law, but not on a point of fact. Pending
resolution of the dispute by the Sole Expert, there will be no suspension of the Agreement
and the Lessee shall have the right and the obligation to continue operations under the
Agreement.

if the Sole Expert dies or becomes unwilling or incapable of acting, or does not deliver the
determination within the time required by this clause then:

i. the Lessor and the Lessee shail promptly select a replacement Sole Expert; and

ii. this Article shall apply to the new Sole Expert as if he were the first Sole Expert
appointed.

The language to be used for the purposes of the Sole Expert determination shall be
English.

The costs of engaging the Sole Expert shall be bome equally by the Lessor and the
Lessee. Each Party shall bear its own costs in preparing any materials for and making its
presentations to, the Sole Expert.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6907

23.2

23.3

23.4

23.5

23.6

23.7

23.8

23.9

D) Each Party shail act reasonably and co-operate in good faith to give full effect to all the
provisions of this clause and shall do nothing to hinder or prevent the Sole Expert from
reaching his determination.

) if the Lessor fails to appoint a Sole Expert (or, as the case may be a replacement Sole
Expert) within the time limits prescribed by this Article, then the Lessee shall be entitled to
refer the relevant dispute, controversy or claim to arbitration in accordance with the
following provisions of this Article.

Any dispute, controversy or claim arising out of or relating to this Agreement, or breach,
termination or invalidity thereof between the Parties, or between the Lessor and any Co-Lessee ,
which:

a) is notto be referred for determination by a Sole Expert under Article 23.1; or
b) has been referred to the Sole Expert whose decision is appealed on a point of law; or

c) if the Lessor has not appointed a Sole Expert (or, as the case may be, a replacement Sole
Expert) within the time limits prescribed by this Article,

shall be finally settled by arbitration.
The place of arbitration shall be Athens, Greece.

The number of arbitrators shall be three; they shall be appointed in accordance with the
provisions of paragraph 13 of article 10 of the Hydrocarbons Law.

The arbitration shall be conducted in accordance with the Rules of Arbitration of the International
Chamber of Commerce (in force from time to time), to the extent that there is no conflict between
any of those Rules and the provisions of this Agreement and/or Greek Law. In the event of any
such conflict, the provisions of this Agreement and Greek Law shall prevail.

The language to be used in the arbitral proceedings shall be Greek unless the Parties agree
otherwise.

A decision of the majority of the arbitrators shall be final and binding upon the Parties and the
award rendered shall be final and conclusive. Judgment on the award rendered may be entered
in any court fora juridical acceptance and for enforcement, as the case may be.

During the period of any arbitration the time limits set for the fulfillment by either Party or those
contractual obligations under this Agreement which are the subject of such arbitration shall be
suspended for a time petiod equivalent to the. period of such arbitration.

Pending resolution of the dispute by the panel of arbitrators, there will be no suspension of the
Agreement and the Lessee shall have the right and the obligation to continue operations under
the Agreement.
6908

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

23.10

24.4

24.2

24.3

25.1

25.2

For the purposes of this Article it is clarified that any dispute between the Lessor and any Co-
Lessee under this Agreement shall always be considered a dispute between the Lessor and the
Lessee and any reference of such dispute to the Sole Expert or to arbitration under this article
shall always be considered a reference of dispute between the Lessor and the Lessee.

ARTICLE 24 —- PERFORMANCE OF THE AGREEMENT
The Lessee shall do everything necessary so as to accomplish the objectives of the Agreement,

The Parties agree to cooperate harmoniously and in a spirit of good faith with a view to the
achievement, as promptly and as efficiently as possible, of the objectives of the Agreement, in
strict conformity with all its provisions.

Time is of the essence in this Agreement.

ARTICLE 25 - CONTRACTORS, SUB-CONTRACTORS, PERSONNEL AND TRAINING

Subject to the following provisions of this Article, the Lessee shall be entitled to employ
contractors and the latter shall be entitled to employ sub-contractors for the performance of this
Agreement. The Lessee is obliged to submit to the Lessor a copy of any such contracts entered
into with contractors (including with Affiliate Enterprises) in accordance with Article 19.3.

The Lessee shail obtain the Lessor’s prior written consent before entering contracts for goods and
services for Petroleum Operations except where:

a) in the Exploration Stage, the contract (or related series of contracts) is expected to involve
expenditure of less than five hundred thousand Euro (€500,006); or

b) in the Exploitation Stage, the contract (or related series of contracts) is expected to involve
expenditure of less than one and a half million Euro (€1,500,000).

If the Lessor has not provided its consent within twenty (20) Calendar Days from the day of
submission, such consent shali be deemed to have been granted.

The foregoing provisions of this Article 25.2 do not apply to the extent they would hinder the
Lessee from taking all necessary and proper measures for the protection of life, health, the
environment and property if there is an emergency (including a significant fire, explosion,
Hydrocarbon release or sabotage; incident involving loss of life, serious injury to an employee,
contractor or third party, or serious property damage; strikes and riots; or evacuation of personnel).
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6909

25.3

25.4

25.5

26.1

26.2

26.3

Notwithstanding the provisions of Article 25.2, the Lessee shall, at any time after the Effective Date,
submit to the Lessor its guidelines and procedures that govern the approval that is required for the
Lessee to enter into contracts for goods and services for Petroleum Operations.

The Lessee, its contractors and any sub-contractors employed by the Lessee, shall be entitled to
employ foreign personnel in Greece for Petroleum Operations. The Lessee shall (and shall
procure that its subcontractors shall) give due and proper consideration to preferring Greek and
EEA sourced services, materials, equipment, consumables and other goods when their price,
quality, time of delivery and other terms are comparable to those available internationally.

Subject to the conditions and requirements of paragraph 9 of article 6 of the Hydrocarbons Law,
the Lessor will support all applications by the Lessee to the competent authorities for permits for
entry, residence, movement and work in Greece for al! foreign personnel referred to in the
preceding paragraph and to the members of their family, unless there exist reasons pertaining to
national or public security and order.

The Lessee shail be obliged each year to train at its installations Jocal technical and scientific
personnel in such numbers and for such periods of time as shall be stipulated by resolution of the
Minister in accordance with the provisions of paragraph 10 of article 6 of the Hydrocarbons Law.
Costs associated with such training incurred by the Lessee shall not exceed the agreed costs of
Lessee’s training obligations, as these are set for in Article 15.3 of this Agreement.

ARTICLE 26 — FORCE MAJEURE

Failure or delay fo perform any of their contractual obligations by either the Lessor or Lessee,
shall not be regarded as a breach of the Agreement and shall not give rise to any right or claim by
either Party against the other if such failure or delay is due to Force Majeure or to consequences
arising therefrom.

“Force Majeure” means any event beyond the reasonable control of the Party claiming to be
affected by it and not caused or contributed to by such Party and shall include, but shall not be
limited to, acts of God, epidemics, earthquakes, fires, floods, explosions, strikes, lockouts, wars
and state of war, revolutions, civil commotions, insurrections, mutinies and acts of the State or of
any foreign government. Force Majeure shall not excuse the failure to pay any sum when due
hereunder and a lack of funds shall not constitute Force Majeure.

If as a result of an event of Force Majeure either the Lessor or the Lessee is prevented from
performing its obligations or exercising its rights under this Agreement, the performance of any
obligation or the exercise of any right under this Agreement shall be suspended to the extent to
which the relevant Party is affected by the said event of Force Majeure and during such time as it
lasts and for such reasonable additional time thereafter as might be required for normal
resumption of the Petroleum Operations and/or other contractual obligations.
6910

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

26.4

26.5

In the event of Force Majeure, the Party prevented from performing its obligations or exercising its
tights under the Agreement shai immediately give to the other Party notice of the nature of the
Force Majeure and its probable duration.

If as a result of an event of Force Majeure Petroleum Operations and/or other contractual rights
and obligations hereunder are suspended for more than twelve (12) Months, the Parties shall
meet to discuss in good faith the continuance or termination of this Agreement. If no agreement
can be reached by the Parties within twelve (12) Months from the date of the expiry of the
aforementioned twelve (12) Month suspension period, the Lessor or the Lessee may give to the
other notice of termination of this Agreement which notice shall become effective six (6) Months
following the date of service of such notice.

26.6 The Parties agree in particular that in the event that, as a result of a court order or any judicial

27.1

27.2

27.3

27.4

decision exclusively in respect to a@ Consent the Exploration Operations are interrupted, such
incident shall constitute a Force Majeure event and the provisions of this Article 26 shail apply
accordingly, save that the twelve (12) month suspension time period of Article 26.5 shall be
extended up to a period of twenty-four (24) months.

ARTICLE 27 - SUSPENSION OF THE EXPLORATION STAGE

If at any time during the Exploration Stage the Lessee wishes to conduct an activity necessary for
the performance of Petroleum Operations and satisfaction of the Minimum Work Programme in
respect of which a Consent is required, then a Response must be issued within the time limit
prescribed under the applicable Law or, where a Law does not prescribe a time limit, within the
time limit prescribed by Article 4 of Law 2690/1990 (Administrative Procedure Code) (the
“Prescribed Time Limit’). Subject to the provisions of Article 27.5, 27.6 and 27.7, if a Response is
not issued within the Prescribed Time Limit, then the Lessee may, upon expiry of such period,
provide the Lessor with notice in writing that the Prescribed Time Limit has expired (@ “Prescribed
Time Limit Expiry Notice’).

Upon receipt by the Lessor of a Prescribed Time Limit Expiry Notice there shall commence a
period of fifteen (15) calendar days during which the Lessor and the Lessee shall cooperate using
their best endeavors to procure the issuance of a Response (the “Cooperation Period”),

If upon the expiry date of the Cooperation Period the Lessor and Lessee have failed to procure

the issuance of a Response, then on and from such date the time for performance of the
obligations in respect of which the Consent is required shall be suspended immediately pending
issuance of a Response (the “Suspension Period”).

During the Suspension Period the Lessee and the Lessor shall use their best endeavors to
procure a Response.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6911

275

27.6

27.7

28.1

A Suspension Period shall terminate on the date when a Response is issued and on and from
that date the affected obligations of the Lessee shall resume and shall be carried out in the
remaining unexpired period of the relevant Phase, which shail be extended accordingly. Nothing
in this Article 27.5 shall deprive the Lessee of its rights to proceed to the next Phase or reduce
the overall period of any subsequent Phase, or the Basic Exploration Stage, in accordance with
the terms of this Agreement.

The Lessee shall not be entitled to issue a Prescribed Time Limit Expiry Notice if a Proper
Application is not made. A “Proper Application” is made if the application for Consent is in all
respects complete in form and substance, and in accordance with Law.

An application for Consent shall be deemed to be a Proper Application for the purposes of this
Agreement if the relevant Governmental Authority has not otherwise advised the Lessee in writing
by the expiry of the Prescribed Time Limit.

ARTICLE 28 ~ NOTIFICATIONS - AGENT FOR SERVICE
Unless otherwise provided in this Agreement, all Notices given under this Agreement shall be:
a) in writing;
b) __ in English or Greek; and

c) delivered personally or by pre-paid recorded delivery (or intermationai courier if overseas)
or by fax addressed as follows:

If to the Lessor:

Ministry of Environment, Energy & Climate Change
Attention: General Secretariat for Energy
Petroleum Policy Directorate ;

119 Messogeion Avenue, 101 92, Athens, Greece
Mr Athanasios Zacharopoulos

TeVFax: Tel: +30 210 6969312 Fax: +30 210 6969034

If to the Lessee:

ENERGEAN OIL & GAS S.A.
32, Kifissias Ave., Atrina Center 17th floor, Maroussi Athens, Greece 15125
6912 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPQTO)
Attention: Mr Mathios Rigas
Tel: +30 210 8174 200 Fax:+30 210 8174 299
Ifto the Lessee:
TRAJAN OIL & GAS LIMITED,
6-7 Pollen Street, W1S1NJ, London, England
Attention: Mr Raymond-George Godson
Tel: +44 2074955916

28.2 in the absence of evidence of earlier receipt, and subject to Article 28.3 and 28.4, a Notice shall

be deemed given and received:

a) if delivered personally, when left at the address referred to above;

b) if sent by pre-paid recorded delivery (except air mail), two (2) Business Days after posting it;

c) if sent by airmail, five (5) Business Days after posting it;

d) if sent by international courier, five (5) Business Days after it is collected by such courier from
the sender; and

e) if sent by facsimile, at the time of transmission (as per a transmission report from the machine
from which the facsimile was sent),

28.3 if receipt or deemed receipt of a Notice occurs before Sam (in the country of receipt) on a
Business Day, the Notice shall be deemed to have been received at 9am (in the country of
receipt) on that day, and if deemed receipt occurs after 5pm (in the country of receipt) on a
Business Day, or on a day which is not a Business Day, the Notice shall be deemed to have
been received at 9am (in the country of receipt) on the next Business Day.

28.4 The deemed service provisions in Article 28.2 shall not apply to a Notice served by fax, if, before
the time at which the Notice would otherwise be deemed to have been served, the recipient
informs the sender that the Notice has been received in a form which is unclear in any material
respect and, if it informs the sender by telephone or email, it also dispatches a confirmatory
facsimile within two hours.

28.5 In proving service, it shall be sufficient to prove that:

a) the envelope containing the Notice was addressed fo the address of the relevant Party set
out in Article 28.1 (or as otherwise notified by that Party pursuant to paragraph 6) and
delivered either to that address or into the custody of the postal authorities as a pre-paid
tecorded delivery, registered post letter or letter sent by international courier; or
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6913

28.6

287

28.8

28.9

28.10

b) notice was transmitted in full by facsimile to the facsimile number of the relevant Party set
out in Article 28.1 (or as otherwise notified by that Party pursuant to Article 28.6) @s
evidenced by a machine generated confirmation of full receipt).

A Party may by Notice of at least five (5) Business Days to the other Party change the address
or facsimile number to which Notices to it are to be delivered.

No Notice given under this Agreement shall be validly served if sent by e-mail.

Ail communications between the Parties (other than Notices) shall, unless the Agreement
provides otherwise, be:

a) inwriting;

b) in English or Greek; and

c) may be made by email.

Articles 28.1 to 28.8 (inclusive) do not apply to the service of any Service Documents.

Each Co-Lessee irrevocably agrees with the Lessor that any Service Document may be
sufficiently and effectively served on it in connection with any Proceedings by service on its
process agent. For the purposes of this paragraph:

a)  Energean Oil & Gas S.A. appoints as its process agent in connection with Proceedings:

Charalambides & Partners Law Firm,
15, Pindarou Street, P.C 10673
Tel. 210 3607771 Fax. 210 3607885

Attention Mr, Yannis Charalambides

b) ‘Trajan Oil & Gas Limited appoints as its process agent in connection with Proceedings:
J & D Dimitriou Law Office
18, Granikou Street, 10435, Athens, Greece
Tel. 210 4176948 Fax. 2130233469

Attention: Mr. Dimitrios Dimitriou
6914

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

28.11

28.12

28.13

28.14

28.15

28.16

28.17

In the event of a transfer of rights in aceordance with Article 20 of this Agreement, the process
agent of the Lessee pursuant to this Article shall be deemed to be the process agent of each of
the Co-Lessee from time to time until revocation or resignation.

Each Co-Lessee agrees with the Lessor fo maintain the appointment of its process agent (and
any replacement process agent appointed pursuant to Article 28.12) and it shall not withdraw the
appointment of any such process agent uniil its replacement shail have been validly appointed
and it shall have given the Lessor Notice of the name and address of the replacement process
agent.

If the process agent referred to in Article 28.10 (or any replacement process agent appointed
pursuant to this Article 28.12) at any time ceases for any reason to act as such, his appointor
shall appoint a replacement process agent with an address for service in Greece, and shall give
the Lessor Notice of the name and address of the replacement process agent. If a Co-Lessee
fails to appoint a replacement process agent or give the Lessor Notice of the name and address
of a replacement process agent as required by this Article 28.12, the Lessor shall be entitled by
Notice te the defaulting Co-Lessee to appoint such a replacement process agent to act on the
defaulting Co-Lessee's behalf. The defaulting Co-Lessee shall bear all the costs and expenses of
teplacement process agent appointed by the Lessor in these circumstances.

Each Co-Lessee may, by Notice of at least five (5) Business Days to the Lessor, change the
address of its process agent (or any replacement process agent appointed pursuant to Article
28.12) to another address in Greece.

Any Service Document served pursuant to this Article shall be marked for the attention of the
relevant process agent and addressed to the address set out in Article 28.9 or to the address
notified pursuant to Articles 28.11, 28.12 or 28.13 (as the case may be).

Any Service Document marked for the attention of the relevant process agent and addressed to
the address set out in Article 28.9 or to the address notified pursuant to Articles 28.11, 28.12 or
28.13 (as the case may be) pursuant to Article 28.14 shall be deemed to have been duly served
if:

a) {eft atsuch address, when itis left; or

b) sent by first class pre-recorded delivery or registered post to such address, two (2) Business
Days after the date of posting.

Each Co-Lessee shall send by post to the Lessor a copy of any Service Document served by it
(or on its behalf) on a process agent pursuant to this Article (to the address set outin Article 28.1
or 28.6 (a the case may be), but no failure or delay in doing so shail prejudice the effectiveness of
service of the Service Document in accordance with Article 28.14.

Each Co-Lessee agrees that failure by any process agent to give notice of any process to it, or fo
give a copy of any Service Document served on it, shall not impair the validity of such service or
of any Proceedings based on that process.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6915

28.18 Nothing contained in Articles 28.10 to 28.17 affects the right to serve a Service Document in
another manner permitted by law.

ARTICLE 29 —- MODIFICATIONS OF THE AGREEMENT

29.1 The terms of this Agreement may only be modified by written agreement between the Parties and
any amendment of its terms shall only be effective upon ratification by the State Parliament with
the exception of any amendment to Clause 1.5 effected as a result of any transfer of interest by
any Co-Lessee or transfer of operatorship which will be effective in accordance with the
provisions pf this Agreement and the Hydrocarbons Law.

29.2. Upon application by the Lessee, any time limits for the fulfillment of Lessee's obligations
hereunder shall be extended with the written consent of the Lessor, except for time limits the
extensions of which are specifically regulated by the Hydrocasbons Law.

ARTICLE 30 — APPLICABLE LAW AND VALIDITY OF TEXTS.

30.1 This Agreement has been executed by the Parties in Greek and in English versions. In case of
any discrepancy, conflict or inconsistency between the two versions both texts shail be referred to
in an atternpt to resolve any ambiguities but the Greek text shail prevail.

30.2 This Agreement shall be governed by, and construed in accordance with, Greek Law.

30.3. No provision of this Agreement derogates, or shall require the State to derogate, from any
requirement under the Community Treaties, including, for the avoidance of doubt, any
requirement of any European Union law made under the Community Treaties.

30.4 if any amendment, deviation, exemption or adjustment to Greek Law made by this Agreement is
found to be unconstitutional, or, notwithstanding Clause 30.3, to be inconsistent with a
requirement under the Community Treaties including, for the avoidance of doubt, any requirement
of any European Union law made under the Community Treaties, the Parties shal! negotiate an
amendment to this Agreement, with the intention that a functionally equivalent position is
achieved.

30.5 The State shall not be liable to the Lessee if any amendment, deviation, exemption or adjustment

to Greek Law made by this Agreement is found to be unconstitutional, or, notwithstanding Clause

30.3, to be inconsistent with a requirement under the Community Treaties including, for the

. avoidance of doubt, any requirement of any European Union law made under the Community
Treaties,
6916

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

31.2

32.1

32.2

ARTICLE 31 - MISCELLANEOUS

This Agreement represents and contains the entire understanding and arrangement of the Parties
in relation to the matters dealt with herein and, unless otherwise specified herein it supersedes
and replaces, as of the Effective Date, any prior understanding and arrangements between the
Parties, whether wiitien or verbal, relating to such matters.

In the event of any conflict or inconsistency arising between the main body of this Agreement and
any of the Annexes, the provision contained in the main body of this Agreement shall prevail.

Except where this Agreement expressly provides to the contrary, the rights and remedies
contained in this Agreement are cumulative and not exclusive of rights and remedies provided by
law.

ARTICLE 32 ~- EFFECTIVE DATE OF AGREEMENT

This Agreement shall be subject to ratification by the Hellenic Parliament. The date on which the
Agreement is published in the Official Government Gazette following its ratification by the State
Parliament shall be its Effective Date.

As of the Effective Date, this Agreement shall be governed primarily by the provisions of the
ratifying law, which, as of special nature, shall prevail, subject to the provisions of the European
Union Law, having direct effect.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6917

IN WITNESS WHEREOF

the Lessor and the Lessee have signed the Agreement through their authorized representative (s) on the
above mentioned date.

For the LESSOR

Yannis Maniatis, Minister of Environment, Energy & Climate Change

For the LESSEE

Energean Oil & Gas - Aegean Energy Exploration and Production of Hydrocarbons S.A

Matthaios Rigas, President & CEO

Trajan Oil & Gas Limited

Raymond George Godson, President
6918 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ANNEX A
ELEMENTARY GRID CELLS CONSTITUTING THE CONTRACT AREA

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6919

ANNEX B

MAP OF CONTRACT AREA

6920

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ANNEX C
ACCOUNTING PROCEDURE

This Annexis attached to and made part of this Lease Agreement between the Lessor and Lessee.

1.1 Definitions

SECTION 1
GENERAL PROVISIONS

(a) For the purposes of this Accounting Procedure, the terms used herein which are defined
in the Agreement shall have the same meaning when used in this Accounting Procedure.

(b) In addition in this Annsx-

(0)

qi)

(iii)

(iy)

(vy)

“Accrual Accounting” depicts the effects of transactions and other events and
circumstances on a reporting entity's economic resources and claims in the
periods in which those effects occur, even if the resulting cash receipts and
payments occur in a different period.

“Contract Costs” means Exploration Costs, Exploitation Costs, Operating Costs,
Service Costs, and General and Administrative Costs, as such costs are
respectively defined in Sections 2.1, 2.2, 2.3, 2.4 and 2.5 of this Annex.

“Material” means machinery, equipment and supplies acquired and held for use in
the conduct of the Petroleum Operations.

“Separation Point” means the point to be defined between the parties in the
Development and Production Programme.

“Year” means a period of twelve months starting with 1 January and ending with
31 December and “Quarter” means a period of three consecutive months starting
with the first day of January, April, July or October, or such other periods of twelve
and three months, respectively, as the Parties may agree in writing.

1.2 Statements required to be submitted by the Lessee

(a)
0)

0)

Within sixty (60) calendar days of the Effective Date, the Lessee shall submit to
and discuss with the Lessor a proposed outline of chart of accounts, operating
records and reports, which outline shall be in accordance with generally accepted
and recognized accounting systems and consistent with nomal practice of the
international petroleum industry.

Within ninety (90) calendar days of receiving the above submission, the Lessor
shall either indicate approval of the proposal or request revisions to the proposal.
Within one hundred and eighty (180) calendar days after the Effective Date of the
Agreement, the Lessee and the Lessor shall agree on the outline of chart of
accounts, operating records and reports which shall describe the basis of the
accounting system and procedures to be developed and used under the
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6921

1.3

Agreement. In principle, all books and records must be kept based on Accrual
Accounting.

(ii) Following such agreement, the Lessee shall expeditiously prepare and provide the
Lessor with a writien detailed description of the procedure based on the agreed
outline, to be adopted by the Lessee related to the accounting, recording
functions, and allow the Lessor to the examine the Lessee's manuals and to
review procedures which are, and shall be, observed under the Agreement.

(b) The various submissions or statements provided herein shall be delivered by the

Operator acting on behalf of the Lessee.

(c}) Without limitation to the foregoing, the Operator shall submit to the Lessor, the following
regular statements relating to the Petroleum Operations, each of which shall be compiled
separately by reference to each Exploration Area and Exploitation Area as so designated
from time to time pursuant to the Agreement.

() Exploitation Statement (see Section 5 of this- Annex).
(i) Value of Exploitation Statement (Section 6).

(ii) Statement of Income and Expenditures (Section 7).
(iv) _ Final End of Year Statement (Section 8).

() Budget Statement (Section 9).

(d) All reports and statements shall be prepared in accordance with the Agreement, the Law,
and following the provisions of paragraph 1.2 (a) (i) of this Section or where there are no
relevant provisions in either of these, in accordance with normal practice of the
international petroleum industry.

Language and Units of Account

(a) Accounts shall be maintained in Euro. Metric units and barrels shall be employed for
measurements required under the Agreement. The language employed shall be Greek
and English. While such currency, language and units of measurement shall prevail in
the event of conflict or inconsistency, the Lessee shail aiso maintain accounts and
records in other currencies, languages and units of measurement where administratively
necessary or desirable,

(b) It is the intent of this Accounting Procedure that neither the Lessor nor the Lessee should
experience an exchange gain or loss at the expense of, or to the benefit of, the other.
However, should there be any realized gain or loss from exchange of currency (i.e.
where the rate of exchange used for the conversion of expenses or revenues into Euro,
which is the currency in which the statements are maintained differs from the rate used
upon payment or receipt of those expenses or revenues respectively), this will be
credited or charged to the accounis under the Agreement.

(c) Debits and credits relating to expenses and revenues in currencies other than the
currency in which the books are maintained shall be converted in Euro at the applicable
tate of exchange of the foreign currency using the average of the official buying and
selling rates as issued by the European Central Bank set on the day the expense or the
6922 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPQTO)
revenue is incurred. A separate record shall be kept by the Lessee of the exchange
rates used in each conversion.
1.4 Payments
(a) All payments between the Parties shall, unless otherwise agreed, be in Euros and

(b)

(c)

through a bank designated by each receiving Party.

Subject to the provisions of the Agreement, payments of Income Tax by the Lessee
and/or each Co-Lessee shall be made in accordance with appropriate procedures
contained in the laws of Greece.

All sums due by one Party to the other under the Agreement during any Calendar month
shall, for each day such sums are overdue during such month, bear interest
compounded daily at an annual rate equal to the overdue interest rate as determined at
the time by the Bank of Greece.

1.5 Prudent Financial Management

(

a)

The Lessee shall at all times maintain a financial and budgetary control mechanism over
all Costs incurred by it pursuant to the Agreement.

(b) Without limitation to the foregoing, the Lessee shail ensure that all costs incurred by it
pursuant in the Agreement shall be:

{c)

0)
qi)

(ity

necessary for and incidental to the purposes of the Agreement;

incurred on competitive terms in accordance with sound procurement practice;
and

disbursed to the persons to whom due in accordance with the sound
disbursement practice.

No costs or expenditure incurred by the Lessee other than in accordance with
paragraphs (a) and (b) hereof shall be deductible or allowable for the purposes of
Income Tax, Royalty or other fiscal impost under the Agreement.

1.6 Audit and Inspection Rights of the State

(a)

@

0)

The Lessor, at its own cost, shall have the right to cause Lessee's accounts and
records maintained hereunder with respect to each Year to be audited within two
(2) Years from the end of each such Year. Notice of any exception to the Lessee's
accounts of any Year must be submitted to the Lessee within three (3) Years from
the end of such Year.

For purposes of auditing, the auditors (to be nominated by the Lessor) may
examine and verify, at reasonable times all charges and credits relating to the
Petroleum Operations such as books of account, accounting entries, material
records and inventories, vouchers, payrolls, invoices, contracts and any other
documents, correspondence and records necessary to audit and verify the
charges and credits.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6923

(b)

(i) Furthermore, the auditors shall have the right in connection with such audit to visit
and inspect at reasonable times all sites, plants, facilities, warehouses and offices
of the Lessee directly or indirectly serving the Petroleum Operations and to visit
personnel associated with those operations.

Without prejudice to the provisions of sub-section 1.6(a), the Lessee shall maintain in
Greece and make available for inspection by the Lessor and by the auditor nominated by
the Lessor, ail documents referred to in that subsection for five (5) Years following their
date of issue.

SECTION 2

CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS AND EXPENDITURES

All expenditures relating to the Petroleum Operations which are incurred in accordance with the
provisions of the Agreement shali be classified, defined and allocated in relation to the Exploration
Area and to each Exploitation Area as follows:

2.1 Exploration Costs are direct and allocated indirect expenditures incurred in the search for
Hydrocarbons in an area which is or was, at the time when such costs were incurred, the
Exploration Area including:

(a)

{b)
{c)

(a)

(e)

(

(a)

geophysical, geochemical, paleontological, geoiogical, topographical, environmental and
seismic surveys and studies and their interpretation;

core hole drilling and water well drilling;

Jabour, materials and services used in drilling wells with the object of finding new
Hydrocarbons Reservoirs or for the purpose of appraising the extent of Hydrocarbons
Reservoirs already discovered provided such wells are not completed as producing
wells;

facilities used solely in support of these purposes including access roads and purchased
geological and geophysical information;

a portion of all Service Costs allocated to the Exploration Operations on an equitable
1
basis to be agreed to between the Lessor and the Lessee;

a portion of all General and Administrative Costs allocated to the Exploration Operations
based on projected budget expenditures, subject to adjustment on the basis of actual
expenditure at the end of the Year concemed; and

any other expenditures incurred in the search for Hydrocarbons prior to the
commencement of commercial exploitation and not covered under sub-section 2.3.

2.2 Exploitation Costs are direct and allocated indirect expenditures incurred in the development of
Hydrocarbons production capacity from an Exploitation Area, including:

(a)

drilling wells which are completed as producing wells and drilling wells for purposes of
producing a Hydrocarbons Reservoir already discovered, whether such wells are dry or
producing;
6924

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

2.3

2.4

2.5

(b) completing wells by way of installation of casing or equipment or otherwise after a well
has been drilled for the purpose of bringing the well into use as a producing well;

(c) _ the costs of field facilities, such as pipelines inside of the Separation Point, flow lines,
production and treatment units, wellhead equipment, subsurface equipment, enhanced
recovery systems, offshore platforms, petroleum storage facilities, export terminals and
piers, harbours and related facilities, and access roads for production activities;

(d) engineering and design studies for field facilities and necessary surveys and studies for
the contact of EIS;

(e) a portion of Service Costs allocated to the Exploitation Operations on an equitable basis
in a manner to be agreed between the Lessor and the Lessee;

(fh) a portion of Genera! and Administrative Costs allocated to the Exploitation Operations
based on projected budget expenditures subject to adjustment based on actual
expenditures at the end of the Year concerned; and

(g) | any other expenditure incurred in the development of Hydrocarbons production capacity
prior to the commencement of commercial exploitation and not covered under sub-
section 2.3.

Operating Costs are expenditures incurred after the start of commercial exploitation (except in
the case of intangible drilling costs as hereinafter mentioned) in the production of Hydrocarbons
and operation of related facilities. Without limitation, Operating Costs include intangible drilling
costs such as, but not limited to labour, consumables, material and services having no salvage
value, which are incurred in the drilling operations related to the drilling or deepening of
producing wells, whether incurred before or after the commencement of commercial
exploitation. All costs related to the monitoring of environment parameters are also included.
The balance of General and Administrative Costs and Service Costs not allocated to
Exploration Costs or Exploitation Costs shall be allocated to Operating Costs.

Service Costs are direct and indirect expenditures in support of the Petroleum Operations
including warehouses, piers, marine vessels, vehicles, motorised rolling equipment, aircraft, fire
and security stations, workshops, water and sewage plants, power plants, housing, community
and recreational facilities and furniture, tools and equipment used in these activities. Service
Costs in any Year shall include the total costs incurred in such Year to purchase and/or
construct said facilities as well as the annual costs to maintain and operate the same. All
Service Costs shall be regularly allocated as specified in sub-sections 2.1 (e), 2.2 (€) and 2.3 to
Exploration Costs, Exploitation Costs and Operating Costs.

General and Administrative Costs are:

(a) all office, field office, any reasonable Operator's fee and general administrative direct or
allocated indirect costs incurred by the Lessee within Greece in respect of Petroleum
Operations, including but not limited to supervisory, accounting and employee relations
services;
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6925

3.1

{b) an overhead charge for services rendered by or on behalf of the Lessee outside Greece
for managing the Petroleum Operations and for staff advice and assistance including
financial, legal, accounting and employee relations services. Such overhead charge shail
be limited to the maximum provided in the Presidential Decree under the Clause headed
“Lessee's Overheads Expenses Abroad”;

(c) all General and Administrative Costs shall be regularly allocated as specified in
subsections 2.1(), 2.2(f) and 2.3 to Exploration Costs, Exploitation Costs and Operating
Costs; and

(¢) The provisions of this section do not have any effect in the “Cumulative Total Outflows”
defined in Article 13 Royalties.

SECTION 3
COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE LESSEE

Costs Deductible Without Further Approval of the Lessor

Subject to the provisions af the Agreement, the Lessee shall bear and pay the following costs
and expenses in respect of the Petroleum Operations. These costs and expenses shail be
Classified in relation to the Exploration, and to each Exploitation Area under the headings
referred to in Section 3, and are deductible by the Lessee under the Agreement (for the
purposes of royalty calculation) without further approval of the Lessor.

(a) Surface Fees

This covers all direct costs attributable to the acquisition, renewal or relinquishment of
surface fees acquired and maintained in force for the Contract Area,

(b) Labour and Associated Labour Costs

() costs relating to salaries and wages including bonuses of the Lessee’s employees
directly engaged in the Petroleum Operations, irrespective of the location of such
employees;

(i) the Lessee's costs regarding holiday and vacation, applicable to the salaries and
wages chargeable under (i) above;

Gil) expenses or contributions made pursuant to assessments or obligations imposed
under the laws of Greece which are applicable to the Lessee's cost of salaries and
wages chargeable under (i) above;

(iv) reasonable travel expenses of employees of the Lessee, including those made for
travel of the expatriate employees assigned to the Lessee, all of which shail be in
accordance with the Lessee's normal practice; and

(vy) employee benefits of employees of the Lessee, to the extent directly involved in
the Petroleum Operations, for an amount of up to forty per cent (40%) of the salary
of each employee.
6926

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(d)

(e)

\f the employees of the Lessee are also engaged in activities other than the Petroleum
Operations under this Contract, only the portion of the cost which relates to the
performance of the Petroleum Operations under the Contract shail be allocated to these
Petroleum Operations and will be apportioned on a time-sheet basis.

Transportation and accommodation

The reasonable cost of transportation and accommodation of employees and contractors
and the cost of transportation of equipment, materials and supplies that is necessary for
the conduct of the Petroleum Operations.

Charges for Services
() Third Party Contracts

The actual costs of contracts for technical and other services entered into by the
Lessee for the Petroleum Operations, made with third parties other than Affiliate
Enterprises , are deductible, provided that the prices paid by the Lessee are not
substantially higher than those generally charged by other international or domestic
suppliers for comparable work and services, and that the contracts were entered into
following procedures which are in line with the procurement policy of the Lessee, as
submitted to the Lessor under paragraph 3.3 of this Section.

(ii) Affiliate Enterprises

In the case of services rendered to the Petroleum Operations by an Affiliate Enterprise ,
the charges shall be based on actual costs and be competitive. The charges shall be
no higher than the most favorable prices charged by the Affiliate Enterprise to third
parties for comparable services under similar terms and conditions elsewhere. The
Lessee shall, if requested by the Lessor specify the amount of any such charges which
represent an allocated proportion of the general material, management, technical and
other costs of the Affiliate Enterprise, and the amount which is the direct cost of
providing the services concemed. If necessary, evidence regarding the basis of prices
charged may be obtained from the auditors of the Affiliate. Enterprise, It is expected that
the Lessee (and its Affiliate Enterprise) will maintain documentation and evidence, and
have followed appropriate methodologies to support the “arm’s length principle” of
these transactions, as required by the Greek transfer pricing law or the applicable
relevant law in force in other jurisdictions.

Material
() General

So far as is practicable and consistent with efficient and ecenomical operation, only
such material shall be purchased or fumished by the Lessee for use in the Petroleum
Operations as may be required for use in the reasonably foreseeable future and the
accumulation of surplus stocks will be avoided.

(i) ~~ Warranty of Material
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6927

Materials are not warranted beyond the supplier's or manufacturer's guarantee and, in
case of defective material or equipment, any adjusiment received by the Lessee from
the suppliers, manufacturers or their agents will be credited to the accounts under the
Agreement.

(ii) Value of Material Charged in the Accounts

i)

®)

Except as otherwise provided in (B) below, material purchased by the
Lessee for use in the Petroleum Operations shall be valued to include
invoice price less trade and cash discounts (if any), purchase and
procurement fees plus freight and forwarding charges between point of
supply and point of shipment, freight to port of destination, insurance, taxes,
customs duties, consular fees, other items chargeable against imported
material and, where practicable, handling and transportation expenses from
point of importation to warehouse or operating site, and its costs should not
exceed those currently prevailing in arm’s-length transactions on the apen
market.

Materials purchased from Affiliate Enterprises shail be charged at the

following prices:

(aa) new Material (Condition “A’) shall be valued at the current
international price which should not exceed the price prevailing in
arms-length transactions an the open market (any evidence should
be as required by the Greek transfer pricing law, or the applicable
relevant faw in other jurisdictions);

(bb) used Material (Conditions “B" and “C”) which is in sound and
serviceable condition and is suitable for reuse without reconditioning
shall be classified as Condition “B” and priced at seventy five percent
(75%) of the current price of new materials defined in (aa) above;

(ce) Material which cannot be classified as Condition “B” but which after
reconditioning will be further serviceable for original function as good
second-hand material Condition B, or is serviceable for original
function but substantially not suitable for reconditioning, shall be
classified as Condition “C” and priced at fifty percent (50%) of the
current price of new material as defined in (aa) above. The cost of
reconditioning shall be charged to the reconditioned material,
provided that the Condition “C" material value plus the cost of
reconditioning does not exceed the value of Condition “B” material;

(dd) Material which cannot be classified as Condition "B" or Condition “C”
shall be priced at a value commensurate with its use;

(ee) Material involving erection costs shall be charged at the applicable
condition percentage pursuant to paragraphs (aa) to (dd) above of the
current “knocked down” price of new material as defined In (aa)
above; and

(ff) when the use of material is temporary and its service to the Petroleum
Operations does not justify the reduction in price as provided for in
(cc) hereof, such material shall be priced on a basis that will resuit in
6928

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(f)

(a)

(b)

(i)

0)

net charge to the Accounts under the Agreement consistent with-the
value of the service rendered.
(C) Whenever Material is not readily obtainable at prices specified at (a) or (b)
as a result of an event falling within the definition of “Force Majeure” in
Article 26, the Lessee may levy reasonably incurred charges in connection
with Petroleum Operations for the required Material at the Lessee’s actual
cost incurred in procuring such Material and making it suitable for use and
moving it to the Area,
Rentals, Duties and Other Assessments.

All rentals, taxes, levies, charges, fees, contributions and any other assessmenis and
charges levied by the Lessor in connection with the Petroleum Operations and paid
directly or indirectly by the Lessee other than Income Tax and imposed on the Lessee as
specified in Article 14 of the Agreement, as well as any other taxes payable in respect of
the income or profits of the Lessee.

Insurance and Losses

Insurance premia and costs incurred for insurance provided that if such insurance is
wholly or partly placed with an Affiliate Enterprise, such premia and costs shall be
deductible only to the extent generaily charged by competitive insurance companies
other than an Affiliate Enterprise. If necessary, evidence regarding the basis of prices
charged may be obtained from the auditors of the Affiliate Enterprise and the expected
available supporting documentation is that prescribed by the Greek transfer pricing law
or other applicable relevant law in other jurisdictions, as described in paragraph 3.1.4
(i) of this Section. Costs and losses incurred as a consequence of events which are,
and in so far as, not made good by insurance obtained under the Agreement are
Deductible under ‘the Agreement unless such costs have resulted solely from an act of
willful misconduct or negligence of the Lessee.

Legal Expenses

All costs and expenses of litigation and legal or related services necessary or expedient
for the procuring, perfecting, retention and protection of the Contract Area, and in
defending or prosecuting lawsuits involving the Contract Area or any third party claim
arising out of activities under the Agreement, or sums paid in respect of legal services
necessary or expedient for the protection of joint interest of the Lessor and the Lessee
are deductible. Where legal! services are rendered in such matters by salaried or
regularly retained lawyers of the Lessee or an Affiliate Enterprise, such compensation
will be included instead under sub-section 3.1(b) or 3.1(d) above, as applicable.

Training Costs

All reasonable costs and expenses incurred by the Lessee in training of personnel as
required under Article 25.5 of the Agreement.

General and Administrative Costs

The costs described in subsection 2.5(a) and the charge described in sub-section 2.5(b).
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6929

(k)

()

Abandonment and decommissioning costs, including special reserve payments as
provided in paragraph 2(i) and paragraph 3 of Article 10 of the Hydrocarbons Law and
Article 8.6 of this Agreement.

The costs of taking inventory in accordance with section 4.2 of this AnnexC

3.2 Costs Deductible only with Prior Approval in Writing of the Lessor

{a}
(b)
(c)

Commission paid to intermediaries by the Lessee.
Donations and contributions.

Expenditure on research into and development, of new equipment, material and

3.3

3.4

3.5

techniques for use in searching for, developing and producing Hydrocarbons.

It is expected that the Lessee maintains a written and internally approved procurement policy
and relevant procedures (following sound procurement practice) in the normal course of its
business, reiating to the purchase of services, materials etc. This procurement policy shall be
communicated to the Lessor within thirty (30) calendar days from the Effective Date. For any of
the costs mentioned in paragraph 3.1. and 3.2 of this Section, the Lessor can require evidence
that the approved procurement policy of the Lessee was followed while awarding these costs.

Costs not Deductible under the Agreement
(a) costs incurred before the Effective Date;

(b) Hydrocarbons marketing or transportation costs of Hydrocarbons beyond the Separation
Point;

(ce) the costs of any Bank Guarantee given under this Agreement (and any other amounis
spent on indemnities with regard to the non-fulfillment of contractual obligations);

{d) costs of arbitration and the independent expert in respect of any dispute under the
Agreement;

(e) bonuses (signature and productions bonuses) and Income Tax as well as any other taxes
payable in respect of the income or profits of the Lessee;

(f) fines and penalties payable in accordance with the decision of the responsible Greek
authorities;

(g) costs incurred other than in accordance with prudent financial management in accordance
with Section 1.5 of this Annex,

(h) costs incurred as a result of willful misconduct or negligence of the Lessee;

(i) costs incurred without the consent or approval of the Lessor where such consent or
approval is required as described in paragraph 3.2 of this Section; and

(i) costs which are not included either in paragraph 3.1 or 3.2 of this Section, subject to the
provisions of paragraph 3.5 of this Section.

Other Costs and Expenses
6930

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3.6

3.7

Other costs and expenses not covered or dealt with in the provisions of this Section 3 and
which are incurred by the Lessee in accordance with the provisions of the Agreement for the
necessary and proper conduct of the Petroleum Operations are deductible only with prior
approval in writing by the Lessor.

Credit under the Agreement

The net proceeds of the following transactions shall be credited to the accounts under the
Agreement:

(a)

(b)

(c)

(d)

(e)

any insurance or claim in connection with the Petroleum Operations or any assets charged
to the accounts under the Agreement when such operations or assets were insured and
the premium charged to the accounts under the Agreement;

revenue received from outsiders for the use of property or assets charged to the accounts
under the Agreement to the extent that the relevant costs were so charged;

any adjustment received by the Lessee from the suppliers or manufacturers or their agents
in connection with a defective material the cost of which was previously charged by the
Lessee to the accounts under the Agreement;

rentals, refunds or other credits received by the Lessee which apply to any charge which
has been made to the accounts under the Agreement, but excluding any award granted to
the Lessee under arbitration or independent expert proceedings referred fo in sub-section
3.4(d) above;

the prices originally charged to the Accounts under the Agreement for inventory materials
subsequently exported from Greece without being used in the Petroleum Operations.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, it is the intention of
the Parties that there shall be no duplication of charges or credits to the Account under
Agreement.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6931

SECTION 4
RECORD AND VALUATION OF ASSETS

4.1 The Lessee shail maintain detailed records in relation to each Exploitation Area of property in
use for the Petroleum Operations in accordance with normal practice in exploration and
production activities of the international petroleum industry.

4.2 Atreasonable intervais but at least once a Year with respect to movable assets and once every
five (5) Years with respect to immovable assets, inventories of the property under the
Agreement shall be taken by the Lessee. The Lessee shall give the Lessor at least thirty (30)
calendar days written notice of its intention to fake such inventory and the Lessor shall have
the right to be represented when such inventory is taken. The Lessee will clearly state the
principles upon which valuation of the inventory has been based.

4.3 When an assignment of rights under the Agreement takes place, a special inventory may be
taken by the Lessee and/or any Co-Lessee at the request of the assignee provided that the
costs of such inventory are bome by the assignee.

SECTION 5
EXPLOITATION STATEMENT

5.1. Upon commencement of Commercial Exploitation from the Contract Area, the Lessee shall
submit to the Lessor, in accordance with Article 17 of this Agreement, a quarterly exploitation
statement (the “Exploitation Statement’)showing the following information in relation to each
Exploitation Area:

(a) the quantity of Crude Oil Produced and Saved;
({b) the quantity of Natural Gas Produced and Saved;
(c) the quantity of By Products Produced and Saved;

(d) the quantities of Hydrocarbons used for the purposes of carrying on drilling and
production operations and pumping to field storage;

(e) the quantities of Natural Gas flared;
(f) the size of Hydrocarbon stocks held at the beginning of that Calendar Quarter; and
(g) the size of Hydrocarbon stocks held at the end of that Calendar Quarter.

5.2 The Exploitation Statement shall be submitted to the Lessor within fourteen (14) calendar days
of the end of the First Period and of the end of each subsequent Calendar Quarter, as the case
may be, as per Article 13.7 of this Agreement.
6932

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

61

6.2

74

7.2

SECTION 6
VALUE OF EXPLOITATION STATEMENT

The Lessee shall for the purposes of Article 13 of the Agreement prepare a statement providing
calculations of the value of Hydrocarbons produced and saved during each Quarter in relation
to each Exploitation Area. This statement shall contain the following information in relation to
each Exploitation Area:

(a) the quantities and prices realised by the Lessee as a result of sales of Hydrocarbons to
third parties made during the Quarter in question;

(b) the quantities and the prices realised by the Lessee as a result of sales made during the
Quarter in question, other than to third parties;

(c) the quantity of stocks of Hydrocarbons at the end of the preceding Quarter in question;
(d)_ the quantity of stocks of Hydrocarbons at the end of the Quarter in question;

(2) information available to the Lessee, if relevant for the purpose of Article 13 of the
Agreement, concerning the prices of Hydrocarbons produced by the main petroleum
producing and exporting countries including contract prices, discounts and premia, and
prices obtained on the spot markets; and

(f) the amount and calculation of Royalty payable for the Quarter in accordance with Article
13.

The Value of Exploitation Statement of each Quarter shail be submitted to the Lessor not later
than one (1) Month after the end of such Quarter,

SECTION 7
STATEMENT OF INCOME AND EXPENDITURE

The Lessee shall prepare with respect to each Quarter a Statement of Income and Expenditure
under the Agreement in relation to each Exploitation Area. The Statement will distinguish
between Exploration Costs, Exploitation Costs and Operating Costs and will identify major
items of expenditures within these categories. The Statement will show the following:

(a) actual expenditures and receipts for the Quarter in question;

{b) cumulative expenditure and receipts for the Year in question;

(c) latest forecast cumulative expenditures at the Year end; and

(d) variations between budget forecast and latest forecast and explanations thereof.

The Statement of Income and Expenditure of each Quarter shall be submitted to the Lessor no
later than one (1) Month after the end of such Quarter.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6933

SECTION 8
FINAL END-OF-YEAR STATEMENT

8.1. The Lessee shall prepare a Final End-of-Year Statement in relation to each Exploitation Area.
The statement shall contain information as provided in the Exploitation Statement, Vaiue of
Exploitation Statement, and Statement of Income and Expenditures but will be based on actual
quantities of Hydrocarbons produced and expenses incurred,

8.2 Based upon this statement, any adjustments that are necessary will be made to the
transactions concemed under the Agreement.

8.3 The Final End-of-Year Statement of each Year shall be submitted to the Lessor within three (3)
Months of the end of such Year.

SECTION 9
BUDGET STATEMENT

The Lessee shail prepare the Annual Work Program and Budget, as contemplated in Article 5 of this
Agreement, in relation to each Exploration Area and Exploitation Area. This shalt distinguish between
Exploration Costs, Exploitation Costs and Operating Costs and shail show the following:

(a) forecast expenditures and receipts for such Year under the Agreement;

(b) aschedule showing the most important individual items of Exploitation Costs for such Year; and

(c) cumulative expenditures and receipts to the end of the preceding Year.

SECTION 10
REVISION OF ACCOUNTING PROCEDURE

The provisions of this Accounting Procedure may be amended by agreement between the Lessee
and the Lessor. The amendments shall be made in writing and shall state the date on which the
amendments shall become effective.
6934

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ANNEX D
APPLICATION FOR CONSENT TO DRILL

(1) The Lessee shall, before drilling any Exptoration or Appraisal Well, submit to the
Lessor-

(a) at least three (3) Months before the spudding of an Exploration Well; and
(b) at least seven (7) calendar days before the spudding of an Appraisal Well,
an application for consent fo drill.
(2) An application for consent to drill shall specify details of -
(a) _ the location of the well, inctuding-
i. the Greenwich latitude and longitude co-ordinates;
ii. the ground level elevation;

ii, in the case of an offshore well, the water depth and an estimate of the Kelly
bushing or derrick floor elevation above sea fevel, lake surface and lake
bottom;

iv. in the case of a deviated hole, the planned well trajectory, specifying
deviation, measured depth, vertical depth and azimuth of hole location at
regular intervals and the acceptable radial distance discrepancy at the bottom
of the whole location; and

v. in the case of a vertical hole, the deviation limits at the bottom of the hole
location;

(b) _ site preparation, including, without limiting the general effect of the foregoing-

i, the site plan, specifying the location of the rig and its components, fuel
tankage, drillwater tankage, bulk mud and cement storage, firewalls, drip
trays and explosive magazines;

ii. methods to be adopted to combat pollution and environmental damage taking
into account water wells, rivers, forests, farmland, fishing activity and
buildings in close proximity to the location of the well;

ii. methods to be adopted for the disposal of waste, such as spent mud, cuttings
and camp waste, from the location of the well;

iv. safety precautions relevant to site preparation as described in the Institute of
Petroleum Code of Safe Practice or any other appropriaie code;

v. Site surveys indicating possibilities of the presence of shallow gas;

vi. _ site clean-up plans for after well-abandonment; and
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6935

3)

@)

vit. security requirements, especially details of fencing, guard arrangements,
firewalls, flare pit and line, warning signs, hazardous areas as specified in the
appropriate (P codes of conduct, lights, access limitations, visitor reporting,
safety shoes area, smoking areas and hard hat areas;

co) blow-out prevention methods, specifying-
i. anticipated pressures;
fi, the blow-out preventer assembly;
iii, blow-out preventer tests, checks, and drills;
iv. well head details and tests;
v. casing seat tests;
vi. choke manifold, choke and kill line, and test procedures;
vii. drilling break procedures;

flow check procedures;

ix. gas shows procedures;

x. shut-in procedures;

xi. hang of procedures, and

xii, well kill procedures;
d) the well plan;
e) a geological, geophysical and engineering prognosis for the well; and
f) a formulation evaluation plan.
Unless otherwise provided in a unitization agreement, no well shall be spudded closer

than 400m from a licence area boundary nor shail it be deviated so that its bottom hole
location or any portion of the well bore is closer than 400m from the licence area.

In this Annex, “Unitization Agreement” means an agreement entered into under Article
5 paragraph 15 of the Hydrocarbons Law.
6936

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ANNEX E
INSURANCES

The Lessee shall issue and maintain insurance for Petroleum Operations for such amounts
and against such risks as are customarily or prudently insured in the international petroleum
industry, which shail cover:

(a) any loss or damage to ail installations, equipment and other assets for so long as
they are used in the Petroleum Operations;

0) sudden and accidental pollution caused in the course of Petroleum Operations for
which the Lessee or the Lessor may be held responsible;

p) property loss or damage, personal injury or death suffered by any third party in the
course of the Petroleum Operations for which the Lessee or the Lessor may be liable,
or for which the Lessee may be liable to indemnify the Lessor;

q) the cost of removing wrecks and cleaning up operations following an accident in the
course of Petroleurn Operations; and

i) the Lessee’s liability for any injury to its employees engaged in the Petroleum
Operations.
ANNEX F
FORM OF BANK GUARANTEE

[place/date of issuance]

This (etter of guarantee (the “Bank Guarantee") provided by [BANK] (the “Bank”) to the
Ministry of Environment, Energy & Climate Change of the Republic of Greece in relation to
the lease agreement dated [e] (the “Lease Agreement” or the “Agreement”) entered into
between the Minister of Environment, Energy & Climate Change of the Hellenic Republic in its
capacity as lessor (the “Lessor") and (e] (collectively the “Lessee”).

Unless otherwise defined, capitalised terms used but not defined in this Bank Guarantee shall

have the meaning ascribed to them in the Lease Agreement.

WHEREAS

(A) Under the Lease Agreement entered into by the Lessor and the Lessee, the Lessee is
required:

() to perform the “Minimum Work Programme”) within the [First Phase] [Second
Phase] (the “Phase”) [Exploration Stage Extension] (the “Exploration Stage
Extension’) as defined in Article 3 of the Agreement; and

(i) to satisfy the “Minimum Expenditure Obligations” as defined in article 3 of the
Agreement
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6937

8)

[First Phase [_ million euros)

{Second Phase [_ million euros minus the excess amount from the Minimum
Expenditure Obligation of the First Phase which is the difference between the
Actual Expenditure of the First Phase and the Minimum Expenditure Obligation
of the First Phase e]

{Exploration Stage Extension: (The amount equal to the shortfall, if any, between
the amount of the Actual Expenditure of the previous Phases and the amount of
the Minimum Expenditure Obligation at the end of the Basic Exploration Stage,
as defined in Article 3.9,]

In consideration of the grant of the Agreement and the commencement of the {First
Phase] [Second Phase] (Exploration Stage Extension] by the Lessor to the Lessee, the
Bank hereby irrevocably and unconditionally agrees to enter into this Bank Guarantee
in favour of the Lessor on the terms and conditions hereinafter set forth.

NOW THE BANK HEREBY GUARANTEES AS FOLLOWS:

1.

The Bank hereby guarantees that after receipt from the Lessor of a written demand
(hereinafter referred to as a ‘Demand’) signed by a duly authorised representative of
the Lessor stating:

(a) that the Lessee has failed to satisfy the full amount of the relevant Minimum
Expenditure Obligation as provided in Article 3 of the Agreement, specifying the
relevant period and amounts;

(b) the amount of the relevant Actual Expenditure;

(©) _ that consequently, the Lessee has become liable to pay an amount being the
difference between the amount of the Minimum Expenditure Obligations referred
to in (a) above and the amount of the relevant actual expenditure as referred to
in (b) above; and

(a) _ that the Lessee has failed to pay the Lessor an amount equal to the shortfall
referred to in 1(c) above,

the Bank shall pay to the Lessor, its successors, transferees or assignees, the amount
referred to in paragraph 1(c) above on the terms and conditions hereafter set forth.

The Bank will rely upon the Lessor’s demand and will not be obliged to verify whether
such conditions have been met or whether the facts mentioned by the Lessor are true
and accurate. In the event that the Bank is required to make a payment pursuant to a
Demand in accordance with the tems and conditions of this Bank Guarantee, the Bank
will make such payment within three (3) Athens Business Days from the date of receipt
of the Demand, without set-off, withholding or objection, by deposit in a bank account
which will be designated by the Lessor in its Demand. The date of receipt of the
Demand will be the date of receipt of the registered letter by the Bank as evidenced by
the relevant postmark. In this paragraph, “Athens Business Day” means a day, other
6938

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(b)

than a Saturday or Sunday, for which banks are open for general banking business in
Athens, Greece.

The Bank’s liability hereunder shall be limited to paying an amount that shall not
exceed the amount stated in paragraph (A) of the Recital above for the [applicable
Phase] (Exploration Stage Extension).

(a) The amount that the Bank shail be liable to pay under this Bank Guarantee shall be
reduced every Calendar Quarter by the amount of Actual Expenditure incurred by the
Lessee in such period, of which the Bank shall receive notice from the Lessor. Such
reduction shail take effect as from the date of the receipt of such notice by the Bank.

(b) In order to facilitate the reduction in the Bank’s liability referred to in (a) above the
Bank must receive, together with the notice:

(0) Confirmation from the Lessor as the amount of reduction; and

(i Confirmation from the Lessor as to the revised amount that the Bank may be
liable to pay under this Bank Guarantee.

(c) No surrender by the Lessee of its rights over all or any part of the Contract Area
shall relieve the Bank of any of its obligations hereunder except that if the amount of
the Minimum Expenditure Obligations as defined under A for which the Lessee is or
may become liable is satisfied in full prior to surrender pursuant to the terms of Article
6.1(c) of the Agreement, the Bank's liability pursuant to Clause 2 shall be reduced
accordingly.

This Bank Guarantee , issued on the date shown above, shall come into effect as from
the date of the receipt by the Bank of a certificate signed by the Lessor stating that ())
the Agreement has been ratified by the Hellenic Republic (i.e. the Effective Date has
been reached) (ii) the first day of the [Second] Phase according to the notification of
the Lessee provided in Article [2.1.b] of the Agreement] (iii) the Lessor has granted
following the Lessee’s application for [an Exploration Stage Extension] under the
Agreement.

The Bank Guarantee may not be revoked, assigned or transferred fo any other person
other than the Lessor and the Lessor may not assign or transfer the Bank Guarantee to
any other person unless it receives the prior written consent of the Lessee.

The Bank's liability under this Bank Guarantee shall not be reduced, discharged or
otherwise adversely affected by:

(a) any act, omission, matter or thing which would have discharged or affected the
liability of the Bank had it been a principal debtor instead of a guarantor or
indemnfier; or

Anything done or omitted by any person which, but for this provision, might

operate or exonerate or discharge the Bank or otherwise reduce or extinguish its liability
under this guarantee,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6939

10.

11.

12.

This Bank Guarantee shall expire on the date of:
(a) the payment by the Bank in fuil of all of the amounts guaranteed hereunder:

(b) the receipt by the Bank of a certificate by the Lessor, whereby the relevant
Actual Expenditure shall equal or exceed the amount of the Minimum
Expenditure Obligation; or

(c) the 120th day after the end of the [First Phase] [Second Phase] [Exploration
Stage Extension], save in regard to any amount that must be paid by the Bank
pursuant to a Demand made as hereinbefore provided,

(d) the 60th day after the date of issue of the Bank Guarantee, in case of no
certificate as per Clause 5 () stating that the Agreement has been ratified by the
Hellenic Republic has been received by the Bank.

whichever is the earliest date, where after, subject to (c) above, the Bank shall have no
liability whatsoever under this Bank Guarantee.

Any notice required to be provided by the Lessee and the Lessor in accordance with
the terms of this Bank Guarantee must be signed by a duly authorised representative of
the Lessee and the Lessor, respectively.

Any demand, certificate and notification must be sent to the Bank at the following
address:

{+}

The Bank hereby expressly and irrevocably waives any rights arising from Articles 652,
853, 855, 856,857, 862,863,864 866,867 and 868 of the Greek Civil Code or other right
to query a Demand given in accordance with this Bank Guarantee or any right it may
have to require the Lessor (or any trustee or agent on its behalf) to proceed against or
enforce any other right or claim for payment against the Lessee or any Co-Lessee or
any other person, before claiming from the Bank under this Bank Guarantee and shall
forthwith pay the amount claimed by the Lessor.

This Bank Guarantee shall be govemed by Greek Law and any dispute arising under
this Bank Guarantee shail be resolved by the courts of Athens.»
6940 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Ap®po Seutepo

H toxuc Tou napdvtos apxiZet and ™ Snyooievon tou otnv Epnyepida tno KuBepvrgews.

NapayyéAAoue tn Snoolevon tou napdévtos omy Eqnuepida ts KuBepvrigews Kal THv ekTéAEor TOU wo

véuou Tou Kpdtous.

(© ANTINPOEAPOE THE KYBEPNHEHE
KAI YOYPFOE E=QTEPIKON

EYAITEAO BENIZEAOZ

EZQTEPIKON
APIYPHE NTINOMOYAOS

EPTAZIAZ, KOINONIKHE
AZ@AAIZHE KAI MIPONOIAE

IQANNHZ BPOYTZHE

A@rva, 2 OxtwRpfou 2014
O MPOEAPOS THE AHMOKPATIAS
KAPOAOZ FP. NANOYAIAZ

(Ol YnloyProl

OIKONOMIKON
TKIKAZ XAPAOYBEAHE

ANATTTYZHE
KAI ANTATONISTIKOTHTAE,

NIKOAAOZ-TEOPFIOZ AENAIAZ

MEPIBAAAONTOS, ENEPTEIAE.
KAI KAIMATIKHE ANAATHE

IQ ANNHE MANIATHE

EONIKHE AMYNAZ
AHMHTPIOZ ABPAMONOYAOZ

NOAITIEMOY
KAI AGAHTIEMOY

KOQNZTANTINOZ TAZOYAAE

NAYTIAIAE KAI AITAIOY
MIATIAAHE BAPBITZIOTHE

Oewpernenke Kat TEONKe N MeydAn Sppayida tou Kedtous.

A@tva, 3 OxtwBpiou 2014
© EMI THE AIKAIOZYNHE YNOYPrOE
XAPAAAMMOZ AQANAZIOY
6942 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

EONIKO TYNOFPA®EIO
E®HMEPIZ THE KYBEPNHZEQS

TIMH NOAHZHE OYAAON THE EOHMEPIAAS THE KYBEPNHZENE

Xe évrurmn popon:
@ Tia ta DEK. and 1 éwe 16 cedidec o¢ 1 € MpOcaUEAVGuevn Kata 0,20 € yia KdGe erumAgov oKTAGEAtdo fh LépoG aUTOU.

e Tia ta gwtoavt{ypaga OEK. o 0,15 € avd oehisa.
Ze yopor DVD/CD:

Tebxog Enjoia éxSoon | Tounvaia &x5oon | Mnvaia éx8oon, Tebxog Exijoia &x5o0n | Townvaia éBoon | Mnviaia é5oon,
Ly 150 € 40 € bE AAN. no€ 30 € :
B’ 300 € 80 € 30€ EB. 100 € : :
vr 50 € : : AEA. b€ : :
Y.O.A.A. 50 € : - AAX. 200 € 20€
ry NO€ 30 € : AE-EMLE. : : 100 €

@ H Tut m@Anons peyovwpévwv OEK. os popor cd-rom and exeiva rou dtatievtat oe YN@LaKr Lopgr Kat péxpl 100 oediSes, oe 5 €
Tpooautavouevn kata 1 € ava 50 oehidec.

ETHZIEZ ZYNAPOMEX 9.E.K.

Tebxoc ‘Evtumn yopon Tebxoc ‘Evturn wopon Teuxog ‘Evturn wopon
Ly 225 € ry 160 € AE.-EMLE. 2250 €
B’ 320 € AA. 160 € AAS. 225 €
im 65 € EB. 65 € AEN. 20 €
Y.0.A.A. 65 € AEA. 10€ OTK. :

@ To tevxog ALEN. (évturn popor) 6a anootéAAetat of cuvdpountés TaxvdpoplKd, we Thy emiBapuvon Twv 70 €, 00d To ortofo apopa
Ta Taxvdpouikd soda.

@ HxataBoaryivetatoe dre Tic Anudatec OKovoytkés Yrmpectec(A.0.Y,). Tonpwtdturo SinAdtunto(Eyypaqo apiOy. npwt.9067/28.2.2005
2n Yrmpeoia Enttpérou EdeyKtiKkod Luvedpiou) ue ppovtida twv evdiapepopévv, mpértet va artootéAAetat f va KatatiGetat
oto Eévikd Tunoypageto (Kanodtotpiou 34, TK. 104 32 Aerva).

@ Xnpewdvetat Ott PwToavtlypaga SinAotUMwv, taxvdpoutKés Enttayés yia thv eEdqAnon tng ouvdpopric, Sev yivovtat Seta
kal 6a emtotpépovtat.

@ Ol opyaviopot ToriKrig auTodiofknong, Ta voulkd NEdowna Snyootou Sika‘ou, ta wéAn TH¢'Evwong ldtoktTdv Hyepnotou TUrtou
AGnvav Kat Entapxiag, ot TRAEONTTIKOL Kat padtopwviko{ oTAGpof, n EZHEA, ta TprtoBAeuia ouvdiKadtoTiKd dpyava kat ot TEL
ToPAOules enayyeAyatikéc evaiozic StikaloUvtat éKITWONS TevivTa ToIc ekaTd (50%) ent THe ETHaLAG CUVdpOLTc.

To mood unép TANET. (5% ent tou nocod ouvdpopric), kataBAAAETat OASKANPO (K.AE. 3512) kat uTtoAoyiZetat mplv Thy ék-
TITwWON.

@ my TaxvdpoutKr) ouvSpour} tou tevxoug ATEN. dev yivetat ékntwon.

MAnpogopiec yia Snyooiedpata nou kataxwpiCovtai ota 0.E.K. oto ThA: 210 5279000.
Owtoavtiypaga nahaiwv .E.K. ThA. 210 8220885.

Ta puvAAa GAwv Twv TeuXov Th Epnuspidac thc KuBepvioewc diatiGevtai Swpedv os nAcKTpOVIKh HOpEH
amo Thv 1oToceAida Tou E6vikoU Tunoypageiou (www.et.gr)

HAektpovikh Ale@uvon;: http://www.et.gr - e-mail: webmaster.et@et.gr

Ol YNHPEZIEZ E=YMHPETHSHE MOAITON AEITOYPrOYN KAOHMEPINA AMO 08:00 MEXPI 13:30

ANO TO EONIKO TYNOFPAGEIO
KAMOAISTPIOY 34 * AGHNA 104 32 * THA. 210 52 79 000 * FAX 210 5221 004
soOTO0z2Z00510140185%

